 



Exhibit 10.1
[EXECUTION]
LOAN AND SECURITY AGREEMENT
by and among
BUILDERS FIRSTSOURCE — DALLAS, LLC
BUILDERS FIRSTSOURCE — ATLANTIC GROUP, LLC
BUILDERS FIRSTSOURCE — RALEIGH, LLC
BUILDERS FIRSTSOURCE — SOUTHEAST GROUP, LLC
BUILDERS FIRSTSOURCE — FLORIDA, LLC
BUILDERS FIRSTSOURCE — NORTHEAST GROUP, LLC
BUILDERS FIRSTSOURCE — OHIO VALLEY, LLC
BUILDERS FIRSTSOURCE — TEXAS GROUP, L.P.
BUILDERS FIRSTSOURCE — TEXAS INSTALLED SALES, L.P.
BUILDERS FIRSTSOURCE — SOUTH TEXAS, L.P.
as Borrowers
and
BUILDERS FIRSTSOURCE, INC.
AND CERTAIN OF ITS SUBSIDIARIES
as Guarantors
THE LENDERS AND ISSUING BANK FROM TIME TO TIME PARTY HERETO
WACHOVIA BANK, NATIONAL ASSOCIATION
as Administrative Agent and Collateral Trustee
UBS SECURITIES LLC
as Syndication Agent
GENERAL ELECTRIC CAPITAL CORPORATION
as Documentation Agent
WACHOVIA CAPITAL MARKETS, LLC
UBS SECURITIES LLC
as Joint Lead Arrangers and Joint Lead Bookrunners
Dated: December 14, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1. DEFINITIONS
    2  
 
       
SECTION 2. CREDIT FACILITIES
    43  
 
       
2.1 Loans
    43  
2.2 Letters of Credit
    44  
2.3 Increase in Maximum Credit
    47  
2.4 Decrease in Maximum Credit
    49  
2.5 Increase in Letter of Credit Limit
    49  
2.6 Prepayments
    50  
2.7 Joint and Several Liability of Borrowers
    50  
2.8 Commitments
    52  
 
       
SECTION 3. INTEREST AND FEES
    52  
 
       
3.1 Interest
    53  
3.2 Fees
    54  
3.3 Inability to Determine Applicable Interest Rate
    55  
3.4 Illegality
    56  
3.5 Increased Costs
    56  
3.6 Capital Requirements
    56  
3.7 Certificates for Reimbursement
    57  
3.8 Delay in Requests
    57  
3.9 Mitigation; Replacement of Lenders
    57  
3.10 Funding Losses
    58  
3.11 Maximum Interest
    58  
3.12 No Requirement of Match Funding
    59  
 
       
SECTION 4. CONDITIONS PRECEDENT
    59  
 
       
4.1 Conditions Precedent to Initial Loans and Letters of Credit
    59  
4.2 Conditions Precedent to All Loans and Letters of Credit
    62  
 
       
SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST
    63  
 
       
5.1 Grant of Security Interest
    63  
5.2 Exclusions from Collateral
    64  
5.3 Perfection of Security Interests
    64  
 
       
SECTION 6. COLLECTION AND ADMINISTRATION
    68  
 
       
6.1 Borrowers’ Loan Accounts
    68  
6.2 Statements
    68  
6.3 Lenders’ Evidence of Debt
    69  
6.4 Register
    69  
6.5 Promissory Notes
    69  

i



--------------------------------------------------------------------------------



 



         
6.6 Cash Management; Collection of Proceeds of Collateral
    69  
6.7 Payments
    71  
6.8 Taxes
    72  
6.9 Authorization to Make Loans
    74  
6.10 Use of Proceeds
    74  
6.11 Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements
    75  
6.12 Pro Rata Treatment
    75  
6.13 Sharing of Payments, Etc.
    76  
6.14 Settlement Procedures
    77  
6.15 Obligations Several; Independent Nature of Lenders’ Rights
    79  
6.16 Bank Products
    79  
 
       
SECTION 7. COLLATERAL REPORTING AND COVENANTS
    80  
 
       
7.1 Collateral Reporting
    80  
7.2 Accounts Covenants
    82  
7.3 Inventory Covenants
    82  
7.4 Equipment Covenants
    83  
7.5 Power of Attorney
    84  
7.6 Right to Cure
    85  
7.7 Access to Premises
    85  
 
       
SECTION 8. REPRESENTATIONS AND WARRANTIES
    86  
 
       
8.1 Existence, Power and Authority
    86  
8.2 Name; State of Organization; Chief Executive Office; Collateral Locations
    86  
8.3 Financial Statements; No Material Adverse Change
    87  
8.4 Priority of Liens; Title to Properties
    87  
8.5 Tax Returns
    88  
8.6 Litigation
    88  
8.7 Compliance with Other Agreements and Applicable Laws
    88  
8.8 Environmental Compliance
    89  
8.9 Employee Benefits
    89  
8.10 Bank Accounts
    90  
8.11 Intellectual Property
    90  
8.12 Subsidiaries; Affiliates; Capitalization; Solvency
    91  
8.13 Labor Disputes
    92  
8.14 Restrictions on Subsidiaries
    92  
8.15 Material Contracts
    92  
8.16 Interrelated Businesses
    92  
8.17 Classification as Priority Lien Obligations; etc.
    93  
8.18 Accuracy and Completeness of Information
    93  
8.19 Survival of Warranties; Cumulative
    93  
 
       
SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS
    94  

ii



--------------------------------------------------------------------------------



 



         
9.1 Maintenance of Existence
    94  
9.2 New Collateral Locations
    95  
9.3 Compliance with Laws, Regulations, Etc.
    95  
9.4 Payment of Taxes and Claims
    96  
9.5 Insurance
    96  
9.6 Financial Statements and Other Information
    97  
9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc.
    101  
9.8 Encumbrances
    102  
9.9 Indebtedness; Guarantees
    105  
9.10 Investments
    108  
9.11 Restricted Payments
    109  
9.12 Transactions with Affiliates
    110  
9.13 Compliance with ERISA
    110  
9.14 End of Fiscal Years; Fiscal Quarters
    111  
9.15 Change in Business
    111  
9.16 Limitation of Restrictions Affecting Subsidiaries
    111  
9.17 Fixed Charge Coverage Ratio
    112  
9.18 Intentionally Deleted
    112  
9.19 License Agreements
    112  
9.20 Certain Payments of Indebtedness, Etc.
    113  
9.21 Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements
    114  
9.22 Sale Leasebacks
    115  
9.23 Designation of Designated Senior Debt
    115  
9.24 Foreign Assets Control Regulations, Etc.
    115  
9.25 Additional Guaranties and Collateral Security; Further Assurances
    115  
9.26 Costs and Expenses
    116  
 
       
SECTION 10. EVENTS OF DEFAULT AND REMEDIES
    117  
 
       
10.1 Events of Default
    117  
10.2 Remedies
    119  
 
       
SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS CONSENTS; GOVERNING LAW
    122  
 
       
11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver
    122  
11.2 Waiver of Notices
    124  
11.3 Amendments and Waivers
    124  
11.4 Waiver of Counterclaims
    127  
11.5 Indemnification
    127  
 
       
SECTION 12. THE AGENT
    128  
 
       
12.1 Appointment, Powers and Immunities
    128  
12.2 Reliance by Agent
    128  
12.3 Events of Default
    128  

iii



--------------------------------------------------------------------------------



 



         
12.4 Wachovia in Its Individual Capacity
    129  
12.5 Indemnification
    129  
12.6 Non-Reliance on Agent and Other Lenders
    130  
12.7 Failure to Act
    130  
12.8 Additional Loans
    130  
12.9 Concerning the Collateral and the Related Financing Agreements
    131  
12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders
    131  
12.11 Collateral Matters
    132  
12.12 Agency for Perfection
    133  
12.13 Agent May File Proofs of Claim
    134  
12.14 Successor Agent
    134  
12.15 Legal Representation of Agent
    135  
12.16 Other Agent and Arranger Designations
    135  
 
       
SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS
    136  
 
       
13.1 Term
    136  
13.2 Interpretative Provisions
    137  
13.3 Notices
    138  
13.4 Partial Invalidity
    140  
13.5 Confidentiality
    140  
13.6 Successors
    141  
13.7 Assignments; Participations
    141  
13.8 Entire Agreement
    144  
13.9 USA Patriot Act
    144  
13.10 No Advisory or Fiduciary Responsibility
    144  
13.11 Counterpart, Etc.
    145  

iv



--------------------------------------------------------------------------------



 



INDEX
TO
EXHIBITS AND SCHEDULES

     
Exhibit A
  Form of Assignment and Acceptance
 
   
Exhibit B
  Form of Borrowing Base Certificate
 
   
Exhibit C
  Information Certificate
 
   
Exhibit D
  Form of Compliance Certificate
 
   
Exhibit E
  Commitments
 
   
Schedule 1.42
  Historical EBITDA
 
   
Schedule 1.57
  Equity Investors
 
   
Schedule 1.67
  Existing Letters of Credit
 
   
Schedule 1.72
  Historical Fixed Charges
 
   
Schedule 1.111
  Mortgages
 
   
Schedule 1.123
  Real Property to be Sold
 
   
Schedule 1.142
  Specified Accounts
 
   
Schedule 8.4
  Existing Liens
 
   
Schedule 8.6
  Existing Litigation
 
   
Schedule 8.8
  Environmental Matters
 
   
Schedule 8.10
  Deposit and Investment Accounts
 
   
Schedule 8.15
  Material Contracts
 
   
Schedule 9.9
  Existing Indebtedness
 
   
Schedule 9.10
  Existing Investments

v



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
     This Loan and Security Agreement (“Agreement”) dated December 14, 2007 is
entered into by and among Builders FirstSource — Dallas, LLC, a Delaware limited
liability company (“Builders Dallas”), Builders FirstSource — Atlantic Group,
LLC, a Delaware limited liability company (“Builders Atlantic”), Builders
FirstSource — Raleigh, LLC, a Delaware limited liability company (“Builders
Raleigh”), Builders FirstSource — Southeast Group, LLC, a Delaware limited
liability company (“Builders Southeast”), Builders FirstSource — Florida, LLC, a
Delaware limited liability company (“Builders Florida”), Builders FirstSource —
Northeast Group, LLC, a Delaware limited liability company (“Builders
Northeast”), Builders FirstSource — Ohio Valley, LLC, a Delaware limited
liability company (“Builders Ohio”), Builders FirstSource — Texas Group, L.P., a
Texas limited partnership (“Builders Texas Group”), Builders FirstSource — Texas
Installed Sales, L.P., a Texas limited partnership (“Builders Texas Installed”),
Builders FirstSource — South Texas, L.P., a Texas limited partnership (“Builders
South Texas” and together with Builders Dallas, Builders Atlantic, Builders
Raleigh, Builders Southeast, Builders Florida, Builders Northeast, Builders
Ohio, Builders Texas Group and Builders Texas Installed, each individually a
“Borrower” and collectively, “Borrowers” as hereinafter defined), Builders
FirstSource, Inc., a Delaware corporation (“Parent”), Builders FirstSource
Holdings, Inc., a Delaware corporation (“Builders Holdings”), Builders
FirstSource Financing, Inc., a Delaware corporation (“Builders Financing”),
Builders FirstSource - Colorado Group, LLC, a Delaware limited liability company
(“Builders Colorado Group”), Builders FirstSource — Texas GenPar, LLC, a
Delaware limited liability company (“Builders Texas GenPar”), Builders
FirstSource — MBS, LLC, a Delaware limited liability company (“Builders MBS”),
Builders FirstSource — Florida Design Center, LLC, a Delaware limited liability
company (“Builders Design”), BFS, LLC, a Delaware limited liability company
(“BFS”), Builders FirstSource — Colorado, LLC, a Delaware limited liability
company (“Builders Colorado”), BFS Texas, LLC, a Delaware limited liability
company (“BFS Texas”), BFS IP, LLC, a Delaware limited liability company (“BFS
IP”), CCWP, Inc., a South Carolina corporation (“CCWP”), Builders FirstSource —
Intellectual Property, L.P., a Texas limited partnership (“Builders
Intellectual” and together with Parent, Builders Holdings, Builders Financing,
Builders Colorado Group, Builders Texas GenPar, Builders MBS, Builders Design,
BFS, Builders Colorado, BFS Texas, BFS IP and CCWP, each individually a
“Guarantor” and collectively, “Guarantors” as hereinafter further defined), the
parties hereto from time to time as lenders, whether by execution of this
Agreement or an Assignment and Acceptance (each individually, a “Lender” and
collectively, “Lenders” as hereinafter further defined), Wachovia Bank, National
Association, a national banking association, in its capacity as administrative
agent and collateral trustee for Lenders, UBS Securities LLC, as Syndication
Agent, and General Electric Capital Corporation, as Documentation Agent.
W I T N E S S E T H:
     WHEREAS, Borrowers and Guarantors have requested that Lenders provide a
credit facility to Borrowers and each Lender is willing to (severally and not
jointly) make such loans and provide such financial accommodations to Borrowers
on a pro rata basis according to its Commitment (as defined below) on the terms
and conditions set forth herein and in the other Financing Agreements (as
defined below), and Agent is willing to act as agent for Lenders on the terms
and conditions set forth herein and the other Financing Agreements;

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
SECTION 1. DEFINITIONS
     For purposes of this Agreement, the following terms shall have the
respective meanings given to them below:
     1.1 “Accounts” shall mean, as to each Borrower and Guarantor, all present
and future rights of such Borrower or Guarantor to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by
chattel paper or an instrument, (a) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit or charge card or information contained
on or for use with the card.
     1.2 “Acquired Business” shall have the meaning given such term in the
definition of the term “Permitted Acquisitions” contained herein.
     1.3 “Adjusted Eurodollar Rate” shall mean, with respect to each Interest
Period for any Eurodollar Rate Loan comprising part of the same borrowing
(including conversions, extensions and renewals), the rate per annum determined
by dividing (a) the London Interbank Offered Rate for such Interest Period by
(b) a percentage equal to: (i) one (1) minus (ii) the Reserve Percentage. For
purposes hereof, “Reserve Percentage” shall mean for any day, that percentage
(expressed as a decimal) which is in effect from time to time under Regulation D
of the Board of Governors of the Federal Reserve System (or any successor), as
such regulation may be amended from time to time or any successor regulation, as
the maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to a Lender. The Adjusted Eurodollar Rate shall be adjusted automatically
on and as of the effective date of any change in the Reserve Percentage.
     1.4 “Administrative Borrower” shall mean Parent in its capacity as
Administrative Borrower on behalf of itself and the other Borrowers and
Guarantors pursuant to Section 6.11 hereof and its successors and assigns in
such capacity.
     1.5 “Affiliate” shall mean, with respect to a specified Person, any other
Person which directly or indirectly, through one or more intermediaries,
controls or is controlled by or is under common control with such Person. For
the purposes of this definition, the term “control” (including with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the

2



--------------------------------------------------------------------------------



 



power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Equity Interests, by agreement or
otherwise.
     1.6 “Agent” shall mean Wachovia Bank, National Association, in its capacity
as administrative agent on behalf of Lenders pursuant to the terms hereof and
any replacement or successor agent hereunder.
     1.7 “Agent Payment Account” shall mean account no. 5000000030295 of Agent
at Wachovia, or such other account of Agent as Agent may from time to time
designate in writing to Administrative Borrower as the Agent Payment Account for
purposes of this Agreement and the other Financing Agreements.
     1.8 “Applicable Margin” shall mean, with respect to Base Rate Loans and
Eurodollar Rate Loans, the applicable percentage (on a per annum basis) set
forth below based on the Quarterly Average Excess Availability for the
immediately preceding calendar quarter.

                                      Applicable             Quarterly Average
Excess   Eurodollar   Applicable Base Tier   Availability   Rate Margin   Rate
Margin   1    
Greater than $150,000,000
    1.50 %     0 %        
 
                  2    
Less than or equal to $150,000,000 and greater than $50,000,000
    1.75 %     .25 %        
 
                  3    
Less than or equal to $50,000,000
    2.00 %     .50 %

provided, that, (i) the Applicable Margin shall be calculated and established
once each calendar quarter and shall remain in effect until adjusted for the
next calendar quarter, (ii) each adjustment of the Applicable Margin shall be
effective as of the first day of a calendar quarter based on the Quarterly
Average Excess Availability for the immediately preceding calendar quarter, and
(iii) the Applicable Margin through June 30, 2008 shall be the amount for Tier 2
set forth above. In the event that at any time after the end of a calendar
quarter the Quarterly Average Excess Availability for such calendar quarter used
for the determination of the Applicable Margin was less than the actual amount
of the Quarterly Average Excess Availability for such calendar quarter as a
result of the inaccuracy of information provided by or on behalf of Borrowers to
Agent for the calculation of Excess Availability, the Applicable Margin for such
prior calendar quarter shall be adjusted to the applicable percentage based on
such actual Quarterly Average Excess Availability and any additional interest
for the applicable period as a result of such recalculation shall be promptly
paid to Agent. The foregoing shall not be construed to limit the rights of Agent
and Lenders with respect to the amount of interest payable after a Default or
Event of Default whether based on such recalculated percentage or otherwise.
     1.9 “Approved Fund” shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

3



--------------------------------------------------------------------------------



 



     1.10 “Arrangers” shall mean, collectively, Wachovia Capital Markets, LLC, a
Delaware limited liability company, and UBS Securities LLC, a Delaware limited
liability company, each in its capacity as joint lead arranger, and their
respective successors and assigns hereunder.
     1.11 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 13.7
hereof.
     1.12 “Bank Product Provider” shall mean any Lender, Affiliate of any Lender
or other financial institution (in each case as to any Lender, Affiliate or
other financial institution to the extent approved by Agent) that provides any
Bank Products to Borrowers or Guarantors.
     1.13 “Bank Products” shall mean any one or more of the following types or
services or facilities provided to a Borrower by Agent or a Bank Product
Provider: (a) credit cards or stored value cards or the processing of payments
and other administrative services with respect to credit cards or stored value
cards or (b) cash management or related services, including (i) the automated
clearinghouse transfer of funds for the account of a Borrower pursuant to
agreement or overdraft for any accounts of Borrowers maintained at Agent or any
Bank Product Provider that are subject to the control of Agent pursuant to any
Deposit Account Control Agreement to which Agent, such Affiliate of Agent,
Lender or Affiliate of Lender is a party, as applicable, and (ii) controlled
disbursement services and (iii) Hedge Agreements if and to the extent permitted
hereunder.
     1.14 “Base Rate” shall mean, on any date, the greater of (a) the rate from
time to time publicly announced by Agent, or its successors, as its prime rate,
whether or not such announced rate is the best rate available at such bank or
(b) the Federal Funds Rate in effect on such day plus one-half (1/2%) percent.
     1.15 “Base Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Base Rate in accordance with the terms thereof.
All Swing Line Loans shall be Base Rate Loans.
     1.16 “Borrowers” shall have the meaning set forth in the preamble hereto
and include any other Person that at any time after the date hereof becomes a
Borrower; each sometimes being referred to herein individually as a “Borrower”.
     1.17 “Borrowing Base” shall mean, at any time, the amount equal to:
          (a) the amount equal to: (i) for the period from March 1 through and
including August 31 of each year, eighty-seven and one-half (87.5%) percent
multiplied by the amount of Eligible Accounts (other than Eligible Unbilled
Accounts and Eligible Progress Billings), and (ii) for all other times during
each year, eighty-five (85%) percent multiplied by the amount of Eligible
Accounts (other than Eligible Unbilled Accounts and Eligible Progress Billings);
plus
          (b) the amount equal to the lesser of: (i) $5,000,000 or
(ii) eighty-five (85%) percent multiplied by the amount of Eligible Unbilled
Accounts; plus

4



--------------------------------------------------------------------------------



 



          (c) the amount equal to the lesser of: (i) $5,000,000 or
(ii) sixty-five (65%) percent multiplied by the amount of Eligible Progress
Billings; plus
          (d) the amount equal to (i) for the period from March 1 through
August 31 of each year, the lesser of: (A) seventy-two and one-half (72.5%)
percent multiplied by the Value of Eligible Inventory or (B) ninety (90%)
percent of the Net Recovery Percentage multiplied by the Value of Eligible
Inventory and (ii) for all other times during each year, the lesser of:
(A) seventy (70%) percent multiplied by the Value of Eligible Inventory or
(B) eighty-five (85%) percent of the Net Recovery Percentage of the Eligible
Inventory multiplied by the Value thereof; plus
          (e) the Equipment Availability; minus
          (f) Reserves.
     1.18 “Borrowing Base Certificate” shall mean a certificate substantially in
the form of Exhibit B hereto, as such form may from time to time be modified by
Agent in accordance with the terms hereof, which is duly completed (including
all schedules thereto) and executed by the chief executive officer, chief
financial officer or other appropriate financial officer of Administrative
Borrower reasonably acceptable to Agent and delivered to Agent.
     1.19 “Business Day” shall mean any day other than a Saturday, Sunday, or
other day on which commercial banks are authorized or required to close under
the laws of the, the State of Texas or the State of North Carolina, except that
if a determination of a Business Day shall relate to any Eurodollar Rate Loans,
the term Business Day shall also exclude any day on which banks are closed for
dealings in dollar deposits in the London interbank market.
     1.20 “Capital Expenditures” shall mean with respect to any Person for any
period the aggregate of all expenditures by such Person and its Subsidiaries
made during such period that in accordance with GAAP are or should be included
in “property, plant and equipment” or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed and
including all obligations under Capital Leases paid or payable during such
period, other than the interest component of any Capital Lease (without
duplication as to any period). Capital Expenditures shall exclude
(a) expenditures for assets purchased as part of a Permitted Acquisition, and
(b) expenditures for assets made in connection with the replacement,
substitution, restoration or repair of assets to the extent financed with
insurance proceeds paid on account of the loss of or damage to the assets being
replaced, repaired, restored or substituted for.
     1.21 “Capital Leases” shall mean, as applied to any Person, any lease of
(or any agreement conveying the right to use) any property (whether real,
personal or mixed) by such Person as lessee which in accordance with GAAP, is
required to be reflected as a liability on the balance sheet of such Person;
provided, that, a lease of real property that is not Indebtedness under the
definition of such term as used herein shall not be deemed a Capital Lease,
notwithstanding its treatment for purposes of the balance sheet of such Person.
     1.22 “Cash Dominion Event” shall mean a period either (a) commencing on the
date that an Event of Default shall exist or have occurred and be continuing and
ending on the date that

5



--------------------------------------------------------------------------------



 



such Event of Default ceases to exist or be continuing or (b) commencing on the
date that Excess Availability has been less than the Cash Dominion Threshold as
calculated by Agent hereunder for more than three (3) consecutive Business Days
and ending on the date that Excess Availability has been greater than the Cash
Dominion Threshold for any sixty (60) consecutive day period thereafter;
provided, that, a Cash Dominion Event under this clause (b) shall not be
terminated following the second (2nd) such termination in any three hundred
sixty-five (365) day period unless and until the date that Excess Availability
has been greater than the Cash Dominion Threshold for any one hundred twenty
(120) day consecutive day period thereafter.
     1.23 “Cash Dominion Threshold” shall mean the amount equal to $35,000,000.
     1.24 “Cash Equivalents” shall mean, at any time, as at any date,
(a) securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof) having maturities
of not more than twelve months from the date of acquisition, (b) Dollar
denominated time deposits and certificates of deposit of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (any such bank being an “Approved
Bank”), in each case with maturities of not more than two hundred seventy
(270) days from the date of acquisition, (c) commercial paper and variable or
fixed rate notes issued by any Approved Bank (or by the parent company thereof)
or any variable rate notes issued by, or guaranteed by, any domestic corporation
rated Al (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements entered into by any Person with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States in which such Person shall
have a perfected first priority security interest (subject to no other security
interests, liens, claims or other encumbrances) and having, on the date of
purchase thereof, a fair market value of at least one hundred (100%) percent of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d).
     1.25 “Cash Management Accounts” shall have the meaning set forth in
Section 6.6 hereof.
     1.26 “Certificates of Title” shall mean any certificates of title,
certificates of ownership or any other registration certificates issued under
the laws of any State or Commonwealth of the United States of America or any
political subdivision thereof with respect to motor vehicles or other vehicles.
     1.27 “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application

6



--------------------------------------------------------------------------------



 



thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.
     1.28 “Change of Control” shall mean:
          (a) the consummation of any transaction or event (including, without
limitation, any merger or consolidation), the result of which is that any
“person” (as that term is used in Section 13(d) of the Exchange Act), other than
one or more Equity Investors, is or becomes the beneficial owner, directly or
indirectly, of more than 50% of the voting stock of Parent, measured by voting
power rather than number of shares;
          (b) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Parent (together
with any new directors whose election to such Board of Directors or whose
nomination for election was approved by a vote of a majority of the members of
the Board of Directors of Parent, which members comprising such majority are
then still in office and were either directors at the beginning of such period
or whose election or nomination for lection was previously so approved) cease
for any reason to constitute a majority of the Board of Directors of Parent, as
applicable; or
          (c) at any time a change of control occurs as such term is defined in
the Floating Rate Note Documents or any document evidencing the Refinancing
Indebtedness.
     1.29 “Code” shall mean the Internal Revenue Code of 1986, as the same now
exists or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
     1.30 “Collateral” shall have the meaning set forth in Section 5 hereof.
     1.31 “Collateral Access Agreement” shall mean an agreement in writing, in
form and substance reasonably satisfactory to Agent, from any lessor of premises
to any Borrower or Guarantor (and in the case of a Guarantor, only to the extent
any Collateral is at such premises), or any other person to whom any Collateral
is consigned or who has custody, control or possession of any such Collateral or
is otherwise the owner or operator of any premises on which any of such
Collateral is located, in favor of Agent with respect to the Collateral at such
premises or otherwise in the custody, control or possession of such lessor,
consignee or other person.
     1.32 “Collateral Trust Agreement” shall mean the Collateral Trust
Agreement, dated as of February 11, 2005, as cured and reformed by the
Confirmation of Reformation of the Collateral Trust Agreement dated on or about
the date hereof and effective as of February 11, 2005, by and among Parent, the
other “Pledgors” from time to time party thereto, Floating Rate Note Trustee,
Floating Rate Note Collateral Trustee, as Parity Collateral Trustee, and UBS AG,
Stamford Branch, as Agent and Priority Collateral Trustee, and as the same may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.
     1.33 “Commitment” shall mean at any time, as to each Lender, the principal
amount set forth next to such Lender’s name on Exhibit E hereto or on Schedule 1
to the Assignment and Acceptance Agreement pursuant to which such Lender became
a Lender hereunder in accordance with the provisions of Section 13.7 hereof, as
the same may be adjusted from time to

7



--------------------------------------------------------------------------------



 



time in accordance with the terms hereof; sometimes being collectively referred
to herein as “Commitments”.
     1.34 “Compliance Period” shall mean a period commencing on the date that
Excess Availability has been less than the Cash Dominion Threshold as calculated
by Agent for more than three (3) consecutive Business Days and ending on that
date that Excess Availability has been greater than the Cash Dominion Threshold
Amount for any sixty (60) consecutive day period thereafter; provided, that, a
Compliance Period shall not be terminated following the second (2nd) such
termination in any twelve (12) consecutive month period unless and until the
date that Excess Availability has been greater than the Cash Dominion Threshold
for any one hundred twenty (120) consecutive day period thereafter.
     1.35 “Concentration Accounts” shall mean the deposit account of Parent
maintained at Bank of America bearing account number 3750908844 and such other
accounts as may be established after the date hereof in accordance with the
terms hereof used to receive funds from the Cash Management Accounts.
     1.36 “Consolidated Net Income” shall mean, with respect to any Person for
any period, the aggregate of the net income (loss) of such Person and its
Subsidiaries, on a consolidated basis, for such period (and as to Borrowers and
Guarantors, excluding to the extent included therein (i) any gain (or loss),
together with any related Provision for Taxes on any such gain (or the tax
effect of any such loss), realized during such period by Parent or any of its
Subsidiaries upon any sale of assets (other than any dispositions in the
ordinary course of business) by Parent or any of its Subsidiaries, (ii) earnings
or losses resulting from any reappraisal, revaluation, write-up or write-down of
assets, (iii) unrealized gains and losses with respect to obligations under
Hedge Agreements, and (iv) any extraordinary gain (or extraordinary loss),
together with any related Provision for Taxes on any such gain (or loss),
recorded or recognized by Parent or any of its Subsidiaries, as to each of the
items described in this definition as determined in accordance with GAAP;
provided, that,
          (b) the net income of any Person that is accounted for by the equity
method of accounting shall be included only to the extent of the amount of
dividends or distributions paid or payable to such Person or a Subsidiary of
such Person;
          (c) except to the extent included pursuant to the foregoing clause and
except to the extent necessary to reflect Consolidated Net Income on a Pro Forma
Basis as provided herein, the net income of any Person accrued prior to the date
it becomes a Subsidiary of such Person or is merged into or consolidated with
such Person or any of its Subsidiaries or that Person’s assets are acquired by
such Person or by any of its Subsidiaries shall be excluded;
          (d) the net income (if positive) of any wholly-owned Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such wholly-owned Subsidiary to such Person or to any other wholly-owned
Subsidiary of such Person is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to such wholly-owned Subsidiary shall
be excluded.

8



--------------------------------------------------------------------------------



 



     1.37 “Credit Facility” shall mean the Loans and Letters of Credit provided
to or for the benefit of any Borrower pursuant to Sections 2.1 and 2.2 hereof.
     1.38 “Cure Action” shall have the meaning set forth in Section 9.17 hereof.
     1.39 “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.
     1.40 “Defaulting Lender” shall have the meaning set forth in Section 6.14
hereof.
     1.41 “Deposit Account Control Agreement” shall mean an agreement in
writing, in form and substance reasonably satisfactory to Agent, by and among
Agent, the Borrower or Guarantor that is the customer of the bank with respect
to a deposit account at such bank and such bank, which, if required hereunder,
is sufficient to perfect the security interests of Agent therein and provides
such other rights with respect thereto as Agent requires.
     1.42 “EBITDA” shall mean, for any period, for Parent and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) the amount of Interest Expense for such period,
(ii) the provision for, and payment of (without duplication) federal, state,
local and foreign income taxes payable by Parent and its Subsidiaries for such
period, (iii) the amount of depreciation and amortization expense for such
period, (iv) the fees and expenses directly incurred in connection with the
transactions contemplated by this Agreement, (v) the aggregate amount of all
other non-cash items (other than any non-cash charge that results in an accrual
of a reserve for cash charges in any future period) and (vi) non-recurring cash
items incurred during such period to the extent that aggregate amounts pursuant
to this clause (vi) shall not exceed $4,000,000 during any twelve (12) month
period, minus (b) the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business), as to each of the items
described in this definition as determined in accordance with GAAP.
Notwithstanding the foregoing, the EBITDA of Parent and its Subsidiaries on a
consolidated basis for each period set forth on Schedule 1.42 hereto shall be
deemed to be the amount set forth on Schedule 1.42 hereto opposite such period.
     1.43 “Eligible Accounts” shall mean Accounts created by a Borrower that in
each case satisfy the criteria set forth below. Accounts shall be Eligible
Accounts if:
          (a) such Accounts arise from the actual and bona fide sale and
delivery of goods by such Borrower or rendition of services by such Borrower in
the ordinary course of its business which transactions are completed in
accordance with the terms and provisions contained in any documents related
thereto and for which an invoice has been issued;
          (b) such Accounts are not unpaid more than sixty (60) days after the
original due date for them or one hundred twenty (120) days after the date of
the original invoice for them;
          (c) such Accounts comply with the terms and conditions contained in
Section 7.2(b) of this Agreement;

9



--------------------------------------------------------------------------------



 



          (d) such Accounts do not arise from (i) sales to account debtors
pursuant to a revolving credit arrangement of such account debtor with such
Borrower where payments are based on statements, rather than invoices, and
pursuant to the current practice of Borrowers, such Accounts are treated as
current in the applicable accounts agings so long as such account debtor has
made a payment of the required minimum amount for the applicable period or
(ii) service charges, interest or fees;
          (e) such Accounts do not arise from sales on consignment, guaranteed
sale, sale and return, sale on approval, or other terms under which payment by
the account debtor may be conditional or contingent;
          (f) (i) the location of the account debtor with respect to such
Accounts is in the United States of America or its territories or Canada
(provided, that, at any time promptly upon Agent’s request, such Borrower shall
execute and deliver, or cause to be executed and delivered, such other
agreements, documents and instruments as may be reasonably required by Agent to
perfect the security interests of Agent in those Accounts of an account debtor
with its chief executive office or principal place of business in Canada in
accordance with the applicable laws of the Province of Canada in which such
chief executive office or principal place of business is located and take or
cause to be taken such other and further actions as Agent may reasonably request
to enable Agent as secured party with respect thereto to collect such Accounts
under the applicable Federal or Provincial laws of Canada) or, (ii) at Agent’s
option, if the chief executive office and principal place of business of the
account debtor with respect to such Accounts is located other than in the United
States of America or Canada, then if the account debtor has delivered to such
Borrower an irrevocable letter of credit issued or confirmed by a bank
reasonably satisfactory to Agent and payable only in the United States of
America and in U.S. dollars, sufficient to cover such Account, in form and
substance reasonably satisfactory to Agent and if required by Agent, the
original of such letter of credit has been delivered to Agent or Agent’s agent
and the issuer thereof, and such Borrower has complied with the terms of
Section 5.3(f) hereof with respect to the assignment of the proceeds of such
letter of credit to Agent or naming Agent as transferee beneficiary thereunder;
          (g) (i) such Accounts do not consist of retainage invoices or progress
billings (such that the obligation of the account debtors with respect to such
Accounts is conditioned upon such Borrower’s satisfactory completion of any
further performance under the agreement giving rise thereto), and (ii) such
Accounts do not consist of bill and hold invoices;
          (h) the account debtor with respect to such Accounts has not asserted
a counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but the portion of the Accounts of such account debtor in excess of
the amount at any time and from time to time owed by such Borrower to such
account debtor or claimed owed by such account debtor that otherwise satisfy the
criteria for Eligible Accounts shall be deemed Eligible Accounts);
          (i) there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts in any material
respect or reduce the amount payable or delay payment thereunder in any material
respect;

10



--------------------------------------------------------------------------------



 



          (j) such Accounts are subject to the first priority, valid and
perfected security interest of Agent (except as to priority, subject to the
liens permitted under Section 9.8(b), (c) and (l) hereof ) and any goods giving
rise thereto are not, and were not at the time of the sale thereof, subject to
any liens except those permitted in this Agreement;
          (k) neither the account debtor nor any officer or employee of the
account debtor with respect to such Accounts is an officer, employee, agent or
other Affiliate of any Borrower or Guarantor;
          (l) the account debtors with respect to such Accounts are not any
foreign government, the United States of America, any State, or any political
subdivision, department, agency or instrumentality thereof, unless, if the
account debtor is the United States of America, or any political subdivision,
department, agency or instrumentality thereof, the Federal Assignment of Claims
Act of 1940, as amended or any similar law, if applicable, has been complied
with in a manner reasonably satisfactory to Agent, provided, that, the aggregate
amount of such Accounts that may be deemed to be Eligible Accounts shall not
exceed $4,000,000;
          (m) there are no proceedings or actions which are threatened or
pending against the account debtors with respect to such Accounts which could be
reasonably expected to result in any material adverse change in any such account
debtor’s financial condition (including, without limitation, any bankruptcy,
dissolution, liquidation, reorganization or similar proceeding);
          (n) the aggregate amount of such Accounts (i) owing by a single
account debtor that is investment grade do not constitute more than ten (10%)
percent of the aggregate amount of all otherwise Eligible Accounts of all
Borrowers or (ii) owing by a single account debtor that is not investment grade
(or not rated) do not constitute more than seven (7%) percent of the aggregate
amount of all otherwise Eligible Accounts of all Borrowers (but the portion of
the Accounts not in excess of such applicable percentage may be deemed Eligible
Accounts and for purposes hereof “investment grade” shall mean that the account
debtor has received a credit rating of BBB- or higher from Standard & Poor or a
rating of Baa3 or higher from Moody’s Investors Rating Service);
          (o) such Accounts are not owed by an account debtor who has Accounts
unpaid more than sixty (60) days after the original due date or one hundred
twenty (120) days after the date of the original invoice for them which
constitute more than fifty (50%) percent of the total Accounts of such account
debtor;
          (p) the account debtor is not located in a state requiring the filing
of a Notice of Business Activities Report or similar report in order to permit
such Borrower to seek judicial enforcement in such State of payment of such
Account, unless such Borrower has qualified to do business in such state or has
filed a Notice of Business Activities Report or equivalent report for the then
current year or such failure to file and inability to seek judicial enforcement
is capable of being remedied without any material delay or material cost;

11



--------------------------------------------------------------------------------



 



          (q) the sale of goods or the rendition of services giving rise to such
Account is not supported by a performance, bid or surety bond unless the issuer
of such bond shall have waived in writing any rights or interest in and to all
Collateral, in form and substance reasonably satisfactory to Agent;
          (r) the collection of such Accounts could not be reasonably expected
to be doubtful by reason of the accounts debtor’s financial inability to pay;
          (s) such Accounts have been billed and invoiced to the applicable
account debtors; and
          (t) none of the transactions giving rise to such Accounts violate any
applicable law or regulation in any material respect, all documentation relating
thereto is legally sufficient under such laws and regulations, and all such
documentation is legally enforceable in accordance with its terms.
The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent in its
Permitted Discretion , upon not less than one (1) Business Days’ prior written
notice to Administrative Borrower, based on either: (i) an event, condition or
other circumstance arising after the date hereof, or (ii) an event, condition or
other circumstance existing on the date hereof to the extent Agent has no actual
knowledge thereof or of its affect on the Accounts prior to the date hereof, in
either case under clause (i) or (ii) which adversely affects or could reasonably
be expected to adversely affect the Accounts in the Permitted Discretion of
Agent. Any Accounts that are not Eligible Accounts shall nevertheless be part of
the Collateral. In addition to the foregoing, the determination of Eligible
Accounts acquired in any Permitted Acquisition shall be subject to the terms of
clause (h) of the definition of the term Permitted Acquisition herein.
     1.44 “Eligible Domestic In-Transit Inventory” shall mean Inventory that
would otherwise be Eligible Inventory (other than for its location) that has
been shipped from a location of any Borrower or from the manufacturer or
wholesale distributor thereof within the United States for receipt at a location
of any Borrower within the United States and permitted hereunder, within thirty
(30) days of shipment, but in either case, which has not yet been delivered to
such Borrower, for which the purchase order is in the name of a Borrower, title
has passed to such Borrower (and Agent has received such evidence thereof as it
has requested) and which is insured in accordance with the terms of this
Agreement; provided, that, the aggregate amount of Inventory constituting
Eligible Domestic In-Transit Inventory for purposes of the calculation of the
Borrowing Base at any time will not exceed $1,000,000.
     1.45 “Eligible Equipment” shall mean, as to each Borrower, Equipment owned
by such Borrower (including Equipment acquired by such Borrower after the date
hereof), which Equipment is in good order, repair, running and marketable
condition (ordinary wear and tear excepted) and which in each case satisfy the
criteria set forth below. Eligible Equipment shall not include: (a) Equipment at
premises other than those owned or leased and controlled by such Borrower;
(b) Equipment subject to a security interest, lien, charge or other encumbrance
in favor of any Person other than Agent except those permitted under this
Agreement; (c) equipment located outside the United States of America;
(d) Equipment that is not subject to the

12



--------------------------------------------------------------------------------



 



first priority, valid and perfected security interests and liens of Agent
(except as to priority, subject to the liens permitted under Section 9.8(b),
(c) and (1) hereof); (e) worn out, obsolete, damaged or defective Equipment or
Equipment not used or usable in the ordinary course of a Borrower’s business as
presently conducted; (f) computer hardware; (g) Equipment that is or becomes a
fixture; and (h) Excluded Equipment, except that Eligible Equipment may, with
the prior written consent of Administrative Borrower and Agent, include Rolling
Stock if, in addition to the other criteria set forth above, the Rolling Stock
constitutes Eligible Rolling Stock. The criteria for Eligible Equipment set
forth above may only be changed and any new criteria for Eligible Equipment may
only be established by Agent in its Permitted Discretion , upon not less than
one (1) Business Days’ prior written notice to Administrative Borrower, based on
either: (i) an event, condition or other circumstance arising after the date
hereof, or (ii) an event, condition or other circumstance existing on the date
hereof to the extent Agent has no actual knowledge thereof and of its affect on
the Equipment prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
such Equipment in the Permitted Discretion of Agent. Any Equipment that is not
Eligible Equipment shall nevertheless be part of the Collateral, except to the
extent constituting Excluded Property. In addition to the foregoing, the
determination of Eligible Equipment acquired in any Permitted Acquisition shall
be subject to the terms of clause (h) of the definition of the term Permitted
Acquisition herein.
     1.46 “Eligible Inventory” shall mean, as to each Borrower, Inventory of
such Borrower consisting of finished goods held for resale in the ordinary
course of the business of such Borrower and raw materials for such finished
goods that satisfy the criteria set forth below. In general, Eligible Inventory
shall not include: (a) work-in-process; (b) spare parts for Equipment (it being
understood that parts held for sale in their current condition will not be
deemed spare parts for purposes of this clause (b)); (c) packaging and shipping
materials; (d) supplies used or consumed in such Borrower’s business;
(e) Inventory at premises other than those owned or leased and controlled by any
Borrower, except for Eligible Domestic In-Transit Inventory; (f) Inventory
subject to a security interest or lien in favor of any Person other than Agent
except those permitted under this Agreement; (g) bill and hold goods, except for
up to $2,000,000 of Inventory consisting of bill and hold goods owned by a
Borrower so long as any such Inventory is delivered to the customer of such
Borrower within forty five (45) days after the date of the original invoice for
such Inventory; (h) obsolete or slow moving Inventory (with inventory that has
not been sold after a period of more than twelve (12) months being deemed to be
obsolete or slow moving for this purpose); (i) Inventory that is not subject to
the first priority, valid and perfected security interest of Agent (except as to
priority, subject to the liens permitted under Sections 9.8(b), (c) and
(l) hereof); (j) returned Inventory that is not saleable and held for sale in
the ordinary course of business, (k) damaged and/or defective Inventory;
(l) Inventory purchased or sold on consignment; (m) “special order” Inventory
(provided, that, “special order” Inventory shall be understood to refer to
Inventory made as custom orders and not otherwise saleable in the ordinary
course of business to any person other than the customer to whose special order
it was made); (n) Inventory located outside the United States of America; and
(o) Inventory which is not produced, used, stored and maintained in accordance
with applicable insurance standards or in conformity with applicable laws in all
material respects. The criteria for Eligible Inventory set forth above may only
be changed and any new criteria for Eligible Inventory may only be established
by Agent in its Permitted Discretion, upon not less than one (1) Business Days’
prior written notice to Administrative Borrower, based on either: (i) an event,
condition or other

13



--------------------------------------------------------------------------------



 



circumstance arising after the date hereof, or (ii) an event, condition or other
circumstance existing on the date hereof to the extent Agent has no actual
knowledge thereof or its affect on the Inventory prior to the date hereof, in
either case under clause (i) or (ii) which adversely affects or could reasonably
be expected to adversely affect the Inventory in the exercise of the Permitted
Discretion of Agent. Any Inventory that is not Eligible Inventory shall
nevertheless be part of the Collateral. In addition to the foregoing, the
determination of Eligible Inventory acquired in any Permitted Acquisition shall
be subject to the terms of clause (h) of the definition of the term Permitted
Acquisition herein.
     1.47 “Eligible LC Inventory” shall mean Inventory that would otherwise be
Eligible Inventory (other than for its location) as to which: (i) the Inventory
is purchased with and subject to a Letter of Credit issued hereunder, (ii) the
Inventory is then in transit (whether by vessel, air or land) from a location
outside of the United States of America to a location permitted hereunder and
for which Agent shall have received such evidence thereof as Agent may
reasonably require, (iii) the title of the Inventory has passed to, and such
Inventory is owned by, a Borrower and for which Agent shall have received such
evidence thereof as Agent may reasonably require, (iv) Agent has received each
of the following: (A) a copy of the certificate of marine cargo insurance in
connection therewith in which Agent has been named as an additional insured and
loss payee in a manner reasonably acceptable to Agent and (B) a copy of the
invoice, packing slip and manifest with respect thereto, (v) the Inventory is
either (A) subject to a negotiable bill of lading: (1) that is consigned to the
Issuing Bank (unless and until such time as Agent shall require that the same be
consigned to Agent, then thereafter, that is consigned to Agent either directly
or by means of endorsements), (2) that was issued by the carrier in respect of
such Inventory and (3) is either in the possession of the customs broker,
freight forwarder or other third party handling the shipping and delivery of
such Inventory acting on behalf of Agent or the subject of a telefacsimile or
other electronic copy that Agent has received from the Issuing Bank with respect
to the Letter of Credit and as to which Agent has also received confirmation
from such Issuing Bank that such document is in transit to Agent or the customs
broker, freight forwarder or other third party handling the shipping and
delivery of such Inventory acting on behalf of Agent or (B) subject to a
negotiable cargo receipt and is not the subject of a bill of lading (other than
a negotiable bill of lading consigned to, and in the possession of a
consolidator or Agent, or their respective agents) and such negotiable cargo
receipt is (1) consigned to Issuing Bank (unless and until such time as Agent
shall require that the same be consigned to Agent, then thereafter, that is
consigned to Agent either directly or by means of endorsements), (2) issued by a
consolidator in respect of such Inventory and (3) either in the possession of
Agent or the customs broker, freight forwarder or other third party handling the
shipping and delivery of such Inventory acting on behalf of Agent or the subject
of a telefacsimile or other electronic copy that Agent has received from the
Issuing Bank with respect to the Letter of Credit and as to which Agent has also
received a confirmation from such Issuing Bank that such document is in transit
to Agent or the customs broker, freight forwarder or other third party handling
the shipping and delivery of such Inventory, (vi) such Inventory is insured
against types of loss, damage, hazards, and risks, and in amounts, reasonably
satisfactory to Agent, and (vii) such Inventory shall not have been in transit
for more than ninety (90) days.
     1.48 “Eligible Progress Billings” shall mean Accounts created by a Borrower
that satisfy each of the criteria contained in the definition of Eligible
Accounts other than clause (g)(i) of such definition; provided, that, such
Accounts also satisfy the following criteria as:

14



--------------------------------------------------------------------------------



 



          (a) such Accounts are not unpaid more than thirty (30) days after the
date of the original invoice for them; and
          (b) such Accounts either (i) arise from a short term contract (which
for this purpose shall mean a contract which will be fully performed by such
Borrower within sixty (60) days of the first date on which performance by such
Borrower was commenced under such contract) or (ii) arise from the final invoice
with respect to a contract.
     1.49 “Eligible Rolling Stock” shall mean Eligible Equipment consisting of
Rolling Stock that (a) the ownership of which is evidenced by a Certificate of
Title that has the name of a Borrower noted thereon as the owner of it or is
otherwise properly registered in one of the States or territories of the United
States to such Borrower that is entitled to operate such Rolling Stock in the
state or territory that has issued such Certificate of Title in accordance with
all applicable laws (other than any Rolling Stock the ownership of which is not
required to be evidenced by a Certificate of Title under the laws applicable to
it) and Agent has received such evidence thereof as it may reasonably require;
(b) the name of the Agent is noted on the Certificate of Title as lienholder (or
Agent shall have received evidence, reasonably satisfactory to it, that Agent
has a first priority, valid and perfected security interest in such Rolling
Stock, except as to priority, subject to liens permitted under Section 9.8(b),
(c) and (l) hereof); (c) meets, in all material respects, all applicable
material safety and other standards of all motor vehicle laws or other statutes
and regulations established by any Governmental Authority and is not subject to
any licensing or similar requirement that would limit the right of Agent to sell
or otherwise dispose of such Rolling Stock; and (d) is used or usable in the
ordinary course of a Borrower’s business and has not been damaged in any
material respect and is in operable condition.
     1.50 “Eligible Transferee” shall mean (a) any Lender; (b) the parent
company of any Lender and/or any Affiliate of such Lender which is at least
fifty (50%) percent owned by such Lender or its parent company; (c) any person
(whether a corporation, partnership, trust or otherwise) that is engaged in the
business of making, purchasing, holding or otherwise investing in bank revolving
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or with respect to any Lender that is
a fund which invests in bank revolving loans and similar extensions of credit,
any other fund that invests in bank revolving loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and in each case is approved by Agent
(provided, that, subject to Section 13.7, so long as no Event of Default exists
or has occurred and is continuing, such person shall not include any person that
has been designated in writing by Administrative Borrower to Agent prior to the
date hereof as unacceptable); and (d) any other commercial bank, financial
institution or “accredited investor” (as defined in Regulation D under the
Securities Act of 1933) approved by Agent, such approval not to be unreasonably
withheld, conditioned or delayed, provided, that, (i) neither any Borrower nor
any Guarantor or any Affiliate of any Borrower or Guarantor shall qualify as an
Eligible Transferee and (ii) no Person to whom any Indebtedness which is in any
way subordinated in right of payment to any other Indebtedness of any Borrower
or Guarantor shall qualify as an Eligible Transferee, except as Agent and
Required Lenders may otherwise specifically agree.

15



--------------------------------------------------------------------------------



 



     1.51 “Eligible Unbilled Accounts” shall mean Accounts created by a Borrower
that satisfy each of the criteria contained in the definition of Eligible
Accounts other than clause (s) of such definition; provided, that, such Accounts
also satisfy the following criteria:
          (a) such Accounts shall have been billed and invoiced to the
applicable account debtor within thirty (30) days after the date on which the
sale of goods or the rendition of services giving rise to such Accounts
occurred; and
          (b) such Accounts do not arise from the rendition of installation
services.
     1.52 “Environmental Laws” shall mean all foreign, Federal, State,
Provincial and local laws (including common law), legislation, rules, codes,
licenses, permits (including any conditions imposed therein), authorizations,
binding judicial or administrative decisions, injunctions or agreements between
any Borrower or Guarantor and any Governmental Authority, (a) relating to
pollution and the protection, preservation or restoration of the environment
(including air, water vapor, surface water, ground water, drinking water,
drinking water supply, surface land, subsurface land, plant and animal life or
any other natural resource), or to human health or safety, (b) relating to the
exposure to, or the use, storage, recycling, treatment, generation, manufacture,
processing, distribution, transportation, handling, labeling, production,
release or disposal, or threatened release, of Hazardous Materials, or
(c) relating to all laws with regard to recordkeeping, notification, disclosure
and reporting requirements respecting Hazardous Materials. The term
“Environmental Laws” includes (i) the Federal Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Federal Superfund
Amendments and Reauthorization Act, the Federal Water Pollution Control Act of
1972, the Federal Clean Water Act, the Federal Clean Air Act, the Federal
Resource Conservation and Recovery Act of 1976 (including the Hazardous and
Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the
Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, and the Federal Safe Drinking Water Act of 1974,
(ii) applicable state counterparts to such laws and (iii) any common law or
equitable doctrine that imposes liability or obligations for injuries or damages
due to, or threatened as a result of, the presence of or exposure to any
Hazardous Materials.
     1.53 “Equipment” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter acquired equipment, wherever
located, including machinery, data processing and computer equipment (whether
owned or licensed and including embedded software), vehicles, rolling stock,
tools, furniture, fixtures, all attachments, accessions and property now or
hereafter affixed thereto or used in connection therewith, and substitutions and
replacements thereof, wherever located.
     1.54 “Equipment Availability” shall mean (a) prior to the date on which the
Equipment Availability Conditions have been satisfied, zero (0), and (b) from
and after the date on which the Equipment Availability Conditions have been
satisfied, the amount equal to the lesser of $20,000,000 or eighty-five (85%)
percent of the net orderly liquidation value of the Eligible Equipment as set
forth in the most recent acceptable appraisal of such Equipment received by
Agent in accordance with the terms hereof (net of liquidation expenses, costs
and commissions); provided, that, the Equipment Availability shall be reduced on
the first day of each month, commencing with the first full month following the
date on which the Equipment Availability

16



--------------------------------------------------------------------------------



 



Conditions have been satisfied, by an amount equal to the initial Equipment
Availability calculated in accordance with this clause (b) divided by sixty
(60).
     1.55 “Equipment Availability Conditions” shall mean, collectively, the
following: (a) Agent shall have received, prior to the second anniversary of the
date of this Agreement, a written request from Administrative Borrower to
include the Equipment Availability in the Borrowing Base (which request shall be
irrevocable); (b) Agent shall have received, not more than thirty (30) days and
not less than ten (10) days prior to the date that Equipment Availability is
initially included in the Borrowing Base, a written appraisal as to each item of
Equipment constituting Eligible Equipment, which shall be in form, scope and
methodology reasonably satisfactory to Agent and by an appraiser reasonably
acceptable to Agent and on which Agent is permitted to rely; (c) no Default or
Event of Default shall exist or have occurred and be continuing; and (d) Agent
shall have received such evidence with respect to the ownership of the Eligible
Equipment and the satisfaction of the other criteria set forth in the definition
of Eligible Equipment as Agent may reasonably require.
     1.56 “Equity Interests” shall mean, with respect to any Person, all of the
shares, interests, participations or other equivalents (however designated) of
such Person’s capital stock or partnership, limited liability company or other
equity, ownership or profit interests at any time outstanding, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other interests in) such Person or warrants, rights or options for the
purchase or acquisition from such Person of such shares (or such other
interests), but excluding any interests in phantom equity plans and any debt
security that is convertible into or exchangeable for such shares, and all of
the other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.
     1.57 “Equity Investors” shall mean, collectively, the persons set forth on
Schedule 1.57 and their respective Affiliates.
     1.58 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, together with all rules, regulations and interpretations thereunder or
related thereto.
     1.59 “ERISA Affiliate” shall mean any person required to be aggregated with
any Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.
     1.60 “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan, other than events as to which the requirement of notice has been
waived in regulations by the Pension Benefit Guaranty Corporation; (b) the
adoption of any amendment to a Pension Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA;
(c) a complete or partial withdrawal by any Borrower, Guarantor or any ERISA
Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization, which could be reasonably expected

17



--------------------------------------------------------------------------------



 



to result in liability in excess of $5,000,000; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a Pension Plan, which could be
reasonably expected to result in liability in excess of $5,000,000; (e) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of any liability under Title IV
of ERISA, other than the Pension Benefit Guaranty Corporation premiums due but
not delinquent under Section 4007 of ERISA, upon any Borrower, Guarantor or any
ERISA Affiliate in excess of $5,000,000.
     1.61 “Eurodollar Rate Loans” shall mean any Loans or portion thereof on
which interest is payable based on the Adjusted Eurodollar Rate in accordance
with the terms hereof.
     1.62 “Event of Default” shall have the meaning specified in Section 10.1
hereof.
     1.63 “Excess Availability” shall mean, as to Borrowers, the amount, as
determined by Agent, calculated at any date, equal to: (a) the lesser of:
(i) the Borrowing Base and (ii) the Maximum Credit (in each case under (i) or
(ii) after giving effect to any applicable Reserves other than any Reserves in
respect of Letter of Credit Obligations), minus, without duplication, (b) the
sum of: (i) the principal amount of all then outstanding and unpaid Loans and
Special Agent Advances, plus (ii) the amount of all Reserves then established in
respect of Letter of Credit Obligations, plus (iii) the aggregate amount of all
then outstanding and unpaid trade payables and other obligations of Borrowers
which are outstanding more than sixty (60) days past due as of the end of the
immediately preceding month (other than trade payables or other obligations
being contested or disputed by a Borrower in good faith), plus (c) the amount of
Qualified Cash at such time. For purposes of determining the outstanding trade
payables in the ordinary course, Administrative Borrower shall provide to Agent
the summary reports of payables as set forth in Section 7.1(a) hereof, together
with such other information with respect thereto as Agent may from time to time
reasonably request.
     1.64 “Exchange Act” shall mean the Securities Exchange Act of 1934,
together with all rules, regulations and interpretations thereunder or related
thereto.
     1.65 “Excluded Equipment” shall mean, as to each Borrower or Guarantor,
except as Administrative Borrower and Agent may otherwise agree, Equipment owned
by such Borrower or Guarantor consisting of Rolling Stock that is not included
in the Borrowing Base.
     1.66 “Excluded Property” shall mean:
          (a) any permit, lease, license, contract or other agreement held by
any Borrower or Guarantor or any contract or agreement to which any Borrower or
Guarantor is a party (including any rights thereunder) that validly prohibits
the creation by such Borrower or Guarantor of a security interest therein or
under the terms of which creation by such Borrower or Guarantor of a security
interest therein or under the terms of which the creation of a security interest
therein shall constitute or result (i) in the abandonment, invalidation or
unenforceability of any right, title or interest of any Borrower or Guarantor
therein or (ii) in a breach or termination pursuant to the terms of, or a
default under, any such permit, lease, license, contract,

18



--------------------------------------------------------------------------------



 



property rights or agreement (other than any such permit, lease, license,
contract or other agreement, the terms of which prohibiting creation of a
security interest or having the result described in clauses (i) and (ii) above
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the Uniform Commercial Code (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law or principles of equity);
          (b) any permit, lease, license, contract or other agreement held by
any Borrower or Guarantor to the extent that any law applicable thereto
prohibits the creation of a security interest therein (other than any such
permit, lease, license, contract or other agreement, to the extent that any law
applicable thereto prohibiting the creation of a security interest therein would
be rendered ineffective pursuant to Section 9-406, 9-408 or 9-409 of the Uniform
Commercial Code (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law or principles of equity;
          (c) Equipment owned by any Borrower or Guarantor on the date hereof or
hereafter acquired that is subject to a purchase money lien or security interest
(including Capital Leases) permitted under Section 9.8 hereof if the contract or
other agreement in which such lien or security interest is granted (or the
related documentation) validly prohibits the creation of any other lien or
security interest on such Equipment; and
          (d) Excluded Equipment
provided, however, that in each case described in clauses (a), (b) and (c) of
this definition, such property shall constitute “Excluded Property” only to the
extent and for long as such permit, lease, license, contract or other agreement
or law applicable thereto validly prohibits the creation of a lien or security
interest on such property in favor of Agent and, upon the termination of such
prohibition (howsoever occurring), such property shall cease to constitute
“Excluded Property.”
     1.67 “Existing Letters of Credit” shall mean, collectively, the letters of
credit issued or to be issued for the account of a Borrower or Guarantor or for
which such Borrower or Guarantor is otherwise liable listed on Schedule 1.67
hereto.
     1.68 “Federal Funds Rate” shall mean, for any period, a fluctuating
interest rate per annum equal, for each day during such period, to the weighted
average of the rates on overnight Federal Funds transactions with members of the
Federal Reserve System arranged by Federal Funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for such day
on such transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by it.
     1.69 “Fee Letter” shall mean the fee letter, dated December 7, 2007, by and
among Parent, for itself and its Subsidiaries (and by which Borrowers and
Guarantors hereby confirm their agreement to be bound), Wachovia and certain
other Persons, setting forth certain fees payable by Borrowers in connection
with the Credit Facility.
     1.70 “Financing Agreements” shall mean, collectively, this Agreement and
all notes, guarantees, security agreements, deposit account control agreements,
investment property control

19



--------------------------------------------------------------------------------



 



agreements, intercreditor agreements and all other agreements, documents and
instruments now or at any time hereafter executed and/or delivered by any
Borrower or Guarantor in connection with this Agreement; provided, that, the
Financing Agreements shall not include Hedge Agreements.
     1.71 “Fixed Charge Coverage Ratio” shall mean, with respect to any date of
determination, the ratio of (a) the amount equal to (i) EBITDA of any Person and
its Subsidiaries on a consolidated basis, as of the end of a fiscal month for
the immediately preceding twelve (12) consecutive fiscal months for which Agent
has received financial statements pursuant to Section 9.6 hereof, less (ii) the
amount of Capital Expenditures of such Person and its Subsidiaries during such
period to the extent not financed by Indebtedness, less (iii) all taxes paid by
such person and its Subsidiaries in cash during such period, less (iv) all
dividends, distributions, repurchases and redemptions in respect of Equity
Interests of Parent paid by such Person and its Subsidiaries during such period
in cash to (b) Fixed Charges of such Person and its Subsidiaries, on a
consolidated basis, for such period.
     1.72 “Fixed Charges” shall mean, as to any Person and its Subsidiaries, on
a consolidated basis, with respect to any period, the sum of, without
duplication, (a) all Interest Expense paid in cash minus (to the extent not
included in EBITDA) all interest income received in cash, plus (b) all regularly
scheduled (as determined at the beginning of the respective period) principal
payments of Indebtedness for borrowed money (and including for this purpose
regularly scheduled reductions in the Equipment Availability), Indebtedness for
the deferred purchase price of any property or services (other than an account
payable to a trade creditor (whether or not an Affiliate) incurred in the
ordinary course of business of such Person and is not overdue by more than
ninety (90) days unless such account is being contested or disputed by Parent
and its Subsidiaries in good faith), Indebtedness with respect to Capital Leases
(and without duplicating in items (a) and (b) of this definition, the interest
component with respect to Indebtedness under Capital Leases). Notwithstanding
the foregoing, the Fixed Charges of Parent and its Subsidiaries on a
consolidated basis for each period set forth on Schedule 1.72 hereto shall be
deemed to be the amount set forth on Schedule 1.72 hereto opposite such period.
     1.73 “Floating Rate Note Availability Limit” shall mean, at any time, the
difference, if positive, between (a) the Priority Lien Cap (as defined in the
Floating Rate Note Indenture as in effect on the date hereof), minus (b) the
outstanding principal amount of all Indebtedness (including, without limitation,
revolving loans and letters of credit) under the Credit Agreement or any other
Priority Lien Debt (as each such term is defined in the Floating Rate Note
Indenture as in effect on the date hereof) excluding the Obligations.
     1.74 “Floating Rate Note Collateral Trustee” shall mean UBS AG, Stanford
Branch, and its successors and assigns.
     1.75 “Floating Rate Note Documents” shall mean the Floating Rate Notes, the
Floating Rate Note Indenture, the Floating Rate Note Guarantees and all other
documents executed and delivered with respect to the Floating Rate Notes or the
Floating Rate Note Indenture.

20



--------------------------------------------------------------------------------



 



     1.76 “Floating Rate Note Guarantees” shall mean the guarantees of certain
Borrowers and Guarantors pursuant to the Floating Rate Note Indenture, as
amended from time to time in accordance with the terms hereof.
     1.77 “Floating Rate Note Indenture” shall mean the Indenture, dated as of
February 11, 2005, by and among Parent, certain of its Subsidiaries and Floating
Rate Note Trustee, as amended from time to time in accordance with the terms
hereof.
     1.78 “Floating Rate Note Trustee” shall mean Wilmington Trust Company, as
trustee, and its successors and assigns.
     1.79 “Floating Rate Notes” shall mean Second Priority Senior Secured
Floating Rate Notes due 2012 issued by Parent pursuant to the Floating Rate Note
Indenture in an aggregate principal amount not to exceed $325,000,000 and any
registered notes issued in exchange for, and as contemplated by, such notes with
substantially identical terms as such notes, as amended from time to time in
accordance with the terms hereof.
     1.80 “Foreign Lender” shall mean any Lender that is organized under the
laws of a jurisdiction other than that in which a Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
     1.81 “Foreign Subsidiary” shall mean a Subsidiary of Parent that is
organized or incorporated under the laws of any jurisdiction outside of the
United States of America; sometimes being referred to herein collectively as
“Foreign Subsidiaries”.
     1.82 “GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board which are applicable to the
circumstances as of the date of determination consistently applied, except that,
unless otherwise agreed by Agent, for purposes of Section 9.17 hereof, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements delivered to Agent prior to the date hereof. If at any time
any change in GAAP would affect the computation of any financial ratio or
requirement set forth herein or in any of the other Financing Agreements, and
either the Administrative Borrower, Agent or the Required Lenders shall so
reasonably request, the Agent, the Lenders and Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(b) the Borrowers shall provide to Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

21



--------------------------------------------------------------------------------



 



     1.83 “Governmental Authority” shall mean any nation or government, any
state, province, or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
     1.84 “Guarantors” shall have the meaning set forth in the preamble hereto
and include any other Person that any time after the date hereof becomes a
Borrower; each sometimes being referred to herein individually as a “Guarantor”.
     1.85 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and including
any other substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).
     1.86 “Hedge Agreement” shall mean an agreement between any Borrower or
Guarantor and Agent or any Bank Product Provider that is a swap agreement as
such term is defined in 11 U.S.C. Section 101, and including any rate swap
agreement, basis swap, forward rate agreement, commodity swap, interest rate
option, forward foreign exchange agreement, spot foreign exchange agreement,
rate cap agreement rate, floor agreement, rate collar agreement, currency swap
agreement, cross-currency rate swap agreement, currency option, any other
similar agreement (including any option to enter into any of the foregoing or a
master agreement for any the foregoing together with all supplements thereto)
for the purpose of protecting against or managing exposure to fluctuations in
interest or exchange rates, currency valuations or commodity prices; sometimes
being collectively referred to herein as “Hedge Agreements”.
     1.87 “Indebtedness” shall mean, with respect to any Person, without
duplication, any liability, whether or not contingent,
          (a) in respect of borrowed money (whether or not the recourse of the
lender is to the whole of the assets of such Person or only to a portion
thereof) or evidenced by bonds, notes, debentures or similar instruments;
          (b) representing the balance deferred and unpaid of the purchase price
of any property or services (other than an account payable to a trade creditor
(whether or not an Affiliate) incurred in the ordinary course of business of
such Person and is not overdue by more than ninety (90) days unless such account
payable is being contested or disputed by a Borrower or Guarantor in good
faith);
          (c) all obligations as lessee under leases which have been, or should
be, in accordance with GAAP recorded as Capital Leases (excluding the
attributable debt related to the deemed sale or transfer of Parent’s facility
located in Port St. Lucie, Florida, in connection with the construction and
subsequent lease of such facility), provided, that, obligations as lessee under

22



--------------------------------------------------------------------------------



 



leases of Real Property to a Borrower or Guarantor that are characterized as
Capital Leases under GAAP, will not be deemed Indebtedness for purposes hereof,
so long as: (i) the lessee is not bound to renew the lease or to become the
owner of all or any portion of the Real Property, (ii) the lessee does not have
the option to become the owner of the Real Property for no or nominal
consideration, and (iii) the amount and terms of the rental and other amounts
payable by or on behalf of the lessee during the term of the lease are generally
consistent with operating leases in the applicable market as determined based on
such evidence thereof as Agent may from time to time reasonably require;
          (d) any contractual obligation, contingent or otherwise, of such
Person to pay or be liable for the payment of any indebtedness described in this
definition of another Person, including, without limitation, any such
indebtedness, directly or indirectly guaranteed, or any agreement to purchase,
repurchase, or otherwise acquire such indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof,
or to maintain solvency, assets, level of income, or other financial condition;
          (e) all reimbursement obligations and other liabilities of such Person
with respect to surety bonds (whether bid, performance or otherwise), letters of
credit, banker’s acceptances, drafts or similar documents or instruments issued
for such Person’s account;
          (f) all indebtedness of such Person in respect of indebtedness of
another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time;
          (g) all obligations, liabilities and indebtedness of such Person
(marked to market) arising under Hedge Agreements;
          (h) indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer to the extent such Person is
liable therefor as a result of such Person’s ownership interest in such entity,
except to the extent that the terms of such indebtedness expressly provide that
such Person is not liable therefor or such Person has no liability therefor as a
matter of law; and
          (i) the principal and interest portions of all remaining rental
obligations of such Person under any synthetic lease or similar off-balance
sheet financing where such transaction is considered to be borrowed money for
tax purposes but is classified as an operating lease in accordance with GAAP.
     1.88 “Information Certificate” shall mean, collectively, the Information
Certificate of Borrowers and Guarantors constituting Exhibit C hereto containing
material information with respect to Borrowers and Guarantors, their respective
businesses and assets provided by or on behalf of Borrowers and Guarantors to
Agent in connection with the preparation of this Agreement and the other
Financing Agreements and the financing arrangements provided for herein.

23



--------------------------------------------------------------------------------



 



     1.89 “Intellectual Property” shall mean, as to each Borrower and Guarantor,
such Borrower’s and Guarantor’s now owned and hereafter arising or acquired
rights, title and interest in the following: patents, patent rights, patent
applications, copyrights, works which are the subject matter of copyrights,
copyright applications, copyright registrations, trademarks, servicemarks, trade
names, trade styles, trademark and service mark applications, and licenses and
rights to use any of the foregoing and all applications, registrations and
recordings relating to any of the foregoing as may be filed in the United States
Copyright Office, the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof, any political
subdivision thereof or in any other country or jurisdiction, together with all
rights and privileges arising under applicable law with respect to any
Borrower’s or Guarantor’s use of any of the foregoing; all extensions, renewals,
reissues, divisions, continuations, and continuations-in-part of any of the
foregoing; all rights to sue for past, present and future infringement of any of
the foregoing; inventions, trade secrets, formulae, processes, compounds,
drawings, designs, blueprints, surveys, reports, manuals, and operating
standards; goodwill (including any goodwill of the business symbolized by or
associated with any trademark or servicemark, or the license of any trademark or
servicemark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship; software and contract
rights relating to computer software programs, in whatever form created or
maintained; all rights corresponding thereto throughout the world; and any and
all products and proceeds of the foregoing, including without limitation, all
damages or payments or claims by any Borrower or Guarantor against third parties
for past or future infringement.
     1.90 “Interest Expense” shall mean, for any period, as to any Person, as
determined in accordance with GAAP, the amount equal to total interest expense
of such Person and its Subsidiaries on a consolidated basis for such period,
whether paid or accrued (including the interest component of any Capital Lease
for such period), and in any event, including, without limitation, (a) discounts
in connection with the sale of any Accounts, (b) bank fees, commissions,
discounts and other fees and charges owed with respect to letters of credit,
banker’s acceptances or similar instruments or any factoring, securitization or
similar arrangements, (c) interest payable by addition to principal or in the
form of property other than cash and any other interest expense not payable in
cash, and (d) the costs or fees for such period associated with Hedging
Agreements to the extent not otherwise included in such total interest expense
(excluding breakage costs incurred in connection with the termination of Hedging
Agreements on or about the date hereof, if any), provided, that, Interest
Expense shall not include, to the extent treated as interest in accordance with
GAAP, all non-cash amounts in connection with borrowed money (including
paid-in-kind interest).
     1.91 “Interest Payment Date” shall mean (a) with respect to any Base Rate
Loan (including Swingline Loans), the last Business Day of each month to occur
during any period in which such Loan is outstanding, (b) with respect to any
Eurodollar Rate Loan, the last day of the Interest Period applicable to such
Loan and, in the case of a Eurodollar Rate Loan with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and (c) with respect to any Loan, the Maturity Date or such
earlier date on which the Commitments are terminated or the Loans become due and
payable.

24



--------------------------------------------------------------------------------



 



     1.92 “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1), two (2), three (3), or six (6) months duration (and, if
acceptable to all Lenders, nine (9) or twelve (12) months duration) as any
Borrower (or Administrative Borrower on behalf of such Borrower) may elect, the
exact duration to be determined in accordance with the customary practice in the
applicable Eurodollar Rate market; provided, that, such Borrower (or
Administrative Borrower on behalf of such Borrower) may not elect an Interest
Period which will end after the last day of the then-current term of this
Agreement.
     1.93 “Interest Rate” shall mean,
          (a) Subject to clause (b) of this definition below:
               (i) as to Base Rate Loans, a rate equal to the then Applicable
Margin for Base Rate Loans on a per annum basis plus the Base Rate, and
               (ii) as to Eurodollar Rate Loans, a rate equal to the then
Applicable Margin for Eurodollar Rate Loans on a per annum basis plus the
Adjusted Eurodollar Rate.
          (b) Notwithstanding anything to the contrary contained herein,
               (i) Agent may, at its option, and Agent shall, at the direction
of the Required Lenders, increase the Applicable Margin otherwise used to
calculate the Interest Rate for Base Rate Loans and Eurodollar Rate Loans by two
(2%) percent per annum, for the period from and after the date of the occurrence
of an Event of Default but only for so long as such Event of Default is
continuing; and
               (ii) Agent may, at its option, and Agent shall, at the direction
of the Required Lenders, increase the Applicable Margin otherwise used to
calculate the Interest Rate for Base Rate Loans and Eurodollar Rate Loans by two
(2%) percent per annum, on Revolving Loans at any time outstanding in excess of
the Borrowing Base (in each case whether or not such excess(es) arise or are
made with or without the knowledge or consent of Agent or any Lender and whether
made before or after an Event of Default).
     1.94 “Inventory” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter existing or acquired goods,
wherever located, which (a) are leased by such Borrower or Guarantor as lessor;
(b) are held by such Borrower or Guarantor for sale or lease or to be furnished
under a contract of service; (c) are furnished by such Borrower or Guarantor
under a contract of service; or (d) consist of raw materials, work in process,
finished goods or materials used or consumed in its business.
     1.95 “Investment” shall have the meaning set forth in Section 9.10 hereof.
     1.96 “Investment Property Control Agreement” shall mean an agreement in
writing, in form and substance reasonably satisfactory to Agent, by and among
Agent, the Borrower or Guarantor that is an account holder or customer (as the
case may be) and any securities intermediary, commodity intermediary or other
person who has custody, control or possession of any investment property of such
account holder or customer, that is sufficient to perfect the

25



--------------------------------------------------------------------------------



 



security interests of Agent therein and provides such other rights with respect
thereto as Agent requires.
     1.97 “Issuing Bank” shall mean Wachovia in its capacity as the issuer of
Letters of Credit hereunder and as to the Existing Letters of Credit, UBS AG,
Stamford Branch, and their respective successors and assigns.
     1.98 “Lenders” shall mean the financial institutions who are signatories
hereto as Lenders (including Swing Line Lender) and other persons made a party
to this Agreement as a Lender in accordance with Section 13.7 hereof, and their
respective successors and assigns; each sometimes being referred to herein
individually as a “Lender”.
     1.99 “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, such Letter of Credit, any amendments thereto, any documents delivered
in connection therewith, any application therefor, and any agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk or (b) any collateral
security for such obligations.
     1.100 “Letter of Credit Limit” shall mean $25,000,000 (subject to
adjustment as provided in Section 2.5 hereof).
     1.101 “Letter of Credit Obligations” shall mean, at any time, the sum of
(a) the aggregate undrawn amount of all Letters of Credit outstanding at such
time, plus, without duplication, (b) the aggregate amount of all drawings under
Letters of Credit for which Issuing Bank has not at such time been reimbursed,
and the aggregate amount of all payments made by each Lender to Issuing Bank
with respect to such Lender’s participation in Letters of Credit as provided in
Section 2.2 for which Borrowers have not at such time reimbursed the Lenders,
whether by way of a Revolving Loan or otherwise.
     1.102 “Letters of Credit” shall mean all letters of credit issued by an
Issuing Bank for the account of any Borrower pursuant to this Agreement, and all
amendments, renewals, extensions or replacements thereof. The “Letters of
Credit” as such term is used herein shall include for all purposes hereunder the
Existing Letters of Credit.
     1.103 “License Agreements” shall have the meaning set forth in Section 8.11
hereof.
     1.104 “Loans” shall mean, collectively, the Revolving Loans and the Swing
Line Loans.
     1.105 “London Interbank Offered Rate” shall mean, with respect to any
Eurodollar Rate Loan for the Interest Period applicable thereto, the rate of
interest per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Telerate Successor Page 3750 (or any successor page) as the London
interbank offered rate for deposits in U.S. Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, that, if more
than one rate is specified on Telerate Successor Page 3750 for such comparable
period, the applicable rate shall be the arithmetic mean of all such rates. If,
for any reason, such rate is not available, the term “London Interbank Offered
Rate” shall mean, with respect to any Eurodollar Loan for the

26



--------------------------------------------------------------------------------



 



Interest Period applicable thereto, the rate of interest per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate for such comparable period shall be the arithmetic
mean of all such rates.
     1.106 “Material Adverse Effect” shall mean (a) a material adverse effect on
the business, property, assets, operations, liabilities or financial condition
of Parent and its Subsidiaries, taken as a whole; (b) material adverse effect on
the ability of Borrowers and Guarantors to fully and timely perform any of their
material obligations under any Financing Agreement; (c) material adverse effect
on the material rights of or benefits or remedies available to Lenders or Agent
under any Financing Agreement; or (d) a material adverse effect on the
Collateral or the liens in favor of Agent (for its benefit and for the benefit
of the other Secured Parties) on the Collateral or the priority of such liens.
     1.107 “Material Contract” shall mean (a) any contract or other agreement
(other than the Financing Agreements and Hedge Agreements), written or oral, of
any Borrower or Guarantor involving monetary liability of or to any Person in an
amount in excess of $10,000,000 in any fiscal year (but excluding for this
purpose contracts or other agreements for the purchase and sale of goods or
services where the other party thereto has no obligation to purchase or sell
such goods or services under such contract or other agreement) and (b) any other
contract or other agreement (other than the Financing Agreements and Hedge
Agreements), whether written or oral, to which any Borrower or Guarantor is a
party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto would have a Material Adverse Effect.
     1.108 “Maturity Date” shall mean the date that is five (5) years from the
date hereof; provided, that, unless (a) the maturity date of the Floating Rate
Notes has been extended to a date no earlier than March 14, 2013 or (b) the
Floating Rate Notes have been paid in full, or otherwise cease to be
outstanding, in either case by November 11, 2011, the “Maturity Date” shall mean
November 11, 2011.
     1.109 “Maximum Credit” shall mean the amount of $350,000,000 (subject to
adjustment as provided in Sections 2.3 and 2.4 hereof).
     1.110 “Maximum Interest Rate” shall mean the maximum non-usurious rate of
interest under applicable Federal or State law as in effect from time to time
that may be contracted for, taken, reserved, charged or received in respect of
the indebtedness of a Borrower to Agent or a Lender, or to the extent that at
any time such applicable law may thereafter permit a higher maximum non-usurious
rate of interest, then such higher rate.
     1.111 “Mortgages” shall mean the documents, agreements and instruments set
forth on Schedule 1.111 hereto (as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced).
     1.112 “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately

27



--------------------------------------------------------------------------------



 



preceding six (6) years contributed to by any Borrower, Guarantor or any ERISA
Affiliate or with respect to which any Borrower, Guarantor or any ERISA
Affiliate may incur any liability.
     1.113 “Net Cash Proceeds” shall mean the aggregate cash proceeds received
by Parent or any of its Subsidiaries in respect of any sale, lease, transfer or
other disposition of any assets or properties, or interest in assets and
properties or as proceeds of any loans or other financial accommodations
provided to it or as proceeds from the issuance and/or sale of any Equity
Interests, in each case net of the reasonable and customary direct costs
relating to such sale, lease, transfer or other disposition or loans or other
financial accommodation or issuance and/or sale (including, without limitation,
legal, accounting and investment banking fees, and sales commissions) and taxes
paid or payable as a result thereof and in the case of a sale of any assets or
properties or interest in assets and properties, amounts applied to the
repayment of indebtedness secured by a valid and enforceable lien (other than a
lien created under the Financing Agreements or the Floating Rate Note Documents)
on the asset or assets that are the subject of such sale or other disposition
required to be repaid in connection with such transaction.
     1.114 “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory at such time on a net orderly liquidation
value basis as set forth in the most recent appraisal of Inventory received by
Agent in accordance with Section 7.3, net of operating expenses, liquidation
expenses and customary commissions, and (b) the denominator of which is the
applicable original cost of the aggregate amount of the Inventory subject to
appraisal.
     1.115 “Obligations” shall mean (a) any and all Revolving Loans, Swing Line
Loans, Letter of Credit Obligations and all other obligations, liabilities and
indebtedness of every kind, nature and description owing by any or all of
Borrowers to Agent or any Lender, including principal, interest, charges, fees,
costs and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, arising under any of the Financing Agreements, whether
now existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of this Agreement or after the commencement of any
case with respect to such Borrower under the United States Bankruptcy Code or
any similar statute (including the payment of interest and other amounts which
would accrue and become due but for the commencement of such case, whether or
not such amounts are allowed or allowable in whole or in part in such case),
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, or secured or unsecured
and (b) for purposes only of Sections 5.1 and 8.17 hereof and subject to the
priority in right of payment set forth in Section 6.7 hereof, all obligations,
liabilities and indebtedness of every kind, nature and description owing by any
or all of Borrowers or Guarantors to Agent or any Bank Product Provider arising
under or pursuant to any Bank Products, whether now existing or hereafter
arising, provided, that, (i) as to any such obligations, liabilities and
indebtedness arising under or pursuant to a Hedge Agreement, the same shall only
be included within the Obligations if upon Agent’s request, Agent shall have
entered into an agreement, in form and substance satisfactory to Agent, with the
Bank Product Provider that is a counterparty to such Hedge Agreement, as
acknowledged and agreed to by Borrowers and Guarantors, providing for the
delivery to Agent by such counterparty of information with respect to the amount
of such obligations and providing for the other rights of Agent and such Bank
Product Provider in connection with such

28



--------------------------------------------------------------------------------



 



arrangements, (ii) any Bank Product Provider, other than Wachovia and its
Affiliates, shall have delivered written notice to Agent that (A) such Bank
Product Provider has entered into a transaction to provide Bank Products to a
Borrower or Guarantor and (B) the obligations arising pursuant to such Bank
Products provided to Borrowers or Guarantors constitute Obligations entitled to
the benefits of the security interest of Agent granted hereunder, and Agent
shall have accepted such notice in writing and (iii) in no event shall any Bank
Product Provider to whom such obligations, liabilities or indebtedness are owing
be deemed a Lender for purposes hereof to the extent of and as to such
obligations, liabilities or indebtedness other than for purposes of Section 5.1
hereof and other than for purposes of Sections 12.1, 12.2, 12.3(b), 12.6, 12.7,
12.9, 12.12 and 13.6 hereof and in no event shall the approval of any such
person be required in connection with the release or termination of any security
interest or lien of Agent.
     1.116 “Other Taxes” shall have the meaning given to such term in
Section 6.8 hereof.
     1.117 “Parent” shall have the meaning set forth in the preamble hereto.
     1.118 “Participant” shall mean any financial institution that acquires and
holds a participation in the interest of any Lender in any of the Loans and
Letters of Credit in conformity with the provisions of Section 13.7 of this
Agreement governing participations.
     1.119 “Pension Plan” shall mean a pension plan (as defined in Section 3(2)
of ERISA) subject to Title IV of ERISA which any Borrower or Guarantor sponsors,
maintains, or to which any Borrower, Guarantor or ERISA Affiliate makes, is
making, or is obligated to make contributions, other than a Multiemployer Plan.
     1.120 “Permitted Acquisition Liquidity” shall mean the amount, calculated
at any date, equal to the sum of the amount of Excess Availability on such date
plus (without duplication) the amount of Restricted Cash on such date.
     1.121 “Permitted Acquisitions” shall mean the purchase by a Borrower or
Guarantor after the date hereof of all or substantially all of the assets of any
Person or a business or division of any Person (including pursuant to a merger
with such Person or the formation of a wholly owned Subsidiary solely for such
purpose that is merged with such Person) or of all or a majority of the Equity
Interests (such assets or Person being referred to herein as the “Acquired
Business”) and in one or a series of transaction that satisfies each of the
following conditions:
          (a) no Event of Default shall exist or have occurred and be continuing
as of the date of the acquisition or any payment in respect thereof and after
giving effect to the acquisition or such payment;
          (b) in the case of an acquisition where the total consideration in
respect of such acquisition is less than or equal to $20,000,000, each of the
following conditions is satisfied: (i) the daily average Permitted Acquisition
Liquidity for the period of ninety (90) consecutive days immediately preceding
the date of such acquisition shall be not less than $75,000,000, (ii) as of the
date of such acquisition and after giving effect thereto and to any payments in
connection therewith and to any increase in the Borrowing Base as a result of
such acquisition, using the most recent calculation of the Borrowing Base prior
to the date of any such payment, on a pro forma basis, Permitted Acquisition
Liquidity shall be not less than $75,000,000 and (iii) Agent

29



--------------------------------------------------------------------------------



 



shall have received, not less than ten (10) Business Days (or such lesser number
of Business Days as Agent may agree) prior to the acquisition, the Permitted
Transaction Projections with respect to such acquisition showing that Permitted
Acquisition Liquidity at all times during the twelve (12) month period,
commencing as of the first day of the first full month after such acquisition,
will be not less than $75,000,000; provided, that, the conditions set forth in
this clause (b) shall not be required to be satisfied with respect to such
acquisition so long as each of the conditions set forth in clause (d) of this
definition is satisfied with respect to such acquisition;
          (c) in the case of an acquisition where the total consideration in
respect of such acquisition is greater than $20,000,000 but less than or equal
to $60,000,000, either (i) each of the following conditions is satisfied:
(A) the daily average Permitted Acquisition Liquidity for the period of ninety
(90) consecutive days immediately preceding the date of such acquisition shall
be not less than $200,000,000, (B) as of the date of such acquisition and after
giving effect thereto and to any payments in connection therewith and to any
increase in the Borrowing Base as a result of such acquisition, using the most
recent calculation of the Borrowing Base prior to the date of any such payment,
on a pro forma basis, Permitted Acquisition Liquidity shall be not less than
$175,000,000 and (C) Agent shall have received, not less than ten (10) Business
Days (or such lesser number of Business Days as Agent may agree) prior to the
acquisition, the Permitted Transaction Projections with respect to such
acquisition showing that Permitted Acquisition Liquidity at all times during the
twelve (12) month period, commencing as of the first day of the first full month
after such acquisition, will be not less than $175,000,000 or (ii) each of the
following conditions is satisfied: (A) the daily average Permitted Acquisition
Liquidity for the period of ninety (90) consecutive days immediately preceding
the date of such acquisition shall be not less than $100,000,000, (B) as of the
date of such acquisition and after giving effect thereto and to any payments in
connection therewith and to any increase in the Borrowing Base as a result of
such acquisition, using the most recent calculation of the Borrowing Base prior
to the date of any such payment, on a pro forma basis, Permitted Acquisition
Liquidity shall be not less than $75,000,000 and (C) Agent shall have received,
not less than ten (10) Business Days prior to the acquisition, the Permitted
Transaction Projections with respect to such acquisition showing that
(1) Permitted Acquisition Liquidity at all times during the twelve (12) month
period, commencing as of the first day of the first full month after such
acquisition, will be not less than $75,000,000 and (2) the Fixed Charge Coverage
Ratio for Parent and its Subsidiaries is projected to be equal to or greater
than 0.8 to 1.0 at all times during such twelve (12) month period; provided,
that, the conditions set forth in this clause (c) shall not be required to be
satisfied with respect to such acquisition so long as each of the conditions set
forth in clause (d) of this definition is satisfied with respect to such
acquisition;
          (d) in the case of any acquisition, each of the following conditions
is satisfied: (i) the daily average Permitted Acquisition Liquidity for the
period of ninety (90) consecutive days immediately preceding the date of such
acquisition shall be not less than $50,000,000, (ii) as of the date of such
acquisition and after giving effect thereto and to any payments in connection
therewith and to any increase in the Borrowing Base as a result of such
acquisition, using the most recent calculation of the Borrowing Base prior to
the date of any such payment, on a pro forma basis, Permitted Acquisition
Liquidity shall be not less than $50,000,000 and (iii) Agent shall have
received, not less than ten (10) Business Days (or such lesser number of
Business Days as Agent may agree) prior to the acquisition, the Permitted
Transaction Projections with respect to such acquisition showing that
(A) Permitted Acquisition Liquidity at all times during

30



--------------------------------------------------------------------------------



 



the twelve (12) month period, commencing as of the first day of the first full
month after such acquisition, will be not less than $50,000,000 and (B) the
Fixed Charge Coverage Ratio for Parent and its Subsidiaries is projected to be
equal to or greater than 1.0 to 1.0 at all times during such twelve (12) month
period; provided, that in the case of an acquisition where the total
consideration in respect of such acquisition is less than or equal to
$60,000,000, the conditions set forth in this clause (d) shall not be required
to be satisfied with respect to such acquisition so long as each of the
conditions set forth in clause (b) or clause (c) of this definition, as
applicable, have been satisfied with respect to such acquisition;
          (e) the Acquired Business shall be a company that engages in a line of
business substantially similar to, or ancillary or related to, or used or useful
to, the business that Borrowers are engaged in on the date hereof;
          (f) in the case of the acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such acquisition and such Person shall not
have announced that it will oppose such acquisition and shall not have commenced
any action which alleges that such acquisition will violate applicable law;
          (g) Agent shall have received, not less than five (5) Business Days’
prior written notice of the proposed acquisition and such information with
respect thereto as Agent may reasonably request, in each case with such
information to include (i) parties to such acquisition, (ii) the proposed date
and amount of the acquisition, (iii) description of the assets or shares to be
acquired, (iv) the total purchase price for the assets to be purchased (and the
terms of payment of such purchase price);
          (h) if Administrative Borrower requests that any assets acquired
pursuant to such acquisition be included in the Borrowing Base, Agent shall have
completed a field examination with respect to the business and assets of the
Acquired Business in accordance with Agent’s customary procedures and practices
and as otherwise required by the nature and circumstances of the business of the
Acquired Business, the scope and results of which shall be reasonably
satisfactory to Agent and any Accounts, Inventory or Equipment of the Acquired
Business shall only be Eligible Accounts, Eligible Inventory or Eligible
Equipment to the extent that Agent has so completed such field examination with
respect thereto and the criteria for Eligible Accounts, Eligible Inventory and
Eligible Equipment set forth herein are satisfied with respect thereto in
accordance with this Agreement (or such other or additional criteria as Agent
may, at its option, establish with respect thereto in accordance with the
definitions of Eligible Accounts, Eligible Inventory or Eligible Equipment, as
applicable, and subject to such Reserves as Agent may establish in connection
with the Acquired Business in accordance with the definition of such term, and,
if requested by Agent, in the case of Eligible Equipment acquired pursuant to a
Permitted Acquisition to the extent that it has been subject to an appraisal
that satisfies the requirements of Section 7.4 hereof);
          (i) in the case of an acquisition where the total consideration in
respect of such acquisition is greater than $50,000,000, Agent shall have
received either (i) the audited consolidated financial statements with respect
to the Acquired Business for the three (3) fiscal years most recently ended for
which financial statements are available, together with an opinion

31



--------------------------------------------------------------------------------



 



of independent certified public accountants, and interim unaudited consolidated
financial statements with respect to the Acquired Business for each quarterly
period ended since the last audited financial statements for which financial
statements are available, or (ii) a “quality of earnings” review with respect to
the Acquired Business, conducted by a third party reasonably acceptable to
Agent; provided, that, if the Acquired Business has not existed for the last
three (3) fiscal years, Agent shall have received such satisfactory audited
consolidated financial statements for the full fiscal years for which it existed
and which are completed and in addition, at the option of the Agent, such
satisfactory “quality of earnings” review;
          (j) Agent shall have received annual projections for Parent and its
Subsidiaries for the succeeding five (5) fiscal years, prepared on a pro forma
basis after giving effect to such acquisition, prepared in good faith and
otherwise using such methodology as is consistent with the Permitted Transaction
Projections, as presented to, and approved by, the Board of Directors of Parent;
and
          (k) Agent shall have received a certificate of the chief financial
officer or chief executive officer of Administrative Borrower certifying to
Agent and Lenders that (i) such transaction complies with this definition and
(ii) such transaction could not be reasonably expected to result in a Material
Adverse Effect.
     1.122 “Permitted Discretion” shall mean as used in this Agreement with
reference to Agent, a determination made in good faith in the exercise of its
reasonable business judgment based on how an asset-based lender with similar
rights providing a credit facility of the type set forth herein would act in
similar circumstances at the time with the information then available to it.
     1.123 “Permitted Dispositions” shall mean each of the following:
          (a) sales of Inventory in the ordinary course of business,
          (b) the sale or other disposition of (i) worn-out or obsolete
machinery and equipment in the ordinary course of business; provided, that, as
to any sale or disposition of Equipment pursuant to this clause (i), (A) the
aggregate net book value of all such Equipment sold or disposed of does not
exceed $5,000,000 during any four (4) consecutive fiscal quarters of Parent and
its Subsidiaries and (B) at any time that a Cash Dominion Event exists or has
occurred and is continuing, all of the Net Cash Proceeds of the sale or
disposition shall promptly be paid to Agent for application to the Obligations
in accordance with the terms hereof, or (ii) machinery, equipment and interests
in real property no longer used or useful in the conduct of the business of
Parent and its Subsidiaries, provided, that, as to any sale or other disposition
pursuant to this clause (ii), (A) no Event of Default shall exist or have
occurred and be continuing as of the date of such sale or other disposition and
after giving effect thereto, (B) in the case of any sale or other disposition of
any Eligible Equipment included in the Borrowing Base, as of the date of such
sale or other disposition and after giving effect thereto, using the most recent
calculation of the Borrowing Base prior to the date of any such sale or
disposition, on a pro forma basis, Excess Availability shall be not less than
$45,000,000, and (C) at any time a Cash Dominion Event exists or has occurred
and is continuing, all of the Net Cash Proceeds of

32



--------------------------------------------------------------------------------



 



the sale or other disposition shall be paid to Agent for application to the
Obligations in accordance with the terms hereof;
          (c) the sale or other disposition of property to a Borrower or
Guarantor, provided, that, the security interest and lien of Agent on such
property shall continue in all respects and shall not be deemed released or
terminated as a result of such sale or other disposition;
          (d) the sale of accounts receivable in connection with the collection
or compromise thereof in the ordinary course of business of Parent and its
Subsidiaries;
          (e) the grant by Parent and its Subsidiaries after the date hereof of
a license of any Intellectual Property consisting of trademarks owned by Parent
and its Subsidiaries, provided, that, such license is on a non-exclusive basis
and the rights of the licensee shall be subject to the rights of Agent, and
shall not adversely affect, limit or restrict the rights of Agent to use any
Intellectual Property of Parent and its Subsidiaries to sell or otherwise
dispose of any Inventory or other Collateral or otherwise in any manner limit or
interfere in any respect with the use of any such trademarks by Agent in
connection with the exercise of its rights or remedies hereunder or under the
other Financing Agreements, and as of the date of the grant of any such license,
and after giving effect thereto, no Event of Default shall exist or have
occurred and be continuing;
          (f) the issuance and sale by Parent and its Subsidiaries of Equity
Interests of Parent and its Subsidiaries after the date hereof; provided, that,
(A) Parent and its Subsidiaries shall not be required to pay any cash dividends
or repurchase or redeem such Equity Interests or make any other payments in
respect thereof, except as otherwise permitted in Section 9.11 hereof and
(B) except as Agent may otherwise agree in writing, and other than for the
issuance of Equity Interests as provided in clause (g) below or as payment of
consideration for a Permitted Acquisition, at any time a Cash Dominion Event
exists, all of the Net Cash Proceeds of the sale and issuance of such Equity
Interests shall be paid to Agent for application to the Obligations in
accordance with the terms hereof;
          (g) the issuance of Equity Interests Parent consisting of common stock
pursuant to an employee stock option or grant or similar equity plan or 401(k)
plans of such Parent for the benefit of its employees, directors and
consultants, provided, that, in no event shall Parent be required to issue, or
shall Parent issue, Equity Interests pursuant to such stock plans or 401(k)
plans which would result in a Change of Control or other Event of Default;
          (h) the abandonment of Intellectual Property that is, in the
reasonable judgment of Parent, no longer valuable in any material respect or
economically practicable to maintain or useful in the conduct of the business of
Borrowers and Guarantors, taken as a whole;
          (i) sales of the Real Property described on Schedule 1.123 hereof;
          (j) sales or other dispositions of assets of Parent and its
Subsidiaries not otherwise subject to the provisions set forth above, provided,
that, as to any such sale or other disposition, each of the following conditions
is satisfied:

33



--------------------------------------------------------------------------------



 



               (i) the aggregate consideration received in respect of all sales
or other dispositions permitted pursuant to this clause (j) shall not exceed
$30,000,000 in any four (4) consecutive fiscal quarters of Parent and its
Subsidiaries;
               (ii) in the case of a sale or other disposition where the
aggregate consideration received in respect thereof is greater than $5,000,000,
not less than eighty (80%) percent of the consideration to be received by
Borrowers and Guarantors shall be paid or payable in cash and shall be paid
contemporaneously with consummation of the transaction;
               (iii) the consideration paid or payable shall be in an amount not
less than the fair market value of the property disposed of,
               (iv) if such transaction is a Sale and Leaseback Transaction,
such transaction is not prohibited by the terms of Section 9.22 and the
aggregate consideration received in respect of all sales in connection with Sale
and Leaseback Transactions shall not exceed $50,000,000 during the term of this
Agreement,
               (v) as of the date of such sale or other disposition after giving
effect thereto, using the most recent calculation of the Borrowing Base prior to
the date of any such payment, on a pro forma basis, Excess Availability shall be
not less than $45,000,000,
               (vi) at any time a Cash Dominion Event exists, the Net Cash
Proceeds from any such sale or other disposition, shall be applied to the
Obligations, and
               (vii) as of the date of any such sale or other disposition, and
in each case after giving effect thereto, no Event of Default shall exist or
have occurred and be continuing;
          (k) leases or subleases permitted under Section 9.8(m) or 9.22 hereof;
          (l) the sale or other disposition of Cash Equivalents for fair market
value; and
          (m) following the acquisition of Accounts acquired from a Person
pursuant to an Investment or Permitted Acquisition permitted hereunder, the sale
or transfer of such Accounts by Parent and its Subsidiaries back to such Person;
provided, that, (i) the price for such Accounts paid to Parent or its
Subsidiaries shall be no less than the fair market value of such Accounts,
(ii) such Accounts shall not be included in the Borrowing Base, and, (iii) the
consideration to be received by Parent and its Subsidiaries shall be paid in
cash prior to or contemporaneously with the consummation of such sale or
transfer,
     1.124 “Permitted Investments” shall mean each of the following:
          (a) Investments consisting of accounts receivables owing to any
Borrower or Guarantor if created or acquired in the ordinary course of business;
          (b) the endorsement of instruments for collection or deposit in the
ordinary course of business;

34



--------------------------------------------------------------------------------



 



          (c) Investments in cash or Cash Equivalents; provided, that, (i) at
any time on and after a Cash Dominion Event and for so long as the same is
continuing, no Loans are then outstanding; except that notwithstanding that any
Loans are outstanding at any time a Cash Dominion Event exists, Parent and its
Subsidiaries may from time to time in the ordinary course of business consistent
with their current practices as of the date hereof (A) maintain cash in the
Specified Cash Management Accounts in an aggregate amount not to exceed
$6,000,000, (B) maintain cash or Cash Equivalents in an aggregate amount not to
exceed $1,000,000 in securities accounts, investment accounts, commodity
accounts and similar accounts permitted by Section 5.3(e)(ii) hereof, (C)
maintain cash in the Cash Management Accounts in the amounts permitted by the
last sentence of Section 6.6(b) hereof and (D) make deposits of cash or other
immediately available funds in operating demand deposit accounts used for
disbursements to the extent required to provide funds for amounts drawn or
anticipated to be drawn shortly on such accounts and such funds may be held in
Cash Equivalents consisting of overnight investments until so drawn (so long as
such funds and Cash Equivalents are not held more than three (3) Business Days
from the date of the initial deposit thereof) and (ii) the terms and conditions
of Section 5.3 hereof shall have been satisfied with respect to the deposit
account, investment account or other account in which such cash or Cash
Equivalents are held;
          (d) deposits for leases, utilities and similar matters in the ordinary
course of business;
          (e) obligations under Hedge Agreements permitted under Section 9.9(c);
          (f) the existing Investments of Parent and its Subsidiaries as of the
date hereof in their respective Subsidiaries;
          (g) loans and advances by Parent and its Subsidiaries to directors,
officers and employees of Parent and its Subsidiaries: (i) for bona fide
business purposes and (ii) to purchase Equity Interests of Parent; provided,
that, the aggregate amount of such loans and advances shall not exceed $500,000
at any time outstanding;
          (h) stock or obligations issued to Parent and its Subsidiaries by any
Person (or the representative of such Person) in respect of Indebtedness or
other liabilities of such Person owing to Parent and its Subsidiaries in
connection with the insolvency, bankruptcy, receivership or reorganization of
such Person or a composition or readjustment of the debts of such Person;
          (i) obligations of account debtors to Parent and its Subsidiaries
arising from Accounts which are past due evidenced by a promissory note made by
such account debtor payable to Parent or one of its Subsidiaries;
          (j) Investments by a Borrower or Guarantor in a Borrower or Guarantor,
or by a Subsidiary that is not a Guarantor in any other Subsidiary that is not a
Guarantor, after the date hereof; provided, that, prior to the time of any such
Investment, Agent shall not have notified Administrative Borrower in writing
that the Investments under this clause (j) are no longer permitted at any time
an Event of Default shall exist or have occurred and be continuing;
          (k) Investments after the date hereof by Parent and its Subsidiaries
in or to any Person; provided, that, as to any such Investment, each of the
following conditions is satisfied:

35



--------------------------------------------------------------------------------



 



               (i) no Event of Default shall exist or have occurred and be
continuing as of the date of the Investment or any payment in respect thereof
and after giving effect to the Investment or such payment;
               (ii) as of the date of such Investment and after giving effect
thereto and to any payments in connection therewith and to any increase in the
Borrowing Base as a result of such Investment (if any), using the most recent
calculation of the Borrowing Base prior to the date of any such payment, on a
pro forma basis, Excess Availability shall be not less than $45,000,000;
               (iii) the aggregate amount of such Investments shall not exceed
$15,000,000 at any time outstanding;
               (iv) in the case of any Investment in an amount in excess of
$1,000,000, Agent shall have received not less than five (5) Business Days’
prior written notice of the proposed Investment and such information with
respect thereto as Agent may reasonably request, in each case with such
information to include (A) parties to such Investment, (B) the proposed date and
amount of the Investment, and (C) the total amount of the Investment;
               (v) promptly upon Agent’s request, Agent shall have received
true, correct and complete copies of all material agreements, documents and
instruments relating to such Investment;
          (l) Investments made by Parent and its Subsidiaries as a result of
consideration received in connection with any Permitted Disposition made in
compliance with Section 9.7(b) hereof; and
          (m) Investments in Persons formed at the direction of a Borrower or
Guarantor pursuant to the reasonable requirements of the business of such
Borrower or Guarantor solely for purposes of satisfying licensing requirements
of a Governmental Authority; provided, that, (i) such Investments shall be
limited to the ownership of Equity Interests in such Persons and (ii) the
aggregate amount of all such Investments shall not exceed $100,000 outstanding
at any time.
     1.125 “Permitted Transaction Projections” shall mean, as to any proposed
acquisition, Investment, disposition or other transaction, current, updated
projections (including in each case, forecasted balance sheets and statements of
income and loss, statements of cash flow, and the projected Borrowing Base and
Excess Availability) for Parent and its Subsidiaries on a monthly basis for the
first twelve (12) months after the acquisition, Investment or other transaction,
giving effect thereto, all in reasonable detail and in a format consistent with
the projections delivered by Parent to Agent prior to the date hereof, together
with such supporting information as Agent may reasonably request, which
projections shall have been prepared on the basis of the assumptions set forth
therein which Borrowers believe are fair and reasonable as of the date of
preparation in light of current and reasonably foreseeable business conditions
and using such methodology as is consistent with the most recent financial
statements delivered to Agent pursuant to Section 9.6 hereof.
     1.126 “Permits” shall have the meaning set forth in Section 8.7.

36



--------------------------------------------------------------------------------



 



     1.127 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
     1.128 “Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) which any Borrower or Guarantor sponsors, maintains, or
to which it makes, is making, or is obligated to make contributions, or in the
case of a Multiemployer Plan has made contributions at any time during the
immediately preceding six (6) plan years or with respect to which any Borrower
or Guarantor may incur liability.
     1.129 “Pro Forma Basis” shall mean for purposes of calculating the
financial covenant set forth in Section 9.17 in connection with any event or
transaction, or proposed event or transactions (other than a Cure Action), such
event or transaction shall be deemed to have occurred as of the first day of the
most recent twelve (12) month period preceding the date of such event or
transaction for which Agent has received financial statements pursuant to
Section 9.6, and including (a) with respect to the sale or other disposition of
assets, (i) income statement and cash flow statement items (whether positive or
negative) attributable to the assets disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and )
Indebtedness which is retired shall be excluded and deemed to have been retired
as of the first day of the applicable period and (b) with respect to any
acquisition, (i) income statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement items for Parent and its Subsidiaries in accordance with
GAAP or in accordance with any defined terms set forth herein and (B) such items
are supported by financial statements or other information reasonably
satisfactory to Agent and (ii) any Indebtedness incurred or assumed by Parent or
any Subsidiary (including the Person or property acquired) in connection with
such transaction and any Indebtedness of the Person or property acquired which
is not retired in connection with such transaction (A) shall be deemed to have
been incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an average rate of
interest for the applicable period for purposes of this definition.
     1.130 “Pro Forma Compliance Certificate” shall mean, with respect to any
event or transaction, or proposed event or transaction, a certificate of the
chief financial officer, vice president of finance, treasurer or controller of
Administrative Borrower or Parent containing reasonably detailed calculations of
the financial covenant set forth in Section 9.17 as of the most recent fiscal
month end for which Agent has received financial statements pursuant to
Section 9.6 and certifying that the other conditions hereunder to the applicable
event or transaction are satisfied, after giving effect to the applicable event
or transaction on a Pro Forma Basis.
     1.131 “Pro Rata Share” shall mean, as to any Lender, the fraction
(expressed as a percentage) the numerator of which is such Lender’s Commitment
and the denominator of which is the aggregate amount of all of the Commitments
of the Lenders, as adjusted from time to time in accordance with the provisions
hereof; provided, that, if the Commitments have been terminated, the numerator
shall be the unpaid amount of such Lender’s Loans and its interest in

37



--------------------------------------------------------------------------------



 



the Swing Line Loans, Special Agent Advances and Letter of Credit Obligations
and the denominator shall be the aggregate amount of all unpaid Loans, Swing
Line Loans, Special Agent Advances and Letter of Credit Obligations.
     1.132 “Qualified Cash” shall mean cash or Cash Equivalents owned by a
Borrower or Guarantor, which are (i) available for use by a Borrower or
Guarantor, without condition or restriction (other than in favor of Agent),
(ii) free and clear of any pledge, security interest, lien, claim or other
encumbrance (other than in favor of Agent and other than those permitted under
Section 9.8(b), (i) and (l) hereof), (iii) subject to the first priority
perfected security interest of Agent (except as to priority, subject to the
liens permitted under Sections 9.8(b) and (1) hereof), (iv) in an investment
account at Wachovia or an Affiliate of Wachovia specifically and solely used for
purposes of holding such cash or Cash Equivalents and which account is subject
to an Investment Property Control Agreement, and (v) for which Agent shall have
received evidence, in form and substance reasonably satisfactory to Agent, of
the amount of such cash or Cash Equivalents held in such investment account as
of the applicable date of the calculation of Excess Availability by Agent and
the satisfaction of the other conditions in this definition.
     1.133 “Provision for Taxes” shall mean an amount equal to all taxes imposed
on or measured by net income, whether Federal, State, Provincial, county or
local, and whether foreign or domestic, that are paid or payable by any Person
in respect of any period in accordance with GAAP.
     1.134 “Quarterly Average Excess Availability” shall mean, for any calendar
quarter of Borrowers, the daily average of the aggregate amount of the Excess
Availability for such calendar quarter.
     1.135 “Real Property” shall mean all now owned and hereafter acquired real
property of each Borrower and Guarantor, including leasehold interests, together
with all buildings, structures, and other improvements located thereon and all
licenses, easements and appurtenances relating thereto, wherever located,
including the Real Property and related assets more particularly described in
the Mortgages.
     1.136 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower and Guarantor: (a) all Accounts;
(b) all interest, fees, late charges, penalties, collection fees and other
amounts due or to become due or otherwise payable in connection with any
Account; (c) all payment intangibles of such Borrower or Guarantor; (d) letters
of credit, indemnities, guarantees, security or other deposits and proceeds
thereof issued payable to any Borrower or Guarantor or otherwise in favor of or
delivered to any Borrower or Guarantor in connection with any Account; or
(e) all other accounts, contract rights, chattel paper, instruments, notes,
general intangibles and other forms of obligations owing to any Borrower or
Guarantor, whether from the sale and lease of goods or other property, licensing
of any property (including Intellectual Property or other general intangibles),
rendition of services or from loans or advances by any Borrower or Guarantor or
to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Borrower or Guarantor) or otherwise associated
with any Accounts, Inventory or general intangibles of any Borrower or Guarantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to any Borrower or
Guarantor

38



--------------------------------------------------------------------------------



 



in connection with the termination of any Plan or other employee benefit plan
and any other amounts payable to any Borrower or Guarantor from any Plan or
other employee benefit plan, rights and claims against carriers and shippers,
rights to indemnification, business interruption insurance and proceeds thereof,
casualty or any similar types of insurance and any proceeds thereof and proceeds
of insurance covering the lives of employees on which any Borrower or Guarantor
is a beneficiary).
     1.137 “Records” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s present and future books and records of every kind or
nature, including without limitation, all purchase and sale agreements,
invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to the
Collateral or any account debtor, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of any Borrower or
Guarantor with respect to the foregoing maintained with or by any other person).
     1.138 “Refinancing Indebtedness” shall have the meaning set forth in
Section 9.9 hereof.
     1.139 “Register” shall have the meaning set forth in Section 6.4 hereof.
     1.140 “Required Lenders” shall mean, at any time, those Lenders whose Pro
Rata Shares aggregate more than fifty (50%) percent of the aggregate of the
Commitments of all Lenders, or if the Commitments shall have been terminated,
Lenders to whom more than fifty (50%) percent of the then outstanding
Obligations are owing.
     1.141 “Reserves” shall mean as of any date of determination, such amounts
as Agent may from time to time establish and revise in its Permitted Discretion
reducing the amount of Loans and Letters of Credit which would otherwise be
available to any Borrower under the lending formula(s) provided for herein,
provided, that, with respect to Reserves to reflect any rental payments, service
charges or other amounts due or to become due to lessors of real property to the
extent Inventory, Eligible Equipment or Records are located in or on such
property or such Records are needed to monitor or otherwise deal with the
Collateral (other than for locations where Agent has received a Collateral
Access Agreement executed and delivered by the owner and lessor of such real
property that Agent has acknowledged in writing is in form and substance
satisfactory to Agent), such Reserves (a) shall not be established prior to the
date that is one hundred twenty (120) days following the date of this Agreement
and (b) so long as no Default or Event of Default exists or has occurred and is
continuing, shall not exceed at any time the aggregate of amounts payable for
the next three (3) months to the lessors of such locations. To the extent that
an event, condition or matter as to any Eligible Accounts, Eligible Inventory or
Eligible Equipment is addressed pursuant to the treatment thereof within the
applicable definition of such terms, Agent shall not also establish a Reserve to
address the same event, condition or matter. The amount of any Reserve
established by Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such Reserve as determined by
Agent in good faith and to the extent that such Reserve is in respect of amounts
that may be payable to third parties Agent may, at its option, deduct such
Reserve from the Maximum Credit at any time that the Maximum Credit is less than
the amount of the Borrowing Base. Except for (x) Reserves contemplated by the
proviso to this definition above, (y) Reserves to reflect that certain

39



--------------------------------------------------------------------------------



 



deposit accounts of Borrowers and Guarantors are not subject to Deposit Account
Control Agreements in an amount equal to the greater of (A) $6,000,000 or (B)
(i) the amount of proceeds of Collateral included in the Borrowing Base which
are deposited into deposit accounts which are subject to Deposit Account Control
Agreements multiplied by (ii) the applicable percentage with respect thereto set
forth in the definition of Borrowing Base (except that the right of Agent to
establish a Reserve under this clause (y) shall cease, and any Reserve
previously established under this clause (y) shall be released, upon the date
(if any) on which all such deposit accounts are subject to Deposit Account
Control Agreements and Borrowers and Guarantors agree to deposit all proceeds of
Collateral into deposit accounts which are subject to Deposit Account Control
Agreements) and (z) other Reserves expressly contemplated by the Financing
Agreements, any Reserves established after the date hereof may only be
established, upon not less than one Business Days’ prior written notice to
Administrative Borrower, based on either (i) an event, condition or other
circumstance arising after the date hereof or (ii) an event, condition or other
circumstance existing on the date hereof to the extent Agent has no actual
knowledge thereof or its affect on the Collateral or Agent’s rights relating
thereto prior to the date hereof.
     1.142 “Restricted Cash” shall mean cash or Cash Equivalents owned by a
Borrower or Guarantor, which are (i) available for use by a Borrower or
Guarantor, without condition or restriction (other than in favor of Agent),
(ii) free and clear of any pledge, security interest, lien, claim or other
encumbrance (other than in favor of Agent and other than those permitted under
Section 9.8(b), (i) or (l) hereof), (iii) (A) prior to the date that is ninety
(90) days following the date hereof (the “cut-off date”), maintained on deposit
in the deposit accounts listed on Schedule 1.142 hereto or (B) from and after
the cut-off date, subject to the first priority perfected security interest of
Agent (except as to priority, subject to the liens permitted under
Sections 9.8(b) and (l) hereof), (iv) in a deposit account at Wachovia or
another Person and which account, from and after the cut-off date, is subject to
a Deposit Account Control Agreement, and (v) for which Agent shall have received
evidence, in form and substance reasonably satisfactory to Agent, of the amount
of such cash or Cash Equivalents held in such deposit accounts as of the
applicable date of the calculation of Restricted Cash.
     1.143 “Restricted Payment” shall mean any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests of Parent or any of its Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests or on account of any return of capital
to Parent or such Subsidiary’s stockholders, partners or members (or the
equivalent Person thereof), or payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of Parent or any of its
Subsidiaries, or any setting apart of funds or property for any of the
foregoing.
     1.144 “Revolving Loans” shall mean loans now or hereafter made by or on
behalf of any Lender or by Agent for the account of any Lender on a revolving
basis pursuant to the Credit Facility (involving advances, repayments and
readvances) as set forth in Section 2.1(a)(i) hereof.

40



--------------------------------------------------------------------------------



 



     1.145 “Rolling Stock” shall mean all trucks, trailers, tractors, service
vehicles, vans, pick up trucks, forklifts, wheel loaders and other mobile
equipment and other vehicles, wherever located, which in each case is covered by
a Certificate of Title under applicable state law.
     1.146 “Sale and Leaseback Transaction” shall mean, with respect to a
Borrower or Guarantor, or any Subsidiary, any arrangement, directly or
indirectly, with any Person whereby such Borrower or Guarantor or such
Subsidiary shall sell or transfer any property used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold or transferred.
     1.147 “Secured Parties” shall mean, collectively, (a) Agent, (b) Lenders,
(c) the Issuing Bank and (d) any Bank Product Provider; provided, that, (i) as
to any Bank Product Provider, only to the extent of the Obligations owing to
such Bank Product Provider and (ii) such parties are sometimes referred to
herein individually as a “Secured Party”.
     1.148 “Solvent” shall mean, at any time with respect to any Person, that at
such time such Person (a) is able to pay its debts as they mature and has (and
has a reasonable basis to believe it will continue to have) sufficient capital
(and not unreasonably small capital) to carry on its business consistent with
its practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).
     1.149 “Special Agent Advances” shall have the meaning set forth in
Section 12.11 hereof.
     1.150 “Specified Cash Management Agreements” shall have the meaning
specified in Section 6.6(a) hereof.
     1.151 “Specified Properties” shall mean, collectively, the Real Property of
Borrowers and Guarantors located at 1048 Escambia Street, Jacksonville, Florida,
195 Davis Road, LaGrange, Georgia, 3060, U.S. Hwy 220 Business South, Asheboro,
North Carolina, 332 Haywood Road, Asheville, North Carolina, 101 Dewberry Road,
Cowpens, South Carolina, 151 Dewberry Road, Cowpens, South Carolina, 1724 West
Lucas Street, Florence, South Carolina, 69 Matthews Drive, Hilton Head, South
Carolina, 226 Tiller Drive, Pawleys Island, South Carolina, 101 Lumber Lane,
Seneca, South Carolina, 8035 Howard Street, Spartanburg, South Carolina, 114-116
Myrtle Beach Highway, Sumter, South Carolina, 407 East State of Franklin Road,
Johnson City, Tennessee, 260 Piney Flats Road, Piney Flats, Tennessee, 902 N.
Mill Street, Lewisville, Texas, 941-945 West State Street, Bristol, Virginia,
801 S. Washington Ave, Greenville, South Carolina and 150 Ole Woodward Avenue,
Conway, South Carolina.

41



--------------------------------------------------------------------------------



 



     1.152 “Subordinated Debt” shall mean any Indebtedness of a Borrower or
Guarantor that is subject to, and subordinate in right of payment to, the right
of Agent and Lenders to receive the prior final payment and satisfaction in cash
in full of all of the Obligations.
     1.153 “Subsidiary” or “subsidiary” shall mean, with respect to any Person,
any corporation, limited liability company, limited liability partnership or
other limited or general partnership, trust, association or other business
entity of which an aggregate of at least a majority of the outstanding Equity
Interests or other interests entitled to vote in the election of the board of
directors of such corporation (irrespective of whether, at the time, Equity
Interests of any other class or classes of such corporation shall have or might
have voting power by reason of the happening of any contingency), managers,
trustees or other controlling persons, or an equivalent controlling interest
therein, of such Person is, at the time, directly or indirectly, owned by such
Person and/or one or more subsidiaries of such Person.
     1.154 “Supermajority Lenders” shall mean, at any time, those Lenders whose
Pro Rata Shares aggregate more than sixty-six and two-thirds (66.67%) percent of
the aggregate of the Commitments of all Lenders, or if the Commitments shall
have been terminated, Lenders to whom more than sixty-six and two-thirds
(66.67%) percent of the then outstanding Obligations are owing.
     1.155 “Swing Line Lender” shall mean Wachovia Bank, National Association,
in its capacity as the lender of Swing Line Loans, and its successors and
assigns.
     1.156 “Swing Line Loan Limit” shall mean $25,000,000.
     1.157 “Swing Line Loans” shall have the meaning set forth in Section 2.1
hereof.
     1.158 “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York and any successor statute, as in effect from time to time
(except that terms used herein which are not otherwise defined herein and
defined in the Uniform Commercial Code as in effect in the State of New York on
the date hereof shall continue to have the same meaning notwithstanding any
replacement or amendment of such statute except as Agent may otherwise
determine).
     1.159 “US Dollars”, “US$” and “$” shall each mean lawful currency of the
United States of America.
     1.160 “Value” or “value” shall mean, with respect to Inventory, the lower
of (a) cost computed on a first-in first-out basis in accordance with GAAP or
(b) market value; provided, that, for purposes of the calculation of the
Borrowing Base, (i) the Value of the Inventory shall not include: (A) the
portion of the value of Inventory equal to the profit earned by any Affiliate on
the sale thereof to any Borrower or (B) write-ups or write-downs in value with
respect to currency exchange rates and (ii) notwithstanding anything to the
contrary contained herein, the cost of the Inventory shall be computed in the
same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Agent prior to the date hereof, if any.
     1.161 “Wachovia” shall mean Wachovia Bank, National Association, and its
successors and assigns.

42



--------------------------------------------------------------------------------



 



     1.162 “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the then
outstanding principal amount of such Indebtedness into (b) the total of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment.
SECTION 2. CREDIT FACILITIES
     2.1 Loans.
          (a) Subject to and upon the terms and conditions contained herein,
               (i) each Lender severally (and not jointly) agrees to make its
Pro Rata Share of Revolving Loans to Borrowers from time to time in amounts
requested by any Borrower (or Administrative Borrower on behalf of Borrowers) up
to the aggregate amount outstanding equal to the Commitment of such Lender,
provided, that, after giving effect to any such Revolving Loan, the principal
amount of the Revolving Loans, Swing Line Loans and Letter of Credit Obligations
outstanding with respect to all Borrowers shall not exceed the lesser of (A) the
Borrowing Base at such time, (B) the Maximum Credit at such time or (C) the
Floating Rate Note Availability Limit at such time; and
               (ii) the Swing Line Lender agrees that it will make loans (“Swing
Line Loans”) to Borrowers from time to time in amounts requested by any Borrower
(or Administrative Borrower on behalf of Borrowers) up to the aggregate amount
outstanding equal to the Swing Line Loan Limit, provided, that, after giving
effect to any such Swing Line Loan the aggregate principal amount of the
Revolving Loans, Swing Line Loans and Letter of Credit Obligations outstanding
with respect to all Borrowers shall not exceed the lesser of the (A) Borrowing
Base at such time, (B) the Maximum Credit at such time or (C) the Floating Rate
Note Availability Limit at such time.
          (b) On the terms and subject to the conditions hereof, each Borrower
(or Administrative Borrower on behalf of Borrowers) may from time to time
borrow, prepay and reborrow Revolving Loans and Swing Line Loans. No Lender
shall be required to make any Revolving Loan, if, after giving effect thereto
the aggregate outstanding principal amount of all Revolving Loans of such
Lender, together with such Lender’s Pro Rata Share of the aggregate amount of
all Swing Line Loans and Letter of Credit Obligations, would exceed such
Lender’s Commitment. Swing Line Lender shall not be required to make Swing Line
Loans, if, after giving effect thereto, the aggregate outstanding principal
amount of all Swing Line Loans would exceed the then existing Swing Line Loan
Limit. Each Swing Line Loan shall be subject to all of the terms and conditions
applicable to other Base Rate Loans funded by the Lenders constituting Revolving
Loans, except that all payments thereon shall be payable to the Swing Line
Lender solely for its own account. All Revolving Loans and Swing Line Loans
shall be subject to the settlement among Lenders provided for in Section 6.14
hereof.

43



--------------------------------------------------------------------------------



 



          (c) Upon the making of a Swing Line Loan or any Revolving Loan by
Agent as provided in Section 6.14, without further action by any party hereto,
each Lender shall be deemed to have irrevocably and unconditionally purchased
and received from the Swing Line Lender or Agent, without recourse or warranty,
an undivided interest and participation to the extent of such Lender’s Pro Rata
Share in such Swing Line Loan or Revolving Loan. To the extent that there is no
settlement in accordance with Section 6.14 below, the Swing Line Lender or
Agent, as the case may be, may at any time, require the Lenders to fund their
participations. From and after the date, if any, on which any Lender has funded
its participation in any Swing Line Loan, Special Agent Advance or Revolving
Loan, Agent shall promptly distribute to such Lender, such Lender’s Pro Rata
Share of all payments of principal and interest received by Agent in respect of
such Swing Line Loan, Special Agent Advance or Revolving Loan.
          (d) Except in Agent’s discretion and with the consent of all Lenders,
or as otherwise provided herein, the aggregate amount of the Revolving Loans,
the Swing Line Loans and the Letter of Credit Obligations outstanding at any
time shall not exceed the lesser of the Maximum Credit, the Floating Rate Note
Availability Limit or the Borrowing Base.
     2.2 Letters of Credit.
          (a) Subject to and upon the terms and conditions contained herein and
in the Letter of Credit Documents, at the request of a Borrower (or
Administrative Borrower on behalf of any Borrower), Agent agrees to cause an
Issuing Bank to issue, and each such Issuing Bank agrees to issue, for the
account of such Borrower one or more Letters of Credit, for the ratable risk of
each Lender according to its Pro Rata Share, containing terms and conditions
reasonably acceptable to Agent and such Issuing Bank (it being understood that
the Existing Letters of Credit are deemed acceptable for this purpose).
          (b) The Borrower requesting such Letter of Credit (or Administrative
Borrower on behalf of such Borrower) shall give Agent and the Issuing Bank with
respect thereto three (3) Business Days’ prior written notice of such Borrower’s
request for the issuance of a Letter of Credit. Such notice shall be irrevocable
and shall specify the original face amount of the Letter of Credit requested,
the effective date (which date shall be a Business Day and in no event shall be
a date less than ten (10) days prior to the end of the then current term of this
Agreement) of issuance of such requested Letter of Credit, whether such Letter
of Credit may be drawn in a single or in partial draws, the date on which such
requested Letter of Credit is to expire (which date shall be a Business Day and
shall not be more than one year from the date of issuance, subject to customary
“evergreen” provisions), the purpose for which such Letter of Credit is to be
issued, and the beneficiary of the requested Letter of Credit. The Borrower
requesting the Letter of Credit (or Administrative Borrower on behalf of such
Borrower) shall attach to such notice the proposed terms of the Letter of
Credit. The renewal or extension of any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.
          (c) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit shall be available unless each
of the following conditions precedent have been satisfied in a manner reasonably
satisfactory to Agent: (i) the Borrower requesting such Letter of

44



--------------------------------------------------------------------------------



 



Credit (or Administrative Borrower on behalf of such Borrower) shall have
delivered to Issuing Bank with respect thereto at such times and in such manner
as such Issuing Bank may reasonably require, an application, in form and
substance reasonably satisfactory to such Issuing Bank and Agent, for the
issuance of the Letter of Credit and such other Letter of Credit Documents as
may be reasonably required pursuant to the terms thereof, and the form and terms
of the proposed Letter of Credit shall be reasonably satisfactory to Agent and
such Issuing Bank, (ii) as of the date of issuance, no order of any court,
arbitrator or other Governmental Authority shall purport by its terms to enjoin
or restrain money center banks generally from issuing letters of credit of the
type and in the amount of the proposed Letter of Credit, and no law, rule or
regulation applicable to money center banks generally and no request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over money center banks generally shall prohibit, or
request that such Issuing Bank refrain from, the issuance of letters of credit
generally or the issuance of such Letter of Credit, (iii) after giving effect to
the issuance of such Letter of Credit, the Letter of Credit Obligations shall
not exceed the Letter of Credit Limit, and (iv) the Excess Availability prior to
giving effect to any Reserves with respect to such Letter of Credit on the date
of the proposed issuance of any Letter of Credit shall be equal to or greater
than an amount equal to one hundred (100%) percent of the Letter of Credit
Obligations with respect thereto. Effective on the issuance of each Letter of
Credit, a Reserve shall be established in the applicable amount set forth in
Section 2.2(c)(iv) hereof, except to the extent Agent is holding cash collateral
for such Letter of Credit in accordance with the terms of this Agreement.
          (d) Except in Agent’s discretion and with the consent of Required
Lenders, the amount of all outstanding Letter of Credit Obligations shall not at
any time exceed the Letter of Credit Limit.
          (e) Each Borrower shall reimburse immediately the Issuing Bank for any
draw under any Letter of Credit issued by such Issuing Bank for the account of
such Borrower and pay each Issuing Bank the amount of all other charges and fees
payable to such Issuing Bank in connection with any Letter of Credit issued for
the account of such Borrower immediately when due, irrespective of any claim,
setoff, defense or other right which such Borrower may have at any time against
Issuing Bank or any other Person. To the extent Borrowers do not otherwise
reimburse the Issuing Bank in accordance with the terms of the immediately
preceding sentence, each drawing under any Letter of Credit or other amount
payable in connection therewith when due shall constitute a request by the
Borrower for whose account such Letter of Credit was issued to Agent for a Base
Rate Loan in the amount of such drawing or other amount then due, and shall be
made by Agent on behalf of Lenders as a Revolving Loan (or Special Agent
Advance, as the case may be). The date of such Loan shall be the date of the
drawing or as to other amounts, the due date therefor. Any payments made by or
on behalf of Agent or any Lender to an Issuing Bank and/or related parties in
connection with any Letter of Credit shall constitute additional Revolving Loans
to such Borrower pursuant to this Section 2 (or Special Agent Advances as the
case may be).
          (f) Borrowers and Guarantors shall indemnify and hold Agent and
Lenders harmless from and against any and all losses, claims, damages,
liabilities, costs and expenses which Agent or any Lender may suffer or incur in
connection with any Letter of Credit and any documents, drafts or acceptances
relating thereto, including any losses, claims, damages, liabilities, costs and
expenses due to any action taken by an Issuing Bank or correspondent with

45



--------------------------------------------------------------------------------



 



respect to any Letter of Credit, except for such losses, claims, damages,
liabilities, costs or expenses that are a direct result of the gross negligence
or willful misconduct of Agent or any Lender as determined pursuant to a final
non-appealable order of a court of competent jurisdiction. Each Borrower and
Guarantor assumes all risks for, and agrees to pay, all foreign, Federal, State
and local taxes, duties and levies relating to any goods subject to any Letter
of Credit or any documents, drafts or acceptances thereunder. Each Borrower and
Guarantor hereby releases and holds Agent and Lenders harmless from and against
any acts, waivers, errors, delays or omissions with respect to or relating to
any Letter of Credit, except for the gross negligence or willful misconduct of
Agent or any Lender as determined pursuant to a final, non-appealable order of a
court of competent jurisdiction. The provisions of this Section 2.2(f) shall
survive the payment of Obligations and the termination of this Agreement.
          (g) In connection with Inventory purchased pursuant to any Letter of
Credit, Borrowers shall, at Agent’s prior written request, instruct all
suppliers, carriers, forwarders, customs brokers, warehouses or others receiving
or holding cash, checks, Inventory, documents or instruments in which Agent
holds a security interest that upon Agent’s prior written request, such items
are to be delivered to Agent and/or subject to Agent’s order, and if they shall
come into such Borrower’s or Guarantor’s possession, to deliver them, upon
Agent’s prior written request, to Agent in their original form. Except as
otherwise provided herein, Agent shall not exercise such right to request such
items so long as no Event of Default shall exist or have occurred and be
continuing. Except as Agent may otherwise specify, Borrowers and Guarantors
shall designate the Issuing Bank with respect to a Letter of Credit as the
consignee on all bills of lading and other negotiable and non-negotiable
documents under such Letter of Credit.
          (h) Each Borrower and Guarantor hereby irrevocably authorizes and
directs each Issuing Bank to name such Borrower or Guarantor as the account
party therein and to deliver to Agent all instruments, documents and other
writings and property received by such Issuing Bank pursuant to the Letter of
Credit and to accept and rely upon Agent’s instructions and agreements with
respect to all matters arising in connection with the Letter of Credit or the
Letter of Credit Documents with respect thereto. Nothing contained herein shall
be deemed or construed to grant any Borrower or Guarantor any right or authority
to pledge the credit of Agent or any Lender in any manner. Borrowers and
Guarantors shall be bound by any reasonable interpretation made in good faith by
Agent, or an Issuing Bank under or in connection with any Letter of Credit
Accommodation or any documents, drafts or acceptances thereunder,
notwithstanding that such interpretation may be inconsistent with any
instructions of any Borrower or Guarantor; provided, that this sentence shall
not relieve Agent or any Issuing Bank of any liability resulting from the gross
negligence or willful misconduct of Agent or such Issuing Bank.
          (i) Immediately upon the issuance or amendment of any Letter of
Credit, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Pro Rata Share of the liability
with respect to such Letter of Credit and the obligations of Borrowers with
respect thereto (including all Letter of Credit Obligations with respect
thereto). Each Lender shall absolutely, unconditionally and irrevocably assume,
as primary obligor and not as surety, and be obligated to pay to the Issuing
Bank therefor and discharge when due, its Pro Rata Share of all of such
obligations arising under such Letter of Credit. Without limiting the scope and
nature of each Lender’s participation in any Letter of Credit, to the extent
that an Issuing

46



--------------------------------------------------------------------------------



 



Bank has not been reimbursed or otherwise paid as required hereunder or under
any such Letter of Credit, each such Lender shall pay to such Issuing Bank its
Pro Rata Share of such unreimbursed drawing or other amounts then due to such
Issuing Bank in connection therewith.
          (j) The obligations of Borrowers to pay each Letter of Credit
Obligations and the obligations of Lenders to make payments to Agent for the
account of an Issuing Bank with respect to Letters of Credit shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances, whatsoever,
notwithstanding the occurrence or continuance of any Default, Event of Default,
the failure to satisfy any other condition set forth in Section 4 or any other
event or circumstance. If such amount is not made available by a Lender when
due, Agent shall be entitled to recover such amount on demand from such Lender
with interest thereon, for each day from the date such amount was due until the
date such amount is paid to Agent at the interest rate then payable by any
Borrower in respect of Loans that are Base Rate Loans. Any such reimbursement
shall not relieve or otherwise impair the obligation of Borrowers to reimburse
an Issuing Bank under any Letter of Credit or make any other payment in
connection therewith.
     2.3 Increase in Maximum Credit.
          (a) Administrative Borrower may, at any time, deliver a written
request to Agent to increase the Maximum Credit. Any such written request shall
specify the amount of the increase in the Maximum Credit that Borrowers are
requesting, provided, that, (i) in no event shall the aggregate amount of any
such increase cause the Maximum Credit to exceed $500,000,000, (ii) such request
shall be for an increase of not less than $50,000,000, (iii) any such request
shall be irrevocable, and (iv) in no event shall there be more than one such
increase in any calendar quarter.
          (b) Upon the receipt by Agent of any such written request, Agent shall
notify each of the Lenders of such request and each Lender shall have the option
(but not the obligation) to increase the amount of its Commitment by an amount
up to its Pro Rata Share of the amount of the increase thereof requested by
Administrative Borrower as set forth in the notice from Agent to such Lender.
Each Lender shall notify Agent within fifteen (15) days after the receipt of
such notice from Agent whether it is willing to so increase its Commitment, and
if so, the amount of such increase; provided, that, (i) the minimum increase in
the Commitments of each such Lender providing the additional Commitments shall
equal or exceed $2,000,000, and (ii) no Lender shall be obligated to provide
such increase in its Commitment and the determination to increase the Commitment
of a Lender shall be within the sole and absolute discretion of such Lender. If
the aggregate amount of the increases in the Commitments received from the
Lenders does not equal or exceed the amount of the increase in the Maximum
Credit requested by Administrative Borrower, Agent may seek additional increases
from Lenders or Commitments from such Eligible Transferees as it may determine,
after consultation with Administrative Borrower. In the event Lenders (or
Lenders and any such Eligible Transferees, as the case may be) have committed in
writing to provide increases in their Commitments or new Commitments in an
aggregate amount in excess of the increase in the Maximum Credit requested by
Borrowers or permitted hereunder, Agent shall then have the right to allocate
such commitments, first to Lenders and then to Eligible Transferees, in such
amounts and manner as Agent may determine, after consultation with
Administrative Borrower.

47



--------------------------------------------------------------------------------



 



          (c) The Maximum Credit shall be increased by the amount of the
increase in the applicable Commitments from Lenders or new Commitments from
Eligible Transferees, in each case selected in accordance with Section 2.3(b)
above, for which Agent has received Assignment and Acceptances thirty (30) days
after the date of the request by Administrative Borrower for the increase or
such earlier date as Agent and Administrative Borrower may agree (but subject to
the satisfaction of the conditions set forth below), whether or not the
aggregate amount of the increase in Commitments and new Commitments, as the case
may be, equal or exceed the amount of the increase in the Maximum Credit
requested by Administrative Borrower in accordance with the terms hereof,
effective on the date that each of the following conditions have been satisfied:
               (i) Agent shall have received from each Lender or Eligible
Transferee that is providing an additional Commitment as part of the increase in
the Maximum Credit, an Assignment and Acceptance duly executed by such Lender or
Eligible Transferee and each Borrower, provided, that, the aggregate Commitments
set forth in such Assignment and Acceptance(s) shall be not less than
$2,000,000;
               (ii) the conditions precedent to the making of Revolving Loans
set forth in Section 4.2 shall be satisfied as of the date of the increase in
the Maximum Credit, both before and after giving effect to such increase;
               (iii) such increase in the Maximum Credit, on the date of the
effectiveness thereof, shall not violate any applicable law, regulation or order
or decree of any court or other Governmental Authority and shall not be
enjoined, temporarily, preliminarily or permanently; and
               (iv) there shall have been paid to each Lender and Eligible
Transferee providing an additional Commitment in connection with such increase
in the Maximum Credit all fees and expenses due and payable to such Person on or
before the effectiveness of such increase.
          (d) As of the effective date of any such increase in the Maximum
Credit, each reference to the term Commitments and Maximum Credit herein, as
applicable, and in any of the other Financing Agreements shall be deemed amended
to mean the amount of the Commitments and Maximum Credit specified in the most
recent written notice from Agent to Administrative Borrower of the increase in
the Commitments and Maximum Credit, as applicable.
          (e) Effective on the date of each increase in the Maximum Credit
pursuant to this Section 2.3, each reference in this Agreement to an amount of
Excess Availability shall, automatically and without any further action, be
deemed to be increased so that the ratio of the amount of Excess Availability to
the amount of the Maximum Credit after such increase in the Maximum Credit
remains the same as the ratio of the amount of Excess Availability to the amount
of the Maximum Credit prior to such increase in the Maximum Credit.
          (f) As of the effective date of any such increase in the Maximum
Credit, each Lender or Eligible Transferee that is providing an additional
Commitment as part of the increase in the Maximum Credit shall purchase
Revolving Loans and Letter of Credit Obligations from

48



--------------------------------------------------------------------------------



 



each other Lender in an amount such that, after giving effect to such purchase
or purchases, the amount of outstanding Revolving Loans and Letter of Credit
Obligations of each Lender shall equal such Lender’s Pro Rata Share of the
Commitments (as modified to give effect to such increase) multiplied by the
aggregate outstanding principal amount of Revolving Loans and Letter of Credit
Obligations of all Lenders.
     2.4 Decrease in Maximum Credit.
          (a) Administrative Borrower may, at any time, deliver a written
request to Agent to decrease the Maximum Credit. Any such written request shall
specify the amount of the decrease in the Maximum Credit that Administrative
Borrower is requesting and the effective date of such decrease (which date shall
not be less than five (5) nor more than ten (10) Business Days after the date of
such request); provided, that, (i) in no event shall the aggregate amount of any
such decrease cause the Maximum Credit to be less than $200,000,000, (ii) any
such request for a decrease shall be for an amount of not less than $50,000,000,
(iii) any such request shall be irrevocable, (iv) in no event shall more than
one such written request for a decrease be delivered to Agent in any calendar
quarter, and (v) no Default or Event of Default shall exist or have occurred and
be continuing.
          (b) Upon the receipt by Agent of a written request to decrease the
Maximum Credit, Agent shall notify each of the Lenders of such request and,
subject to the terms of Section 2.4(c) hereof, the Commitment of each Lender
shall be decreased on the date requested by Administrative Borrower by an amount
equal to such Lender’s Pro Rata Share of the amount of the decrease in the
Maximum Credit requested by Administrative Borrower as set forth in the notice
from Agent to such Lender.
          (c) In the event of a request to decrease the Maximum Credit, the
Maximum Credit shall be decreased by the amount of the decrease in Maximum
Credit requested by Administrative Borrower in accordance with the terms hereof;
provided, that, after giving effect to such decrease, the Maximum Credit shall
not be less than the aggregate principal amount of the Loans, Special Agent
Advances and Letter of Credit Obligations outstanding at such time.
          (d) As of the effective date of any such decrease in the Maximum
Credit, each reference to the term Maximum Credit and Commitments herein, as
applicable, and in any of the other Financing Agreements shall be deemed amended
to mean the amount of the Maximum Credit and Commitments specified in the most
recent written notice from Agent to Administrative Borrower of the decrease in
the Maximum Credit and Commitments, as applicable.
     2.5 Increase in Letter of Credit Limit.
          (a) Administrative Borrower may, at any time, deliver a written
request to Agent to increase the Letter of Credit Limit. Any such written
request shall specify the amount of the increase the Letter of Credit Limit that
Administrative Borrower is requesting and the effective date of such increase
(which date shall not be less than five (5) nor more than ten (10) Business Days
after the date of such request); provided, that, (i) in no event shall the
aggregate amount of any such increase cause the Letter of Credit Limit to exceed
$145,000,000, (ii) any such request

49



--------------------------------------------------------------------------------



 



for an increase shall be for an amount of not less than $5,000,000, (iii) any
such request shall be irrevocable, (iv) in no event shall more than one such
written request for an increase be delivered to Agent in any calendar quarter,
and (v) no Default or Event of Default shall exist or have occurred and be
continuing.
          (b) In the event of a request to increase the Letter of Credit Limit,
the Maximum Credit shall be increased by the amount of the increase of the
Letter of Credit Limit requested by Administrative Borrower in accordance with
the terms hereof; provided, that, both before and after giving effect to such
increase, no Default or Event of Default shall exist or have occurred and be
continuing.
          (c) As of the effective date of any such increase the Letter of Credit
Limit, each reference to the term Letter of Credit Limit herein and in any of
the other Financing Agreements shall be deemed amended to mean the amount of the
Letter of Credit Limit specified in the most recent written notice from Agent to
Administrative Borrower of the increase in the Letter of Credit Limit.
     2.6 Prepayments.
          (a) Borrowers may prepay without penalty or premium the principal of
any Revolving Loan or Swing Line Loan, in whole or in part (except as otherwise
provided in Section 3.7 hereof), subject to Section 6.7 hereof.
          (b) In the event that (i) the aggregate amount of the Loans and the
Letter of Credit Obligations outstanding at any time exceeds the lesser of the
Floating Rate Note Availability Limit or the Maximum Credit, or (ii) except as
otherwise provided herein, the aggregate principal amount of the Revolving
Loans, Swing Line Loans and Letter of Credit Obligations outstanding exceeds the
Borrowing Base (after giving effect to Reserves other than Reserves in respect
of Letter of Credit Obligations) or (iii) the outstanding principal amount of
the Swing Line Loans outstanding exceeds the Swing Line Loan Limit, such event
shall not limit, waive or otherwise affect any rights of Agent or Lenders in
such circumstances or on any future occasions and Borrowers shall, upon demand
by Agent, which may be made at any time or from time to time, immediately repay
to Agent the entire amount of any such excess(es) for which payment is demanded.
     2.7 Joint and Several Liability of Borrowers.
          (a) Notwithstanding anything in this Agreement or any other Financing
Agreements to the contrary, each Borrower, jointly and severally, in
consideration of the financial accommodations to be provided by Agent and
Lenders under this Agreement and the other Financing Agreements, for the mutual
benefit, directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Borrowers, with respect to the payment and performance of all of the
Obligations, it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Borrowers shall be liable for all amounts
due to Agent

50



--------------------------------------------------------------------------------



 



and Lenders under this Agreement, regardless of which Borrower actually receives
the Revolving Loans, Swing Line Loans or Letter of Credit Obligations hereunder
or the amount of such Revolving Loans received or the manner in which Agent or
any Lender accounts for such Revolving Loans, Swing Line Loans, Letter of Credit
Obligations or other extensions of credit on its books and records. The
Obligations of Borrowers with respect to Revolving Loans made to one of them,
and the Obligations arising as a result of the joint and several liability of
one of the Borrowers hereunder, with respect to Revolving Loans and Swing Line
Loans made to the other of the Borrowers hereunder, shall be separate and
distinct obligations, but all such other Obligations shall be primary
obligations of all Borrowers.
          (b) If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other Borrowers will make such payment with respect to, or perform,
such Obligation.
          (c) Except as otherwise expressly provided herein, to the extent
permitted by law, each Borrower (in its capacity as a joint and several obligor
in respect of the obligations of the other Borrowers) hereby waives notice of
acceptance of its joint and several liability, notice of occurrence of any
Default or Event of Default (except to the extent notice is expressly required
to be given pursuant to the terms of this Agreement), or of any demand for any
payment under this Agreement or the other Financing Agreements, notice of any
action at any time taken or omitted by Agent or any Lender under or in respect
of any of the obligations hereunder, any requirement of diligence and,
generally, all demands, notices and other formalities of every kind in
connection with this Agreement and the other Financing Agreements. Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations, the acceptance of any partial
payment thereon, any waiver, consent or other action or acquiescence by Agent or
any Lender at any time or times in respect of any default by the other Borrowers
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or any
Lender in respect of any of the obligations hereunder, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of such obligations or the addition, substitution or release,
in whole or in part, of the other Borrowers. Without limiting the generality of
the foregoing, each Borrower (in its capacity as a joint and several obligor in
respect of the obligations of the other Borrowers) assents to any other action
or delay in acting or any failure to act on the part of Agent or any Lender,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder which might, but for the provisions of this Section 2.7,
afford grounds for terminating, discharging or relieving such Borrower, in whole
or in part, from any of its obligations under this Section 2.7, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the obligations of such Borrower under this Section 2.7
shall not be discharged except by performance and then only to the extent of
such performance. The obligations of each Borrower under this Section 2.7 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower or a Lender. The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any of the
Lenders.

51



--------------------------------------------------------------------------------



 



          (d) The provisions of this Section 2.7 are made for the benefit of the
Lenders and their successors and assigns, and subject to Section 12.3 hereof,
may be enforced by them from time to time against any Borrower as often as
occasion therefor may arise and without requirement on the part of Agent or any
Lender first to marshal any of its claims or to exercise any of its rights
against the other Borrowers or to exhaust any remedies available to it against
the other Borrowers or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy. The
provisions of this Section 2.7 shall remain in effect until all the Obligations
shall have been paid in full or otherwise fully satisfied. If at any time, any
payment, or any part thereof, made in respect of any of the Obligations is
rescinded or must otherwise be restored or returned by Agent or any Lender upon
the insolvency, bankruptcy or reorganization of any Borrower, or otherwise, the
provisions of this Section 2.7 will forthwith be reinstated and in effect as
though such payment had not been made.
          (e) Notwithstanding any provision to the contrary contained herein or
in any of the other Financing Agreements, to the extent the obligations of a
Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such
Borrower hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code of the United States).
          (f) With respect to the Obligations arising as a result of the joint
and several liability of Borrowers hereunder with respect to Loans, Letter of
Credit Obligations or other extensions of credit made to the other Borrowers
hereunder, each of Borrowers waives, until the Obligations shall have been paid
in full and this Agreement shall have been terminated, any right to enforce any
right of subrogation or any remedy which Agent or any Lender now has or may
hereafter have against any Borrower, any endorser or any guarantor of all or any
part of the Obligations, and any benefit of, and any right to participate in,
any security or collateral given to Agent or any Lender. Any claim which any
Borrower may have against any other Borrower with respect to any payments to
Agent or Lenders hereunder or under any of the other Financing Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations. Upon the
occurrence of any Event of Default and for so long as the same is continuing,
Agent and Lenders may proceed directly and at once, without notice, against
(i) with respect to Obligations of Borrowers, either or both of them or
(ii) with respect to Obligations of any Borrower, to collect and recover the
full amount, or any portion of the applicable Obligations, without first
proceeding against the other applicable Borrowers or any other Person, or
against any security or collateral for the Obligations. Each Borrower consents
and agrees that Agent and Lenders shall be under no obligation to marshal any
assets in favor of Borrower(s) or against or in payment of any or all of the
Obligations.
     2.8 Commitments. The aggregate amount of each Lender’s Pro Rata Share of
the Revolving Loans, Swing Line Loans and Letter of Credit Obligations shall not
exceed the amount of such Lender’s Commitment, as the same may from time to time
be amended in accordance with the provisions hereof.
SECTION 3. INTEREST AND FEES

52



--------------------------------------------------------------------------------



 



     3.1 Interest.
          (a) Borrowers shall pay to Agent, for the benefit of Lenders, interest
on the outstanding principal amount of the Loans at the Interest Rate. All
interest accruing hereunder on and after the date of any Event of Default or
termination hereof shall be payable on demand.
          (b) Each Borrower (or Administrative Borrower on behalf of such
Borrower) may from time to time request Base Rate Loans. Subject to the terms
and conditions contained herein, if Agent receives such a request on any
Business Day, the Base Rate Loan requested in such request shall be made on such
Business Day; provided, that, if Agent receives such a request after 12:00 noon
any Business Day, the Base Rate Loan requested in such request shall be made not
later than the next succeeding Business Day. Each Borrower (or Administrative
Borrower on behalf of such Borrower) may from time to time request Eurodollar
Rate Loans or may request that Base Rate Loans be converted to Eurodollar Rate
Loans or that any existing Eurodollar Rate Loans continue for an additional
Interest Period. Such request from a Borrower (or Administrative Borrower on
behalf of such Borrower) shall specify the amount of the Eurodollar Rate Loans
or the amount of the Base Rate Loans to be converted to Eurodollar Rate Loans or
the amount of the Eurodollar Rate Loans to be continued (subject to the limits
set forth below) and the Interest Period to be applicable to such Eurodollar
Rate Loans. Subject to the terms and conditions contained herein, three
(3) Business Days after receipt by Agent of such a request from a Borrower (or
Administrative Borrower on behalf of such Borrower), which may be telephonic
(and followed by a confirmation in writing if requested by Agent) such
Eurodollar Rate Loans shall be made or Base Rate Loans shall be converted to
Eurodollar Rate Loans or such Eurodollar Rate Loans shall continue, as the case
may be; provided, that, (i) no Event of Default shall exist or have occurred and
be continuing, (ii) no Borrower or Administrative Borrower shall have sent any
notice of termination of this Agreement, (iii) such Borrower (or Administrative
Borrower on behalf of such Borrower) shall have complied with such customary
procedures as are reasonably established by Agent and specified by Agent to
Administrative Borrower from time to time for requests by Borrowers for
Eurodollar Rate Loans, (iv) no more than six (6) Interest Periods may be in
effect at any one time, (v) the aggregate amount of the Eurodollar Rate Loans
must be in an amount not less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof, and (vi) Agent shall have determined that the
Adjusted Eurodollar Rate is available to Agent and Lenders and can be readily
determined as of the date of the request for such Eurodollar Rate Loan by such
Borrower as provided in Section 3.3 hereof. Any request by or on behalf of a
Borrower for Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans or to continue any existing Eurodollar Rate Loans shall be
irrevocable. Notwithstanding anything to the contrary contained herein, Agent
and Lenders shall not be required to purchase United States Dollar deposits in
the London interbank market or other applicable Eurodollar Rate market to fund
any Eurodollar Rate Loans, but the provisions hereof shall be deemed to apply as
if Agent and Lenders had purchased such deposits to fund the Eurodollar Rate
Loans. All Swing Line Loan shall be Base Rate Loans and shall not be entitled to
be converted to Eurodollar Rate Loans.
          (c) Any Eurodollar Rate Loans shall automatically convert to Base Rate
Loans upon the last day of the applicable Interest Period, unless Agent has
received a request to continue such Eurodollar Rate Loan at least three
(3) Business Days prior to such last day in

53



--------------------------------------------------------------------------------



 



accordance with the terms hereof and Borrowers are entitled to such Eurodollar
Rate Loan under the terms hereof.
          (d) Interest on each Loan shall be payable by Borrowers to Agent, for
the account of Lenders, on each Interest Payment Date for such Loan and shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed, other than for Base Rate Loans which shall be calculated on the basis
of three hundred sixty-five (365) or three hundred sixty-six (366) day year, as
applicable, and actual days elapsed. The interest rate on Base Rate Loans shall
increase or decrease by an amount equal to each increase or decrease in the Base
Rate effective on the date any change in such Base Rate is effective. In no
event shall charges constituting interest payable by Borrowers to Agent and
Lenders exceed the maximum amount or the rate permitted under any applicable law
or regulation, and if any such part or provision of this Agreement is in
contravention of any such law or regulation, such part or provision shall be
deemed amended to conform thereto.
     3.2 Fees.
          (a) Borrowers shall pay to Agent, for the account of Lenders, monthly
an unused line fee at a rate equal to the applicable rate (on a per annum basis)
determined as provided below calculated upon the amount by which the Maximum
Credit exceeds the average daily principal balance of the outstanding Revolving
Loans and Letters of Credit during the immediately preceding month (or part
thereof) so long as any Obligations are outstanding. Such fees shall be payable
on the first Business Day of each month in arrears and calculated based on a
three hundred sixty (360) day year and actual days elapsed. Such percentages
shall be increased or decreased, as the case may be, to the applicable
percentage (on a per annum basis) set forth below based on the Quarterly Average
Excess Availability for the immediately preceding calendar quarter.

                          Quarterly Average   Unused Line Tier   Excess
Availability   Fee Rate   1    
Greater than $150,000,000
    .375 %        
 
          2    
Less than or equal to $150,000,000 and greater than $50,000,000
    .30 %        
 
          3    
Less than or equal to $50,000,000
    .25 %

provided, that, (i) the applicable percentage shall be calculated and
established once each calendar quarter and shall remain in effect until adjusted
thereafter after the end of the next calendar quarter, and (ii) notwithstanding
anything to the contrary contained herein, the applicable percentages through
June 30, 2008 shall be the amount for Tier 2 set forth above.
          (b) Borrowers shall pay to Agent, for the benefit of Lenders, monthly
a fee at the applicable rate determined as provided below (on a per annum basis)
on the average daily

54



--------------------------------------------------------------------------------



 



outstanding balance of Letters of Credit for the immediately preceding month (or
part thereof), payable in arrears as of the first Business Day of each month,
computed for each day from the date of issuance to the date of expiration. Such
percentages shall be increased or decreased, as the case may be, to the
applicable percentage (on a per annum basis) set forth below based on the
Quarterly Average Excess Availability for the immediately preceding calendar
quarter.

                          Quarterly Average     Tier   Excess Availability   LC
Fee Rate   1    
Greater than $150,000,000
    1.50 %        
 
          2    
Less than or equal to $150,000,000 and greater than $50,000,000
    1.75 %        
 
          3    
Less than or equal to $50,000,000
    2.00 %

provided, that, (i) the applicable percentage shall be calculated and
established once each calendar quarter and shall remain in effect until adjusted
thereafter after the end of the next calendar quarter, (ii) notwithstanding
anything to the contrary contained herein, the applicable percentages through
June 30, 2008 shall be the amount for Tier 2 set forth above, and (iii)
Borrowers shall, at Agent’s option or at the written direction of the Required
Lenders, pay such fees at a rate two (2%) percent greater than the otherwise
applicable rate on such average daily maximum amount for the period from and
after the date of the occurrence of an Event of Default for so long as such
Event of Default is continuing. Such letter of credit fees shall be calculated
on the basis of a three hundred sixty (360) day year and actual days elapsed and
the obligation of Borrowers to pay such fee shall survive the termination or
non-renewal of this Agreement. In addition to the letter of credit fees provided
above, Borrowers shall pay to Issuing Bank for its own account (without sharing
with Lenders) the letter of credit fronting fee of .125% per annum and the other
customary charges from time to time of Issuing Bank with respect to the
issuance, amendment, transfer, administration, cancellation and conversion of,
and drawings under, such Letters of Credit.
          (c) Borrowers shall pay to Agent and each of the Arrangers the other
fees and amounts set forth in the Fee Letter in the amounts and at the times
specified therein or as has otherwise been agreed by or on behalf of Borrowers.
To the extent payment in full of the applicable fee is received by Agent from
Borrowers on or about the date hereof, Agent shall pay to each Lender its share
of such fees in accordance with the terms of the arrangements of Agent with such
Lender.
     3.3 Inability to Determine Applicable Interest Rate. If Agent shall
determine in good faith (which determination shall, absent manifest error, be
final and conclusive and binding on all parties hereto) that on any date by
reason of circumstances affecting the London interbank market adequate and fair
means do not exist for ascertaining the interest rate applicable to Eurodollar
Rate Loans on the basis provided for in the definition of Adjusted Eurodollar
Rate, Agent shall on such date give notice to Administrative Borrower and each
Lender of such determination. Upon such date no Loans may be made as, or
converted to, Eurodollar Rate

55



--------------------------------------------------------------------------------



 



Loans until such time as Agent notifies Administrative Borrower and Lenders that
the circumstances giving rise to such notice no longer exist and any request for
Loans or the conversion or continuation of any Eurodollar Rate Loans received by
Agent shall be deemed to be a request, or a continuation or conversion, for or
into Base Rate Loans.
     3.4 Illegality. Notwithstanding anything to the contrary contained herein,
if (a) any change in any law or interpretation thereof by any Governmental
Authority makes it unlawful for a Lender to make or maintain a Eurodollar Rate
Loan or to maintain any Commitment with respect to a Eurodollar Rate Loan or
(b) a Lender determines in good faith (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto) on
any date for determining the London Interbank Offered Rate for any Interest
Period for a Eurodollar Rate Loan that deposits in the principal amounts of such
Eurodollar Rate Loan are not available in the London Interbank market or
adequate and fair means do not exist for ascertaining the applicable interest as
a result of a circumstance that adversely affects the London interbank market or
the position of such Lender in such market, then such Lender shall give notice
thereof to Agent and Administrative Borrower and may (i) declare that Eurodollar
Rate Loans will not thereafter be made by such Lender, such that any request for
a Eurodollar Rate Loans from such Lender shall be deemed to be a request for a
Base Rate Loan unless such Lender’s declaration has been withdrawn (and it shall
be withdrawn promptly upon the cessation of the circumstances described in
clause (a) or (b) above and (ii) require that all outstanding Eurodollar Rate
Loans made by such Lender be converted to Base Rate Loans immediately, in which
event all outstanding Eurodollar Rate Loans of such Lender shall be so
converted.
     3.5 Increased Costs. If any Change in Law shall: (a) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (except any reserve
requirement reflected in the Adjusted Eurodollar Rate) or the Issuing Bank; (b)
subject any Lender or the Issuing Bank to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Lender or the Issuing Bank in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 6.8 and the imposition of,
or any change in the rate of, any taxes payable by such Lender or the Issuing
Bank described in Sections 6.8(a)(i) and (ii)); or (c) impose on any Lender or
the Issuing Bank or the London interbank market any other condition, cost or
expense affecting this Agreement or Eurodollar Rate Loans made by such Lender or
any Letter of Credit or participation therein, and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Eurodollar Rate Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the Issuing Bank, Borrowers will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
     3.6 Capital Requirements. If any Lender or the Issuing Bank determines in
good faith that any Change in Law affecting such Lender or the Issuing Bank or
any lending office of such

56



--------------------------------------------------------------------------------



 



Lender or such Lender’s or the Issuing Bank’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time Borrowers will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
     3.7 Certificates for Reimbursement. A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in Sections 3.5 or 3.6 and delivered to Administrative Borrower shall
be conclusive absent manifest error. Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.
     3.8 Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to Sections 3.5 or 3.6 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation, provided that Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions occurring more than one hundred eighty (180) days prior
to the date that such Lender or the Issuing Bank, as the case may be, becomes
aware of the event giving rise to such Lender’s or Issuing Bank’s claim for
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the one hundred eighty (180)
day period referred to above shall be extended to include the period of
retroactive effect thereof).
     3.9 Mitigation; Replacement of Lenders.
          (a) If any Lender requests compensation under Sections 3.4, 3.5 or
Section 3.6, or Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 6.8, then such Lender shall, if requested by Administrative Borrower,
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder, to assign its rights and obligations hereunder to
another of its offices, branches or affiliates or to take such other actions as
such Lender or Agent determines, if, in the good faith judgment of such Lender,
such designation, assignment or other action (i) would eliminate or reduce
amounts payable pursuant to such Sections in the future and (ii) would not
subject Agent or such Lender to any unreimbursed cost or expense and Agent or
such Lender would not suffer any economic, legal or regulatory disadvantage in
any material respect. Nothing in this Section 3.9 shall affect or postpone any
of the obligations of Borrowers or the rights of Agent or such Lender pursuant
to this Section 3.9. Borrowers hereby agree to pay on demand all reasonable
costs and expenses incurred by Agent or any Lender in connection with any such
designation or assignment.

57



--------------------------------------------------------------------------------



 



          (b) If any Lender requests compensation under Sections 3.4, 3.5 or
3.6, if Borrowers are required to pay any additional amount to any Lender or
Governmental Authority pursuant to Section 6.8, then within sixty (60) days
thereafter, Administrative Borrower may, at its sole expense and effort, upon
notice to such Lender and Agent, replace such Lender by requiring such Lender to
assign and delegate (and such Lender shall be obligated to assign and delegate),
without recourse (in accordance with and subject to the restrictions contained
in Section 13.7), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee that shall assume such obligations,
provided, that, (i) Administrative Borrower has received the prior written
consent of Agent and each Issuing Bank (which consent shall not be unreasonably
withheld, conditioned or delayed), (ii) such Lender shall have received payment
of an amount equal to the outstanding principal amount of its Loans and
participations in Letter of Credit Obligations and Swing Line Loans that it has
funded, if any, accrued interest thereon, accrued fees and other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal)
and Administrative Borrower (in the case of accrued interest, fees and other
amounts, including amounts under Section 3.10), (iii) such assignment will
result in a reduction in such compensation and payments, and (iv) such
assignment does not conflict with applicable laws or regulations. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Administrative Borrower to require such assignment and delegation cease to
apply. Nothing in this Section 3.9 shall impair any rights that any Borrower or
Agent may have against any Lender that is a Defaulting Lender.
     3.10 Funding Losses. Borrowers shall pay to each Lender all losses,
expenses and liabilities (including any interest paid by such Lender to Lenders
of funds borrowed by it to make or carry its Eurodollar Rate Loans and any loss,
expense or liability sustained by such Lender in connection with the liquidation
or redeployment of such) that it sustains (a) if for any reason (other than a
default by such Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a request for borrowing, or a conversion to or
continuation of, any Eurodollar Rate Loan does not occur on a date specific
therefor in a request for conversion or continuation, (b) if any prepayment or
other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
such Loan, or (c) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by a Borrower (or on
its behalf by Administrative Borrower). This covenant shall survive the
termination or non-renewal of this Agreement and the payment of the Obligations.
     3.11 Maximum Interest. Notwithstanding anything to the contrary contained
in this Agreement or any of the other Financing Agreements, in no event
whatsoever shall the aggregate of all amounts that are contracted for, charged
or received by Agent or any Lender pursuant to the terms of this Agreement or
any of the other Financing Agreements and that are deemed interest under
applicable law exceed the Maximum Interest Rate (including, to the extent
applicable, the provisions of Section 5197 of the Revised Statutes of the United
States of America as amended, 12 U.S.C. Section 85, as amended). In no event
shall any Borrower or Guarantor be obligated to pay interest or such amounts as
may be deemed interest under applicable law in amounts which exceed the Maximum
Interest Rate. In the event any Interest is charged or received in excess of the
Maximum Interest Rate (“Excess”), each Borrower and Guarantor acknowledges and
stipulates that any such charge or receipt shall be the result of an

58



--------------------------------------------------------------------------------



 



accident and bona fide error, and that any Excess received by Agent or any
Lender shall be applied, first, to the payment of the then outstanding and
unpaid principal hereunder; second to the payment of the other Obligations then
outstanding and unpaid; and third, returned to such Borrower or Guarantor. All
monies paid to Agent or any Lender hereunder or under any of the other Financing
Agreements, whether at maturity or by prepayment, shall be subject to any rebate
of unearned interest as and to the extent required by applicable law. For the
purpose of determining whether or not any Excess has been contracted for,
charged or received by Agent or any Lender, all interest at any time contracted
for, charged or received from any Borrower or Guarantor in connection with this
Agreement or any of the other Financing Agreements shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread during
the entire term of this Agreement in accordance with the amounts outstanding
from time to time hereunder and the Maximum Interest Rate from time to time in
effect in order to lawfully charge the maximum amount of interest permitted
under applicable laws. The provisions of this Section 3.11 shall be deemed to be
incorporated into each of the other Financing Agreements (whether or not any
provision of this Section is referred to therein).
     3.12 No Requirement of Match Funding. Notwithstanding anything to the
contrary contained herein, Agent and Lenders shall not be required to acquire
eurodollar deposit to fund or otherwise match fund any Obligations as to which
interest accrues a the Eurodollar Rate. The provisions of this Section 3 shall
apply as if Agent, each Lender or any Participant had match funded any
Obligation as to which interest is accruing at the Eurodollar Rate by acquiring
eurodollar deposits for each Interest Period in the amount of the Eurodollar
Rate Loans.
SECTION 4. CONDITIONS PRECEDENT
     4.1 Conditions Precedent to Initial Loans and Letters of Credit. The
obligation of Lenders to make the initial Loans or of Issuing Bank to issue the
initial Letters of Credit hereunder is subject to the satisfaction of, or waiver
of, immediately prior to or concurrently with the making of such Loan or the
issuance of such Letter of Credit of each of the following conditions precedent:
          (a) all requisite corporate action and proceedings in connection with
this Agreement and the other Financing Agreements shall be reasonably
satisfactory in form and substance to Agent, and Agent shall have received all
information and copies of all documents, including records of requisite
corporate action and proceedings which Agent may have reasonably requested in
connection therewith, such documents where requested by Agent or its counsel to
be certified by appropriate corporate officers or Governmental Authority (and
including a copy of the certificate of incorporation or formation of each
Borrower and Guarantor certified by the applicable Secretary of State (or
equivalent Governmental Authority)) which shall set forth the same complete
corporate name of such Borrower or Guarantor as is set forth herein;
          (b) no material adverse change shall have occurred in the assets,
business, operations or profits of Borrowers and Guarantors, taken as a whole,
since the date of Agent’s latest field examination (not including for this
purpose the field review referred to in clause (c) below);

59



--------------------------------------------------------------------------------



 



          (c) Agent shall have completed a field review of the Records and such
other information with respect to the Accounts and Inventory as Agent may
require to determine the amount of Loans available to Borrowers (including,
without limitation, roll-forwards of Accounts through the date of closing in a
manner reasonably satisfactory to Agent, together with such supporting
documentation as may be reasonably necessary or appropriate, and other documents
and information that will enable Agent to accurately identify and verify the
Accounts), the results of which in each case shall be reasonably satisfactory to
Agent, not more than five (5) days prior to the date hereof or such earlier date
as Agent may agree;
          (d) Agent shall have received evidence, in form and substance
reasonably satisfactory to Agent, that UBS has been removed as Priority
Collateral Trustee in accordance with the terms of the Collateral Trust
Agreement
          (e) Agent shall have received, in form and substance reasonably
satisfactory to Agent, all releases, terminations and such other documents as
Agent may reasonably request to evidence and effectuate the termination of the
financing arrangements pursuant to the Credit Agreement, dated as of
February 11, 2005, by and among Parent, certain of its affiliates, UBS AG,
Stamford Branch, as agent, the lenders party hereto and certain other Persons
and the termination and release by UBS AG, Stamford Branch, in its capacity as
agent under such arrangements, of any interest in and to any assets and
properties of Borrowers and Guarantors, duly authorized, executed and delivered
by each of them, including, but not limited to, the authorization to file UCC
financing statement amendments to terminate all UCC financing statements
previously filed by or on behalf of any or all of them or their predecessors, as
secured party, and any Borrower or Guarantor or their predecessors, as debtor;
          (f) Agent shall have received evidence in form and substance
reasonably satisfactory to Agent that UBS AG, Stamford Branch, will deliver to
each financial institution party to a deposit account control agreement with a
Borrower or Guarantor, a written notice confirming (i) the termination by UBS
AG, Stamford Branch of its rights under any such agreements and (ii) that it is
no longer party to such deposit account control agreement;
          (g) the Excess Availability as determined by Agent, on or about the
date hereof, shall be not less than $110,000,000 after giving effect to the
initial Loans made or to be made and Letters of Credit issued or to be issued in
connection with the initial transactions hereunder;
          (h) Agent shall have received, in form and substance reasonably
satisfactory to Agent, the Confirmation of Reformation of the Collateral Trust
Agreement, duly executed and delivered by the parties thereto;
          (i) Agent shall have received evidence, in form and substance
reasonably satisfactory to Agent, that Agent has a valid perfected first
priority security interest in all of the Collateral (except as to priority,
subject to the liens permitted under Section 9.8(b), (c) and (l)), subject to no
other security interests, liens or encumbrances other than those permitted under
Section 9.8 hereof;
          (j) Agent shall have received and reviewed lien and judgment search
results for the location of each Borrower and Guarantor (determined in
accordance with the Uniform

60



--------------------------------------------------------------------------------



 



Commercial Code of the applicable jurisdiction and any other applicable law) and
all counties in which material assets of Borrowers and Guarantors are located,
which search results shall be in form and substance reasonably satisfactory to
Agent;
          (k) Agent shall have received a Borrowing Base Certificate setting
forth the Loans and Letters of Credit available to Borrowers as of the date
hereof which reflects the calculations of the Borrowing Base as of November 30,
2007, as completed in a manner reasonably satisfactory to Agent and duly
authorized, executed and delivered on behalf of Borrowers;
          (l) (i) except with respect to the Specified Properties, Agent shall
have received, in form and substance reasonably satisfactory to Agent, a valid
and effective title insurance policy issued by a company and agent reasonably
acceptable to Agent: (A) insuring the priority, amount and sufficiency of the
Mortgages, (B) insuring against matters that would be disclosed by surveys (to
the extent previously required by UBS) and (C) containing any legally available
endorsements, assurances or affirmative coverage reasonably requested by Agent
for protection of its interests and (ii) with respect to the Specified
Properties, Agent shall have received, in form and substance reasonably
satisfactory to Agent, a title search confirming ownership of the Specified
Properties located in (A) Florida in Builders Florida, (B) Georgia in Builders
Southeast, (C) North Carolina in Builders Southeast, (D) South Carolina in
Builders Southeast, (E) Tennessee in Builders Southeast, (F) Texas in Builders
Texas Group and (G) located in Virginia in Builders Southeast, and in each case
confirming that the Designated Properties are subject to no liens other than
those permitted by this Agreement;
          (m) Agent shall have received written appraisals as to the Inventory
in form, scope and methodology reasonably acceptable to Agent and by an
appraiser reasonably acceptable to Agent, which shall be addressed to Agent;
          (n) Agent shall have received projected financial statements of Parent
and its Subsidiaries for the period through December 31, 2008 prepared on a
quarterly basis and for the period from January 1, 2009 through December 31,
2012 prepared on an annual basis, together with a certificate, dated the date
hereof, of an authorized officer of Parent stating that such projected financial
statements were prepared by an authorized officer of Parent in good faith and
are based on assumptions that are reasonable in light of all facts and
circumstances known to Parent at such time, all of which shall be reasonably
satisfactory to Agent (it being understood that the projected results may differ
from the actual results);
          (o) Agent shall have received, in form and substance reasonably
satisfactory to Agent, a pro-forma balance sheet of Parent and Subsidiaries
reflecting the initial transactions contemplated hereunder, including, but not
limited to Loans and Letter of Credit Obligations outstanding on the date hereof
and the use of the proceeds of the initial Loans as provided herein, accompanied
by a certificate, dated of even date herewith, of Parent stating that such
pro-forma balance sheet was prepared in good faith by an authorized officer of
Parent and based on assumptions that are reasonable in light of all facts and
circumstances known to Parent at such time;

61



--------------------------------------------------------------------------------



 



          (p) Agent shall have received the audited consolidated financial
statements for Parent and its subsidiaries, with an unqualified opinion from
PriceWaterhouseCoopers, for the three fiscal years most recently ended for which
financial statements are available, together with interim unaudited financial
statements for each quarterly period ended since the last audited financial
statements for each fiscal quarter ended more than 35 days prior to the date
hereof and for each monthly period ended since the last audited financial
statements for each fiscal month ended more than 30 days prior to closing;
          (q) no pending or threatened in writing litigation, proceeding,
bankruptcy or insolvency, injunction, order or claims shall exist, which has had
or could be reasonably expected to have a Material Adverse Effect;
          (r) as of the date hereof and after giving effect to the transactions
contemplated hereby, no events of default on any material Indebtedness or any
other Material Contracts of Borrowers, Guarantors or any Subsidiary shall exist
or have occurred and be continuing;
          (s) Agent shall have received, in form and substance reasonably
satisfactory to Agent, such opinion letters of counsel to Borrowers and
Guarantors with respect to the Financing Agreements and such other matters as
Agent may reasonably request;
          (t) Agent shall have received evidence of insurance and loss payee
endorsements required hereunder and under the other Financing Agreements, in
form and substance reasonably satisfactory to Agent, and certificates of
insurance policies and/or endorsements naming Agent as loss payee and additional
insured; and
          (u) the other Financing Agreements (including Deposit Account Control
Agreements to the extent required by Agent to be delivered hereunder) shall have
been duly executed and delivered to Agent, in form and substance satisfactory to
Agent.
     4.2 Conditions Precedent to All Loans and Letters of Credit. The obligation
of Lenders to make the Loans, including the initial Loans, or of Issuing Bank to
issue any Letter of Credit, including the initial Letters of Credit, is subject
to the further satisfaction of, or waiver of, immediately prior to or
concurrently with the making of each such Loan or the issuance of such Letter of
Credit of each of the following conditions precedent:
          (a) all representations and warranties contained herein and in the
other Financing Agreements shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of the making of each such Loan or providing each such
Letter of Credit and after giving effect thereto, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date);
          (b) no law, regulation, order, judgment or decree of any Governmental
Authority shall exist, and no action, suit, investigation, litigation or
proceeding shall be pending in any court or before any arbitrator or
Governmental Authority, which purports to enjoin, or prohibit (i) the making of
the Loans or providing the Letters of Credit, or (ii) the consummation of the
transactions contemplated pursuant to the terms hereof or the other Financing
Agreements; and

62



--------------------------------------------------------------------------------



 



          (c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit and after giving effect thereto.
SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST
     5.1 Grant of Security Interest. To secure payment and performance of all
Obligations, each Borrower and Guarantor hereby grants to Agent, for itself and
the benefit of the other Secured Parties, a continuing security interest in, a
lien upon, and a right of set off against, and hereby collaterally assigns to
Agent, for itself and the benefit of the other Secured Parties, all of the
following personal property and fixtures, and interests in property and
fixtures, of each Borrower and Guarantor, whether now owned or hereafter
acquired or existing, and wherever located (together with all other collateral
security for the Obligations at any time granted to or held or acquired by Agent
or any Lender, collectively, the “Collateral”):
          (a) all Accounts;
          (b) all general intangibles, including, without limitation, all
Intellectual Property;
          (c) all goods, including, without limitation, Inventory and Equipment;
          (d) all fixtures;
          (e) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;
          (f) all instruments, including, without limitation, all promissory
notes;
          (g) all documents;
          (h) all deposit accounts;
          (i) all letters of credit, banker’s acceptances and similar
instruments and including all letter-of-credit rights;
          (j) all supporting obligations and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of any of the above Collateral and any Receivables and other Collateral,
including (i) rights and remedies under or relating to guaranties, contracts of
suretyship, letters of credit and credit and other insurance related to the
Collateral, (ii) rights of stoppage in transit, replevin, repossession,
reclamation and other rights and remedies of an unpaid vendor, lienor or secured
party, (iii) goods described in invoices, documents, contracts or instruments
with respect to, or otherwise representing or evidencing, Receivables or other
Collateral, including returned, repossessed and reclaimed goods, and
(iv) deposits by and property of account debtors or other persons securing the
obligations of account debtors;
          (k) all (i) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity

63



--------------------------------------------------------------------------------



 



accounts) and (ii) monies, credit balances, deposits and other property of any
Borrower or Guarantor now or hereafter held or received by or in transit to
Agent, any Lender or its Affiliates or at any other depository or other
institution from or for the account of any Borrower or Guarantor, whether for
safekeeping, pledge, custody, transmission, collection or otherwise;
          (l) all commercial tort claims, including, without limitation, those
identified in the Information Certificate;
          (m) to the extent not otherwise described above, all other personal
property and interests in personal property (including, without limitation, all
Receivables);
          (n) all Records; and
          (o) all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.
     5.2 Exclusions from Collateral. Notwithstanding anything to the contrary
contained in Section 5.1 above, the types or items of Collateral described in
such Section shall not include (a) the Equity Interests of any Foreign
Subsidiary in excess of sixty five (65%) percent of all of the issued and
outstanding shares of Equity Interests of such Subsidiary entitled to vote
(within the meaning of Treasury Regulation Section 1.956-2) or (b) Excluded
Property. Notwithstanding the use of the phrase “collaterally assigns” in
Section 5.1 hereof, the interest granted to Agent under Section 5.1 shall not be
deemed to be an absolute assignment of any trademarks or other Collateral but
rather is intended to be a lien and security interest in such trademark and
other Collateral.
     5.3 Perfection of Security Interests.
          (a) So long as any Obligations are outstanding the Commitments have
not been terminated, each Borrower and Guarantor irrevocably and unconditionally
authorizes Agent (or its agent) to file at any time and from time to time such
financing statements with respect to the Collateral naming Agent or its designee
as the secured party and such Borrower or Guarantor as debtor, as Agent may
reasonably require, and including any other information with respect to such
Borrower or Guarantor or otherwise required by part 5 of Article 9 of the
Uniform Commercial Code of such jurisdiction as Agent may reasonably determine,
together with any amendment and continuations with respect thereto, which
authorization shall apply to all financing statements filed on, prior to or
after the date hereof. Each Borrower and Guarantor authorizes the Agent to use
collateral descriptions such as “all assets” or all “personal property”, in each
case “whether now owned or hereafter acquired”, and words of similar import.
Each Borrower and Guarantor hereby ratifies and approves all financing
statements naming Agent or its designee as secured party and such Borrower or
Guarantor, as the case may be, as debtor with respect to the Collateral (and any
amendments with respect to such financing statements) filed by or on behalf of
Agent prior to the date hereof and ratifies and confirms the authorization of
Agent to file such financing statements (and amendments, if any). Each Borrower
and Guarantor hereby authorizes Agent to adopt on behalf of such Borrower and
Guarantor any symbol required for authenticating any electronic filing. In the
event that the description of the collateral in any

64



--------------------------------------------------------------------------------



 



financing statement naming Agent or its designee as the secured party and any
Borrower or Guarantor as debtor includes assets and properties of such Borrower
or Guarantor that do not at any time constitute Collateral, whether hereunder,
under any of the other Financing Agreements or otherwise, the filing of such
financing statement shall nonetheless be deemed authorized by such Borrower or
Guarantor to the extent of the Collateral included in such description and it
shall not render the financing statement ineffective as to any of the Collateral
or otherwise affect the financing statement as it applies to any of the
Collateral. So long as any Obligations are outstanding and the Commitments have
not been terminated, in no event shall any Borrower or Guarantor at any time
file, or permit or cause to be filed, any correction statement or termination
statement with respect to any financing statement (or amendment or continuation
with respect thereto) naming Agent or its designee as secured party and such
Borrower or Guarantor as debtor.
          (b) Each Borrower and Guarantor does not have any chattel paper
(whether tangible or electronic) or instruments as of the date hereof, except as
set forth in the Information Certificate. In the event that any Borrower or
Guarantor shall be entitled to or shall receive any chattel paper or instrument
for obligations in excess of $500,000 in any one case or $1,500,000 in the
aggregate that constitutes Collateral after the date hereof, Borrowers and
Guarantors shall promptly notify Agent thereof in writing. Promptly upon the
receipt thereof by or on behalf of any Borrower or Guarantor (including by any
agent or representative), such Borrower or Guarantor shall deliver, or cause to
be delivered to Agent, all tangible chattel paper and instruments that such
Borrower or Guarantor has or may at any time acquire, accompanied by such
instruments of transfer or assignment duly executed in blank as Agent may from
time to time reasonably specify, in each case except as Agent may otherwise
agree. At Agent’s option, each Borrower and Guarantor shall, or Agent may at any
time on behalf of any Borrower or Guarantor, cause the original of any such
instrument or chattel paper to be conspicuously marked in a form and manner
acceptable to Agent with the following legend referring to chattel paper or
instruments as applicable: “This [chattel paper][instrument] is subject to the
security interest of Wachovia Bank, National Association, as Agent and any sale,
transfer, assignment or encumbrance of this [chattel paper][instrument] violates
the rights of such secured party.”
          (c) In the event that any Borrower or Guarantor shall at any time hold
or acquire an interest in any electronic chattel paper or any “transferable
record” (as such term is defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction) that
constitute Collateral, such Borrower or Guarantor shall promptly notify Agent
thereof in writing. Promptly upon Agent’s request, such Borrower or Guarantor
shall take, or cause to be taken, such actions as Agent may reasonably request
to give Agent control of such electronic chattel paper under Section 9-105 of
the UCC and control of such transferable record under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as in effect in such
jurisdiction.
          (d) Borrowers and Guarantors shall not, directly or indirectly, after
the date hereof open, establish or maintain any deposit account, unless each of
the following conditions is satisfied: (i) Agent shall have received not less
than five (5) Business Days prior written notice of the intention of any
Borrower or Guarantor to open or establish such account which notice

65



--------------------------------------------------------------------------------



 



shall specify the name of the account, the owner of the account, the name and
address of the bank at which such account is to be opened or established and the
purpose of the account and (ii) on or before the opening of such deposit
account, such Borrower or Guarantor shall deliver to Agent a Deposit Account
Control Agreement with respect to such deposit account duly authorized, executed
and delivered by such Borrower or Guarantor and the bank at which such deposit
account is opened and maintained; provided, that, Borrowers and Guarantors shall
not be required to deliver a Deposit Account Control Agreement with a depository
bank as to (A) any deposit account so long as the aggregate amount of all funds
in all deposit accounts for which Agent has not received a Deposit Account
Control Agreement (whether pursuant to this Section 5.3(d), Section 6.6(a) or
otherwise) does not exceed $6,000,000 or (B) any deposit account that is
specifically and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of any Borrower’s or Guarantor’s
employees. Notwithstanding anything to the contrary contained above or in
Section 6.6 hereof, if the purpose of any deposit account shall change so it is
no longer used as described in clause (B) above, promptly upon the request of
Agent, Borrowers shall deliver or cause to be delivered to Agent a Deposit
Account Control Agreement with respect to such deposit account (other than those
described in clause (B) above).
          (e) No Borrower or Guarantor owns or holds, directly or indirectly,
beneficially or as record owner or both, any investment property, as of the date
hereof, or have any investment account, securities account, commodity account or
other similar account with any bank or other financial institution or other
securities intermediary or commodity intermediary as of the date hereof, in each
case except as set forth in the Information Certificate.
               (i) In the event that any Borrower or Guarantor shall be entitled
to or shall at any time after the date hereof hold or acquire any certificated
securities that constitute Collateral, such Borrower or Guarantor shall promptly
deliver the original of same to Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as Agent may reasonably specify.
If any securities that constitute investment property, now or hereafter acquired
by any Borrower or Guarantor are uncertificated and are issued to such Borrower
or Guarantor or its nominee directly by the issuer thereof, such Borrower or
Guarantor shall immediately notify Agent thereof and shall either (A) cause the
issuer to agree to comply with instructions from Agent as to such securities,
without further consent of any Borrower or Guarantor or such nominee,
(B) arrange for Agent to become the registered owner of the securities, or
(C) cause a security entitlement with respect to such uncertificated securities
to be held in a securities account with respect to which Agent has received an
Investment Property Control Agreement, duly authorized, executed and delivered
by such Borrower or Guarantor and the securities intermediary which maintains
such securities account.
               (ii) Borrowers and Guarantors shall not, directly or indirectly,
after the date hereof open, establish or maintain any investment account,
securities account, commodity account or any other similar account (other than a
deposit account) with any securities intermediary or commodity intermediary that
constitute or do or will at any time have any Collateral in them unless each of
the following conditions is satisfied: (A) Agent shall have received not less
than five (5) Business Days prior written notice of the intention of such
Borrower or Guarantor to open or establish such account which notice shall
specify the name of the account, the owner of the account, the name and address
of the securities intermediary or

66



--------------------------------------------------------------------------------



 



commodity intermediary at which such account is to be opened or established and
the purpose of such account and (B) on or before the opening of such investment
account, securities account, other similar account with a securities
intermediary or commodity intermediary, such Borrower or Guarantor shall execute
and deliver, and cause to be executed and delivered to Agent, an Investment
Property Control Agreement with respect thereto duly authorized, executed and
delivered by such Borrower or Guarantor and such securities intermediary or
commodity intermediary; provided, that, Borrowers and Guarantors shall not be
required to deliver an Investment Property Control Agreement as to any
investment account, securities account or commodity account or similar account
(other than a deposit account) so long as the aggregate value of all assets in
such accounts for which Agent has not received an Investment Property Control
Agreement does not exceed $1,000,000.
          (f) Borrowers and Guarantors are not the beneficiary or otherwise
entitled to any right to payment under any letter of credit, banker’s acceptance
or similar instrument as of the date hereof, except as set forth in the
Information Certificate. In the event that any Borrower or Guarantor shall be
entitled to or shall receive any right to payment under any letter of credit,
banker’s acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the date hereof involving an amount in excess of $500,000 in any
one case or $1,500,000 in the aggregate that constitute Collateral, such
Borrower or Guarantor shall promptly notify Agent thereof in writing. Such
Borrower or Guarantor shall promptly either (i) deliver, or cause to be
delivered to Agent, with respect to any such letter of credit, banker’s
acceptance or similar instrument, the written agreement of the issuer and any
other nominated person obligated to make any payment in respect thereof
(including any confirming or negotiating bank), in form and substance reasonably
satisfactory to Agent, consenting to the assignment of the proceeds of the
letter of credit to Agent by such Borrower or Guarantor and agreeing to make all
payments thereon directly to Agent or as Agent may otherwise direct or
(ii) cause Agent to become, at Borrowers’ expense, the transferee beneficiary of
the letter of credit, banker’s acceptance or similar instrument (as the case may
be).
          (g) Borrowers and Guarantors do not have any commercial tort claims as
of the date hereof, except as set forth in the Information Certificate. In the
event that any Borrower or Guarantor shall at any time after the date hereof
have any commercial tort claims involving a claim in excess of $1,000,000 that
arise in connection with or are related to any other Collateral, such Borrower
or Guarantor shall promptly notify Agent thereof in writing, which notice shall
(i) set forth in reasonable detail the basis for and nature of such commercial
tort claim and (ii) include the express grant by such Borrower or Guarantor to
Agent of a security interest in such commercial tort claim (and the proceeds
thereof). In the event that such notice does not include such grant of a
security interest, the sending thereof by such Borrower or Guarantor to Agent
shall be deemed to constitute such grant to Agent. Upon the sending of such
notice, any commercial tort claim described therein shall constitute part of the
Collateral and shall be deemed included therein. Without limiting the
authorization of Agent provided in Section 5.3(a) hereof or otherwise arising by
the execution by such Borrower or Guarantor of this Agreement or any of the
other Financing Agreements, Agent is hereby irrevocably authorized from time to
time and at any time to file such financing statements naming Agent or its
designee as secured party and such Borrower or Guarantor as debtor, or any
amendments to any financing statements, covering any such commercial tort claim
as Collateral. In addition, each Borrower and Guarantor shall promptly upon
Agent’s request, execute and deliver, or cause to be executed and delivered,

67



--------------------------------------------------------------------------------



 



to Agent such other agreements, documents and instruments as Agent may
reasonably require in connection with such commercial tort claim.
          (h) Borrowers and Guarantors do not have any goods, documents of title
or other Collateral having a value in excess of $1,000,000 (which as to
documents of title for this purpose shall be deemed to refer to the value of the
goods covered by such document of title), in the custody, control or possession
of a third party as of the date hereof, except as set forth in the Information
Certificate and except for goods located in the United States in transit to a
location of a Borrower or Guarantor permitted herein in the ordinary course of
business of such Borrower or Guarantor in the possession of the carrier
transporting such goods, provided that, the aggregate value as to all such
goods, documents of title or other Collateral in the possession of third parties
and not set forth on the Information Certificate does not exceed $1,500,000. In
the event that any goods, documents of title or other Collateral are at any time
after the date hereof having a value in excess of $1,000,000 in any one case in
the custody, control or possession of any other person not referred to in the
Information Certificate or such carriers, Borrowers and Guarantors shall
promptly notify Agent thereof in writing. Promptly upon Agent’s request,
Borrowers and Guarantors shall use their commercially reasonable efforts to
deliver to Agent a Collateral Access Agreement duly authorized, executed and
delivered by such person and the Borrower or Guarantor that is the owner of such
Collateral.
          (i) Borrowers and Guarantors shall take any other actions reasonably
requested by Agent from time to time to cause the attachment, perfection and
first priority of, and the ability of Agent to enforce, the security interest of
Agent in any and all of the Collateral, including, without limitation,
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the UCC or other applicable law, to the
extent, if any, that any Borrower’s or Guarantor’s signature thereon is required
therefor.
SECTION 6. COLLECTION AND ADMINISTRATION
     6.1 Borrowers’ Loan Accounts. Agent shall maintain one or more loan
account(s) on its books in which shall be recorded (a) all Loans, Letters of
Credit and other Obligations and the Collateral, (b) all payments made by or on
behalf of any Borrower or Guarantor and (c) all other appropriate debits and
credits as provided in this Agreement, including fees, charges, costs, expenses
and interest. All entries in the loan account(s) shall be made in accordance
with Agent’s customary practices as in effect from time to time.
     6.2 Statements. Agent shall render to Administrative Borrower each month a
statement setting forth the balance in the Borrowers’ loan account(s) maintained
by Agent for Borrowers pursuant to the provisions of this Agreement, including
principal, interest, fees, costs and expenses. Each such statement shall be
subject to subsequent adjustment by Agent but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Borrowers and Guarantors
and conclusively binding upon Borrowers and Guarantors as an account stated
except to the extent that Agent receives a written notice from Administrative
Borrower of any specific exceptions of Administrative Borrower thereto within
thirty (30) days after the date such statement has been received by
Administrative Borrower. Until such time as Agent shall have rendered to
Administrative Borrower a written statement as provided above, the balance in
any

68



--------------------------------------------------------------------------------



 



Borrower’s loan account(s) shall be presumptive evidence of the amounts due and
owing to Agent and Lenders by Borrowers and Guarantors, absent manifest error.
     6.3 Lenders’ Evidence of Debt. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Obligations of
each Borrower to such Lender, including the amounts of the Loans made by it and
each repayment and prepayment in respect thereof, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder. Any such records shall be presumptively correct, absent manifest
error, provided, that, the failure to make any entry or any error in such
records, shall not affect any Lender’s Commitments hereunder or the Obligations
in respect of any applicable Loans and in the event of any inconsistency between
the Register and any Lender’s records, the Register shall govern.
     6.4 Register. Agent (or its agent or sub-agent appointed by it) shall
maintain a register (the “Register”) for the recordation of the names and
addresses of Lenders and the Commitments of, and principal amount of the Loans
(the “Registered Loans”) and Letter of Credit Obligations owing to each Lender
from time to time. The Register, as in effect at the close of business on the
preceding Business Day, shall be available for inspection by Administrative
Borrower or any Lender (with respect to a Lender, solely with respect to the
Obligations owing to such Lender) at a reasonable time and from time to time
upon reasonable prior notice. Agent shall record, or cause to be recorded, in
the Register, the Commitments and the Loans in accordance with the provisions of
Section 13.7 and Agent shall also maintain a copy of each Assignment and
Acceptance delivered to and accepted by it and shall modify the Register to give
effect to each Assignment and Acceptance, and any such recording shall be
presumptively correct, absent manifest error; provided, that, the failure to
make any entry or any error in such records, shall not affect any Lender’s
Commitments or Obligations in respect of any Loan. Borrowers, Guarantors, Agent
and Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. Borrowers hereby designate
and authorize Agent, and Agent agrees, to maintain, or cause to be maintained as
agent for Borrowers’ solely for purposes of maintaining the Register as provided
in this Section 6.4.
     6.5 Promissory Notes. Each Lender may at any time request that the Loans
made by it be evidenced by a promissory note. In such event, Borrowers shall
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in a form furnished by Agent and reasonably acceptable to
Administrative Borrower. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 13.7) be represented by one or more promissory notes in such form
payable to the order of the payee named therein.
     6.6 Cash Management; Collection of Proceeds of Collateral.
          (a) Each Borrower and Guarantor shall establish and maintain, at its
expense, deposit accounts and cash management services of a type and on terms,
and with the banks, set forth on Schedule 8.10 hereto and, subject to
Section 5.3(d) hereof, such other banks as such Borrower or Guarantor may
hereafter select. The banks set forth on Schedule 8.10 hereto constitute all of
the banks with which Borrowers and Guarantors have deposit accounts and cash

69



--------------------------------------------------------------------------------



 



management arrangements as of the date hereof and identifies as of the date
hereof each of the deposit accounts at such banks that are used for receiving
receipts from particular locations of a Borrower or otherwise describes the
nature of the use of such deposit account by such Borrower (collectively, the
“Cash Management Accounts” and individually a “Cash Management Account”).
Borrowers and Guarantors shall deliver, or cause to be delivered to Agent, a
Deposit Account Control Agreement duly authorized, executed and delivered by
each bank where a Cash Management Account is maintained, provided, that,
Borrowers and Guarantors shall not be required to deliver a Deposit Account
Control Agreement with a depository bank as to (i) any deposit account so long
as the aggregate amount of all funds in all such deposit accounts for which
Agent has not received a Deposit Account Control Agreement (such deposit
accounts are referred to as the “Specified Cash Management Agreements”) does not
exceed $6,000,000, or (ii) any deposit account that is specifically and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of any Borrower’s or Guarantor’s employees.
          (b) Each Borrower and Guarantor shall deposit or cause to be deposited
all proceeds of Collateral, including all proceeds from sales of Inventory, all
amounts payable to each Borrower and Guarantor and all other proceeds of
Collateral, from each location of such Borrower or Guarantor on each Business
Day into the Cash Management Account of such Borrower or Guarantor used for such
purpose. All such funds deposited into the Cash Management Accounts (other than
amounts on deposit in the Specified Cash Management Accounts) shall be sent by
wire transfer or other electronic funds transfer no less frequently than twice
each week (or more frequently upon Agent’s request at any time that an Event of
Default exists or has occurred and is continuing) to the Concentration Accounts,
except nominal amounts which are required to be maintained in such Cash
Management Accounts under the terms of such Borrower’s arrangements with the
bank at which such Cash Management Accounts are maintained, which nominal
amounts shall not exceed $10,000 as to any individual Cash Management Account at
any time.
          (c) Without limiting any other rights or remedies of Agent or Lenders,
Agent may, at its option, instruct the depository banks at which the
Concentration Accounts are maintained to transfer all available funds received
or deposited into the Concentration Accounts to the Agent Payment Account at any
time that a Cash Dominion Event has occurred and is continuing. At all times
that Agent shall have notified any depository bank to transfer funds from a
Concentration Account to the Agent Payment Account, all payments made to such
Concentration Accounts, whether in respect of the Receivables, as proceeds of
Inventory or other Collateral or otherwise shall be treated as payments to Agent
in respect of the Obligations and therefore shall constitute the property of
Agent and Lenders to the extent of the then outstanding Obligations.
          (d) For purposes of calculating the amount of the Loans available to
each Borrower, such payments will be applied (conditional upon final collection)
to the Obligations on the Business Day of receipt by Agent of immediately
available funds in the Agent Payment Account provided such payments and notice
thereof are received in accordance with Agent’s usual and customary practices as
in effect from time to time and within sufficient time to credit the applicable
loan account on such day, and if not, then on the next Business Day.

70



--------------------------------------------------------------------------------



 



          (e) Each Borrower and Guarantor and their respective employees, agents
and Subsidiaries shall, acting as trustee for Agent, receive, as the property of
Agent, any monies, checks, notes, drafts or any other payment relating to and/or
proceeds of Accounts or other Collateral which come into their possession or
under their control and promptly upon receipt thereof, shall deposit or cause
the same to be deposited in the Concentration Accounts, or remit the same or
cause the same to be remitted, in kind, to Agent. Borrowers agree to reimburse
Agent on demand for any amounts owed or paid to any bank or other financial
institution at which a Concentration Account or any other deposit account or
investment account is established or any other bank, financial institution or
other person involved in the transfer of funds to or from the Concentration
Accounts arising out of Agent’s payments to or indemnification of such bank,
financial institution or other person. The obligations of Borrowers to reimburse
Agent for such amounts pursuant to this Section 6.6 shall survive the
termination of this Agreement.
     6.7 Payments.
          (a) All Obligations shall be payable to the Agent Payment Account as
provided in Section 6.6 or such other place as Agent may designate in writing to
Administrative Borrower from time to time.
          (b) Subject to the other terms and conditions contained herein, Agent
shall apply payments received or collected from any Borrower or Guarantor or for
the account of any Borrower or Guarantor (including the monetary proceeds of
collections or of realization upon any Collateral) as follows: first, to the
payment in full of any fees, indemnities or expense reimbursements then due to
Agent from any Borrower or Guarantor; second, ratably, to the payment in full of
any fees, indemnities, or expense reimbursements then due to Lenders and Issuing
Bank from any Borrower or Guarantor; third, ratably, to the payment in full of
interest due in respect of any Loans (and including any Special Agent Advances)
and Letter of Credit Obligations; fourth, to the payment in full of principal in
respect of Special Agent Advances; fifth, to the payment in full of principal in
respect of the Swing Line Loans; sixth, ratably, to the payment in full of
principal in respect of the Revolving Loans and to pay Obligations then due
arising under or pursuant to any Bank Products of a Borrower or Guarantor with a
Bank Product Provider (but as to Obligations arising under or pursuant to such
Bank Products, only up to the amount of any then effective Reserve established
in respect of such Obligations), and seventh, to pay any other Obligations then
due in such order and manner as Agent directs. All references to the term
“ratably” as used in this Section 6.7(b) shall mean pro rata on the basis of the
amount owing to any one Person in relationship to the amounts owing to all
Persons of the same category of Obligations within the same level of priority.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, (i) unless so directed by Administrative Borrower, or unless an Event
of Default shall exist or have occurred and be continuing (except as Agent may
otherwise determine), Agent shall not apply any payments which it receives to
any Eurodollar Rate Loans, except (A) on the expiration date of the Interest
Period applicable to any such Eurodollar Rate Loans or (B) in the event that
there are no outstanding Base Rate Loans, provided, however, that Agent will
honor any written request received from Administrative Borrower to hold such
payment until the expiration of the applicable Interest Period, and (ii) to the
extent any Borrower uses any proceeds of the Loans or Letters of Credit to
acquire rights in or the use of any Collateral or to repay any Indebtedness

71



--------------------------------------------------------------------------------



 



used to acquire rights in or the use of any Collateral, payments in respect of
the Obligations shall be deemed applied first to the Obligations arising from
Loans and Letter of Credit Obligations that were not used for such purposes and
second to the Obligations arising from Loans and Letter of Credit Obligations
the proceeds of which were used to acquire rights in or the use of any
Collateral in the chronological order in which such Borrower acquired such
rights in or the use of such Collateral.
          (d) At Agent’s option, all principal, interest, fees, costs, expenses
and other charges provided for in this Agreement or the other Financing
Agreements may be charged directly to the loan account(s) of any Borrower
maintained by Agent. If after receipt of any payment of, or proceeds of
Collateral applied to the payment of, any of the Obligations, Agent, any Lender
or Issuing Bank is required to surrender or return such payment or proceeds to
any Person for any reason, then the Obligations intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Agreement shall
continue in full force and effect as if such payment or proceeds had not been
received by Agent or such Lender. Borrowers and Guarantors shall be liable to
pay to Agent, and do hereby agree to indemnify and hold Agent and Lenders
harmless for the amount of any payments or proceeds surrendered or returned.
This Section 6.7(d) shall remain effective notwithstanding any contrary action
which may be taken by Agent or any Lender in reliance upon such payment or
proceeds. This preceding two sentences of this Section 6.7(d) shall survive the
payment of the Obligations and the termination of this Agreement.
     6.8 Taxes. (a) Any and all payments by or on account of any of the
Obligations shall be made free and clear of and without deduction or withholding
for or on account of, any setoff, counterclaim, defense, duties, taxes, levies,
imposts, fees, deductions, charges, withholdings, liabilities, restrictions or
conditions of any kind, excluding (i) in the case of each Lender, Issuing Bank
and Agent (A) taxes measured by its net income, and franchise taxes imposed on
it, by the jurisdiction (or any political subdivision thereof) under the laws of
which such Lender, Issuing Bank or Agent (as the case may be) is organized or in
which its principal lending office is located or, in the case of each lender, in
which its applicable lending office is located, (B) any branch profits tax
imposed by the United States of America and (C) any United States withholding
taxes payable with respect to payments under the Financing Agreements under laws
(including any statute, treaty or regulation) in effect on the date hereof (or,
in the case of an Eligible Transferee, the date of the Assignment and
Acceptance) applicable to such Lender, Issuing Bank or Agent, as the case may
be, but not excluding any United States withholding taxes payable as a result of
any change in such laws occurring after the date hereof (or the date of such
Assignment and Acceptance) and (ii) in the case of each Lender, Issuing Bank or
Agent, taxes measured by its net income, and franchise taxes imposed on it as a
result of a present or former connection between such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any taxing
authority thereof or therein (all such non-excluded taxes, levies, imposts,
fees, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”).
          (b) If any Taxes shall be required by law to be deducted from or in
respect of any sum payable in respect of the Obligations to any Lender, Issuing
Bank or Agent (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 6.8), such Lender,

72



--------------------------------------------------------------------------------



 



Issuing Bank or Agent (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the relevant
Borrower or Guarantor shall make such deductions, (iii) the relevant Borrower or
Guarantor shall pay the full amount deducted to the relevant taxing authority or
other authority in accordance with applicable law and (iv) the relevant Borrower
or Guarantor shall deliver to Agent evidence of such payment.
          (c) In addition, each Borrower and Guarantor agrees to pay any present
or future stamp or documentary taxes or any other excise or property taxes,
charges or similar levies of the United States or any political subdivision
thereof or any applicable foreign jurisdiction, and all liabilities with respect
thereto, in each case arising from any payment made hereunder or under any of
the other Financing Agreements or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement or any of the other Financing
Agreements (collectively, “Other Taxes”).
          (d) Each Borrower and Guarantor shall indemnify each Lender, Issuing
Bank and Agent for the full amount of Taxes and Other Taxes (including any Taxes
and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 6.8) paid by such Lender, Issuing Bank or Agent (as the case may be) and
any liability (including for penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. This indemnification shall be made within thirty (30) days
from the date such Lender, Issuing Bank or Agent (as the case may be) makes
written demand therefor. A certificate as to the amount of such payment or
liability delivered to Administrative Borrower by a Lender, an Issuing Bank
(with a copy to Agent) or by Agent on its own behalf or on behalf of a Lender or
an Issuing Bank, shall be conclusive absent manifest error.
          (e) As soon as practicable after any payment of Taxes or Other Taxes
by any Borrower or Guarantor, such Borrower or Guarantor shall furnish to Agent,
at its address referred to herein, the original or a certified copy of a receipt
evidencing payment thereof.
          (f) Without prejudice to the survival of any other agreements of any
Borrower or Guarantor hereunder or under any of the other Financing Agreements,
the agreements and obligations of such Borrower or Guarantor contained in this
Section 6.8 shall survive the termination of this Agreement and the payment in
full of the Obligations.
          (g) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
applicable Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any of the
other Financing Agreements shall deliver to Administrative Borrower (with a copy
to Agent), at the time or times prescribed by applicable law or reasonably
requested by Administrative Borrower or Agent (in such number of copies as is
reasonably requested by the recipient), whichever of the following is applicable
(but only if such Foreign Lender is legally entitled to do so): (i) duly
completed copies of Internal Revenue Service Form W-8BEN claiming exemption
from, or a reduction to, withholding tax under an income tax treaty, or any
successor form, (ii) duly completed copies of Internal Revenue Service Form
W-8ECI claiming exemption from withholding because the income is effectively
connection with a U.S. trade or business or any successor form, (iii) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Sections 871(h) or 881(c) of the Code, (A)

73



--------------------------------------------------------------------------------



 



a certificate of the Lender to the effect that such Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code or a “controlled foreign corporation” described and Section 881(c)(3)(C) of
the Code and (B) duly completed copies of Internal Revenue Service Form W-8BEN
claiming exemption from withholding under the portfolio interest exemption or
any successor form or (iv) any other applicable form, certificate or document
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit a
Borrower to determine the withholding or deduction required to be made. Unless
Administrative Borrower and Agent have received forms or other documents
satisfactory to them indicating that payments hereunder or under any of the
other Financing Agreements to or for a Foreign Lender are not subject to United
States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, Borrowers or Agent shall withhold amounts required to be
withheld by applicable requirements of law from such payments at the applicable
statutory rate. Borrowers and Guarantors shall not be required to indemnify any
Foreign Lender or to pay any additional amounts to any Foreign Lender in respect
of U.S. withholding tax pursuant Section 6.8(b) or 6.8(d) above to the extent
that the obligation to pay such additional amounts would not have arisen but for
a failure by such Foreign Lender to comply with the provisions of this
Section 6.8(g). Should a Lender become subject to Taxes because of its failure
to deliver a form required hereunder, Borrowers and Guarantors shall, at such
Lender’s expense, take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.
          (h) Any Lender claiming any additional amounts payable pursuant to
this Section 6.8 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
applicable lending office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that would be payable
or may thereafter accrue and would not, in the sole determination of such
Lender, be otherwise disadvantageous in any material respect to such Lender.
     6.9 Authorization to Make Loans. Agent and Lenders are authorized to make
the Loans based upon telephonic or other instructions received from anyone
purporting to be and believed by Agent in good faith to be an officer of
Administrative Borrower or any Borrower or other authorized person or, at the
discretion of Agent, if such Loans are necessary to satisfy any Obligations. All
requests for Loans or Letters of Credit hereunder shall specify the date on
which the requested advance is to be made (which day shall be a Business Day)
and the amount of the requested Loan. Requests received after 12:00 noon on any
day shall be deemed to have been made as of the opening of business on the
immediately following Business Day. All Loans and Letters of Credit under this
Agreement shall be conclusively presumed to have been made to, and at the
request of and for the benefit of, any Borrower or Guarantor when deposited to
the credit of any Borrower or Guarantor or otherwise disbursed or established in
accordance with the instructions of any Borrower or Guarantor or in accordance
with the terms and conditions of this Agreement.
     6.10 Use of Proceeds. Borrowers shall use the initial proceeds of the Loans
and Letters of Credit hereunder only for: (a) payments to each of the persons
listed in the disbursement direction letter furnished by Borrowers to Agent on
or about the date hereof and

74



--------------------------------------------------------------------------------



 



(b) costs, expenses and fees in connection with the preparation, negotiation,
execution and delivery of this Agreement and the other Financing Agreements. All
other Loans made or Letters of Credit provided to or for the benefit of any
Borrower pursuant to the provisions hereof shall be used by such Borrower only
to finance acquisitions by a Borrower or Guarantor to the extent permitted
hereunder, or for general operating, working capital and other corporate lawful
purposes of such Borrower, provided, that, in no event shall any of the proceeds
be used, directly or indirectly, for the purpose of purchasing or carrying any
margin security or for the purposes of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the Loans to be considered a “purpose
credit” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, as amended.
     6.11 Appointment of Administrative Borrower as Agent for Requesting Loans
and Receipts of Loans and Statements.
          (a) Each Borrower hereby irrevocably appoints and constitutes
Administrative Borrower as its agent and attorney-in-fact to request and receive
Loans and Letters of Credit pursuant to this Agreement and the other Financing
Agreements from Agent or any Lender in the name or on behalf of such Borrower.
Agent and Lenders may disburse the Loans to such bank account of Administrative
Borrower or a Borrower or otherwise make such Loans to a Borrower and provide
such Letters of Credit to a Borrower as Administrative Borrower may designate or
direct, without notice to any other Borrower or Guarantor. Notwithstanding
anything to the contrary contained herein, Agent may at any time and from time
to time require that Loans to or for the account of any Borrower be disbursed
directly to an operating account of such Borrower.
          (b) Administrative Borrower hereby accepts the appointment by
Borrowers to act as the agent and attorney-in-fact of Borrowers pursuant to this
Section 6.11. Administrative Borrower shall ensure that the disbursement of any
Loans to each Borrower requested by or paid to or for the account of Parent, or
the issuance of any Letter of Credit for a Borrower hereunder, shall be paid to
or for the account of such Borrower.
          (c) Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements on
account and all other notices from Agent and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Financing Agreements.
          (d) Any notice, election, representation, warranty, agreement or
undertaking by or on behalf of any other Borrower or any Guarantor by
Administrative Borrower shall be deemed for all purposes to have been made by
such Borrower or Guarantor, as the case may be, and shall be binding upon and
enforceable against such Borrower or Guarantor to the same extent as if made
directly by such Borrower or Guarantor.
          (e) No termination of the appointment of Administrative Borrower as
agent as aforesaid shall be effective, except after ten (10) days’ prior written
notice to Agent.
     6.12 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement or as otherwise agreed by the applicable Lenders: (a) the making and
conversion of Loans shall be

75



--------------------------------------------------------------------------------



 



made among the Lenders based on their respective Pro Rata Shares as to the Loans
and (b) each payment on account of any Obligations to or for the account of one
or more of Lenders in respect of any Obligations due on a particular day shall
be allocated among the Lenders entitled to such payments based on their
respective Pro Rata Shares and shall be distributed accordingly.
     6.13 Sharing of Payments, Etc.
          (a) Each Borrower and Guarantor agrees that, in addition to (and
without limitation of) any right of setoff, banker’s lien or counterclaim Agent
or any Lender may otherwise have, each Lender shall be entitled, if an Event of
Default exists or has occurred and is continuing, at its option (but subject, as
among Agent and Lenders, to the provisions of Section 12.3(b) hereof), to offset
balances held by it for the account of such Borrower or Guarantor at any of its
offices, in dollars or in any other currency, against any principal of or
interest on any Loans owed to such Lender or any other amount payable to such
Lender hereunder, that is not paid when due (regardless of whether such balances
are then due to such Borrower or Guarantor), in which case it shall promptly
notify Administrative Borrower and Agent thereof; provided, that, such Lender’s
failure to give such notice shall not affect the validity thereof.
          (b) If any Lender (including Agent) shall obtain from any Borrower or
Guarantor payment of any principal of or interest on any Loan owing to it or
payment of any other amount under this Agreement or any of the other Financing
Agreements through the exercise of any right of setoff, banker’s lien or
counterclaim or similar right or otherwise (other than from Agent as provided
herein), and, as a result of such payment, such Lender shall have received more
than its Pro Rata Share of the principal of the Loans or more than its share of
such other amounts then due hereunder or thereunder by any Borrower or Guarantor
to such Lender than the percentage thereof received by any other Lender, it
shall promptly pay to Agent, for the benefit of Lenders, the amount of such
excess and simultaneously purchase from such other Lenders a participation in
the Loans or such other amounts, respectively, owing to such other Lenders (or
such interest due thereon, as the case may be) in such amounts, and make such
other adjustments from time to time as shall be equitable, to the end that all
Lenders shall share the benefit of such excess payment (net of any expenses that
may be incurred by such Lender in obtaining or preserving such excess payment)
in accordance with their respective Pro Rata Shares or as otherwise agreed by
Lenders. To such end all Lenders shall make appropriate adjustments among
themselves (by the resale of participation sold or otherwise) if such payment is
rescinded or must otherwise be restored.
          (c) Each Borrower and Guarantor agrees that any Lender purchasing a
participation (or direct interest) as provided in this Section may exercise, in
a manner consistent with this Section, all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.
          (d) Nothing contained herein shall require any Lender to exercise any
right of setoff, banker’s lien, counterclaims or similar rights or shall affect
the right of any Lender to exercise, and retain the benefits of exercising, any
such right with respect to any other Indebtedness or obligation of any Borrower
or Guarantor. If, under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which

76



--------------------------------------------------------------------------------



 



this Section applies, such Lender shall, to the extent practicable, assign such
rights to Agent for the benefit of Lenders and, in any event, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of Lenders entitled under this Section to share in the benefits of any recovery
on such secured claim.
     6.14 Settlement Procedures.
          (a) In order to administer the Credit Facility in an efficient manner
and to minimize the transfer of funds between Agent and Lenders, Agent may, at
its option, subject to the terms of this Section, make available, on behalf of
Lenders, including the Swing Line Lender, the full amount of the Revolving Loans
or Swing Line Loans requested or charged to any Borrower’s loan account(s) or
otherwise to be advanced by Lenders pursuant to the terms hereof, without
requirement of prior notice to Lenders of the proposed Loans.
          (b) With respect to all Revolving Loans made by Agent on behalf of
Lenders, or any Swing Line Loans made by Swing Line Lender or Agent on behalf of
Swing Line Lender, the amount of each Lender’s Pro Rata Share of the outstanding
Loans shall be computed weekly, and shall be adjusted upward or downward on the
basis of the amount of the outstanding Loans as of 5:00 p.m. on the Business Day
immediately preceding the date of each settlement computation; provided, that,
Agent retains the absolute right at any time or from time to time to make the
above described adjustments at intervals more frequent than weekly, but in no
event more than twice in any week. Agent shall deliver to each of the Lenders
after the end of each week, or at such lesser period or periods as Agent shall
determine, a summary statement of the amount of outstanding Loans for such
period (such week or lesser period or periods being hereinafter referred to as a
“Settlement Period”). If the summary statement is sent by Agent and received by
a Lender prior to 12:00 p.m., then such Lender shall make the settlement
transfer described in this Section by no later than 3:00 p.m. on the same
Business Day and if received by a Lender after 12:00 p.m., then such Lender
shall make the settlement transfer by not later than 3:00 p.m. on the next
Business Day following the date of receipt. If, as of the end of any Settlement
Period, the amount of a Lender’s Pro Rata Share of the outstanding Loans is more
than such Lender’s Pro Rata Share of the outstanding Loans as of the end of the
previous Settlement Period, then such Lender shall forthwith (but in no event
later than the time set forth in the preceding sentence) transfer to Agent by
wire transfer in immediately available funds the amount of the increase.
Alternatively, if the amount of a Lender’s Pro Rata Share of the outstanding
Loans in any Settlement Period is less than the amount of such Lender’s Pro Rata
Share of the outstanding Loans for the previous Settlement Period, Agent shall
forthwith transfer to such Lender by wire transfer in immediately available
funds the amount of the decrease. The obligation of each of the Lenders to
transfer such funds and effect such settlement shall be irrevocable and
unconditional and without recourse to or warranty by Agent. Agent and each
Lender agrees to mark its books and records at the end of each Settlement Period
to show at all times the dollar amount of its Pro Rata Share of the outstanding
Loans and Letters of Credit. Each Lender shall only be entitled to receive
interest on its Pro Rata Share of the Loans to the extent such Loans have been
funded by such Lender. Because the Agent on behalf of Lenders may be advancing
and/or may be repaid Loans prior to the time when Lenders will actually advance
and/or be repaid such Loans, interest with respect to Loans shall be allocated
by Agent in accordance with the amount of Loans actually advanced by and repaid
to each Lender and the Agent and shall accrue from and including the date such
Loans are so advanced to but excluding

77



--------------------------------------------------------------------------------



 



the date such Loans are either repaid by Borrowers or actually settled with the
applicable Lender as described in this Section.
          (c) To the extent that Agent has made any such amounts available and
the settlement described above shall not yet have occurred, upon repayment of
any Loans by a Borrower, Agent may apply such amounts repaid directly to any
amounts made available by Agent pursuant to this Section. In lieu of weekly or
more frequent settlements, Agent may, at its option, at any time require each
Lender to provide Agent with immediately available funds representing its Pro
Rata Share of each Loan, prior to Agent’s disbursement of such Loan to Borrower.
In such event, all Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their Pro Rata Shares. No Lender shall be
responsible for any default by any other Lender in the other Lender’s obligation
to make a Loan requested hereunder nor shall the Commitment of any Lender be
increased or decreased as a result of the default by any other Lender in the
other Lender’s obligation to make a Loan hereunder.
          (d) If Agent is not funding a particular Loan to a Borrower (or
Administrative Borrower for the benefit of such Borrower) pursuant to
Sections 6.14(a) and 6.14(b) above on any day, but is requiring each Lender to
provide Agent with immediately available funds on the date of such Loan as
provided in Section 6.14(c) above, Agent may assume that each Lender will make
available to Agent such Lender’s Pro Rata Share of the Loan requested or
otherwise made on such day and Agent may, in its discretion, but shall not be
obligated to, cause a corresponding amount to be made available to or for the
benefit of such Borrower on such day. If Agent makes such corresponding amount
available to a Borrower and such corresponding amount is not in fact made
available to Agent by such Lender, Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to Agent at the Federal Funds Rate for each day during such period (as
published by the Federal Reserve Bank of New York or at Agent’s option based on
the arithmetic mean determined by Agent of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. on that day by each of the
three leading brokers of Federal funds transactions in New York selected by
Agent) and if such amounts are not paid within three (3) days of Agent’s demand,
at the highest Interest Rate provided for in Section 3.1 hereof applicable to
Base Rate Loans. During the period in which such Lender has not paid such
corresponding amount to Agent, notwithstanding anything to the contrary
contained in this Agreement or any of the other Financing Agreements, the amount
so advanced by Agent to or for the benefit of any Borrower shall, for all
purposes hereof, be a Loan made by Agent for its own account. Upon any such
failure by a Lender to pay Agent, Agent shall promptly thereafter notify
Administrative Borrower of such failure and Borrowers shall pay such
corresponding amount to Agent for its own account within five (5) Business Days
of Administrative Borrower’s receipt of such notice. A Lender who fails to pay
Agent its Pro Rata Share of any Loans made available by the Agent on such
Lender’s behalf, or any Lender who fails to pay any other amount owing by it to
Agent, Swing Line Lender or Issuing Bank, is a “Defaulting Lender”.
          (e) Agent shall not be obligated to transfer to a Defaulting Lender
any payments received by Agent for the Defaulting Lender’s benefit, nor shall a
Defaulting Lender be entitled to the sharing of any payments hereunder
(including any principal, interest or fees). Amounts payable to a Defaulting
Lender shall instead be paid to or retained by Agent. Agent may hold

78



--------------------------------------------------------------------------------



 



and, in its reasonable discretion, relend to a Borrower the amount of all such
payments received or retained by it for the account of such Defaulting Lender.
For purposes of voting or consenting to matters with respect to this Agreement
and the other Financing Agreements and determining Pro Rata Shares, such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero (0). This Section shall remain effective
with respect to a Defaulting Lender until such default is cured. The operation
of this Section shall not be construed to increase or otherwise affect the
Commitment of any Lender, or relieve or excuse the performance by any Borrower
or Guarantor of their duties and obligations hereunder. Agent or Administrative
Borrower shall have the right, but not the obligation, at any time, and upon the
exercise by Agent or Administrative Borrower of such right, any Defaulting
Lender shall have the obligation, to immediately sell, assign and transfer to
Agent or such Eligible Transferee as Agent or Administrative Borrower may
specify, the Commitment of such Defaulting Lender and all rights and interests
of such Defaulting Lender pursuant thereto, provided, that, such Defaulting
Lender shall have received payment of an amount equal to the outstanding
principal amount of its Loans and participations in Letter of Credit Obligations
and Swing Line Loans that it has funded, if any, accrued interest thereon,
accrued fees and other amounts payable to it hereunder, from the assignee (to
the extent of such outstanding principal) and Administrative Borrower (in the
case of accrued interest, fees and other amounts, including amounts under
Section 3.10). Agent shall provide the Defaulting Lender with prior written
notice of its intent to exercise its right under this Section (or if Agent does
not exercise such right, Administrative Borrower shall provide Agent and the
Defaulting Lender with prior written notice of its intent to exercise its right
under this Section), which notice shall specify the date on which such purchase
and sale shall occur. Such purchase and sale shall be pursuant to the terms of
an Assignment and Acceptance (whether or not executed by the Defaulting Lender).
          (f) Nothing in this Section or elsewhere in this Agreement or the
other Financing Agreements shall be deemed to require Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that any Borrower may have
against any Lender as a result of any default by any Lender hereunder in
fulfilling its Commitment.
     6.15 Obligations Several; Independent Nature of Lenders’ Rights. The
obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 12.3
hereof, each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.
     6.16 Bank Products. Borrowers and Guarantors, or any of their Subsidiaries,
may (but no such Person is required to) request that the Bank Product Providers
provide or arrange for such Person to obtain Bank Products from Bank Product
Providers, and each Bank Product Provider may, in its sole discretion, provide
or arrange for such Person to obtain the requested Bank Products. Borrowers and
Guarantors or any of their Subsidiaries that obtains Bank Products shall
indemnify and hold Agent, each Lender and their respective Affiliates harmless

79



--------------------------------------------------------------------------------



 



from any and all obligations now or hereafter owing to any other Person by any
Bank Product Provider in connection with any Bank Products other than for gross
negligence or willful misconduct on the part of any such indemnified Person.
This Section 6.16 shall survive the payment of the Obligations and the
termination of this Agreement. Borrower and its Subsidiaries acknowledge and
agree that the obtaining of Bank Products from Bank Product Providers (a) is in
the sole discretion of such Bank Product Provider, and (b) is subject to all
rules and regulations of such Bank Product Provider. Each Bank Product Provider
shall be deemed a party hereto for purposes of any reference in a Financing
Agreement to the parties for whom Agent is acting, provided, that, the rights of
such Bank Product Provider hereunder and under any of the other Financing
Agreements shall consist exclusively of such Bank Product Provider’s right to
share in payments and collections out of the Collateral as set forth herein. In
connection with any such distribution of payments and collections, Agent shall
be entitled to assume that no amounts are due to any Bank Product Provider
unless such Bank Product Provider has notified Agent in writing of any such
liability owed to it as of the date of any such distribution.
SECTION 7. COLLATERAL REPORTING AND COVENANTS
     7.1 Collateral Reporting.
          (a) Borrowers shall provide Agent with the following documents in a
form satisfactory to Agent:
               (i) within (10) Business Days after the end of each calendar
month), or more frequently as Agent may reasonably require at any time a Default
or Event of Default exists or has occurred and is continuing or Excess
Availability shall have fallen below the Cash Dominion Threshold for more than
three (3) consecutive Business Days, (A) a Borrowing Base Certificate setting
forth the calculation of the Borrowing Base as of the last Business Day of the
immediately preceding period, duly completed and executed by the chief financial
officer, vice president of finance, treasurer or controller of Administrative
Borrower or Parent, together with all schedules required pursuant to the terms
of the Borrowing Base Certificate duly completed, (B) inventory reports by
Borrower (and including the amounts of Inventory and the value thereof at any
leased locations and at premises of warehouses, processors or other third
parties or consignees), (C) agings of accounts receivable (together with a
reconciliation to the previous period’s aging and the general ledger),
(D) agings of outstanding accounts payable, (E) a report of unbilled accounts,
(F) a report of progress billings and (G) a report with respect to the Floating
Rate Note Availability Limit (but only if the amount of the Floating Rate Note
Availability Limit is less than the amount of Floating Rate Note Availability
Limit most recently reported to Agent pursuant to this clause (G)); provided,
that, if, at any time after Excess Availability shall be less than the Cash
Dominion Threshold for more than three (3) consecutive Business Days and Agent
has elected to require the delivery of any of the foregoing collateral reports
more frequently than monthly, Excess Availability shall be greater than the Cash
Dominion Threshold for sixty (60) consecutive days, Administrative Borrower may,
so long as no Default or Event of Default shall exist or have occurred and be
continuing, elect to return to the delivery of monthly collateral reports
pursuant to this Section until such time as Excess Availability shall again be
less than the Cash Dominion Threshold for more than three (3) consecutive
Business Days (it being understood that if Administrative Borrower makes such an
election two times in any period of

80



--------------------------------------------------------------------------------



 



three hundred sixty-five (365) days, then Administrative Borrower shall have no
right to elect to make such an election a third time unless Excess Availability
shall be greater than the Cash Dominion Threshold for one hundred twenty
(120) consecutive days); provided, further, that, Borrowers shall have the
right, upon not less than five (5) Business Days prior written notice from
Administrative Borrower to Agent, to deliver all of the foregoing collateral
reports weekly, but if Borrowers exercise such right Borrowers shall be required
to continue to deliver such collateral reports no less frequently then weekly
until the tenth Business Day of the immediately succeeding month, subject to the
right of Agent to require collateral reports more frequently than monthly in
accordance with the terms of this clause (i);
               (ii) within fifteen (15) Business Days after the end of each
calendar month), on a monthly basis, a certificate by the chief financial
officer, vice president of finance, treasurer or controller of Administrative
Borrower or Parent consisting of: (A) a statement confirming the payment of rent
and other amounts due to owners and lessors of real property used by Borrower in
the immediately preceding month, subject to year-end or monthly percentage rent
payment adjustments, except as specifically described in such certificate,
(B) the addresses of all distribution center locations of Borrowers and
Guarantors acquired or opened since the date of the most recent certificate
delivered to Agent containing the information required under this clause,
(C) report of any new deposit account established or used by any Borrower or
Guarantor with any bank or other financial institution and any existing deposit
account currently established or used by any Borrower or Guarantor with any bank
or other financial institution that is at any time identified after the date
hereof and was not set forth in the Information Certificate, including in each
case, the Borrower or Guarantor in whose name the account is maintained, the
account number, the name and address of the financial institution at which such
account is maintained, the purpose of such account and, if any, the amount held
in such account on or about the date of such report, and (D) a statement that
all sales and use taxes have been paid when due as of the date of the
certificate, except as specifically described in such certificate; and,
               (iii) upon Agent’s reasonable request, (A) reports of sales for
each category of Inventory, (B) summary reports on sales and use tax
collections, deposits and payments, including monthly sales and use tax
accruals, (C) true, correct and complete copies of all agreements, documents and
instruments relating to any Permitted Acquisition which Agent has not otherwise
received (D) reports as to the amounts owing to owners and lessors of leased
premises, warehouses, processors and other third parties in possession of
Collateral, and (E) true, correct and complete copies of all agreements,
documents or instruments evidencing or otherwise related to Indebtedness that
Agent has not otherwise received; and
               (iv) such other reports as to the Collateral as Agent shall
reasonably request from time to time.
          (b) Nothing contained in any Borrowing Base Certificate shall be
deemed to limit, impair or otherwise affect the rights of Agent contained herein
and in the event of any conflict or inconsistency between the calculation of the
Borrowing Base as set forth in any Borrowing Base Certificate and as determined
by Agent in good faith, the determination of Agent shall govern and, absent
manifest error, be conclusive and binding upon Borrowers and Guarantors. Without
limiting the foregoing, Borrowers shall furnish to Agent any information which
Agent may

81



--------------------------------------------------------------------------------



 



reasonably request regarding the determination and calculation of any of the
amounts set forth in any Borrowing Base Certificate. Subject to the limitations
set forth herein, the Borrowing Base may be adjusted based on the information
received by Agent pursuant to this Agreement. If any Borrower’s or Guarantor’s
records or reports of the Collateral are prepared or maintained by an accounting
service, contractor, shipper or other agent, such Borrower and Guarantor hereby
irrevocably authorizes such service, contractor, shipper or agent to deliver
such records, reports, and related documents to Agent and to follow Agent’s
reasonable instructions with respect to further services.
     7.2 Accounts Covenants.
          (a) Borrowers shall notify Agent promptly of (i) the assertion of any
claims, offsets, defenses or counterclaims by any account debtor, or any
disputes with any account debtor or any settlement, adjustment or compromise
thereof, to the extent any of the foregoing exceeds $1,000,000 in any one case
or $3,000,000 in the aggregate and (ii) all material adverse information of
which it has notice relating to the financial condition of any account debtor.
At any time that an Event of Default exists or has occurred and is continuing,
Agent shall, at its option, have the exclusive right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with account debtors or
grant any credits, discounts or allowances.
          (b) With respect to each Account: (i) the amounts shown on any invoice
delivered to Agent or schedule thereof delivered to Agent shall be true and
complete in all material respects, (ii) no payments shall be made thereon except
those sent to the Cash Management Accounts or a lockbox associated therewith,
(iii) no credit, discount, allowance or extension or agreement for any of the
foregoing shall be granted to any account debtor except as reported to Agent in
accordance with this Agreement and except for credits, discounts, allowances or
extensions made or given in the ordinary course of each Borrower’s business, and
(iv) there shall be no setoffs, deductions, contras, defenses, counterclaims or
disputes existing or asserted with respect thereto other than as reported to
Agent in accordance with the terms of this Agreement.
          (c) Agent shall have the right at any time or times, in Agent’s name
(at any time during which an Event of Default shall have occurred and be
continuing) or in the name of a nominee of Agent (at all other times), to verify
the validity, amount or any other matter relating to any Receivables or other
Collateral, by mail, telephone, facsimile transmission or otherwise.
     7.3 Inventory Covenants. With respect to the Inventory: (a) each Borrower
and Guarantor shall at all times maintain inventory records reasonably
satisfactory to Agent, keeping correct and accurate records in all material
respects itemizing and describing the kind, type, quality and quantity of
Inventory, such Borrower’s or Guarantor’s cost therefor and daily withdrawals
therefrom and additions thereto; (b) Borrowers and Guarantors shall conduct a
physical count of the Inventory either through periodic cycle counts or wall to
wall counts, so that all Inventory is subject to such counts at least once each
year, but at any time or times as Agent may request at any time an Event of
Default exists or has occurred and is continuing, and promptly following such
physical inventory (whether through periodic cycle counts or wall to wall
counts) shall supply Agent at least once each calendar quarter if any such
counts are performed within such quarter, or otherwise once each calendar year,
with a report in a form reasonably satisfactory to Agent concerning such
physical count; (c) Borrowers and Guarantors

82



--------------------------------------------------------------------------------



 



shall not remove any Inventory from the locations set forth or permitted herein,
without the prior written consent of Agent, except for sales of Inventory in the
ordinary course of its business and except to move Inventory directly from one
location set forth or permitted herein to another such location and except for
Inventory shipped from the manufacturer thereof to such Borrower or Guarantor
which is in transit to the locations set forth or permitted herein; provided,
that, Borrowers and Guarantors may remove Inventory to locations not otherwise
permitted hereunder so long as the aggregate amount of all such Inventory does
not have a value in excess of $500,000; (d) upon Agent’s request, Borrowers
shall, at their expense, no more than one (1) time in any twelve (12) month
period, but at any time as Agent may request if an Event of Default shall exist
or have occurred and be continuing, deliver or cause to be delivered to Agent
written appraisals as to the Inventory in form, scope and methodology reasonably
acceptable to Agent and by an appraiser reasonably acceptable to Agent,
addressed to Agent and Lenders and upon which Agent and Lenders are expressly
permitted to rely, except that if Excess Availability shall be less than
$50,000,000, Borrowers shall be responsible for the expense of up to two
(2) appraisals in any twelve (12) consecutive month period; (e) as between Agent
and Lenders, on the one hand, and Borrowers and Guarantors, on the other hand,
each Borrower and Guarantor assumes all responsibility and liability arising
from or relating to the use, sale or other disposition of the Inventory (but
nothing contained herein shall be construed as the basis for any liability of
any Borrower or Guarantor as to any third party); (f) Borrowers and Guarantors
shall not sell Inventory to any customer on approval, or any other basis which
entitles the customer to return or may obligate any Borrower or Guarantor to
repurchase such Inventory except for the right of return given to customers of
such Borrower or Guarantor in the ordinary course of the business of such
Borrower or Guarantor in accordance with the then current policies of such
Borrower or Guarantor; (g) Borrowers and Guarantors shall keep the Inventory in
good and marketable condition; and (h) Borrowers and Guarantors shall not
acquire or accept any Inventory on consignment or approval unless (i) such
Inventory has been specifically identified in a report with respect thereto
provided by Administrative Borrower to Agent pursuant to Section 7.1(a) hereof
when required to be included in such report, (ii) Agent has otherwise received
prior written notice thereof in form and substance reasonably satisfactory to
Agent or (iii) such Inventory is managed by the vendor thereof (and not a
Borrower or Guarantor) so long as (A) such Inventory is segregated and
separately identifiable from any Inventory owned by a Borrower or Guarantor and
(B) such Inventory is not included in the Borrowing Base.
     7.4 Equipment Covenants. With respect to the Equipment: (a) upon Agent’s
request, Borrowers shall, at their expense, no more than two (2) times in any
twelve month period if Equipment is included in the Borrowing Base, but at any
time as Agent may request if an Event of Default shall exist or have occurred
and be continuing, deliver or cause to be delivered to Agent written appraisals
as to the Equipment (other than Excluded Property) in form, scope and
methodology acceptable to Agent and by an appraiser acceptable to Agent,
addressed to Agent and Lenders and upon which Agent and Lenders are expressly
permitted to rely; (b) Borrowers and Guarantors shall keep the Equipment
included in the Borrowing Base in good order, repair, running and marketable
condition (ordinary wear and tear excepted); (c) Borrowers and Guarantors shall
use the Equipment included in the Borrowing Base with reasonable care and
caution and in accordance with applicable standards of any insurance in all
material respects and in conformity with all applicable laws in all material
respects; (d) the Equipment is and shall be used in the business of Borrowers
and Guarantors and not for personal, family, household or farming use; provided,
that, certain Rolling Stock consisting of motor vehicles used primarily by

83



--------------------------------------------------------------------------------



 



employees for business purposes may from time to time be incidentally used for
personal, family or household use, as permitted by the internal policies of the
applicable Borrower or Guarantor if any; (e) Borrowers and Guarantors shall not
remove any Equipment from the locations set forth or permitted herein, except to
the extent necessary to have any Equipment repaired, replaced or maintained in
the ordinary course of its business or to move Equipment directly from one
location set forth or permitted herein to another such location and except for
the movement of motor vehicles used by or for the benefit of such Borrower or
Guarantor in the ordinary course of business; provided, that, Borrowers and
Guarantors may remove Equipment to locations not otherwise permitted hereunder
so long as the aggregate amount of all such Equipment does not have a value in
excess of $250,000; (f) the Equipment is now and shall remain personal property
and Borrowers and Guarantors shall not permit any of the Equipment to be or
become a part of or affixed to real property (but not including for this purpose
any plumbing and electrical fixtures, heating, ventilation and air conditioning,
wall and floor coverings, walls or ceilings and other fixtures not constituting
trade fixtures); and (g) as between Agent and Lenders, on the one hand, and
Borrowers and Guarantors, on the other hand, each Borrower and Guarantor assumes
all responsibility and liability arising from or relating to the use, sale or
other disposition of the Equipment (but nothing contained herein shall be
construed as the basis for any liability of any Borrower or Guarantor as to any
third party).
     7.5 Power of Attorney. Each Borrower and Guarantor hereby irrevocably
designates and appoints Agent (and all persons designated by Agent) as such
Borrower’s and Guarantor’s true and lawful attorney-in-fact, and authorizes
Agent, in such Borrower’s, Guarantor’s or Agent’s name, to: (a) at any time an
Event of Default exists or has occurred and is continuing (i) demand payment on
any Collateral, (ii) enforce payment of any of the Collateral by legal
proceedings or otherwise, (iii) exercise all of such Borrower’s or Guarantor’s
rights and remedies to collect any Collateral, (iv) sell or assign any
Collateral upon such terms, for such amount and at such time or times as the
Agent deems advisable, (v) settle, adjust, compromise, extend or renew any of
the Collateral, (vi) discharge and release any Collateral, (vii) prepare, file
and sign such Borrower’s or Guarantor’s name on any proof of claim in bankruptcy
or other similar document against an account debtor or other obligor in respect
of any Collateral, (viii) notify the post office authorities to change the
address for delivery of remittances from account debtors or other obligors in
respect of Collateral to an address designated by Agent, and open and dispose of
all mail addressed to such Borrower or Guarantor and handle and store all mail
relating to the Collateral; (ix) sign such Borrower’s or Guarantor’s name on any
verification of amounts owing constituting Collateral and notices thereof to
account debtors or any secondary obligors or other obligors in respect thereof
and (x) do all acts and things which are necessary, in Agent’s reasonable
determination, to fulfill such Borrower’s or Guarantor’s obligations under this
Agreement and the other Financing Agreements and (b) at any time after a Cash
Dominion Event exists or has occurred and is continuing to (i) take control in
any manner of any item of payment constituting Collateral or otherwise received
in or for deposit in the Concentration Accounts and (ii) have access to any
lockbox or postal box into which remittances from account debtors or other
obligors in respect of Collateral are sent or received if a Cash Dominion Event
exists or has occurred and is continuing, and (c) at any time to (i) take
control of any item of payment constituting Collateral that is received by Agent
or any Lender, (ii) endorse such Borrower’s or Guarantor’s name upon any items
of payment in respect of Collateral received by Agent and any Lender and deposit
the same in Agent’s account for application to the Obligations, (iii) endorse
such Borrower’s or Guarantor’s name upon any chattel paper, document,
instrument, invoice, or

84



--------------------------------------------------------------------------------



 



similar document or agreement relating to any Receivable or any goods pertaining
thereto or any other Collateral, including any warehouse or other receipts, or
bills of lading and other negotiable or non-negotiable documents and (iv) if
Rolling Stock is included in the Collateral, execute and deliver in such
Borrower’s or Guarantor’s name, Agent’s name or the name of Agent’s designee, to
any Department of Motor Vehicles or other Governmental Authority powers of
attorney in such Borrower’s or Guarantor’s name, and to complete in such
Borrower’s or Guarantor’s or Agent’s name, any application or other document or
instrument required, in each case, in order to have the lien and security
interest of Agent with respect to any Rolling Stock noted on any Certificate of
Title with respect to such Rolling Stock. Each Borrower and Guarantor hereby
releases Agent and Lenders and their respective officers, employees and
designees from any liabilities arising from any act or acts under this power of
attorney and in furtherance thereof, whether of omission or commission, except
as a result of Agent’s or any Lender’s own gross negligence or willful
misconduct as determined pursuant to a final non-appealable order of a court of
competent jurisdiction.
     7.6 Right to Cure. Agent may, at its option, upon not less than five
(5) days prior notice to Administrative Borrower (except that no such prior
notice shall be required in the case of exigent circumstances as determined by
Agent in good faith), (a) cure any default by any Borrower or Guarantor under
any material agreement with a third party that affects the Collateral, its value
or the ability of Agent to collect, sell or otherwise dispose of the Collateral
or the rights and remedies of Agent or any Lender therein or the ability of any
Borrower or Guarantor to perform its obligations hereunder or under any of the
other Financing Agreements, at any time if an Event of Default exists or has
occurred and is continuing, or if after giving effect to any Reserve in respect
of such default Excess Availability is or would be less than $45,000,000;
(b) pay or bond on appeal any judgment entered against any Borrower or
Guarantor, at any time if an Event of Default exists or has occurred and is
continuing, or if after giving effect to any Reserve in respect of such judgment
Excess Availability is or would be less than $45,000,000; (c) discharge taxes,
liens, security interests or other encumbrances at any time levied on or
existing with respect to the Collateral and pay any amount, incur any expense or
perform any act which, in Agent’s reasonable judgment, is necessary or
appropriate to preserve, protect, insure or maintain the Collateral and the
rights of Agent and Lenders with respect thereto; provided, that, Agent shall
not exercise its right pursuant to this Section 7.6(c) to discharge such taxes,
liens, security interest or other encumbrances that are permitted under
Section 9.8 hereof, unless either (i) an Event of Default shall exist or have
occurred and be continuing, or (ii) with respect to liens, security interests or
other encumbrances, the beneficiary or holder of such lien, security interest or
other encumbrance has the right to take action against or with respect to the
Collateral which right is not subject to an effective stay pursuant to
applicable law. Agent may add any amounts so expended to the Obligations and
charge any Borrower’s account therefor or may demand immediate payment thereof.
Agent and Lenders shall be under no obligation to effect such cure, payment or
bonding and shall not, by doing so, be deemed to have assumed any obligation or
liability of any Borrower or Guarantor.
     7.7 Access to Premises. From time to time as requested by Agent, at the
reasonable cost and expense of Borrowers, (a) Agent or its designee shall have
complete access to all of each Borrower’s and Guarantor’s premises during normal
business hours and after reasonable notice to Parent, or at any time and without
notice to Administrative Borrower if an Event of Default exists or has occurred
and is continuing, for the purposes of inspecting, verifying and auditing

85



--------------------------------------------------------------------------------



 



the Collateral and all of each Borrower’s and Guarantor’s books and records,
including the Records, and in addition, if an Event of Default exists or has
occurred and is continuing, a Syndication Agent or Documentation Agent hereunder
may, at its option, have a representative accompany Agent in connection with a
field examination conducted by Agent (provided that such representative shall be
subject to the direction of Agent) and (b) each Borrower and Guarantor shall
promptly furnish to Agent such copies of such books and records or extracts
therefrom as Agent may reasonably request, and Agent or Agent’s designee may use
during normal business hours such of any Borrower’s and Guarantor’s personnel,
equipment, supplies and premises as may be reasonably necessary for the
foregoing and if an Event of Default exists or has occurred and is continuing
for the collection of Receivables and realization of other Collateral. So long
as no Event of Default shall exist or have occurred and be continuing, Agent
shall not conduct more than one (1) field examination with respect to the
Collateral in any twelve (12) month period at the expense of Borrowers, except
that if Excess Availability shall be less than $50,000,000, Borrowers shall be
responsible for the expense of up to two (2) field examinations in any twelve
(12) month period.
SECTION 8. REPRESENTATIONS AND WARRANTIES
Each Borrower and Guarantor hereby represents and warrants to Agent, Lenders and
Issuing Bank the following:
     8.1 Existence, Power and Authority. Each Borrower and Guarantor is a
corporation, limited liability company or limited partnership duly organized and
in good standing under the laws of its jurisdiction of organization and is duly
qualified as a foreign corporation, limited liability company or limited
partnership, as applicable, and in good standing in all states or other
jurisdictions (to the extent the concept of good standing is applicable to such
Borrower or Guarantor under the laws of the relevant state or jurisdiction)
where the nature and extent of the business transacted by it or the ownership of
assets makes such qualification necessary, where the failure to so qualify has
or would reasonably be expected to have a Material Adverse Effect. The
execution, delivery and performance of this Agreement, the other Financing
Agreements and the transactions contemplated hereunder and thereunder (a) are
all within each Borrower’s and Guarantor’s corporate or limited liability
company or limited partnership powers, (b) have been duly authorized, (c) are
not in contravention of applicable laws in any material respect or the terms of
any Borrower’s or Guarantor’s certificate of incorporation, certificate of
formation, bylaws, operating agreement, limited partnership agreement or other
organizational documentation, or any material indenture, agreement or
undertaking (including, without limitation, the Floating Rate Note Documents) to
which any Borrower or Guarantor is a party or by which any Borrower or Guarantor
or its property are bound and (d) will not result in the creation or imposition
of, or require or give rise to any obligation to grant, any lien, security
interest, charge or other encumbrance upon any property of any Borrower or
Guarantor except as permitted hereunder. This Agreement and the other Financing
Agreements to which any Borrower or Guarantor is a party constitute legal, valid
and binding obligations of such Borrower and Guarantor, enforceable in
accordance with their respective terms.
     8.2 Name; State of Organization; Chief Executive Office; Collateral
Locations.

86



--------------------------------------------------------------------------------



 



          (a) The exact legal name of each Borrower and Guarantor is as set
forth on the signature page of this Agreement and in the Information
Certificate. No Borrower or Guarantor has, during the five years prior to the
date of this Agreement, been known by or used any other corporate or fictitious
name or been a party to any merger or consolidation, or acquired all or
substantially all of the assets of any Person, or acquired any of its property
or assets out of the ordinary course of business, except as set forth in the
Information Certificate.
          (b) Each Borrower and Guarantor is an organization of the type and
organized in the jurisdiction set forth in the Information Certificate. The
Information Certificate accurately sets forth the organizational identification
number of each Borrower and Guarantor or accurately states that such Borrower or
Guarantor has none and accurately sets forth the federal employer identification
number of each Borrower and Guarantor.
          (c) The chief executive office and mailing address of each Borrower
and Guarantor and each Borrower’s and Guarantor’s Records concerning Accounts
are located only at the address identified as such in Schedule 8.2 to the
Information Certificate and its only other places of business and the only other
locations of Collateral, if any, are the addresses set forth in Schedule 8.2 to
the Information Certificate, subject to the rights of any Borrower or Guarantor
to establish new locations in accordance with Section 9.2 below. The Information
Certificate correctly identifies any of such locations which are not owned by a
Borrower or Guarantor where Collateral is located having a value in excess of
$1,500,000 (which as to documents of title for this purpose shall be deemed to
refer to the value of the goods covered by such document of title) and sets
forth the owners and/or operators thereof; provided that, the aggregate as to
all such Collateral and not set forth on the Information Certificate does not
exceed $3,000,000.
     8.3 Financial Statements; No Material Adverse Change. All financial
statements relating to any Borrower or Guarantor which have been or may
hereafter be delivered by any Borrower or Guarantor to Agent and Lenders have
been prepared in accordance with GAAP (except as to any interim financial
statements, to the extent such statements are subject to normal year-end
adjustments and do not include any notes) and fairly present in all material
respects the financial condition and the results of operation of such Borrower
and Guarantor as at the dates and for the periods set forth therein. Except as
disclosed in any interim financial statements furnished by Borrowers and
Guarantors to Agent prior to the date of this Agreement, there has been no act,
condition or event which has had or is reasonably expected to have a Material
Adverse Effect since the date of the most recent audited financial statements of
any Borrower or Guarantor furnished by any Borrower or Guarantor to Agent prior
to the date of this Agreement. The projections dated November 5, 2007 for the
fiscal years ending 2008 through 2012 that have been delivered to Agent or any
projections hereafter delivered to Agent have been prepared in light of the past
operations of the businesses of Borrowers and Guarantors and are based upon
estimates and assumptions stated therein, all of which Borrowers and Guarantors
believe to be reasonable and fair in light of the then current conditions and
current facts and reflect the good faith and reasonable estimates of Borrowers
and Guarantors of the future financial performance of Parent and its
Subsidiaries and of the other information projected therein for the periods set
forth therein.
     8.4 Priority of Liens; Title to Properties. The security interests and
liens granted to Agent under this Agreement and the other Financing Agreements
constitute valid and perfected first

87



--------------------------------------------------------------------------------



 



priority liens and security interests in and upon the Collateral subject only to
the liens indicated on Schedule 8.4 hereto and the other liens permitted under
Section 9.8 hereof. Each Borrower and Guarantor has good and marketable fee
simple title to or valid leasehold interests in all of its Real Property and
good, valid and merchantable title to all of its other properties and assets
subject to no liens, mortgages, pledges, security interests, encumbrances or
charges of any kind, except those granted to Agent and such others as are
specifically listed on Schedule 8.4 to the Information Certificate or permitted
under Section 9.8 hereof.
     8.5 Tax Returns. Each Borrower and Guarantor has filed, or caused to be
filed, in a timely manner all federal and other material tax returns, reports
and declarations which are required to be filed by it. All information in such
tax returns, reports and declarations is complete and accurate in all material
respects. Each Borrower and Guarantor has paid or caused to be paid all taxes
due and payable or claimed due and payable in any assessment received by it,
except taxes the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrower or
Guarantor and with respect to which adequate reserves have been set aside on its
books. Adequate provision has been made for the payment of all accrued and
unpaid Federal, State, county, local, foreign and other taxes whether or not yet
due and payable and whether or not disputed.
     8.6 Litigation. Except as set forth on Schedule 8.6 hereto, (a) there is no
investigation by any Governmental Authority pending, or to the best of any
Borrower’s or Guarantor’s knowledge threatened in writing, against or affecting
any Borrower or Guarantor, its or their assets or business and (b) there is no
action, suit, proceeding or claim by any Person pending, or to the best of any
Borrower’s or Guarantor’s knowledge threatened in writing, against any Borrower
or Guarantor or its or their assets or goodwill, or against or affecting any
transactions contemplated by this Agreement, in each case which has or could
reasonably be expected to have a Material Adverse Effect.
     8.7 Compliance with Other Agreements and Applicable Laws.
          (a) Borrowers and Guarantors are not in default in any respect under,
or in violation in any respect of the terms of, any agreement, contract,
instrument, lease or other commitment to which it is a party or by which it or
any of its assets are bound, except where such default or violation could not be
reasonably expected to have a Material Adverse Effect. Borrowers and Guarantors
are in compliance with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority relating to their
respective businesses, including, without limitation, those set forth in or
promulgated pursuant to the Occupational Safety and Health Act of 1970, as
amended, the Fair Labor Standards Act of 1938, as amended, ERISA, the Code, as
amended, and the rules and regulations thereunder, and all Environmental Laws,
in each case except where the failure to comply has not or could not be
reasonably expected to have a Material Adverse Effect.
          (b) Borrowers and Guarantors have obtained all material permits,
licenses, approvals, consents, certificates, orders or authorizations of any
Governmental Authority required for the lawful conduct of its business (the
“Permits”), except where the failure to obtain could not be reasonably expected
to have a Material Adverse Effect. All of the Permits are valid and subsisting
and in full force and effect, except where the failure to be so valid and
subsisting

88



--------------------------------------------------------------------------------



 



could not be reasonably expected to have a Material Adverse Effect. There are no
actions, claims or proceedings pending or to the best of any Borrower’s or
Guarantor’s knowledge, threatened in writing that seek the revocation,
cancellation, suspension or modification of any of the Permits where any of the
same would have a Material Adverse Effect.
     8.8 Environmental Compliance.
          (a) Except as set forth on Schedule 8.8 hereto, Borrowers, Guarantors
and any Subsidiary of any Borrower or Guarantor have not generated, used,
stored, treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on or off its premises (whether or not owned by it) in any
manner which at any time violates any applicable Environmental Law or Permit
where such violation has or could reasonably be expected to have a Material
Adverse Effect, and the operations of Borrowers, Guarantors and any Subsidiary
of any Borrower or Guarantor complies with all Environmental Laws and all
Permits where the failure to so comply has or could reasonably be expected to
have a Material Adverse Effect.
          (b) Except as set forth on Schedule 8.8 hereto, there has been no
investigation by any Governmental Authority or any proceeding, complaint, order,
directive, claim, citation or notice by any Governmental Authority or any other
person nor is any pending or to the best of any Borrower’s or Guarantor’s
knowledge threatened in writing, with respect to any non compliance with or
violation of the requirements of any Environmental Law by any Borrower or
Guarantor and any Subsidiary or the release, spill or discharge, threatened or
actual, of any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which has had or
could reasonably be expected to have a Material Adverse Effect.
          (c) Except as set forth on Schedule 8.8 hereto, Borrowers, Guarantors
and their Subsidiaries have no liability (contingent or otherwise) in connection
with a release, spill or discharge, threatened or actual, of any Hazardous
Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials which
in any case or in the aggregate, has or could reasonably be expected to have a
Material Adverse Effect.
          (d) Except as set forth on Schedule 8.8 to the Information
Certificate, Borrowers, Guarantors and their Subsidiaries have all Permits
required to be obtained or filed in connection with the operations of Borrowers
and Guarantors under any Environmental Law and all of such licenses,
certificates, approvals or similar authorizations and other Permits are valid
and in full force and effect where the failure to do so has had or could
reasonably be expected to have a Material Adverse Effect.
     8.9 Employee Benefits.
          (a) Each Pension Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Federal or State law.
Each Pension Plan which is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
and to the best of any Borrower’s or Guarantor’s

89



--------------------------------------------------------------------------------



 



knowledge, nothing has occurred which would cause the loss of such
qualification, which could reasonably be expected to result in liability in
excess of $5,000,000. Each Borrower and its ERISA Affiliates have made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
          (b) There are no pending, or to the best of any Borrower’s or
Guarantor’s knowledge, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan except as could not reasonably
be expected to result in liability in excess of $5,000,000. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan except as could not reasonably be expected to result in
liability in excess of $5,000,000.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) based on the latest valuation of each Pension Plan and on the
actuarial methods and assumptions employed for such valuation (determined in
accordance with the assumptions used for funding such Pension Plan pursuant to
Section 412 of the Code), the aggregate current value of accumulated benefit
liabilities of such Pension Plan under Section 4001(a)(16) of ERISA does not
exceed the aggregate current value of the assets of such Pension Plan;
(iii) each Borrower and Guarantor, and their ERISA Affiliates, have not incurred
and do not reasonably expect to incur, any liability in excess of $5,000,000
under Title IV of ERISA with respect to any Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) each Borrower and Guarantor,
and their ERISA Affiliates, have not incurred and do not reasonably expect to
incur, any liability in excess of $5,000,000 (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) each Borrower and Guarantor, and their ERISA Affiliates, have not
engaged in a transaction that would be subject to Section 4069 or 4212(c) of
ERISA except as could not reasonably be expected to result in liability in
excess of $5,000,000.
     8.10 Bank Accounts. All of the deposit accounts, investment accounts or
other accounts in the name of or used by any Borrower or Guarantor maintained at
any bank or other financial institution are set forth on Schedule 8.10 hereto,
subject to the right of each Borrower and Guarantor to establish new accounts in
accordance with Section 5.3 hereof.
     8.11 Intellectual Property. Each Borrower and Guarantor owns or licenses or
otherwise has the right to use all Intellectual Property necessary in all
material respects for the operation of its business as presently conducted or
proposed to be conducted. As of the date hereof, Borrowers and Guarantors do not
have any Intellectual Property registered, or subject to pending applications,
in the United States Patent and Trademark Office or any similar office or agency
in the United States, any State thereof, any political subdivision thereof or in
any other country, other than those described in Schedule 8.11 to the
Information Certificate and has not granted any licenses with respect thereto
other than as set forth in Schedule 8.11 to the Information Certificate. To the
best of any Borrower’s or Guarantor’s knowledge and as of the date hereof, no
slogan or other advertising device, product, process, method, substance or other
Intellectual Property or goods bearing or using any Intellectual Property
presently contemplated to be sold by or employed by any Borrower or Guarantor
infringes any patent, trademark,

90



--------------------------------------------------------------------------------



 



servicemark, tradename, copyright, license or other Intellectual Property owned
by any other Person in any material respect and no claim or litigation is
pending or, to the best of any Borrower’s or Guarantor’s knowledge, threatened
in writing against or affecting any Borrower or Guarantor contesting its right
to sell or use any such Intellectual Property. Schedule 8.11 to the Information
Certificate sets forth all of the material agreements or other arrangements of
each Borrower and Guarantor pursuant to which such Borrower or Guarantor has a
license or other right to use any trademarks, logos, designs, representations or
other Intellectual Property owned by another person as in effect on the date
hereof and the dates of the expiration of such agreements or other arrangements
of such Borrower or Guarantor as in effect on the date hereof which is necessary
or of material value to such Borrower’s or Guarantor’s business (collectively,
together with such agreements or other arrangements as may be entered into by
any Borrower or Guarantor after the date hereof, collectively, the “License
Agreements” and individually, a “License Agreement”). No trademark, servicemark,
copyright or other Intellectual Property at any time used by any Borrower or
Guarantor which is owned by another person, or owned by such Borrower or
Guarantor subject to any security interest, lien, collateral assignment, pledge
or other encumbrance in favor of any person other than Agent, is affixed to any
Eligible Inventory, except (a) to the extent permitted under the term of the
license agreements listed on Schedule 8.11 to the Information Certificate and
(b) to the extent the sale of Inventory to which such Intellectual Property is
affixed is permitted to be sold by such Borrower or Guarantor under applicable
law (including the United States Copyright Act of 1976).
     8.12 Subsidiaries; Affiliates; Capitalization; Solvency.
          (a) As of the date hereof, each Borrower and Guarantor does not have
any direct or indirect Subsidiaries or Affiliates and is not engaged in any
joint venture or partnership except as set forth in Schedule 8.12 to the
Information Certificate.
          (b) As of the date hereof, each Borrower and Guarantor is the record
and beneficial owner of all of the issued and outstanding shares of Equity
Interests of each of the Subsidiaries listed on Schedule 8.12 to the Information
Certificate as being owned by such Borrower or Guarantor and there are no
proxies, irrevocable or otherwise, with respect to such shares and no equity
securities of any of the Subsidiaries are or may become required to be issued by
reason of any options, warrants, rights to subscribe to, calls or commitments of
any kind or nature and there are no contracts, commitments, understandings or
arrangements by which any Subsidiary is or may become bound to issue additional
shares of its Equity Interests or securities convertible into or exchangeable
for such shares.
          (c) The issued and outstanding shares of Equity Interests of each
Borrower and Guarantor (other than Parent) are directly and beneficially owned
and held by the persons indicated in the Information Certificate, and in each
case all of such shares have been duly authorized and are fully paid and
non-assessable, free and clear of all claims, liens, pledges and encumbrances of
any kind, except as disclosed in writing to Agent prior to the date hereof or
otherwise permitted hereunder.
          (d) Each Borrower is Solvent and will continue to be Solvent after the
creation of the Obligations, the security interests of Agent and the other
transaction contemplated hereunder.

91



--------------------------------------------------------------------------------



 



     8.13 Labor Disputes.
          (a) Set forth on Schedule 8.13 to the Information Certificate is a
list (including dates of termination) of all collective bargaining or similar
agreements between or applicable to each Borrower and Guarantor and any union,
labor organization or other bargaining agent in respect of the employees of any
Borrower or Guarantor on the date hereof.
          (b) Except as could not be reasonably expected to have a Material
Adverse Effect, there is (i) no unfair labor practice complaint pending against
any Borrower or Guarantor or, to the best of any Borrower’s or Guarantor’s
knowledge, threatened in writing against it, before the National Labor Relations
Board, and no grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement is pending on the date hereof against
any Borrower or Guarantor or, to best of any Borrower’s or Guarantor’s
knowledge, threatened against it, and (ii) no strike, labor dispute, slowdown or
stoppage is pending against any Borrower or Guarantor or, to the best of any
Borrower’s or Guarantor’s knowledge, threatened against any Borrower or
Guarantor.
     8.14 Restrictions on Subsidiaries. Except for restrictions contained in
this Agreement or any other agreement with respect to Indebtedness of any
Borrower or Guarantor permitted hereunder as in effect on the date hereof, there
are no contractual or consensual restrictions on any Borrower or Guarantor or
any of its Subsidiaries which prohibit or otherwise restrict (a) the transfer of
cash or other assets (i) between any Borrower or Guarantor and any of its or
their Subsidiaries or (ii) between any Subsidiaries of any Borrower or Guarantor
or (b) the ability of any Borrower or Guarantor or any of its or their
Subsidiaries to incur Indebtedness or grant security interests to Agent or any
Lender in the Collateral, except as permitted under Section 9.16 hereof.
     8.15 Material Contracts. Schedule 8.15 to the Information Certificate sets
forth all Material Contracts to which any Borrower or Guarantor is a party or is
bound as of the date hereof. Borrowers and Guarantors have delivered true,
correct and complete copies of such Material Contracts to Agent on or before the
date hereof. Borrowers and Guarantors are not in breach or in default of or
under any Material Contract and have not received any notice of the intention of
any other party thereto to terminate any Material Contract, in each case which
could be reasonably expected to have a Material Adverse Effect.
     8.16 Interrelated Businesses. Borrowers and Guarantors make up a related
organization of various entities constituting a single economic and business
enterprise so that Borrowers and Guarantors share an identity of interests such
that any benefit received by any one of them benefits the others. Borrowers and
Guarantors render services to or for the benefit of the other Borrowers and/or
Guarantors, as the case may be, purchase or sell and supply goods to or from or
for the benefit of the others, make loans, advances and provide other financial
accommodations to or for the benefit of the other Borrowers and Guarantors
(including inter alia, the payment by Borrowers and Guarantors of creditors of
the other Borrowers or Guarantors and guarantees by Borrowers and Guarantors of
indebtedness of the other Borrowers and Guarantors and provide administrative,
marketing, payroll and management services to or for the benefit of the other
Borrowers and Guarantors). Certain Borrowers have a central merchandising group
that purchase Inventory on behalf of certain other Borrowers. Borrowers and
Guarantors have

92



--------------------------------------------------------------------------------



 



the same chief executive office, centralized accounting and legal services,
certain common officers and directors and generally do not provide consolidating
financial statements to creditors.
     8.17 Classification as Priority Lien Obligations; etc. The Obligations
constitute “Priority Lien Obligations” under and as defined in the Collateral
Trust Agreement and constitute “Senior Indebtedness” and “Designated Senior
Indebtedness” (or any comparable term) under and as defined in any agreement
governing any outstanding Subordinated Debt, and the subordination provisions
set forth in the Collateral Trust Agreement and each such other agreement are
legally valid and enforceable against the parties thereto. Except for the
Obligations, there are no, and until the date on which the Commitments have been
terminated and all Obligations have been repaid or cash collateralized in
accordance with Section 13.1 hereof (such date, the “Triggering Date”), there
shall not at any time be any, other “Priority Lien Obligations”. Except for
Agent, there is no, and there shall not at any time be any, other “Priority Lien
Representative” or “Priority Collateral Trustee” under and as defined in the
Collateral Trust Agreement. Agent is the “Priority Lien Representative” and
“Priority Collateral Trustee” under the Collateral Trust Agreement. The
outstanding amount of the Obligations under the Financing Agreements do not
exceed the “Priority Lien Cap” under and as defined in the Floating Rate Note
Indenture. Except for the obligations under the Floating Rate Note Documents,
there is no, and until the Triggering Date there shall not be at any time any,
other “Parity Lien Debt” under and as defined in the Collateral Trust Agreement.
Except for the Floating Rate Note Collateral Trustee, there is no, and until the
Triggering Date shall not at any time be any, other Parity Collateral Trustee or
Parity Lien Representative (as each such term is defined in the Collateral Trust
Agreement). The liens and security interests of Agent securing the Obligations
constitute, and shall at all times constitute, Permitted Liens (as defined in
the Floating Rate Note Indenture). As of the date hereof, no Borrower or
Guarantor has granted control to any Parity Lien Trustee or Parity Lien
Representative with respect to any deposit account, investment account,
securities account, commodity account or similar account, other than (a) any
account for which such Borrower or Guarantor has granted control to both the
Priority Collateral Trustee and the Parity Collateral Trustee pursuant to a
single Deposit Account Control Agreement and (b) the accounts described in
Sections 1(a) and (b) of the Post-Closing Letter dated the date hereof by
Borrowers and Guarantors in favor of Agent. As of the date hereof, the amount of
the Floating Rate Note Availability is not less than $350,000,000.
     8.18 Accuracy and Completeness of Information. All information furnished by
or on behalf of any Borrower or Guarantor in writing to Agent or any Lender in
connection with this Agreement or any of the other Financing Agreements or any
transaction contemplated hereby or thereby, including all information on the
Information Certificate but excluding projections, is true and correct in all
material respects on the date as of which such information is dated or certified
and does not omit any material fact necessary in order to make such information
not misleading. No event or circumstance has occurred which has had or could
reasonably be expected to have a Material Adverse Affect, which has not been
fully and accurately disclosed to Agent in writing prior to the date hereof.
     8.19 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agent and Lenders

93



--------------------------------------------------------------------------------



 



on the date of each additional borrowing or Letter of Credit issued hereunder,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and shall be
conclusively presumed to have been relied on by Agent and Lenders regardless of
any investigation made or information possessed by Agent or any Lender. The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which any Borrower or
Guarantor shall now or hereafter give, or cause to be given, to Agent or any
Lender.
SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS
     9.1 Maintenance of Existence.
          (a) Each Borrower and Guarantor shall at all times (i) preserve, renew
and keep in full force and effect its corporate or limited liability company or
limited partnership existence and rights and franchises with respect thereto and
(ii) maintain in full force and effect all licenses, trademarks, tradenames,
approvals, authorizations, leases, contracts and Permits necessary to carry on
the business as presently or proposed to be conducted, other than as permitted
in Section 9.7 hereto or otherwise permitted hereunder or under any of the other
Financing Agreements, or except where the failure to so maintain could not be
reasonably expected to have a Material Adverse Effect.
          (b) No Borrower or Guarantor shall change its name unless each of the
following conditions is satisfied: (i) Agent shall have received not less than
thirty fifteen (15) days (or such shorter time as Agent may agree) prior written
notice from Administrative Borrower of such proposed change in its corporate
name, which notice shall accurately set forth the new name; and (ii) Agent shall
have received a copy of the amendment to the certificate of incorporation,
certificate of formation or other organizational document of such Borrower or
Guarantor, as applicable, providing for the name change certified by the
Secretary of State of the jurisdiction of incorporation or organization of such
Borrower or Guarantor as soon as it is available.
          (c) No Borrower or Guarantor shall change its chief executive office
or its mailing address or organizational identification number (or if it does
not have one, shall not acquire one) unless Agent shall have received not less
than thirty fifteen (15) days’ (or such shorter time as Agent may agree) prior
written notice from Administrative Borrower of such proposed change, which
notice shall set forth such information with respect thereto as Agent may
reasonably require and Agent shall have received such agreements as Agent may
reasonably require in connection therewith. No Borrower or Guarantor shall
change its type of organization, jurisdiction of organization or other legal
structure, except that a Borrower, Guarantor or Subsidiary may convert (either
directly or by way of merger) into a corporation, limited liability company or
limited partnership or other form of legal entity acceptable to Agent, provided,
that, each of the following conditions is satisfied: (i) Agent shall have
received not less than fifteen (15) days (or such shorter time as Agent may
agree) prior written notice from Administrative Borrower of such proposed
change, which notice shall accurately set forth a description of the new form,
(ii) Agent shall have received such agreements, documents, and instruments as
Agent may deem reasonably necessary or desirable in connection therewith,
(iii) such change shall not adversely affect the security interests and liens of
Agent in the assets of such Borrower or

94



--------------------------------------------------------------------------------



 



Guarantor or the ability of Agent to enforce any of its rights or remedies with
respect to such Borrower or Guarantor, and (iv) as of the date of such
conversion, and after giving effect thereto, no Event of Default shall exist or
have occurred and is continuing.
     9.2 New Collateral Locations. Each Borrower and Guarantor may only open any
new location so long as (a) such locations are within the United States or its
territories, (b) if it is a warehouse or distribution center such location is
set forth in the applicable report provided for in Section 7.1(a) to the extent
required under such Section or for any other location, Agent has received five
(5) Business Days’ written notice within the time of the opening of any such new
location and (c) upon Agent’s request, such Borrower or Guarantor executes and
delivers, or causes to be executed and delivered, to Agent such agreements,
documents, and instruments as Agent may deem reasonably necessary or desirable
to protect its interests in the Collateral at such location; provided, that,
upon Agent’s request, Borrowers and Guarantors shall only be required to use
their commercially reasonable efforts to obtain a Collateral Access Agreement
and to the extent that Agent does not receive a Collateral Access Agreement for
any such location, it may establish a Reserve as provided herein.
     9.3 Compliance with Laws, Regulations, Etc.
          (a) Each Borrower and Guarantor shall, and shall cause any Subsidiary
to, at all times, comply in all respects with all laws, rules, regulations,
licenses, approvals, orders and other Permits applicable to it and duly observe
all requirements of any foreign, Federal, State or local Governmental Authority
where the failure to do so has or could reasonably be expected to have a
Material Adverse Effect.
          (b) Borrowers and Guarantors shall give written notice to Agent
immediately upon any Borrower’s or Guarantor’s receipt of any notice of, or any
Borrower’s or Guarantor’s otherwise obtaining knowledge of, (i) the occurrence
of any event involving the material release, spill or discharge, threatened or
actual, of a material amount of any Hazardous Material or (ii) any
investigation, proceeding, complaint, order, directive, claims, citation or
notice with respect to: (A) any material non-compliance with or violation of any
Environmental Law by any Borrower or Guarantor or (B) the material release,
spill or discharge of any Hazardous Material, in either case other than in the
ordinary course of business and other than as permitted under any applicable
Environmental Law. Copies of all environmental surveys, audits, assessments,
feasibility studies and results of remedial investigations shall be promptly
furnished, or caused to be furnished, by such Borrower or Guarantor to Agent
upon Agent’s request. Each Borrower and Guarantor shall take prompt action to
respond to any material non-compliance with any of the Environmental Laws.
          (c) Without limiting the generality of the foregoing, whenever Agent
reasonably determines that there is material non-compliance, or any condition
which requires any action by or on behalf of any Borrower or Guarantor in order
to avoid any material non-compliance, with any Environmental Law, Borrowers
shall, at Agent’s request and Borrowers’ expense: (i) cause an independent
environmental engineer reasonably acceptable to Agent to conduct such tests of
the site where non-compliance or alleged non compliance with such Environmental
Laws has occurred as to such non-compliance and prepare and deliver to Agent a
report as to such non-compliance setting forth the results of such tests, a
proposed plan for responding to any

95



--------------------------------------------------------------------------------



 



environmental problems described therein, and an estimate of the costs thereof
and (ii) provide to Agent a supplemental report of such engineer whenever the
scope of such non-compliance, or such Borrower’s or Guarantor’s response thereto
or the estimated costs thereof, shall change in any material respect.
          (d) Each Borrower and Guarantor shall indemnify and hold harmless
Agent and Lenders and their respective directors, officers, employees, agents,
invitees, representatives, successors and assigns, from and against any and all
losses, claims, damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees and expenses) directly or indirectly arising out of or
attributable to the use, generation, manufacture, reproduction, storage,
release, threatened release, spill, discharge, disposal or presence of a
Hazardous Material, including the costs of any required or necessary repair,
cleanup or other remedial work with respect to any property of any Borrower or
Guarantor and the preparation and implementation of any closure, remedial or
other required plans, except to the extent such losses, claims, damages,
liabilities, costs and expenses are caused by the gross negligence or willful
misconduct of Agent or any Lender.. All representations, warranties, covenants
and indemnifications in this Section 9.3 shall survive the payment of the
Obligations and the termination of this Agreement.
     9.4 Payment of Taxes and Claims. Each Borrower and Guarantor shall, and
shall cause any Subsidiary to, duly pay and discharge all material taxes,
assessments, contributions and governmental charges upon or against it or its
properties or assets, except for taxes the validity of which are being contested
in good faith by appropriate proceedings diligently pursued and available to
such Borrower, Guarantor or Subsidiary, as the case may be, and with respect to
which adequate reserves have been set aside on its books to the extent required
by GAAP.
     9.5 Insurance. Each Borrower and Guarantor shall, and shall cause any
Subsidiary to, at all times, maintain with financially sound and reputable
insurers insurance with respect to the Collateral against loss or damage and all
other insurance of the kinds and in the amounts customarily insured against or
carried by corporations of established reputation engaged in the same or similar
businesses and similarly situated. Said policies of insurance shall be
reasonably satisfactory to Agent as to form, amount and insurer. Upon Agent’s
reasonable request, Borrowers and Guarantors shall furnish certificates,
policies or endorsements to Agent as proof of such insurance, and, if any
Borrower or Guarantor fails to within two (2) days of Agent’s request, Agent is
authorized, but not required, to obtain such insurance at the expense of
Borrowers. All policies shall provide for at least thirty (30) days (or ten
(10) days in the case of non-payment) prior written notice to Agent of any
cancellation or reduction of coverage. Agent may act as attorney for each
Borrower and Guarantor in obtaining, and at any time an Event of Default exists
or has occurred and is continuing, adjusting, settling, amending and canceling
such insurance. Borrowers and Guarantors shall cause Agent to be named as a loss
payee as its interests may appear and an additional insured (but without any
liability for any premiums) under such insurance policies and Borrowers and
Guarantors shall obtain non-contributory lender’s loss payable endorsements to
all insurance policies in form and substance satisfactory to Agent. Such
lender’s loss payable endorsements shall specify that the proceeds of such
insurance shall be payable to Agent as its interests may appear and further
specify that Agent and Lenders shall be paid regardless of any act or omission
by any Borrower, Guarantor or any of its or their Affiliates. Without limiting
any other rights of Agent or Lenders, any insurance proceeds received by Agent
or proceeds of condemnation awards payable at any time may be applied to

96



--------------------------------------------------------------------------------



 



payment of the Obligations, whether or not then due, in any order and in such
manner as Agent may determine; provided, that, so long as no Cash Dominion Event
exists, such proceeds of insurance as to any one event of less than $5,000,000
may be paid to Administrative Borrower. Upon application of such proceeds to the
Revolving Loans, Revolving Loans may be available subject and pursuant to the
terms hereof to be used for the costs of repair or replacement of the Collateral
lost or damages resulting in the payment of such insurance proceeds.
     9.6 Financial Statements and Other Information.
          (a) Each Borrower and Guarantor shall, and shall cause any Subsidiary
to, keep proper books and records in which true and complete entries in all
material respects shall be made of all dealings or transactions of or in
relation to the Collateral and the business of such Borrower, Guarantor and its
Subsidiaries in accordance with GAAP. Borrowers and Guarantors shall promptly
furnish to Agent and Lenders all such financial and other information as Agent
shall reasonably request relating to the Collateral and the assets, business and
operations of Borrowers and Guarantors. Without limiting the foregoing,
Borrowers shall furnish or cause to be furnished to Agent, and upon Agent’s
request, to each Lender, the following:
               (i) as soon as available, but in any event within thirty
(30) days after the end of each fiscal month that is not the end of a fiscal
quarter of Parent, monthly unaudited consolidated financial statements and
unaudited financial statements by business segment (including in each case
balance sheets, statements of income and loss, statements of cash flow, and
statements of shareholders’ equity), all in reasonable detail (but without
footnotes), fairly presenting in all material respects the financial position
and the results of the operations of Parent and its Subsidiaries as of the end
of and through such fiscal month, subject to normal year-end adjustments; and
               (ii) as soon as available, but in any event within forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of Parent, quarterly unaudited consolidated financial statements and
unaudited financial statements by business segment (including in each case
balance sheets, statements of income and loss, statements of cash flow, and
statements of shareholders’ equity), all in reasonable detail, fairly presenting
in all material respects the financial position and the results of the
operations of Parent and its Subsidiaries as of the end of and through such
fiscal quarter, subject to normal year-end adjustments; and
               (iii) within ninety (90) days after the end of each fiscal year,
audited consolidated financial statements (including in each case balance
sheets, statements of income and loss, statements of cash flow and statements of
shareholders’ equity), and the accompanying notes thereto, all in reasonable
detail, fairly presenting in all material respects the financial position and
the results of the operations of Parent and its Subsidiaries as of the end of
and for such fiscal year.
          (b) Borrowers and Guarantors shall promptly notify Agent in writing of
the details of (A) any loss, damage, investigation, action, suit, proceeding or
claim relating to Collateral having a value of more than $5,000,000 or as
Borrowers and Guarantors are otherwise required to disclose in accordance with
GAAP or which if adversely determined would result in any material adverse
change in any Borrower’s or Guarantor’s business, properties, assets,

97



--------------------------------------------------------------------------------



 



goodwill or condition, financial or otherwise, (B) any Material Contract being
terminated or amended or any new Material Contract entered into (in which event
Borrowers and Guarantors shall provide Agent with a copy of such Material
Contract), (C) any order, judgment or decree in excess of $2,000,000 shall have
been entered against any Borrower or Guarantor any of its or their properties or
assets, (D) any notification of a material violation of laws or regulations
received by any Borrower or Guarantor, (E) any ERISA Event, and (F) the
occurrence of any Default or Event of Default.
          (c) Borrowers and Guarantors shall furnish to Agent prior notice in
writing of the details of (i) the intention of any Subsidiaries of Parent to
merge or consolidate as permitted under Section 9.7(a), together with such other
information with respect thereto as Agent may reasonably request, (ii) the
issuance and sale by a Borrower, Guarantor or Subsidiary of Equity Interests as
permitted under clause (f) of definition of Permitted Disposition, together with
such other information with respect thereto as Agent may reasonably request, and
(iii) all notices or demands in connection with such Indebtedness either
received by any Borrower or Guarantor or on its behalf promptly after the
receipt thereof, or sent by any Borrower or Guarantor or on its behalf
concurrently with the sending thereof, as the case may be.
          (d) Borrowers and Guarantors shall furnish to Agent, and upon Agent’s
request, to each Lender, in form and detail reasonably satisfactory to Agent:
               (i) concurrently with the delivery of the financial statements
referred to in Section 9.6(a)(iii), the opinion of independent certified public
accountants (which shall not contain a scope or going concern qualification)
with respect to the audited consolidated financial statements, which accountants
shall be a nationally recognized accounting firm or another independent
accounting firm selected by Administrative Borrower and reasonably acceptable to
Agent, that such audited consolidated financial statements have been prepared in
accordance with GAAP, and present fairly in all material respects the results of
operations and financial condition of Parent and its Subsidiaries as of the end
of and for the fiscal year then ended and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
or if any such Default or Event of Default shall exist, stating the nature and
status of such event;
               (ii) concurrently with the delivery of the financial statements
referred to in Sections 9.6(a)(ii) and 9.6(a)(iii), a compliance certificate
substantially in the form of Exhibit D hereto by the chief financial officer,
vice president of finance, treasurer or controller of Administrative Borrower or
Parent on behalf of Borrowers and Guarantors, along with a schedule in form
reasonably satisfactory to Agent of the calculations used in determining, as of
the end of such month, the ratio and amounts provided for in Section 9.17 of
this Agreement for such month;
               (iii) at such time as available, but in any event within thirty
(30) days after the beginning of each fiscal year of Parent, beginning with the
fiscal year ending December 31, 2008, projected consolidated financial
statements (including in each case, forecasted balance sheets and statements of
income and loss, statements of cash flow, and statements of shareholders’
equity) of Parent and its Subsidiaries for the next fiscal year, all in
reasonable detail, and in a format consistent with the projections delivered by
Borrowers to Agent prior to

98



--------------------------------------------------------------------------------



 



the date hereof, together with such supporting information as Agent may
reasonably request, which projected financial statements shall be prepared on a
quarterly basis for the next succeeding year and shall represent the reasonable
best estimate by Borrowers and Guarantors of the future financial performance of
Parent and its Subsidiaries for the periods set forth therein and shall have
been prepared on the basis of the assumptions set forth therein which Borrowers
and Guarantors believe are fair and reasonable as of the date of preparation in
light of current and reasonably foreseeable business conditions (it being
understood that actual results may differ from those set forth in such projected
financial statements);
               (iv) promptly after the same are available, copies of each annual
report, proxy or annual or quarterly financial statement or other report or
communication sent to the equity holders of any Borrower or Guarantor, and
copies of all annual, regular, periodic and special reports and registration
statements which a Borrower or Guarantor may file or be required to file with
the Securities and Exchange Commission under Section 13 or 15(d) of the Exchange
Act, and not otherwise required to be delivered to Agent pursuant hereto;
               (v) promptly after any request by Agent or any Lender, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of
Parent by independent accountants in connection with the accounts or books of
Parent or any Subsidiary, or any audit of any of them;
               (vi) promptly, and in any event within five (5) Business Days
after receipt thereof by any Borrower or Guarantor or any Subsidiary thereof,
copies of each notice or other correspondence received from the Securities and
Exchange Commission (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;
               (vii) concurrently with the delivery of the financial statements
referred to in Section 9.6(a)(ii), a certificate by the chief executive officer,
chief financial officer, vice president of finance, treasurer or controller of
Administrative Borrower or Parent on behalf of Borrowers and Guarantors
(A) listing (1) all applications, if any, for Intellectual Property made since
the date of the prior certificate (or, in the case of the first such
certificate, the date hereof), (2) all issuances of registrations or letters on
existing applications for Intellectual Property received since the date of the
prior certificate (or, in the case of the first such certificate, the date
hereof), and (3) all License Agreements entered into since the date of the prior
certificate (or, in the case of the first such certificate, the date hereof),
and (B) attaching the insurance binder or other evidence of insurance for any
insurance coverage of Borrowers, Guarantors or any Subsidiary that was renewed,
replaced or modified during the period covered by such financial statements.
          (e) As to any information contained in materials furnished pursuant to
Section 9.6(d)(iv), Parent shall not be separately required to furnish such
information under Section 9.6(a) above, but the foregoing shall not be in
derogation of the obligation of Parent to furnish the information and materials
described in Section 9.6(a) at the times specified therein.

99



--------------------------------------------------------------------------------



 



          (f) Documents required to be delivered pursuant to Section 9.6(a)(iii)
or Section 9.6(d)(iv) (to the extent any such documents are included in
materials otherwise filed with the Securities and Exchange Commission may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are posted on a Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and Agent has
access (whether commercial, third-party website or whether sponsored by Agent);
provided, that, Borrowers shall notify Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance Borrowers shall be
required to provide paper copies of the compliance certificates required by
Section 9.6(d)(ii) to Agent. Except for such compliance certificates, Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Borrowers with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
          (g) Borrowers and Guarantors hereby acknowledge that Agent and/or its
Affiliates may make available to Lenders and Issuing Bank materials and/or
information provided by or on behalf of Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the ‘Platform”) and certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrowers, Guarantors or their
securities) (each, a “Public Lender”). Borrowers and Guarantors hereby agree
that so long as any Borrower or Guarantor are the issuers of any outstanding
debt or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (i) by marking
Borrower Materials “PUBLIC,” the Borrowers and Guarantors shall be deemed to
have authorized Agent and its Affiliates, and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
Borrowers, Guarantors or their securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 13.5); (ii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (iii) Agent and its Affiliates shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
          (h) Borrowers and Guarantors shall furnish or cause to be furnished to
Agent such other information respecting the Collateral and the business of
Borrowers and Guarantors, as Agent may, from time to time, reasonably request.
Agent is hereby authorized to deliver a copy of any financial statement or any
other information relating to the business of Borrowers and Guarantors to any
court or other Governmental Authority or to any Lender or Participant or
prospective Lender or Participant or any Affiliate of any Lender or Participant
subject to Section 13.5 hereof. Each Borrower and Guarantor hereby irrevocably
authorizes and directs all accountants or auditors to deliver to Agent, at
Borrowers’ expense, copies of the financial statements of any Borrower and
Guarantor and any reports or management letters prepared by

100



--------------------------------------------------------------------------------



 



such accountants or auditors on behalf of any Borrower or Guarantor and to
disclose to Agent and Lenders such information as they may have regarding the
business of any Borrower and Guarantor with copies to Administrative Borrower.
Any documents, schedules, invoices or other papers delivered to Agent or any
Lender may be destroyed or otherwise disposed of by Agent or such Lender one
(1) year after the same are delivered to Agent or such Lender, except as
otherwise designated by Administrative Borrower to Agent or such Lender in
writing.
     9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Each Borrower
and Guarantor shall not, and shall not permit any Subsidiary to, directly or
indirectly,
          (a) merge into or with or consolidate with any other Person or permit
any other Person to merge into or with or consolidate with it except that any
wholly-owned Subsidiary of Parent may merge with and into or consolidate with
any other wholly-owned Subsidiary of Parent (including any such Subsidiary that
only becomes a Subsidiary after giving effect to such merger or consolidation
subject to the conditions set forth herein), provided, that, in each case each
of the following conditions is satisfied: (i) as of the effective date of the
merger or consolidation and after giving effect thereto, no Event of Default
shall exist or have occurred and be continuing, (ii) Agent shall have received,
true, correct and complete copies of all material agreements, documents and
instruments relating to such merger or consolidation, including, but not limited
to, the certificate or certificates of merger to be filed with each appropriate
Secretary of State (with a copy as filed promptly after such filing), (iii) upon
Agent’s request, the surviving entity shall expressly confirm, ratify and assume
the Obligations and the Financing Agreements to which it is a party in writing,
in form and substance reasonably satisfactory to Agent, and Borrowers and
Guarantors shall execute and deliver such other agreements, documents and
instruments as Agent may reasonably request in connection therewith and (iv) in
the case of a merger with a Person that is not a wholly-owned Subsidiary
immediately prior to such merger, such merger shall not be permitted unless it
is also permitted under Section 9.10(b) below;
          (b) sell, issue, assign, lease, license, transfer, abandon or
otherwise dispose of any Equity Interests or any of its assets to any other
Person, except for Permitted Dispositions; provided, that, to the extent that
any Collateral is sold as permitted by this Section 9.7(b), other than to a
Borrower or Guarantor, or to the extent that Agent and Required Lenders may
consent to any other sale of any assets, concurrently with, and subject to the
satisfaction of the conditions to such sale (including the receipt of the Net
Cash Proceeds related thereto), upon the written request of Administrative
Borrower and effective upon the transfer of the title of the assets sold, Agent
shall, at Borrowers’ expense, cause to be filed a UCC financing statement
amendment providing for the release by Agent of the assets so sold from its
security interest granted hereunder and, if there is a Mortgage on the
Collateral so sold, execute and deliver to Administrative Borrower a release
instrument with respect thereto; or
          (c) wind up, liquidate or dissolve except that any Guarantor (other
than Parent) or Subsidiary of Parent may wind up, liquidate and dissolve;
provided, that, each of the following conditions is satisfied, (i) Agent shall
have received not less than five (5) Business Days’ prior written notice of the
intention to wind up, liquidate or dissolve, with such information with respect
thereto as Agent may require, (ii) the winding up, liquidation and dissolution
of such Guarantor or other Subsidiary shall not violate any law or any order or
decree of any court or other Governmental Authority in any material respect and
shall not conflict with or result in the

101



--------------------------------------------------------------------------------



 



breach of, or constitute a default under, any indenture, mortgage, deed of
trust, or any other agreement or instrument to which any Borrower or Guarantor
is a party or may be bound, (iii) such winding up, liquidation or dissolution
shall be done in accordance with the requirements of all applicable laws and
regulations, (iv) effective upon such winding up, liquidation or dissolution,
all of the assets and properties of such Guarantor or other Subsidiary shall be
duly and validly transferred and assigned to its shareholders, free and clear of
any liens, restrictions or encumbrances other than the security interest and
liens of Agent or as are otherwise permitted hereunder (and Agent shall have
received such evidence thereof as Agent may reasonably require) and Agent shall
have received such deeds, assignments or other agreements as Agent may request
to evidence and confirm the transfer of such assets and without limiting the
foregoing, in the case of a winding up, liquidation or dissolution of a Borrower
the transfer and assignment shall be to an entity that is or becomes a Borrower
upon such transfer and assignment and has executed and delivered all such
agreements, documents and instruments as Agent may require and as is otherwise
provided for herein and Agent shall maintain and have a perfected security
interests in and liens upon all such assets and properties as so transferred on
the same terms and with the same priority, (v) Agent shall have received all
material documents and agreements that any Borrower or Guarantor has filed with
any Governmental Authority or as are otherwise required to effectuate such
winding up, liquidation or dissolution, (vi) no Borrower or Guarantor shall
assume any Indebtedness, obligations or liabilities as a result of such winding
up, liquidation or dissolution, or otherwise become liable in respect of any
obligations or liabilities of the entity that is winding up, liquidating or
dissolving, unless such Indebtedness is otherwise expressly permitted hereunder,
and (vii) as of the date of such winding up, liquidation or dissolution and
after giving effect thereto, no Event of Default shall exist or have occurred
and be continuing.
     9.8 Encumbrances. Each Borrower and Guarantor shall not, and shall not
permit any Subsidiary to, create, incur, assume or suffer to exist any security
interest, mortgage, pledge, lien, charge or other encumbrance of any nature
whatsoever on any of its assets or properties, including the Collateral, except:
          (a) the security interests and liens of Agent for itself and the
benefit of the Secured Parties and the rights of setoff of Secured Parties
provided for herein or under applicable law;
          (b) liens securing the payment of taxes, assessments or other
governmental charges or levies either not yet overdue or the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to such Borrower, or Guarantor or Subsidiary, as the case may be,
which proceedings (or orders entered in connection with such proceedings) have
the effect of preventing the forfeiture or sale of the property subject to any
such Lien and with respect to which adequate reserves have been set aside on its
books in accordance with GAAP;
          (c) non-consensual statutory liens (other than liens arising under
ERISA or securing the payment of taxes) arising in the ordinary course of such
Borrower’s, Guarantor’s or Subsidiary’s business that do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s suppliers’, repairmen’s and mechanics’ liens, to the
extent: (i) such liens do not in the aggregate materially detract from the value
of the

102



--------------------------------------------------------------------------------



 



property of Borrowers and Guarantors taken as a whole and do not materially
impair the use thereof in the operation of Borrowers and Guarantors taken as a
whole, and (ii) such liens secure liabilities which are (A) not overdue or
(B) are fully insured and being defended at the sole cost and expense and at the
sole risk of the insurer or (C) being contested in good faith by appropriate
proceedings diligently pursued and available to such Borrower, Guarantor or such
Subsidiary, in each case prior to the commencement of foreclosure or other
similar proceedings, which proceedings (or orders entered in connection with
such proceeding) have the effect of preventing the forfeiture or sale of the
property subject to any such lien and with respect to which adequate reserves
have been set aside on its books in accordance with GAAP;
          (d) zoning restrictions, easements, licenses, covenants and other
restrictions affecting the use of Real Property, and minor title deficiencies on
or with respect to Real Property, in any case which do not interfere in any
material respect with the use of such Real Property or ordinary conduct of the
business of such Borrower, Guarantor or such Subsidiary as presently conducted
thereon or materially impair the value or marketability of the Real Property
which may be subject thereto;
          (e) security interests in Equipment and Real Property arising after
the date hereof to secure Indebtedness permitted under Section 9.9(b) hereof,
whether such Indebtedness is assumed or incurred by a Borrower, Guarantor or
Subsidiary;
          (f) pledges and deposits of cash by any Borrower, Guarantor or
Subsidiary after the date hereof in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits consistent with the current practices of such Borrower,
Guarantor or Subsidiary as of the date hereof;
          (g) pledges and deposits of cash by any Borrower, Guarantor or
Subsidiary to secure the performance of tenders, bids, leases, trade contracts
(other than for the repayment of Indebtedness), statutory obligations , surety,
stay, customs and appeal bonds, and liability for premiums to insurance
carriers, in each case in the ordinary course of business of such Borrower,
Guarantor or Subsidiary as of the date hereof;
          (h) liens arising from (i) operating leases and the precautionary UCC
financing statement filings in respect thereof and (ii) equipment or other
materials which are not owned by any Borrower, Guarantor or Subsidiary located
on the premises of such Borrower, Guarantor or Subsidiary (but not in connection
with, or as part of, the financing thereof) from time to time in the ordinary
course of business and consistent with current practices of such Borrower or
Guarantor and the precautionary UCC financing statement filings in respect
thereof;
          (i) security interests in the Collateral in favor of Floating Rate
Note Collateral Trustee to secure the Indebtedness permitted under
Section 9.9(f) hereof (and Refinancing Indebtedness with respect thereto
permitted under Section 9.9(q) hereof); provided, that, the security interests
in the Collateral in favor of Floating Rate Note Collateral Trustee (or
otherwise securing such Indebtedness or Refinancing Indebtedness) are and at all
times shall be subject and subordinate to the security interests therein of
Agent pursuant to the terms of the Collateral Trust Agreement;

103



--------------------------------------------------------------------------------



 



          (j) statutory or common law liens or rights of setoff of depository
banks with respect to funds of any Borrower, Guarantor or Subsidiary at such
banks to secure fees and charges in connection with returned items or the
standard fees and charges of such banks in connection with the deposit accounts
maintained by such Borrower, Guarantor or Subsidiary at such banks (but not any
other Indebtedness or obligations);
          (k) security interests in assets of a Borrower or Guarantor consisting
of Equipment or Real Property existing at the time such Borrower or Guarantor is
acquired pursuant to a Permitted Acquisition after the date hereof to secure
Indebtedness permitted under Section 9.9(e) hereof (and Refinancing Indebtedness
with respect thereto permitted under Section 9.9(q) hereof); provided, that,
each of the following conditions is satisfied: (i) such security interests were
not granted and did not arise in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, and (ii) the assets subject to
such security interests do not include any assets or properties of any Borrower
or other Guarantor other than assets or properties of the Borrower or Guarantor
so acquired;
          (l) judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default, provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, (iii) a stay of
enforcement of any such liens is in effect and (iv) Agent may establish a
Reserve with respect thereto;
          (m) leases or subleases of Real Property granted by any Borrower or
Guarantor or Subsidiary in the ordinary course of business and consistent with
past practice to any Person so long as any such leases or subleases are
subordinate in all respects to the security interests and liens granted to Agent
and do not interfere in any material respect with the ordinary conduct of the
business of such Borrower or Guarantor or materially impair the value or
marketability of the Real Property subject thereto;
          (n) licenses of Intellectual Property permitted under clause (e) of
the definition of Permitted Disposition;
          (o) liens to secure Indebtedness of Borrowers and Guarantors permitted
under Section 9.9(hg) hereof to finance their insurance premiums on the
insurance policies maintained by Borrowers and Guarantors, provided, that,
(i) such liens shall only encumber the cash surrender value of such insurance
and (ii) such liens shall not in any manner affect the ability of Agent to
obtain or receive payment of proceeds of insurance with respect to any of the
Collateral;
          (p) liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by Parent
or its Subsidiaries in the ordinary course of business in accordance with the
past practices of Parent or its Subsidiaries; and
          (q) liens incurred in the ordinary course of business of Parent and
its Subsidiaries securing liabilities that do not exceed $2,000,000 in the
aggregate; provided, that, (i) such liens do not encumber any Accounts or
Inventory, or any Equipment included in the Borrowing Base,

104



--------------------------------------------------------------------------------



 



(ii) Agent shall have received not less than ten (10) days’ prior written notice
of the intention of such person to incur such liens, together with such
information with respect thereto as Agent may reasonably request and (iii) as of
the date of incurring such liens and after giving effect thereto, no Event of
Default shall exist or have occurred and be continuing; and
          (r) the security interests and liens set forth on Schedule 8.4 hereto
and any security interests and liens to secure Refinancing Indebtedness of the
Indebtedness secured by such security interests and liens to the extent
permitted under Section 9.9(q) hereof.
     9.9 Indebtedness; Guarantees. Each Borrower and Guarantor shall not, and
shall not permit any Subsidiary to, incur, create, assume, become or be liable
in any manner with respect to, or permit to exist, any Indebtedness, or
guarantee, assume, endorse, or otherwise become responsible for (directly or
indirectly), the Indebtedness, performance, obligations or dividends of any
other Person, except:
          (a) the Obligations;
          (b) Indebtedness (including Capital Leases) to the extent secured by
security interests in Equipment (including Capital Leases) and mortgages on Real
Property acquired after the date hereof in an aggregate outstanding principal
amount not to exceed $10,000,000 at any time, provided, that, (i) such security
interests and mortgages do not apply to any property of such Borrower, Guarantor
or Subsidiary other than specific items of Equipment or Real Property, (ii) the
Indebtedness secured thereby does not exceed the cost of the applicable
Equipment or Real Property, as the case may be and (iii) as of the date any such
Indebtedness is incurred and after giving effect thereto, no Event of Default
shall exist or have occurred and be continuing;
          (c) Indebtedness of any Borrower or Guarantor to any other Borrower or
Guarantor or any other Subsidiary of Parent arising after the date hereof
pursuant to Permitted Investments consisting of loans and advances to such
Borrower, Guarantor or other Subsidiary; provided, that, prior to the time any
such Indebtedness is incurred, Agent shall not have notified Administrative
Borrower in writing that the Indebtedness under this clause (c) is no longer
permitted at any time when an Event of Default shall exist or have occurred and
be continuing;
          (d) Indebtedness of any Borrower or Guarantor entered into in the
ordinary course of business pursuant to a Hedge Agreement; provided, that,
(i) such arrangements are not for speculative purposes, and (ii) such
Indebtedness shall be unsecured, except to the extent such Indebtedness
constitutes part of the Obligations arising under or pursuant to Hedge
Agreements with any Bank Product Provider that are secured under the terms
hereof;
          (e) Indebtedness of a Person existing at the time such Person is
acquired pursuant to a Permitted Acquisition, provided, that, as to any such
Indebtedness, each of the following conditions is satisfied: (i) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, (ii) the aggregate outstanding
principal amount of such Indebtedness shall not exceed $10,000,000, and (iii) as
of the date of incurring such Indebtedness and after giving effect thereto, no
Event of Default shall exist or have occurred and be continuing;

105



--------------------------------------------------------------------------------



 



          (f) Indebtedness under the Floating Rate Note Documents; provided,
that, (i) the aggregate outstanding principal amount of such Indebtedness shall
not exceed $325,000,000, and (ii) such Indebtedness is, and at all times shall
be, subject to the terms and conditions of the Collateral Trust Agreement;
          (g) Indebtedness of Borrowers and Guarantors to an insurance company
arising pursuant to loans used for the payment of insurance premiums payable on
insurance policies maintained by Borrowers and Guarantors; provided, that,
(i) in no event shall the total aggregate amount of such Indebtedness in any
fiscal year exceed $5,000,000; and (ii) upon Agent’s request, Agent shall have
received true, correct and complete copies of all material agreements, documents
and instruments evidencing or otherwise related to such Indebtedness;
          (h) Indebtedness consisting of unsecured Subordinated Debt arising
after the date hereof to any third person (but not to any other Borrower or
Guarantor or other Subsidiary of Parent); provided, that, each of the following
conditions is satisfied: (i) Agent shall have received not less than ten
(10) days’ prior written notice of the intention of such Borrower or Guarantor
to incur such Indebtedness, which notice shall set forth in reasonable detail
satisfactory to Agent the amount of such Indebtedness, the person or persons to
whom such Indebtedness will be owed, the interest rate, the schedule of
repayments and maturity date with respect thereto and such other information as
Agent may request with respect thereto, (ii) such Indebtedness shall be on
commercially reasonable terms and conditions with principal payments due no
earlier than six (6) months after the Maturity Date, (iii) Agent shall have
received a subordination agreement applicable to such Subordinated Debt in form
and substance reasonably satisfactory to Agent, duly authorized, executed and
delivered by the holder or holders of such Subordinated Debt (and if there is
more than one holder, an agent irrevocably authorized and directed to act on
behalf of such holders for all purposes in connection with such subordination
agreement), (iv) Agent shall have received true, correct and complete copies of
all material agreements, documents or instruments evidencing or otherwise
related to such Indebtedness, (v) except as Agent may otherwise agree in
writing, at any time during a Cash Dominion Event, all of the proceeds of the
loans or other accommodations giving rise to such Indebtedness shall be paid to
Agent for application to the Obligations in accordance with the terms hereof,
(vi) the aggregate outstanding principal amount of all such Indebtedness shall
not exceed $25,000,000 at any time; and (vii) as of the date of incurring such
Indebtedness and after giving effect thereto, no Event of Default shall exist or
have occurred and be continuing;
          (i) unsecured Indebtedness and contingent obligations of Borrowers and
Guarantors arising after the date hereof to any third person; provided, that,
each of the following conditions is satisfied: (i) if the principal amount of
such Indebtedness or obligations exceeds $1,000,000, Agent shall have received
not less than ten (10) days’ prior written notice of the intention of such
Borrower or Guarantor to incur such Indebtedness or obligations, which notice
shall set forth in reasonable detail satisfactory to Agent the amount of such
Indebtedness or obligations, the person or persons to whom such Indebtedness or
obligations will be owed, the interest rate, the schedule of repayments and
maturity date with respect thereto and such other information as Agent may
request with respect thereto, (ii) such Indebtedness or obligations shall be on
commercially reasonable terms and conditions and Borrowers and Guarantors shall
not make, or be required to make, any principal payments in respect of such
Indebtedness or obligations in any amount which exceeds $300,000 during any
month, (iii) upon Agent’s request,

106



--------------------------------------------------------------------------------



 



Agent shall have received true, correct and complete copies of all material
agreements, documents or instruments evidencing or otherwise related to such
Indebtedness or obligations, (iv) except as Agent may otherwise agree in
writing, at any time during a Cash Dominion Event, all of the proceeds of the
loans or other accommodations giving rise to such Indebtedness or obligations
shall be paid to Agent for application to the Obligations in accordance with the
terms hereof, (v) the aggregate outstanding principal amount of all such
Indebtedness or obligations shall not exceed $25,000,000 at any time; and
(vi) as of the date of incurring such Indebtedness or obligations and after
giving effect thereto, no Event of Default shall exist or have occurred and be
continuing;
          (j) contingent Indebtedness of a Borrower or Guarantor arising
pursuant to a performance, bid or surety bond in the ordinary course of business
provided, that, (i) upon Agent’s request, Agent shall have received true,
correct and complete copies of all material agreements, documents or instruments
evidencing or otherwise related to such Indebtedness, as duly authorized,
executed and delivered by the parties thereto, (ii) if the face amount of such
bond exceeds $1,000,000, Agent shall have received not less than five (5) days
prior written notice of the intention of such Borrower or Guarantor to incur
such Indebtedness and (iii) such Indebtedness shall not exceed $20,000,000 in
the aggregate at any time outstanding;
          (k) Indebtedness of a Borrower or Guarantor arising in connection with
the endorsement of instruments for deposit in the ordinary course of business;
          (l) Indebtedness of a Borrower or Guarantor arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds it the ordinary course of business; provided, that, (i) such
Indebtedness is extinguished within five (5) Business Days of incurrence and
(ii) the aggregate amount of such Indebtedness outstanding at any time shall not
exceed $2,000,000;
          (m) Indebtedness of a Borrower or Guarantor in respect of obligations
evidenced by bonds, debentures, notes or similar instruments issued as
payment-in-kind interest payments in respect of Indebtedness otherwise permitted
under this Section 9.9;
          (n) accretion of the principal amount of obligations evidenced by
bonds, debentures, notes or similar instruments in respect of Indebtedness
otherwise permitted under this Section 9.9 issued at any original issued
discount;
          (o) contingent Indebtedness, obligations or liabilities arising
pursuant to guarantees in respect of Indebtedness otherwise permitted under this
Section 9.9 or other liabilities not prohibited by the terms hereof;
          (p) the Indebtedness set forth on Schedule 9.9 hereto; and
          (q) Indebtedness of any Borrower or Guarantor arising after the date
hereof issued in exchange for, or the proceeds of which are used to extend,
refinance, replace or substitute for Indebtedness permitted under Section 9.9(e)
or (f) hereof (the “Refinancing Indebtedness”); provided, that, as to any such
Refinancing Indebtedness, each of the following conditions is satisfied:
(i) Agent shall have received not less than ten (10) Business Days’ prior
written notice

107



--------------------------------------------------------------------------------



 



of the intention to incur such Indebtedness, which notice shall set forth in
reasonable detail satisfactory to Agent, the amount of such Indebtedness, the
schedule of repayments and maturity date with respect thereto and such other
information with respect thereto as Agent may reasonably request, (ii) promptly
upon Agent’s request, Agent shall have received true, correct and complete
copies of all material agreements, documents and instruments evidencing or
otherwise related to such Indebtedness, as duly authorized, executed and
delivered by the parties thereto, (iii) the Refinancing Indebtedness shall have
a Weighted Average Life to Maturity and a final maturity equal to or greater
than the Weighted Average Life to Maturity and the final maturity, respectively,
of the Indebtedness being extended, refinanced, replaced, or substituted for,
(iv) the Refinancing Indebtedness shall rank in right of payment no more senior
than, and be at least subordinated (if subordinated) to, the Obligations as the
Indebtedness being extended, refinanced, replaced or substituted for, (v) the
Refinancing Indebtedness shall not include terms and conditions with respect to
any Borrower or Guarantor which are more burdensome or restrictive in any
material respect than those contained in this Agreement, taken as a whole,
(vi) such Indebtedness incurred by any Borrower or Guarantor shall be at rates
and with fees or other charges that are commercially reasonable, (vii) as of the
date of incurring such Indebtedness and after giving effect thereto, no Event of
Default shall exist or have occurred and be continuing, (viii) the principal
amount of such Refinancing Indebtedness shall not exceed the principal amount of
the Indebtedness so extended, refinanced, replaced or substituted for (plus the
amount of reasonable refinancing fees and expenses incurred in connection
therewith outstanding on the date of such event), (ix) the Refinancing
Indebtedness shall be secured by substantially the same assets, provided, that,
such security interests (if any) with respect to the Refinancing Indebtedness
shall have a priority no more senior than, and be at least as subordinated, if
subordinated (on terms and conditions substantially similar to the subordination
provisions applicable to the Indebtedness so extended, refinanced, replaced or
substituted for or as is otherwise acceptable to Agent) as the security interest
with respect to the Indebtedness so extended, refinanced, replaced or
substituted for, and (x) Borrowers and Guarantors may only make payments of
principal, interest and fees, if any, in respect of such Indebtedness to the
extent such payments would have been permitted hereunder in respect of the
Indebtedness so extended, refinanced, replaced or substituted for.
     9.10 Investments. Each Borrower and Guarantor shall not, and shall not
permit any Subsidiary to, directly or indirectly, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any capital contribution or other
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit or all or a substantial part of the assets
or property of any other Person (whether through purchase of assets, merger or
otherwise), or form or acquire any Subsidiaries, or agree to do any of the
foregoing (each of the foregoing an “Investment”), except:
          (a) Permitted Investments;
          (b) Permitted Acquisitions;

108



--------------------------------------------------------------------------------



 



          (c) Capital Expenditures; and
          (d) the Investments consisting of loans and advances set forth on
Schedule 9.10 hereto.
     9.11 Restricted Payments. Each Borrower and Guarantor shall not, and shall
not permit any Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:
          (a) Restricted Payments by any Subsidiary of Parent to a Borrower or
Guarantor;
          (b) Parent may make payments to repurchase or redeem Equity Interests
and options to purchase Equity Interests of Parent held by officers, directors
or employees or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates) of any Borrower, upon their death,
disability, retirement, severance or termination of employment or service;
provided, that, the aggregate cash consideration paid for all such payments,
repurchases or redemptions, together with the aggregate amounts paid under
Section 9.11(e) hereof, shall not exceed (i) $2,500,000 in any fiscal year of
Parent or (ii) $12,500,000 during the term of this Agreement;
          (c) each Borrower and Guarantor, and each Subsidiary, may declare and
make dividend payments or other distributions payable solely in the Equity
Interests of such Person;
          (d) Borrowers and Guarantors may make Restricted Payments; provided,
that, as to any such Restricted Payment, each of the following conditions is
satisfied: (i) Agent shall have received not less than two (2) Business Days’
prior written notice of the intention of a Borrower or Guarantor to make such
payment, (ii) the daily average Excess Availability for the period of ninety
(90) consecutive days immediately preceding the date of such payment shall not
be less than $50,000,000, and as of the date of any such payment and after
giving effect thereto, using the most recent calculation of the Borrowing Base
prior to the date of any such payment, on a pro forma basis, Excess Availability
shall be not less than $50,000,000, and (iii) as of the date of any such
payment, and after giving effect thereto, no Event of Default shall exist or
have occurred and be continuing;
          (e) to the extent such payment is deemed to be a Restricted Payment
hereunder, Parent may pay the withholding taxes owed by current or former
officers, directors and employees of any Borrower or Guarantor (or their
transferees, estates or beneficiaries under their estates) upon the vesting or
exercise of Equity Interests (including restricted stock) so long as the person
owing such withholding taxes tenders Equity Interests to the Parent in an amount
equal to the fair market value of such withholding taxes; provided, that, the
aggregate amount of such payments, together with the aggregate amounts paid
under Section 9.11(b) hereof, shall not exceed (i) $2,500,000 in any fiscal year
of Parent or (ii) $12,500,000 during the term of this Agreement; and
          (f) Parent may repurchase Equity Interests of Parent deemed to occur
upon the exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants.

109



--------------------------------------------------------------------------------



 



     9.12 Transactions with Affiliates. Each Borrower and Guarantor shall not,
directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, any Affiliates of such Borrower or Guarantor
or pay any management, consulting, advisory, brokerage or similar fees
(collectively, “management fees”) to, any Affiliates, directors or executive
officers of such Borrower or Guarantor, except upon fair and reasonable terms no
less favorable to such Borrower or Guarantor than such Borrower or Guarantor
would obtain in a comparable arm’s length transaction with an unaffiliated
person, except for the following:
          (a) Restricted Payments permitted under Section 9.11 hereof;
          (b) loans and investments permitted under clause (g) of the definition
of Permitted Investments;
          (c) reasonable and customary director, officer and employee
compensation (including bonuses and stock option programs), benefits and
indemnification arrangements, in each case approved by the Board of Directors
(or a committee thereof) of such Borrower or Guarantor;
          (d) transactions between any Borrower or Guarantor and any other
Borrower or Guarantor which is not prohibited by the terms of this Agreement;
          (e) payment of management fees to the Equity Investors and their
Affiliates in an aggregate amount not to exceed $500,000 for calendar quarter
for all such payments in such calendar quarter; provided, that (i) the daily
average Excess Availability for the period of thirty (30) consecutive days
immediately preceding the date of such payment shall not be less than
$45,000,000, and as of the date of any such payment and after giving effect
thereto, using the most recent calculation of the Borrowing Base prior to the
date of any such payment, on a pro forma basis, Excess Availability shall not be
less than $45,000,000 and (ii) as of the date of any such payment, and after
giving effect thereto, no Event of Default shall exist or have occurred and be
continuing; and
          (f) sales or issuances of Equity Interests of a Borrower or Guarantor
to an Affiliate thereof not otherwise prohibited by this Agreement and the
granting of registration and other customary rights in connection therewith.
     9.13 Compliance with ERISA. Except as could not be reasonably expected to
result in liability in excess of $5,000,000, each Borrower and Guarantor shall,
and shall cause each of its ERISA Affiliates to: (a) maintain each Plan in
compliance with the applicable provisions of ERISA, the Code and other Federal
and State law; (b) cause each Plan which is qualified under Section 401(a) of
the Code to maintain such qualification; (c) not terminate any Pension Plan so
as to incur any liability to the Pension Benefit Guaranty Corporation; (d) not
allow or suffer to exist any prohibited transaction involving any Plan or any
trust created thereunder which would subject such Borrower, Guarantor or such
ERISA Affiliate to a tax or other liability on prohibited transactions imposed
under Section 4975 of the Code or ERISA; (e) make all required contributions to
any Plan which it is obligated to pay under Section 302 of ERISA, Section 412 of
the Code or the terms of such Plan; (f) not allow or suffer to exist any
accumulated funding deficiency, whether or not waived, with respect to any such
Pension Plan; (g) not engage in a

110



--------------------------------------------------------------------------------



 



transaction that could be subject to Section 4069 or 4212(c) of ERISA; or
(h) not allow or suffer to exist any occurrence of a reportable event or any
other event or condition which presents a material risk of termination by the
Pension Benefit Guaranty Corporation of any Plan that is a single employer plan.
     9.14 End of Fiscal Years; Fiscal Quarters. Each Borrower and Guarantor
shall, for financial reporting purposes, cause its, and each of its
Subsidiaries’ fiscal years to end on December 31 of each year, and fiscal
quarters to end on the last day of each of March, June, September and December
of each year.
     9.15 Change in Business. Each Borrower and Guarantor shall not engage in
any business other than the business of any Borrower or Guarantor on the date
hereof and any business reasonably related, ancillary or complimentary to the
business in which any Borrower or Guarantor is engaged on the date hereof.
     9.16 Limitation of Restrictions Affecting Subsidiaries. Each Borrower and
Guarantor shall not, directly, or indirectly, create or otherwise cause or
suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Subsidiary of such Borrower or Guarantor to (a) pay dividends or
make other distributions or pay any Indebtedness owed to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor (other than dividends
or distributions paid or made by Parent); (b) make loans or advances to such
Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor,
(c) transfer any of its properties or assets to such Borrower or Guarantor or
any Subsidiary of such Borrower or Guarantor; or (d) create, incur, assume or
suffer to exist any lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, except for encumbrances and restrictions
arising under (i) applicable law, (ii) this Agreement, the other Financing
Agreements, the Floating Rate Note Documents (as in effect on the date hereof),
the documents relating to Indebtedness permitted by Section 9.9(i) hereof and
the documents relating to the Refinancing Indebtedness, (iii) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of such Borrower or Guarantor or any Subsidiary of such
Borrower or Guarantor, (iv) customary restrictions on dispositions of real
property interests found in reciprocal easement agreements of such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor, (v) any agreement
relating to permitted Indebtedness incurred by a Subsidiary of such Borrower or
Guarantor prior to the date on which such Subsidiary was acquired by such
Borrower or such Guarantor and outstanding on such acquisition date,
(vi) customary restrictions in agreements for the sale of assets on the transfer
or encumbrance of such assets during an interim period prior to the closing of
the sale of such assets, (vii) customary restrictions in contracts that prohibit
the assignment of such contract, (viii) customary restrictions in agreements
relating to purchase money financing arrangements of Borrower or contained in
security agreements providing for the grant of a security interest to secure
other Indebtedness owing to a person that is not an Affiliate to the extent such
restrictions restrict the transfer of, or the granting of liens on, the property
subject to such purchase money financing arrangements or security agreements,
and (ix) the extension, replacement or continuation of contractual obligations
in existence on the date hereof; provided, that, any such encumbrances or
restrictions contained in such extension, replacement or continuation are no
less favorable to Agent and Lenders than those encumbrances and restrictions
under or pursuant to the contractual obligations so extended, replaced or
continued.

111



--------------------------------------------------------------------------------



 



     9.17 Fixed Charge Coverage Ratio. (a) If a Compliance Period exists, the
Fixed Charge Coverage Ratio of Parent and its Subsidiaries (on a consolidated
basis) determined as of the end of the fiscal month most recently ended for
which Agent has received financial statements shall be not less than 1.0 to 1.0
for the period of the immediately preceding twelve (12) consecutive fiscal
months.
          (b) Upon an Event of Default as a result of the failure of Borrowers
to comply with the terms of Section 9.17(a), such Event of Default shall,
subject to the limitations set forth in Section 9.17(c) below, be deemed cured
and cease to exist in the event that an one or more Equity Investors or one or
more of their Affiliates, within ten (10) Business Days after the date that the
financial statements reflecting such failure are required to have been delivered
to Agent, makes a cash equity capital contribution to Parent (a “Cure Action”)
in exchange for Equity Interests consisting of common stock (i) so that after
giving effect thereto, on a pro forma basis, with such contribution deemed to be
added to the EBITDA of Parent and its Subsidiaries as of the last day of the
twelve (12) immediately preceding month period for which Agent has received
financial statements, Parent and its Subsidiaries are in compliance with such
covenant, or (ii) so that after giving effect thereto, to the extent that the
proceeds of such cash equity capital contribution are applied to the Revolving
Loans, the calculation of the Borrowing Base results in Excess Availability of
more than the Cash Dominion Threshold so that compliance with the Fixed Charge
Coverage Ratio shall be deemed to have not been required as of the date of such
Event of Default.
          (c) No more than six (6) Cure Actions may be taken in any twelve
(12) consecutive month period, and in the case of a cash equity contribution
that is applied as described in Section 9.17(b)(i) above, the amount required
shall not exceed $20,000,000 in the aggregate for all Cure Actions during any
fiscal year.
     9.18 Intentionally Deleted.
     9.19 License Agreements.
          (a) With respect to a License Agreement applicable to Intellectual
Property that is owned by a third party and licensed to a Borrower or Guarantor
and that is affixed to or otherwise necessary for the manufacture, sale or
distribution of any Inventory or the collection of Receivables (other than an
off-the-shelf product with a shrink wrap license or that is generally
available), each Borrower and Guarantor shall (i) give Agent not less than
ninety sixty (60) days prior written notice of its intention to not renew or to
terminate, cancel, surrender or release its rights under any such License
Agreement, or to amend any such License Agreement or related arrangements to
limit the scope of the right of such Borrower or Guarantor to use the
Intellectual Property subject to such License Agreement in any material respect,
either with respect to product, territory, term or otherwise, or to increase in
any material respect the amounts to be paid by such Borrower or Guarantor
thereunder or in connection therewith (and Agent may establish such Reserves as
a result of any of the foregoing as Agent may reasonably determine or within
thirty (30) days prior to the termination of the right of a Borrower to use
Intellectual Property affixed to otherwise Eligible Inventory treat such
Inventory as not being Eligible Inventory), (ii) give Agent prompt written
notice of any such License Agreement entered into by such Borrower or Guarantor
after the date hereof, or any material amendment to any such License Agreement

112



--------------------------------------------------------------------------------



 



existing on the date hereof, in each case together with a true, correct and
complete copy thereof and such other information with respect thereto as Agent
may in good faith request, (iii) give Agent prompt written notice of any
material breach of any obligation, or any default, by the third party that is
the licensor or by the Borrower or Guarantor that is the licensee or any other
party under any such License Agreement, and deliver to Agent (promptly upon the
receipt thereof by such Borrower or Guarantor in the case of a notice to such
Borrower or Guarantor and concurrently with the sending thereof in the case of a
notice from such Borrower or Guarantor) a copy of each notice of default and any
other notice received or delivered by such Borrower or Guarantor in connection
with any such a License Agreement that relates to the scope of the right, or the
continuation of the right, of such Borrower or Guarantor to use the Intellectual
Property subject to such License Agreement or the amounts required to be paid
thereunder.
          (b) With respect to a License Agreement applicable to Intellectual
Property that is owned by a third party and licensed to a Borrower or Guarantor
and that is affixed to or otherwise necessary for the manufacture, sale or
distribution of any Inventory or the collection of Receivables (other than an
off-the-shelf product with a shrink wrap license or that is generally
available), at any time an Event of Default shall exist or have occurred and be
continuing, Agent shall have, and is hereby granted, the irrevocable right and
authority, at its option, to renew or extend the term of such License Agreement,
whether in its own name and behalf, or in the name and behalf of a designee or
nominee of Agent or in the name and behalf of such Borrower or Guarantor,
subject to and in accordance with the terms of such License Agreement. Agent
may, but shall not be required to, perform any or all of such obligations of
such Borrower or Guarantor under any of the License Agreements, including, but
not limited to, the payment of any or all sums due from such Borrower or
Guarantor thereunder. Any sums so paid by Agent shall constitute part of the
Obligations.
     9.20 Certain Payments of Indebtedness, Etc. Borrowers and Guarantors shall
not, and shall not permit any Subsidiary to, make or agree to make any payment,
prepayment, redemption, retirement, defeasance, purchase or sinking fund payment
or other acquisition for value of any of the principal of or interest on its
Indebtedness other than the Indebtedness under the Financing Agreements
(including, without limitation, by way of depositing money or securities with
the trustee therefor before the date required for the purpose of paying any
portion of such Indebtedness when due), or otherwise set aside or deposit or
invest any sums for such purpose, except that:
          (a) Parent may make mandatory payments of principal and regularly
scheduled payments of interest in respect of Indebtedness evidenced by the
Floating Rate Notes (and any Refinancing Indebtedness) and in addition, may make
prepayments of, purchases of, or redemptions of, principal in respect thereof;
provided, that, as to any such prepayment, purchase or redemption, each of the
following conditions is satisfied: (A) Agent shall have received not less than
five (5) Business Days’ prior written notice of the intention of a Borrower or
Guarantor to make such prepayment or redemption, (B) the daily average Excess
Availability for the period of ninety (90) consecutive days immediately
preceding the date of such payment shall not be less than $45,000,000, and as of
the date of any such prepayment or redemption and after giving effect thereto,
using the most recent calculation of the Borrowing Base prior to the date of any
such payment, on a pro forma basis, Excess Availability shall be not less than
such amount, and

113



--------------------------------------------------------------------------------



 



(C) as of the date of any such payment, and after giving effect thereto, no
Event of Default shall exist or have occurred and be continuing;
          (b) Borrowers and Guarantors may make payments in respect of
Indebtedness permitted under Section 9.9(f) with proceeds of Refinancing
Indebtedness as permitted under Section 9.9(q); and
          (c) as to payments in respect of any other Indebtedness permitted
under Section 9.9 hereof not subject to the provisions above in this
Section 9.20, Borrower and Guarantors may make payments of regularly scheduled
principal and interest or other mandatory payments as and when due in respect of
such Indebtedness in accordance with the terms thereof (and in the case of
Subordinated Debt, subject to the terms of subordination set forth therein or
applicable thereto) and may prepay, redeem, retire or repurchase such
Indebtedness in cash or other immediately available funds (and in the case of
Subordinated Debt, subject to the terms of subordination set forth therein or
applicable thereto); provided, that, in the case of any such prepayment,
redemption, retirement or purchase by any Borrower or Guarantor, each of the
following conditions is satisfied: (i) Agent shall have received not less than
two (2) Business Days’ prior written notice of the intention of a Borrower or
Guarantor to make such payment, (ii) the daily average Excess Availability for
the period of ninety (90) consecutive days immediately preceding the date of
such payment shall not be less than $45,000,000, and as of the date of any such
payment and after giving effect thereto, using the most recent calculation of
the Borrowing Base prior to the date of any such payment, on a pro forma basis,
Excess Availability shall be not less than such amount, and (iii) as of the date
of any such payment, and after giving effect thereto, no Event of Default shall
exist or have occurred and be continuing.
     9.21 Modifications of Indebtedness, Organizational Documents and Certain
Other Agreements. Borrowers and Guarantors shall not, and shall not permit any
Subsidiary to:
          (a) amend, modify or otherwise change its certificate of
incorporation, articles of association, certificate of formation, limited
liability agreement, limited partnership agreement or other organizational
documents, as applicable, including, without limitation, entering into any new
agreement with respect to any of its Equity Interests, except for new
agreements, amendments, modifications or other changes that do not adversely
affect the rights and privileges of any Borrower or Guarantor, or its
Subsidiaries in any material and do not adversely affect the ability of a
Borrower, Guarantor or such Subsidiary to amend, modify, renew or supplement the
terms of this Agreement or any of the other Financing Agreements, or otherwise
adversely affect the interests of Agent or Lenders in any material respect and
so long as at the time of any such amendment, modification or change, no Event
of Default shall exist or have occurred and be continuing;
          (b) amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of any of
Floating Rate Note Documents, any Subordinated Debt or any agreements related to
the Indebtedness permitted under Section 9.9(p) hereof, except, that, Borrowers
and Guarantors, and any Subsidiary, may, after prior written notice to Agent,
amend, modify, alter or change the terms thereof in a manner that is not adverse
to the interests of Agent or Lenders in any material respect; or to forgive, or
cancel any portion of such Indebtedness (other than pursuant to payments
thereof), or to reduce

114



--------------------------------------------------------------------------------



 



the interest rate or any fees in connection therewith, or to make the terms
thereof less restrictive or burdensome to Borrowers, Guarantors or such
Subsidiary.
     9.22 Sale Leasebacks. Borrowers and Guarantors shall not, and shall not
permit any Subsidiary to, enter into any Sale and Leaseback Transaction, unless
the sale of such property is permitted under Section 9.7 and the liens arising
in connection therewith are permitted under Section 9.8.
     9.23 Designation of Designated Senior Debt. Borrowers and Guarantors shall
not, and shall not permit any Subsidiary to, designate any Indebtedness, other
than the Obligations, as “Designated Senior Debt”, “Priority Lien Debt” or any
similar term under and as defined in the agreements relating to the Floating
Rate Notes or any Subordinated Debt of any Borrower or Guarantor which contains
such designation. Borrowers and Guarantors shall, and shall cause any Subsidiary
to, designate the Obligations as “Designated Senior Debt” or any similar term
under and as defined in the agreements relating to any Subordinated Debt of any
Borrower or Guarantor which contains such designation.
     9.24 Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans or the requesting or issuance, extension or renewal of
any Letter of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. §1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (including, but not limited to (a) Executive order 13224
of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (b) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56). None of Borrowers or any of their Subsidiaries or
other Affiliates is or will become a “blocked person” as described in the
Executive Order, the Trading with the Enemy Act or the Foreign Assets Control
Regulations or engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.
     9.25 Additional Guaranties and Collateral Security; Further Assurances.
          (a) In the case of the formation or acquisition by a Borrower or
Guarantor of any Subsidiary after the date hereof (other than a Foreign
Subsidiary), as to any such Subsidiary, (i) the Borrower or Guarantor forming
such Subsidiary shall cause any such Subsidiary to execute and deliver to Agent,
in form and substance reasonably satisfactory to Agent, a joinder agreement to
the Financing Agreements in order to make such Subsidiary a party to this
Agreement as a “Borrower” or “Guarantor” as Agent may determine and a party to
any guarantee as a “Guarantor” or pledge agreement as a “Pledgor”, and
including, but not limited to, supplements and amendments hereto and to any of
the other Financing Agreements, authorization to file UCC financing statements,
Collateral Access Agreements (to the extent required under Section 9.2), other
agreements, documents or instruments contemplated under Section 5.3, corporate
resolutions and other organization and authorizing documents of such Person,
and, if requested by Agent, favorable opinions of counsel to such person and
(ii) the

115



--------------------------------------------------------------------------------



 



Borrower or Guarantor forming such Subsidiary shall execute and deliver to
Agent, a pledge and security agreement, in form and substance reasonably
satisfactory to Agent, granting to Agent a first pledge of and lien on all of
the issued and outstanding shares of Equity Interests of any such Subsidiary,
and otherwise comply with the terms of Section 5.3 hereof with respect thereto.
          (b) In the case of assets acquired pursuant to a Permitted Acquisition
by a Borrower or Guarantor after the date hereof, Agent shall have received, in
form and substance reasonably satisfactory to Agent, (i) evidence that Agent has
valid and perfected security interests in and liens upon all purchased assets to
the extent such assets constitute Collateral hereunder and (ii) such other
agreements, documents and instruments as Agent may reasonably require in
connection with the documents referred to above, including, but not limited to,
supplements and amendments hereto, corporate resolutions and other organization
and authorizing documents and favorable opinions of counsel to such person;
provided, that, so long as no Default or Event of Default exists or has occurred
and is continuing, Borrowers and Guarantors shall not be required to grant Agent
a lien on any Real Property acquired after the date hereof unless such Real
Property individually has a fair market value in excess of $2,000,000.
          (c) At the request of Agent at any time and from time to time,
Borrowers and Guarantors shall, at their expense, duly execute and deliver, or
cause to be duly executed and delivered, such further agreements, documents and
instruments, and do or cause to be done such further acts as may be reasonably
requested by Agent to evidence, perfect, maintain and enforce the security
interests and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement or any of the other Financing
Agreements. Agent may at any time and from time to time request a certificate
from an officer of any Borrower or Guarantor representing that all conditions
precedent to the making of Loans and providing Letters of Credit contained
herein are satisfied. In the event of such request by Agent, Agent and Lenders
may, at Agent’s option, cease to make any further Loans or provide any further
Letters of Credit until Agent has received such certificate and, in addition,
Agent has determined that such conditions are satisfied.
     9.26 Costs and Expenses. Borrowers and Guarantors shall pay to Agent on
demand all reasonable costs, expenses, filing fees and taxes paid or payable in
connection with the preparation, negotiation, execution, delivery, recording,
syndication, administration, collection, liquidation, enforcement and defense of
the Obligations, Agent’s rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all costs and expenses of filing or recording (including
UCC financing statement filing taxes and fees, documentary taxes, intangibles
taxes and mortgage recording taxes and fees, if applicable), (b) reasonable
costs and expenses and fees for insurance premiums, environmental audits, title
insurance premiums, surveys, assessments, engineering reports and inspections,
appraisal fees and search fees, background checks, costs and expenses of
remitting loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the Concentration Accounts, together with Agent’s
customary charges and fees with respect thereto; (c) customary charges, fees or
expenses charged by any Issuing Bank in connection with any Letter of Credit;
(d) actual and reasonable costs and expenses of preserving and protecting the
Collateral; (e)

116



--------------------------------------------------------------------------------



 



actual and reasonable costs and expenses paid or incurred in connection with
obtaining payment of the Obligations, enforcing the security interests and liens
of Agent in the Collateral, selling or otherwise realizing upon the Collateral,
and otherwise enforcing the provisions of this Agreement and the other Financing
Agreements or defending any claims made or threatened against Agent or any
Lender arising out of the transactions contemplated hereby and thereby
(including preparations for and consultations concerning any such matters); (f)
all reasonable out-of-pocket expenses and costs heretofore and from time to time
hereafter incurred by Agent during the course of periodic field examinations of
the Collateral and such Borrower’s or Guarantor’s operations, plus a per diem
charge at Agent’s then standard rate for Agent’s examiners in the field and
office (which rate as of the date hereof is $1,000 per person per day), subject
to the limitations set forth in Section 7.7 hereof; and (g) the reasonable fees
and disbursements of counsel (including legal assistants) to Agent in connection
with any of the foregoing and in addition, at any time an Event of Default
exists or has occurred and is continuing, the reasonable fees and disbursements
of one counsel (including legal assistants) to Lenders in connection with
matters described in clauses (d) or (e) above.
SECTION 10. EVENTS OF DEFAULT AND REMEDIES
     10.1 Events of Default. The occurrence or existence of any one or more of
the following events are referred to herein individually as an “Event of
Default”, and collectively as “Events of Default”:
          (a) (i) any Borrower fails to make any principal payment hereunder
when due or fails to pay interest, fees or any of the other Obligations within
three (3) Business Days after the due date thereof, or (ii) any Borrower or
Guarantor fails to perform any of the covenants contained in
Sections 9.1(a)(ii), 9.3, 9.4, 9.6, 9.13, 9.14, 9.15, and 9.16 of this Agreement
and such failure shall continue for thirty (30) days; provided, that, such
thirty (30) day period shall not apply in the case of any failure to observe any
such covenant which is not capable of being cured or (iii) any Borrower or
Guarantor fails to perform any of the terms, covenants, conditions or provisions
contained in this Agreement or any of the other Financing Agreements other than
those described in Sections 10.1(a)(i) and 10.1(a)(ii) above;
          (b) any representation, warranty or statement of fact made by any
Borrower or Guarantor to Agent in this Agreement, the other Financing Agreements
or any other written statement or certificate shall when made or deemed made be
false or misleading in any material respect;
          (c) any Guarantor revokes or terminates or purports to revoke or
terminate any guarantee of such party in favor of Agent or any Lender, except as
a result of a transaction permitted under Section 9.7 hereof;
          (d) (i) one or more judgments, orders or decrees for the payment of
money in an aggregate amount in excess of $5,000,000 shall be rendered against
any Borrower or Guarantor or any combination thereof and the same shall remain
undischarged, unvacated or unbonded for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to levy upon properties of any Borrower or
Guarantor to enforce any such judgment, or (ii) any judgment other than for the
payment of

117



--------------------------------------------------------------------------------



 



money, or injunction, attachment, garnishment or execution is rendered against
any of the Collateral which is for a claim in excess of $5,000,000 and either
(A) is made or rendered against any Collateral having a value in excess of
$5,000,000 or (B) in the case of a deposit account, securities account or
similar account, the bank or financial intermediary maintaining such account
shall refuse to remit funds in such account in excess of such claim to any
Borrower or Guarantor;
          (e) any Borrower or Guarantor dissolves or suspends or discontinues
doing business, other than as permitted under Section 9.7 hereof;
          (f) any Borrower or Guarantor makes an assignment for the benefit of
creditors;
          (g) a case or proceeding under the bankruptcy laws of the United
States of America now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction now or hereafter in effect (whether at law or
in equity) is filed against any Borrower or Guarantor or all or any part of its
properties and such petition or application is not dismissed within sixty (60)
days after the date of its filing or any Borrower or Guarantor shall file any
answer admitting or not contesting such petition or application or indicates its
consent to, acquiescence in or approval of, any such action or proceeding or the
relief requested is granted sooner;
          (h) a case or proceeding under the bankruptcy laws of the United
States of America now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction now or hereafter in effect (whether at a law
or equity) is filed by any Borrower or Guarantor or for all or any part of its
property;
          (i) (i) any default in respect of any Indebtedness of any Borrower or
Guarantor in any case in an amount in excess of $5,000,000, if the effect of any
such default is to cause, or to permit the holder or holders of such
Indebtedness or a trustee or other representative on its or their behalf to
cause, such Indebtedness to become due prior to its stated maturity or become
subject to a mandatory offer purchase, (ii) any default by any Borrower or
Guarantor under any Material Contract, which default could be reasonably
expected to have a Material Adverse Effect or (iii) the subordination provisions
contained in any agreement related to the Floating Rate Notes or any
Subordinated Debt shall cease to be in full force and effect or to give Agent or
Lenders the rights, powers and privileges purported to be created thereby,
          (j) any material provision hereof or of any of the other Financing
Agreements shall for any reason cease to be valid, binding and enforceable with
respect to any party hereto or thereto (other than Agent) in accordance with its
terms, or any such party shall challenge the enforceability hereof or thereof,
or shall assert in writing, or take any action or fail to take any action based
on the assertion that any provision hereof or of any of the other Financing
Agreements has ceased to be or is otherwise not valid, binding or enforceable in
accordance with its terms, or any security interest provided for herein or in
any of the other Financing Agreements shall cease to be a valid and perfected
first priority security interest in any of the Collateral purported to be
subject thereto having a value in excess of $5,000,000 (except as otherwise
permitted herein or therein);

118



--------------------------------------------------------------------------------



 



          (k) an ERISA Event shall occur which results in or could reasonably be
expected to result in liability of any Borrower in an aggregate amount in excess
of $5,000,000; or
          (l) any Borrower or Guarantor shall be prohibited or otherwise
restrained from conducting the business theretofore conducted by it in any
manner that has or could reasonably be expected to result in a Material Adverse
Effect by virtue of any determination, ruling, decision, decree or order of any
court or Governmental Authority of competent jurisdiction;
          (m) any Change of Control.
     10.2 Remedies.
          (a) At any time an Event of Default exists or has occurred and is
continuing, Agent and Lenders shall have all rights and remedies provided in
this Agreement, the other Financing Agreements, the UCC and other applicable
law, all of which rights and remedies may be exercised without notice to or
consent by any Borrower or Guarantor, except as such notice or consent is
expressly provided for hereunder or required by applicable law. All rights,
remedies and powers granted to Agent and Lenders hereunder, under any of the
other Financing Agreements, the UCC or other applicable law, are cumulative, not
exclusive and enforceable, in Agent’s discretion, alternatively, successively,
or concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Borrower or Guarantor of this
Agreement or any of the other Financing Agreements. Subject to Section 12
hereof, Agent may, and at the direction of the Required Lenders shall, at any
time or times an Event of Default exists or has occurred and is continuing,
proceed directly against any Borrower or Guarantor to collect the Obligations
without prior recourse to the Collateral.
          (b) Without limiting the generality of the foregoing, at any time an
Event of Default exists or has occurred and is continuing, Agent may, at its
option and shall upon the direction of the Required Lenders, (i) upon notice to
Administrative Borrower, accelerate the payment of all Obligations and demand
immediate payment thereof to Agent for itself and the benefit of Lenders
(provided, that, upon the occurrence of any Event of Default described in
Sections 10.1(g) and 10.1(h), all Obligations shall automatically become
immediately due and payable), and (ii) terminate the Commitments whereupon the
obligation of each Lender to make any Loan and an Issuing Bank to issue any
Letter of Credit shall immediately terminate (provided, that, upon the
occurrence of any Event of Default described in Sections 10.1(g) and 10.1(h),
the Commitments and any other obligation of the Agent or a Lender or Issuing
Bank hereunder shall automatically terminate).
          (c) Without limiting the foregoing, at any time an Event of Default
exists or has occurred and is continuing and only at such time or times, Agent
may, in its discretion (i) with or without judicial process or the aid or
assistance of others, enter upon any premises on or in which any of the
Collateral may be located and take possession of the Collateral or complete
processing, manufacturing and repair of all or any portion of the Collateral,
(ii) require any Borrower or Guarantor, at Borrowers’ expense, to assemble and
make available to Agent any part or all of the Collateral at any place and time
designated by Agent, (iii) collect, foreclose, receive, appropriate, setoff and
realize upon any and all Collateral, (iv) remove any or all of the

119



--------------------------------------------------------------------------------



 



Collateral from any premises on or in which the same may be located for the
purpose of effecting the sale, foreclosure or other disposition thereof or for
any other purpose, (v) sell, lease, transfer, assign, deliver or otherwise
dispose of any and all Collateral (including entering into contracts with
respect thereto, public or private sales at any exchange, broker’s board, at any
office of Agent or elsewhere) at such prices or terms as Agent may deem
reasonable, for cash, upon credit or for future delivery, with the Agent having
the right to purchase the whole or any part of the Collateral at any such public
sale, all of the foregoing being free from any right or equity of redemption of
any Borrower or Guarantor, which right or equity of redemption is hereby
expressly waived and released by Borrowers and Guarantors and/or (vi) terminate
this Agreement. If any of the Collateral is sold or leased by Agent upon credit
terms or for future delivery, the Obligations shall not be reduced as a result
thereof until payment therefor is finally collected by Agent. If notice of
disposition of Collateral is required by law, ten (10) days prior notice by
Agent to Administrative Borrower designating the time and place of any public
sale or the time after which any private sale or other intended disposition of
Collateral is to be made, shall be deemed to be reasonable notice thereof and,
subject to applicable law, Borrowers and Guarantors waive any other notice. In
the event Agent institutes an action to recover any Collateral or seeks recovery
of any Collateral by way of prejudgment remedy, each Borrower and Guarantor
waives the posting of any bond which might otherwise be required. At any time an
Event of Default exists or has occurred and is continuing, upon Agent’s request,
Borrowers will either, as Agent shall specify, furnish cash collateral to each
Issuing Bank to be used to secure and fund the reimbursement obligations to such
Issuing Bank in connection with any Letter of Credit Obligations or furnish cash
collateral to Agent for the Letter of Credit Obligations. Such cash collateral
shall be in the amount equal to one hundred five (105%) percent of the amount of
the Letter of Credit Obligations and any such cash collateral then in possession
of Agent (and not applied or to be applied to any of the Letter of Credit
Obligations) shall be returned to Administrative Borrower, upon its written
request, within ten (10) Business Days after the end of the latest expiration
date of the Letters of Credit giving rise to such Letter of Credit Obligations
(so long as Agent has received evidence satisfactory to it and the Issuing Bank
that no unpaid draw has been made under the Letters of Credit prior to its
expiration).
          (d) At any time or times that an Event of Default exists or has
occurred and is continuing, Agent may, in its discretion, enforce the rights of
any Borrower or Guarantor against any account debtor, secondary obligor or other
obligor in respect of any of the Accounts or other Receivables. Without limiting
the generality of the foregoing, Agent may, in its discretion, at such time or
times (i) notify any or all account debtors, secondary obligors or other
obligors in respect thereof that the Receivables have been assigned to Agent and
that Agent has a security interest therein and Agent may direct any or all
account debtors, secondary obligors and other obligors to make payment of
Receivables directly to Agent, (ii) extend the time of payment of, compromise,
settle or adjust for cash, credit, return of merchandise or otherwise, and upon
any terms or conditions, any and all Receivables or other obligations included
in the Collateral and thereby discharge or release the account debtor or any
secondary obligors or other obligors in respect thereof without affecting any of
the Obligations, (iii) demand, collect or enforce payment of any Receivables or
such other obligations, but without any duty to do so, and Agent and Lenders
shall not be liable for any failure to collect or enforce the payment thereof
nor for the negligence of its agents or attorneys with respect thereto and
(iv) take whatever other action Agent may deem necessary or desirable for the
protection of its interests and the interests of Lenders. At any time that an
Event of Default exists or has occurred and is continuing, at

120



--------------------------------------------------------------------------------



 



Agent’s request, all invoices and statements sent to any account debtor shall
state that the Accounts and such other obligations have been assigned to Agent
and are payable directly and only to Agent and Borrowers and Guarantors shall
deliver to Agent such originals of documents evidencing the sale and delivery of
goods or the performance of services giving rise to any Accounts as Agent may
require. In the event any account debtor returns Inventory when an Event of
Default exists or has occurred and is continuing, Borrowers shall, upon Agent’s
request, hold the returned Inventory in trust for Agent, segregate all returned
Inventory from all of its other property, dispose of the returned Inventory
solely according to Agent’s instructions, and not issue any credits, discounts
or allowances with respect thereto without Agent’s prior written consent.
          (e) To the extent that applicable law imposes duties on Agent or any
Lender to exercise remedies in a commercially reasonable manner (which duties
cannot be waived under such law), each Borrower and Guarantor acknowledges and
agrees that it is not commercially unreasonable for Agent or any Lender (i) to
fail to incur expenses reasonably deemed significant by Agent or any Lender to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
consents of any Governmental Authority or other third party for the collection
or disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against account debtors, secondary obligors or
other persons obligated on Collateral or to remove liens or encumbrances on or
any adverse claims against Collateral, (iv) to exercise collection remedies
against account debtors and other persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other persons, whether or not in the same business as any Borrower or
Guarantor, for expressions of interest in acquiring all or any portion of the
Collateral, (vii) to hire one or more professional auctioneers to assist in the
disposition of Collateral, whether or not the collateral is of a specialized
nature, (viii) to dispose of Collateral by utilizing Internet sites that provide
for the auction of assets of the types included in the Collateral or that have
the reasonable capability of doing so, or that match buyers and sellers of
assets, (ix) to dispose of assets in wholesale rather than retail markets,
(x) to disclaim disposition warranties, (xi) to purchase insurance or credit
enhancements to insure Agent or Lenders against risks of loss, collection or
disposition of Collateral or to provide to Agent or Lenders a guaranteed return
from the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Borrower and Guarantor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Agent or any Lender would not be
commercially unreasonable in the exercise by Agent or any Lender of remedies
against the Collateral and that other actions or omissions by Agent or any
Lender shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section. Without limitation of the foregoing, nothing
contained in this Section shall be construed to grant any rights to any Borrower
or Guarantor or to impose any duties on Agent or Lenders that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section.

121



--------------------------------------------------------------------------------



 



          (f) For the purpose of enabling Agent to exercise the rights and
remedies hereunder, each Borrower and Guarantor hereby grants to Agent, to the
extent assignable, an irrevocable, non-exclusive license (exercisable at any
time an Event of Default shall exist or have occurred and for so long as the
same is continuing and only at such time or times) without payment of royalty or
other compensation to any Borrower or Guarantor, to use, assign, license or
sublicense any of the trademarks, service-marks, trade names, business names,
trade styles, designs, logos and other source of business identifiers and other
Intellectual Property and general intangibles now owned or hereafter acquired by
any Borrower or Guarantor, wherever the same maybe located, including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.
          (g) At any time an Event of Default exists or has occurred and is
continuing, Agent may apply the cash proceeds of Collateral actually received by
Agent from any sale, lease, foreclosure or other disposition of the Collateral
to payment of the Obligations, in whole or in part and in accordance with the
terms hereof, whether or not then due or may hold such proceeds as cash
collateral for the Obligations. Borrowers and Guarantors shall remain liable to
Agent and Lenders for the payment of any deficiency with interest at the highest
rate provided for herein and all costs and expenses of collection or
enforcement, including attorneys’ fees and expenses.
          (h) Without limiting the foregoing, upon the occurrence and during the
continuance of a Default or an Event of Default, (i) Agent and Lenders may, at
Agent’s option, and upon the occurrence of an Event of Default at the direction
of the Required Lenders, Agent and Lenders shall, without notice, (A) cease
making Loans or arranging for Letters of Credit or reduce the lending formulas
or amounts of Loans and Letters of Credit available to Borrowers and/or (B) in
the case of an Event of Default, terminate any provision of this Agreement
providing for any future Loans to be made by Agent and Lenders or Letters of
Credit to be issued by an Issuing Bank and (ii) Agent may, at its option,
establish such Reserves as Agent determines, without limitation or restriction,
notwithstanding anything to the contrary contained herein.
SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS CONSENTS; GOVERNING LAW
     11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
          (a) The validity, interpretation and enforcement of this Agreement and
the other Financing Agreements (except as otherwise provided therein) and any
dispute arising out of the relationship between the parties hereto, whether in
contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of New York but excluding any principles of conflicts of law or other
rule of law that would cause the application of the law of any jurisdiction
other than the laws of the State of New York.
          (b) Borrowers, Guarantors, Agent, Lenders and each Issuing Bank
irrevocably consent and submit to the non-exclusive jurisdiction of the of the
Supreme Court of the State of New York, New York County and the United States
District Court for the Southern District of

122



--------------------------------------------------------------------------------



 



New York, whichever Agent may elect, and waive any objection based on venue or
forum non conveniens with respect to any action instituted therein arising under
this Agreement or any of the other Financing Agreements or in any way connected
with or related or incidental to the dealings of the parties hereto in respect
of this Agreement or any of the other Financing Agreements or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agree that any
dispute with respect to any such matters shall be heard only in the courts
described above (except that Agent and Lenders shall have the right to bring any
action or proceeding against any Borrower or Guarantor or its or their property
in the courts of any other jurisdiction which Agent deems necessary or
appropriate in order to realize on the Collateral or to otherwise enforce its
rights against any Borrower or Guarantor or its or their property).
          (c) Each Borrower, Guarantor, Lender, Agent and Issuing Bank hereby
waives personal service of any and all process upon it and consents that all
such service of process may be made by certified mail (return receipt requested)
directed to its address set forth herein and service so made shall be deemed to
be completed five (5) days after the same shall have been so deposited in the
U.S. mails, or, at Agent’s option, by service upon any Borrower or Guarantor (or
Administrative Borrower on behalf of such Borrower or Guarantor) in any other
manner provided under the rules of any such courts. Within thirty (30) days
after such service, such Borrower or Guarantor shall appear in answer to such
process, failing which such Borrower or Guarantor shall be deemed in default and
judgment may be entered by Agent against such Borrower or Guarantor for the
amount of the claim and other relief requested.
          (d) BORROWERS, GUARANTORS, AGENT, LENDERS AND EACH ISSUING BANK EACH
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. BORROWERS, GUARANTORS, AGENT, LENDERS AND ANY ISSUING BANK EACH
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY
GUARANTOR, AGENT, ANY LENDER OR ISSUING BANK MAY FILE AN ORIGINAL COUNTERPART OF
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
          (e) Agent and Secured Parties shall not have any liability to any
Borrower or Guarantor (whether in tort, contract, equity or otherwise) for
losses suffered by such Borrower or Guarantor in connection with, arising out
of, or in any way related to the transactions or relationships contemplated by
this Agreement, or any act, omission or event occurring in connection herewith,
unless it is determined by a final and non-appealable judgment or court order
binding on Agent, such Lender and Issuing Bank, that the losses were the result
of acts or omissions constituting gross negligence or willful misconduct. Each
Borrower and Guarantor:

123



--------------------------------------------------------------------------------



 



(i) certifies that neither Agent, any Lender, any Issuing Bank nor any
representative, agent or attorney acting for or on behalf of Agent, any Lender
or Issuing Bank has represented, expressly or otherwise, that Agent, Lenders and
each Issuing Bank would not, in the event of litigation, seek to enforce any of
the waivers provided for in this Agreement or any of the other Financing
Agreements and (ii) acknowledges that in entering into this Agreement and the
other Financing Agreements, Agent, Lenders and each Issuing Bank are relying
upon, among other things, the waivers and certifications set forth in this
Section 11.1 and elsewhere herein and therein.
     11.2 Waiver of Notices. Each Borrower and Guarantor hereby expressly waives
demand, presentment, protest and notice of protest and notice of dishonor with
respect to any and all instruments and chattel paper, included in or evidencing
any of the Obligations or the Collateral, and any and all other demands and
notices of any kind or nature whatsoever with respect to the Obligations, the
Collateral and this Agreement, except such as are expressly provided for herein
or required by applicable law and cannot be waived thereunder. No notice to or
demand on any Borrower or Guarantor which Agent or any Lender may elect to give
shall entitle such Borrower or Guarantor to any other or further notice or
demand in the same, similar or other circumstances.
     11.3 Amendments and Waivers.
          (a) Neither this Agreement nor any other Financing Agreement nor any
terms hereof or thereof may be amended, waived, discharged or terminated unless
such amendment, waiver, discharge or termination is in writing signed by Agent
and the Required Lenders or at Agent’s option, by Agent with the authorization
or consent of the Required Lenders, and as to amendments to any of the Financing
Agreements (other than with respect to any provision of Section 12 hereof), by
any Borrower and such amendment, waiver, discharger or termination shall be
effective and binding as to all Lenders and each Issuing Bank only in the
specific instance and for the specific purpose for which given; except, that, no
such amendment, waiver, discharge or termination shall:
               (i) reduce the interest rate or any fees or extend the time of
payment of principal, interest or any fees or reduce the principal amount of any
Loan or Letters of Credit, in each case without the consent of each Lender
directly affected thereby,
               (ii) increase the Commitment of any Lender over the amount
thereof then in effect or provided hereunder, in each case without the consent
of the Lender directly affected thereby,
               (iii) release all or substantially all of the Collateral (except
as expressly required hereunder or under any of the other Financing Agreements
or applicable law and except as permitted under Section 12.11(b) hereof), or
release of any Guarantor, or agree to the subordination of any of the
Obligations, or alter the order of application set forth in Section 6.7(b), in
each case without the consent of Agent and all of Lenders,
               (iv) consent to the assignment or transfer by any Borrower or
Guarantor of any of their rights and obligations under this Agreement, without
the consent of Agent and all of Lenders,

124



--------------------------------------------------------------------------------



 



               (v) amend, modify or waive any terms of this Section 11.3,
without the consent of Agent and all of Lenders;
               (vi) reduce any percentage specified in the definition of
Required Lenders or Supermajority Lenders, without the consent of Agent and all
of Lenders, and
               (vii) increase the advance rates constituting part of the
Borrowing Base (in each case other than as provided for in the definition of
such terms), or amend, modify or waive any provisions of the definition of the
term Borrowing Base or any of the defined terms referred to in the definition of
the term Borrowing Base, in each case as to any of the foregoing if the effect
thereof increases the amount of the Borrowing Base, without the consent of Agent
and the Supermajority Lenders.
          (b) Agent, Lenders and each Issuing Bank shall not, by any act, delay,
omission or otherwise be deemed to have expressly or impliedly waived any of its
or their rights, powers and/or remedies unless such waiver shall be in writing
and signed as provided herein. Any such waiver shall be enforceable only to the
extent specifically set forth therein. A waiver by Agent, any Lender or Issuing
Bank of any right, power and/or remedy on any one occasion shall not be
construed as a bar to or waiver of any such right, power and/or remedy which
Agent, any Lender or Issuing Bank would otherwise have on any future occasion,
whether similar in kind or otherwise.
          (c) Notwithstanding anything to the contrary contained in
Section 11.3(a) above, in connection with any amendment, waiver, discharge or
termination, in the event that any Lender whose consent thereto is required
shall fail to consent or fail to consent in a timely manner (such Lender being
referred to herein as a “Non-Consenting Lender”), but the consent of any other
Lenders to such amendment, waiver, discharge or termination that is required are
obtained, if any, then Agent or Administrative Borrower shall have the right,
but not the obligation, at any time within one hundred twenty (120) days
thereafter, and upon the exercise by Agent or Administrative Borrower of such
right, such Non-Consenting Lender shall have the obligation, to sell, assign and
transfer to Agent or such Eligible Transferee as Agent or Administrative
Borrower may specify, the Commitment of such Non-Consenting Lender and all
rights and interests of such Non-Consenting Lender pursuant thereto. Agent or
Administrative Borrower shall provide the Non-Consenting Lender with prior
written notice of its intent to exercise its right under this Section, which
notice shall specify the date on which such purchase and sale shall occur, which
date shall be within thirty (30) days after such notice. Such purchase and sale
shall be pursuant to the terms of an Assignment and Acceptance (whether or not
executed by the Non-Consenting Lender), except that on the date of such purchase
and sale, Agent, or such Eligible Transferee specified by Agent or
Administrative Borrower shall pay to the Non-Consenting Lender (except as Agent
or Administrative Borrower and such Non-Consenting Lender may otherwise agree)
the amount equal to: (i) the principal balance of the Loans held by the
Non-Consenting Lender outstanding as of the close of business on the business
day immediately preceding the effective date of such purchase and sale, plus
(ii) amounts accrued and unpaid in respect of interest and fees payable to the
Non-Consenting Lender to the effective date of the purchase (including amounts
payable under Section 3.9 as if the Non-Consenting Lender’s Eurodollar Rate
Loans were being prepaid on the purchase date, but in no event shall the
Non-Consenting Lender be deemed entitled to any early termination

125



--------------------------------------------------------------------------------



 



fee). Such purchase and sale shall be effective on the date of the payment of
such amount to the Non-Consenting Lender and the Commitment of the
Non-Consenting Lender shall terminate on such date.
          (d) The consent of Agent shall be required for any amendment, waiver
or consent affecting the rights or duties of Agent hereunder or under any of the
other Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section and the exercise by Agent of any of its rights
hereunder with respect to Reserves or Eligible Accounts, Eligible Inventory or
Eligible Equipment shall not be deemed an amendment to the advance rates
provided for in this Section 11.3. The consent of an Issuing Bank shall be
required for any amendment, waiver or consent affecting the rights or duties of
such Issuing Bank hereunder or under any of the other Financing Agreements, in
addition to the consent of the Lenders otherwise required by this Section;
provided, that, the consent of any Issuing Bank shall not be required for any
other amendments, waivers or consents. The consent of Swing Line Lender shall be
required for any amendment, waiver or consent affecting the rights or duties of
Swing Line Lender hereunder or under any of the other Financing Agreements, in
addition to the consent of the Lenders otherwise required by this Section.
Notwithstanding anything to the contrary contained in Section 11.3(a) above,
(i) in the event that Agent shall agree that any items otherwise required to be
delivered to Agent as a condition of the initial Loans and Letters of Credit
hereunder may be delivered after the date hereof, Agent may, in its discretion,
agree to extend the date for delivery of such items or take such other action as
Agent may deem appropriate as a result of the failure to receive such items as
Agent may determine or may waive any Event of Default as a result of the failure
to receive such items, in each case without the consent of any Lender and
(ii) Agent may consent to any change in the type of organization, jurisdiction
of organization or other legal structure of any Borrower, Guarantor or any of
their Subsidiaries and amend the terms hereof or of any of the other Financing
Agreements as may be necessary or desirable to reflect any such change, in each
case with the approval of Administrative Borrower but without the approval of
any Lender.
          (e) The consent of Agent and any Bank Product Provider that is
providing Bank Products and has outstanding any such Bank Products at such time
that are secured hereunder shall be required for any amendment to the priority
of payment of Obligations arising under or pursuant to any Hedge Agreements of a
Borrower or Guarantor or other Bank Products as set forth in Section 6.7(b)
hereof.
          (f) Notwithstanding anything to the contrary herein, (i) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto, (ii) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender, (iii) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iv) the Required Lenders shall determine
whether or not to allow a Borrower or Guarantor to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.

126



--------------------------------------------------------------------------------



 



          (g) Notwithstanding the foregoing, any provision of this Agreement may
be amended by an agreement in writing entered into by Borrowers and Agent with
the express consent of the Required Lenders (and, if its rights or obligations
are affected thereby, the Issuing Bank or Swing Line Lender) if (i) by the terms
of such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.
     11.4 Waiver of Counterclaims. Each Borrower and Guarantor waives all rights
to interpose any claims, deductions, setoffs or counterclaims of any nature
(other then compulsory counterclaims) in any action or proceeding with respect
to this Agreement, the Obligations, the Collateral or any matter arising
therefrom or relating hereto or thereto.
     11.5 Indemnification. Each Borrower and Guarantor shall, jointly and
severally, indemnify and hold Agent, each Lender and Issuing Bank, and their
respective officers, directors, agents, employees, advisors and counsel and
their respective Affiliates (each such person being an “Indemnitee”), harmless
from and against any and all losses, claims, damages, liabilities, costs or
expenses (including reasonable attorneys’ fees and expenses) imposed on,
incurred by or asserted against any of them in connection with any litigation,
investigation, claim or proceeding commenced or threatened related to the
negotiation, preparation, execution, delivery, enforcement, performance or
administration of this Agreement, any other Financing Agreements, or any
undertaking or proceeding related to any of the transactions contemplated hereby
or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the reasonable fees and
expenses of counsel except that Borrowers and Guarantors shall not have any
obligation under this Section 11.5 to indemnify an Indemnitee with respect to a
matter covered hereby resulting from the gross negligence or willful misconduct
of such Indemnitee as determined pursuant to a final, non-appealable order of a
court of competent jurisdiction (but without limiting the obligations of
Borrowers or Guarantors as to any other Indemnitee). To the extent that the
undertaking to indemnify, pay and hold harmless set forth in this Section may be
unenforceable because it violates any law or public policy, Borrowers and
Guarantors shall pay the maximum portion which it is permitted to pay under
applicable law to Agent and Lenders in satisfaction of indemnified matters under
this Section. To the extent permitted by applicable law, no Borrower or
Guarantor shall assert, and each Borrower and Guarantor hereby waives, any claim
against any Indemnitee, on any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any of
the other Financing Agreements or any undertaking or transaction contemplated
hereby. No Indemnitee referred to above shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or any of the other
Financing Agreements or the transaction contemplated hereby or thereby, except
for damages arising from the gross negligence or willful misconduct of such
Indemnitee as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction. All amounts due under this Section shall be payable upon
demand. The foregoing indemnity shall survive the payment of the Obligations and
the termination or non-renewal of this Agreement.

127



--------------------------------------------------------------------------------



 



SECTION 12. THE AGENT
     12.1 Appointment, Powers and Immunities. Each Secured Party irrevocably
designates, appoints and authorizes Wachovia to act as Agent hereunder and under
the other Financing Agreements with such powers as are specifically delegated to
Agent by the terms of this Agreement and of the other Financing Agreements,
together with such other powers as are reasonably incidental thereto. Pursuant
to an “Act of Required Debtholders” under (and as defined in) the Collateral
Trust Agreement, each Secured Party irrevocably designates and appoints Wachovia
as Priority Collateral Trustee as defined in the Collateral Trust Agreement and
authorizes Wachovia to act as Priority Collateral Trustee with such powers as
are specifically delegated to Priority Collateral Trustee by the terms of the
Collateral Trust Agreement, together with such other powers as are reasonably
incidental thereto. Agent (a) shall have no duties or responsibilities except
those expressly set forth in this Agreement and in the other Financing
Agreements, and shall not by reason of this Agreement or any other Financing
Agreement be a trustee or fiduciary for any Secured Party; (b) shall not be
responsible to Secured Parties for any recitals, statements, representations or
warranties contained in this Agreement or in any of the other Financing
Agreements, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Financing
Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Agreement
or any other document referred to or provided for herein or therein or for any
failure by any Borrower or any Guarantor or any other Person to perform any of
its obligations hereunder or thereunder; and (c) shall not be responsible to
Secured Parties for any action taken or omitted to be taken by it hereunder or
under any other Financing Agreement or under any other document or instrument
referred to or provided for herein or therein or in connection herewith or
therewith, except for its own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Agent may employ agents and attorneys in fact and shall not be
responsible for the negligence or misconduct of any such agents or attorneys in
fact selected by it in good faith. Agent may deem and treat the payee of any
note as the holder thereof for all purposes hereof unless and until the
assignment thereof in accordance with Section 13.7 hereof.
     12.2 Reliance by Agent. Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy or other electronic means) believed by it in good faith to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Agent. As to any matters
not expressly provided for by this Agreement or any other Financing Agreement,
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder or thereunder in accordance with instructions given by the
Required Lenders or all Lenders as is required in such circumstance, and such
instructions of such Agents and any action taken or failure to act pursuant
thereto shall be binding on all Lenders.
     12.3 Events of Default.
          (a) Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or an Event of Default or other failure of a condition
precedent to the Loans and Letters of Credit hereunder, unless and until Agent
has received written notice from a Lender, or

128



--------------------------------------------------------------------------------



 



Borrower specifying such Event of Default or any unfulfilled condition
precedent, and stating that such notice is a “Notice of Default or Failure of
Condition”. In the event that Agent receives such a Notice of Default or Failure
of Condition, Agent shall give prompt notice thereof to the Lenders. Agent shall
(subject to Section 12.7) take such action with respect to any such Event of
Default or failure of condition precedent as shall be directed by the Required
Lenders to the extent provided for herein; provided, that, unless and until
Agent shall have received such directions, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to or by
reason of such Event of Default or failure of condition precedent, as it shall
deem advisable in the best interest of Lenders. Without limiting the foregoing,
and notwithstanding the existence or occurrence and continuance of an Event of
Default or any other failure to satisfy any of the conditions precedent set
forth in Section 4 of this Agreement to the contrary, unless and until otherwise
directed by the Required Lenders, Agent may, but shall have no obligation to,
continue to make Loans and an Issuing Bank may, but shall have no obligation to,
issue or cause to be issued any Letter of Credit for the ratable account and
risk of Lenders from time to time if Agent believes making such Loans or issuing
or causing to be issued such Letter of Credit is in the best interests of
Lenders.
          (b) Except with the prior written consent of Agent, no Secured Party
may assert or exercise any enforcement right or remedy in respect of the Loans,
Letter of Credit Obligations or other Obligations, as against any Borrower or
Guarantor or any of the Collateral or other property of any Borrower or
Guarantor or otherwise under any of the Financing Agreements.
     12.4 Wachovia in Its Individual Capacity. With respect to its Commitment
and the Loans made and Letters of Credit issued or caused to be issued by it
(and any successor acting as Agent), so long as Wachovia shall be a Lender
hereunder, it shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as Agent, and the
term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include Wachovia in its individual capacity as Lender hereunder. Wachovia (and
any successor acting as Agent) and its Affiliates may (without having to account
therefor to any Lender) lend money to, make investments in and generally engage
in any kind of business with Borrowers (and any of its Subsidiaries or
Affiliates) as if it were not acting as Agent, and Wachovia and its Affiliates
may accept fees and other consideration from any Borrower or Guarantor and any
of its Subsidiaries and Affiliates for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.
     12.5 Indemnification. Lenders agree to indemnify Agent and each Issuing
Bank (to the extent not reimbursed by Borrowers hereunder and without limiting
any obligations of Borrowers hereunder) ratably, in accordance with their Pro
Rata Shares, for any and all claims of any kind and nature whatsoever that may
be imposed on, incurred by or asserted against Agent (including by any Lender)
arising out of or by reason of any investigation in or in any way relating to or
arising out of this Agreement or any other Financing Agreement or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable

129



--------------------------------------------------------------------------------



 



judgment of a court of competent jurisdiction. The foregoing indemnity shall
survive the payment of the Obligations and the termination or non-renewal of
this Agreement.
     12.6 Non-Reliance on Agent and Other Lenders.
          (a) Each Secured Party agrees that it has, independently and without
reliance on Agent or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of
Borrowers and Guarantors and has made its own decision to enter into this
Agreement and that it will, independently and without reliance upon Agent or any
other Secured Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Financing
Agreements. Agent shall not be required to keep itself informed as to the
performance or observance by any Borrower or Guarantor of any term or provision
of this Agreement or any of the other Financing Agreements or any other document
referred to or provided for herein or therein or to inspect the properties or
books of any Borrower or Guarantor. Agent will use reasonable efforts to provide
Lenders with any information received by Agent from any Borrower or Guarantor
which is required to be provided to Lenders or deemed to be requested by Lenders
hereunder and with a copy of any Notice of Default or Failure of Condition
received by Agent from any Borrower or any Lender; provided, that, Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent’s own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Except for notices, reports and other documents
expressly required to be furnished to Lenders by Agent or deemed requested by
Lenders hereunder (including the documents provided for in Section 12.10
hereof), Agent shall not have any duty or responsibility to provide any Lender
with any other credit or other information concerning the affairs, financial
condition or business of any Borrower or Guarantor that may come into the
possession of Agent.
     12.7 Failure to Act. Except for action expressly required of Agent
hereunder and under the other Financing Agreements, Agent shall in all cases be
fully justified in failing or refusing to act hereunder and thereunder unless it
shall receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.
     12.8 Additional Loans. Agent and Swing Line Lender (or Agent on behalf of
Swing Line Lender) shall not make any Loans or an Issuing Bank provide any
Letter of Credit to any Borrower on behalf of Lenders intentionally and with
actual knowledge that such Loans or Letter of Credit would cause the aggregate
amount of the total outstanding Loans and Letters of Credit to exceed the
Borrowing Base, without the prior consent of all Lenders, except, that, Agent
may make such additional Revolving Loans or an Issuing Bank may provide such
additional Letter of Credit on behalf of Lenders, intentionally and with actual
knowledge that such Revolving Loans or Letter of Credit will cause the total
outstanding Revolving Loans, Swing Line Loans and Letters of Credit to exceed
the Borrowing Base, as Agent may deem necessary or advisable in its discretion;
provided, that: (a) the total principal amount of the additional Revolving Loans
or additional Letters of Credit to any Borrower which Agent may make or provide
after obtaining such actual knowledge that the aggregate principal amount of the
Loans equal or exceed the

130



--------------------------------------------------------------------------------



 



Borrowing Base, plus the amount of Special Agent Advances made pursuant to
Section 12.11(a)(ii) hereof then outstanding, shall not exceed the aggregate
amount equal to ten (10%) percent of the Borrowing Base and shall not cause the
total principal amount of the Loans and Letters of Credit to exceed the Maximum
Credit and (b) no such additional Revolving Loan or Letter of Credit shall be
outstanding more than ninety (90) days after the date such additional Revolving
Loan or Letter of Credit is made or issued (as the case may be), except as the
Required Lenders may otherwise agree. Each Lender shall be obligated to pay
Agent the amount of its Pro Rata Share of any such additional Loans or Letters
of Credit.
     12.9 Concerning the Collateral and the Related Financing Agreements. Each
Secured Party authorizes and directs Agent to enter into this Agreement, the
Collateral Trust Agreement and the other Financing Agreements. Each Secured
Party agrees that any action taken by Agent or Required Lenders (or such greater
percentage as may be required hereunder) in accordance with the terms of this
Agreement, the Collateral Trust Agreement or the other Financing Agreements and
the exercise by Agent or Required Lenders (or such greater percentage as may be
required hereunder) of their respective powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all Secured Parties. Without limiting the generality of the
foregoing, each Lender hereby consents to and approves the provisions of the
Collateral Trust Agreement, irrevocably authorizes and directs the Agent to
execute and deliver the Collateral Trust Agreement and to exercise and enforce
its rights and remedies and perform its obligations thereunder, and each Lender
shall be bound by the terms and conditions set forth therein.
     12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders. By signing this Agreement, each Lender:
          (a) is deemed to have requested that Agent furnish such Lender (and
Agent agrees that it will furnish to such Lender), promptly after it becomes
available, a copy of each field audit or examination report and Borrowing Base
Certificate prepared or received by Agent (each field audit or examination
report and Borrowing Base Certificate being referred to herein as a “Report” and
collectively, “Reports”), appraisals with respect to the Collateral and
financial statements with respect to Parent and its Subsidiaries received by
Agent;
          (b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (ii) shall not be liable for any information contained in
any Report, appraisal or financial statement;
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or any other party performing
any audit or examination will inspect only specific information regarding
Borrowers and Guarantors and will rely significantly upon Borrowers’ and
Guarantors’ books and records, as well as on representations of Borrowers’ and
Guarantors’ personnel; and
          (d) agrees to keep all Reports confidential and strictly for its
internal use in accordance with the terms of Section 13.5 hereof, and not to
distribute or use any Report in any other manner.

131



--------------------------------------------------------------------------------



 



     12.11 Collateral Matters.
          (a) Agent may, at its option, from time to time, at any time on or
after an Event of Default and for so long as the same is continuing or upon any
other failure of a condition precedent to the Loans and Letters of Credit
hereunder, make such disbursements and advances (“Special Agent Advances”) which
Agent, in its sole discretion, (i) deems necessary or desirable either to
preserve or protect the Collateral or any portion thereof or (ii) to enhance the
likelihood or maximize the amount of repayment by Borrowers and Guarantors of
the Loans and other Obligations, provided, that, (A) the aggregate principal
amount of the Special Agent Advances pursuant to clause (i) of this subsection
(a), plus the Special Agent Advances pursuant to this clause (ii) of this
subsection (a), outstanding at any time, plus the then outstanding principal
amount of the additional Loans and Letters of Credit which Agent may make or
provide as set forth in Section 12.8 hereof, shall not exceed the amount equal
to ten (10%) percent of the Borrowing Base and (B) the aggregate principal
amount of the Special Agent Advances pursuant to clause (i) of this subsection
(a), plus the Special Agent Advances pursuant to this clause (ii) of subsection
(a), outstanding at any time, plus the then outstanding principal amount of the
Loans and the Letter of Credit Obligations, shall not exceed the Maximum Credit,
and (C) no such Special Agent Advances under clause (i) or clause (ii) of this
subsection (a) shall be outstanding more than ninety (90) days after the date
such Special Agent Advance is made, except as the Required Lenders may otherwise
agree or (iii) to pay any other amount chargeable to any Borrower or Guarantor
pursuant to the terms of this Agreement or any of the other Financing Agreements
consisting of (A) costs, fees and expenses and (B) payments to Issuing Bank in
respect of any Letter of Credit Obligations. The Special Agent Advances shall be
repayable on demand and together with all interest thereon shall constitute
Obligations secured by the Collateral. Special Agent Advances shall not
constitute Loans but shall otherwise constitute Obligations hereunder. Interest
on Special Agent Advances shall be payable at the Interest Rate then applicable
to Base Rate Loans and shall be payable on demand. Without limitation of its
obligations pursuant to Section 6.14, each Lender agrees that it shall make
available to Agent, upon Agent’s demand, in immediately available funds, the
amount equal to such Lender’s Pro Rata Share of each such Special Agent Advance.
If such funds are not made available to Agent by such Lender, such Lender shall
be deemed a Defaulting Lender and Agent shall be entitled to recover such funds,
on demand from such Lender together with interest thereon for each day from the
date such payment was due until the date such amount is paid to Agent at the
Federal Funds Rate for each day during such period (as published by the Federal
Reserve Bank of New York or at Agent’s option based on the arithmetic mean
determined by Agent of the rates for the last transaction in overnight Federal
funds arranged prior to 9:00 a.m. on that day by each of the three leading
brokers of Federal funds transactions in New York selected by Agent) and if such
amounts are not paid within three (3) days of Agent’s demand, at the highest
Interest Rate provided for in Section 3.1 hereof applicable to Base Rate Loans.
          (b) Lenders hereby irrevocably authorize Agent, at its option and in
its discretion to release any security interest in, mortgage or lien upon, any
of the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 13.1 below, or (ii) constituting property being
sold or disposed of if Administrative Borrower or any Borrower or Guarantor
certifies to Agent that the sale or disposition is made in compliance with
Section 9.7 hereof or with the consent of the Required Lenders (and Agent may
rely conclusively on any such

132



--------------------------------------------------------------------------------



 



certificate, without further inquiry), or (iii) constituting property in which
any Borrower or Guarantor did not own an interest at the time the security
interest, mortgage or lien was granted or at any time thereafter, or (iv) having
a value in the aggregate in any twelve (12) month period of less than
$10,000,000, and to the extent Agent may release its security interest in and
lien upon any such Collateral pursuant to the sale or other disposition thereof,
such sale or other disposition shall be deemed consented to by Lenders, or
(v) if required or permitted under the terms of any of the other Financing
Agreements, including any intercreditor agreement, or (vi) subject to
Section 11.3, if the release is approved, authorized or ratified in writing by
the Required Lenders. Upon request by Agent at any time, Lenders will promptly
confirm in writing Agent’s authority to release particular types or items of
Collateral pursuant to this Section. In no event shall the consent or approval
of an Issuing Bank to any release of Collateral be required. Nothing contained
herein shall be construed to require the consent of any Bank Product Provider to
any release of any Collateral or termination of security interests in any
Collateral.
          (c) Without any manner limiting Agent’s authority to act without any
specific or further authorization or consent by the Required Lenders, each
Lender agrees to confirm in writing, upon request by Agent, the authority to
release Collateral conferred upon Agent under this Section. Agent shall (and is
hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the security interest, mortgage or liens
granted to Agent upon any Collateral to the extent set forth above; provided,
that, (i) Agent shall not be required to execute any such document on terms
which, in Agent’s opinion, would expose Agent to liability or create any
obligations or entail any consequence other than the release of such security
interest, mortgage or liens without recourse or warranty and (ii) such release
shall not in any manner discharge, affect or impair the Obligations or any
security interest, mortgage or lien upon (or obligations of any Borrower or
Guarantor in respect of) the Collateral retained by such Borrower or Guarantor.
          (d) Agent shall have no obligation whatsoever to any Secured Party or
any other Person to investigate, confirm or assure that the Collateral exists or
is owned by any Borrower or Guarantor or is cared for, protected or insured or
has been encumbered, or that any particular items of Collateral meet the
eligibility criteria applicable in respect of the Loans or Letters of Credit
hereunder, or whether any particular reserves are appropriate, or that the liens
and security interests granted to Agent pursuant hereto or any of the Financing
Agreements or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Financing Agreements, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto,
subject to the other terms and conditions contained herein, Agent may act in any
manner it may deem appropriate, in its discretion, given Agent’s own interest in
the Collateral as a Lender and that Agent shall have no duty or liability
whatsoever to any other Lender or Issuing Bank.
     12.12 Agency for Perfection. Each Secured Party hereby appoints Agent and
each other Secured Party as agent and bailee for the purpose of perfecting the
security interests in and liens upon the Collateral of Agent in assets which, in
accordance with Article 9 of the UCC can be perfected only by possession (or
where the security interest of a secured party with possession

133



--------------------------------------------------------------------------------



 



has priority over the security interest of another secured party) and Agent and
each Secured Party hereby acknowledges that it holds possession of any such
Collateral for the benefit of Agent as secured party. Should any Secured Party
obtain possession of any such Collateral, such Secured Party shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to Agent or in accordance with Agent’s instructions. Each of Agent
and Priority Collateral Trustee hereby appoints the other as agent for purposes
of perfecting the security interests in and liens upon the collateral of Agent
and for all other matters relating to the Collateral.
     12.13 Agent May File Proofs of Claim.
          (a) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Borrower or Guarantor, Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Agent shall have made any demand on the
Borrowers) shall be entitled and empowered, by intervention in such proceeding
or otherwise:
               (i) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, Letter of
Credit Obligations and all other Obligations (other than obligations under Bank
Products to which Agent is not a party) that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of Lenders, Issuing Bank and Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of Lenders,
Issuing Bank and Agent and their respective agents and counsel and all other
amounts due Lenders, Issuing Bank and Agent allowed in such judicial proceeding;
and
               (ii) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and Issuing
Bank to make such payments to Agent and, in the event that Agent shall consent
to the making of such payments directly to Lenders and Issuing Bank, to pay to
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Agent and its agents and counsel, and any other amounts due
Agent.
          (b) Nothing contained herein shall be deemed to authorize Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize Agent to
vote in respect of the claim of any Lender in any such proceeding.
     12.14 Successor Agent. Agent may resign as Agent upon thirty (30) days’
prior written notice to Lenders and Parent. If Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for Lenders which successor agent shall be subject to the approval of
Administrative Borrower if no Default or Event of Default shall exist or have
occurred and be continuing, provided, that, (a) such approval shall not be
unreasonably withheld, conditioned or delayed and (b) unless Agent shall have
received written notice from Administrative Borrower that Administrative
Borrower does not approve such successor agent

134



--------------------------------------------------------------------------------



 



within five (5) Business Days after receipt by Administrative Borrower of the
notice from Agent that it is resigning, Administrative Borrower shall be deemed
to have given such approval. If no successor agent is appointed prior to the
effective date of the resignation of Agent (whether as a result of the failure
of Administrative Borrower to approve a successor agent or otherwise), Agent may
appoint, after consulting with Lenders and Parent, a successor agent from among
Lenders (and the approval of Administrative Borrower shall not be required for
such successor agent). Upon the acceptance by the Lender so selected of its
appointment as successor agent hereunder, such successor agent shall succeed to
all of the rights, powers and duties of the retiring Agent and the term “Agent”
as used herein and in the other Financing Agreements shall mean such successor
agent and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 12 shall inure to its benefit as to any actions taken
or omitted by it while it was Agent under this Agreement. If no successor agent
has accepted appointment as Agent by the date which is thirty (30) days after
the date of a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nonetheless thereupon become effective and Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Any
resignation of Agent pursuant to this Section shall also constitute the
resignation of Wachovia or its successor as Swing Line Lender, Issuing Bank and
Priority Collateral Trustee, and any successor agent that is appointed pursuant
to this Section shall, upon its acceptance of such appointment, become the
successor Swing Line Lender, Issuing Bank and Priority Collateral Trustee for
all purposes thereunder. At the time any such resignation or replacement shall
become effective, Borrowers shall pay the full outstanding principal amount of
all Swingline Loans and all accrued and unpaid fees and expenses of the retiring
Swingline Lender, Issuing Bank. From and after the effective date of any such
resignation or replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit issued by it thereafter and (ii) the retiring Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit.
     12.15 Legal Representation of Agent. In connection with the negotiation,
drafting, and execution of this Agreement and the other Financing Agreements, or
in connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Otterbourg,
Steindler, Houston & Rosen, P.C. has only represented and shall only represent
Wachovia in its capacity as Issuing Bank, Agent and as a Lender. Each other
Lender hereby acknowledges that such firm does not represent it in connection
with any such matters.
     12.16 Other Agent and Arranger Designations. Agent may at any time and from
time to time determine that a Lender may, in addition, be a “Co-Agent”,
“Syndication Agent”, “Documentation Agent”, “Arranger” or similar designation
hereunder and enter into an agreement with such Lender to have it so identified
for purposes of this Agreement. Any such designation shall be effective upon
written notice by Agent to Administrative Borrower of any such designation. Any
Lender that is so designated as a Co-Agent, Syndication Agent, Documentation
Agent, Arranger or such similar designation by Agent shall have no right, power,
obligation, liability, responsibility or duty under this Agreement or any of the
other Financing

135



--------------------------------------------------------------------------------



 



Agreements other than those applicable to all Lenders as such. Without limiting
the foregoing, the Lenders so identified shall not have or be deemed to have any
fiduciary relationship with any Lender and no Lender shall be deemed to have
relied, nor shall any Lender rely, on a Lender so identified as a Co-Agent,
Syndication Agent, Documentation Agent, Arranger or such similar designation in
deciding to enter into this Agreement or in taking or not taking action
hereunder.
SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS
     13.1 Term.
          (a) This Agreement and the other Financing Agreements shall become
effective as of the date set forth on the first page hereof and shall continue
in full force and effect for a term ending on the Maturity Date, unless sooner
terminated pursuant to the terms hereof. In addition, Borrowers may terminate
this Agreement at any time upon ten (10) days prior written notice to Agent and
Agent may, at its option, and shall at the direction of Required Lenders,
terminate this Agreement at any time an Event of Default exists or has occurred
and is continuing. Upon the Maturity Date or any other effective date of
termination of the Financing Agreements, Borrowers shall pay to Agent all
outstanding and unpaid Obligations and shall furnish cash collateral to Agent
(or a letter of credit issued for the account of Borrowers and at Borrowers’
expense, in form and substance reasonably satisfactory to Agent, by an issuer
reasonably acceptable to Agent and payable to Agent as beneficiary) in such
amounts as Agent determines are reasonably necessary to secure Agent and Lenders
from loss, cost, damage or expense, including reasonable attorneys’ fees and
expenses, in connection with any contingent Obligations, including issued and
outstanding Letter of Credit Obligations and checks or other payments
provisionally credited to the Obligations and/or as to which Agent or any Lender
has not yet received final and indefeasible payment (and including any
contingent liability of Agent to any bank at which deposit accounts of Borrowers
and Guarantors are maintained under any Deposit Account Control Agreement) and
for any of the Obligations arising under or in connection with any Bank Products
in such amounts as the party providing such Bank Products may reasonably require
(unless such Obligations arising under or in connection with any Bank Products
are paid in full in cash and terminated in a manner satisfactory to such other
party). The amount of such cash collateral (or letter of credit) as to any
Letter of Credit Obligations shall be in the amount equal to one hundred five
(105%) percent of the amount of the Letter of Credit Obligations. Such payments
in respect of the Obligations and cash collateral shall be remitted by wire
transfer in Federal funds to the Agent Payment Account or such other bank
account of Agent, as Agent may, in its discretion, designate in writing to
Administrative Borrower for such purpose. Interest shall be due until and
including the next Business Day, if the amounts so paid by Borrowers to the
Agent Payment Account or other bank account designated by Agent are received in
such bank account later than 2:00 p.m. The cash collateral (or letter of credit)
in respect of Letter of Credit Obligations received by Agent as provided above
then in possession of Agent (and not applied or to be applied to any of the
Letter of Credit Obligations) shall be returned to Administrative Borrower, upon
its written request, within five (5) Business Days after the end of the latest
expiration date of the Letters of Credit giving rise to such Letter of Credit
Obligations (so long as Agent has received evidence satisfactory to it and the
Issuing Bank that no unpaid draw has been made under the Letters of Credit prior
to its expiration).

136



--------------------------------------------------------------------------------



 



          (b) No termination of the Commitments, this Agreement or any of the
other Financing Agreements shall relieve or discharge any Borrower or Guarantor
of its respective duties, obligations and covenants under this Agreement or any
of the other Financing Agreements until all Obligations have been fully and
finally discharged and paid, and Agent’s continuing security interest in the
Collateral and the rights and remedies of Agent and Lenders hereunder, under the
other Financing Agreements and applicable law, shall remain in effect until all
such Obligations have been fully and finally discharged and paid, other than the
contingent Obligations for which Agent has received cash collateral or a letter
of credit in accordance with Section 13.1(a) above. Accordingly, each Borrower
and Guarantor waives any rights it may have under the UCC to demand the filing
of termination statements with respect to the Collateral and Agent shall not be
required to send such termination statements to Borrowers or Guarantors, or to
file them with any filing office, unless and until this Agreement shall have
been terminated in accordance with its terms and all Obligations paid and
satisfied in full in immediately available funds, other than the contingent
Obligations for which Agent has received cash collateral a letter of credit in
accordance with Section 13.1(a) above.
     13.2 Interpretative Provisions.
          (a) All terms used herein which are defined in Article 1, Article 8 or
Article 9 of the UCC shall have the meanings given therein unless otherwise
defined in this Agreement.
          (b) All references to the plural herein shall also mean the singular
and to the singular shall also mean the plural unless the context otherwise
requires.
          (c) All references to any Borrower, Guarantor, Agent and Lenders
pursuant to the definitions set forth in the recitals hereto, or to any other
person herein, shall include their respective successors and assigns.
          (d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not any particular provision of this Agreement and as
this Agreement now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
          (e) The word “including” when used in this Agreement shall mean
“including, without limitation” and the word “will” when used in this Agreement
shall be construed to have the same meaning and effect as the word “shall”.
          (f) An Event of Default shall exist or continue or be continuing until
such Event of Default is waived in accordance with Section 11.3 or is cured.
Reference herein to a Default or Event of Default that “exists” shall only
include a Default or Event of Default, as the case may be, that has not been
cured or waived in accordance with the terms hereof, so that such Default or
Event of Default, as the case may be, shall cease to exist and shall not be
deemed to be continuing if it has been so cured or waived.
          (g) [Intentionally Deleted.]
          (h) Any accounting term used in this Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all

137



--------------------------------------------------------------------------------



 



financial computations hereunder shall be computed unless otherwise specifically
provided herein, in accordance with GAAP as consistently applied and using the
same method for inventory valuation as used in the preparation of the financial
statements of Parent most recently received by Agent prior to the date hereof.
Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Section 9.17 shall be made on a Pro
Forma Basis.
          (i) Unless otherwise indicated herein, all references to time of day
refer to Eastern Standard Time or Eastern daylight saving time, as in effect in
New York City on such day. For purposes of the computation of a period of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided, that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.
          (j) Unless otherwise expressly provided herein, (i) references herein
to any agreement, document or instrument shall be deemed to include all
subsequent amendments, modifications, supplements, extensions, renewals,
restatements or replacements with respect thereto, but only to the extent the
same are not prohibited by the terms hereof or of any other Financing Agreement,
and (ii) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, recodifying, supplementing or interpreting the statute or regulation.
          (k) The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
          (l) This Agreement and other Financing Agreements may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.
          (m) This Agreement and the other Financing Agreements are the result
of negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.
     13.3 Notices. (a) All notices, requests and demands hereunder shall be in
writing and deemed to have been given or made: if delivered in person,
immediately upon delivery; if by facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one
(1) Business Day after sending; and if by certified mail, return receipt
requested, five (5) days after mailing. Notices delivered through electronic
communications shall be effective to the extent set forth in Section 13.3(b)
below. All notices, requests and demands upon the parties are to be given to the
following addresses (or to such other address as any party may designate by
notice in accordance with this Section):

138



--------------------------------------------------------------------------------



 



         
 
  If to any Borrower or Guarantor:   Builders FirstSource, Inc.
 
      2001 Bryan Street, Suite 1600
 
      Dallas, Texas 75201
 
      Attention: Charles Horn
 
      Telephone No.: (214) 880-3580
 
      Telecopy No. (214) 880-3599
 
       
 
  If to Agent or Issuing Bank:   Wachovia Bank, National Association
 
      Heritage Square II, Suite 1050
 
      5001 LBJ Freeway
 
      Dallas, Texas 75244
 
      Attention: Portfolio Manager
 
      Telephone No. (214) 761-9044
 
      Telecopy No. (212) 748-9118

          (b) Notices and other communications to Agent, Lenders and an Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Agent or as otherwise determined by Agent; provided, that, the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Section 2 hereof if such Lender or Issuing Bank, as applicable, has notified
Agent that it is incapable of receiving notices under such Section by electronic
communication. Unless Agent otherwise requires, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that, if such notice or other communication
is not given during the normal business hours of the recipient, such notice
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communications is available and
identifying the website address therefor. In no event shall Agent or any of its
officers, directors, agents, employees, advisors and counsel and their
respective Affiliates have any liability to Borrowers, Guarantors, any Lender,
the Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrowers’ or Agent’s transmission of materials through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Person; provided, that, in no event shall Agent or any of its officers,
directors, agents, employees, advisors and counsel and their respective
Affiliates have any liability to Borrowers, Guarantors, any Lender, the Issuing
Bank or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

139



--------------------------------------------------------------------------------



 



     13.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
     13.5 Confidentiality.
          (a) Each Agent, Lenders and Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors, trustees and
representatives and to any pledgee referred to Section 11.3 and to any direct or
indirect contractual counterparty (or such contractual counterparty’s
professional advisor) or other party under or in connection with any Bank
Product (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), or otherwise required in accordance with its compliance with
applicable regulations, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
hereto, (v) in connection with the exercise of any remedies hereunder or under
any of the other Financing Agreements or any action or proceeding relating to
this Agreement or any of the other Financing Agreements or applicable law or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction or any other party in connection with any Bank Product, (vii) with
the written consent of Administrative Borrower, or (viii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to Agent, any Lender, the Issuing Bank or
any of their respective Affiliates on a nonconfidential basis from a source
other than Administrative Borrower which is not known to the recipient to be
violating an obligation of confidentiality.
          (b) For purposes of this Section, “Information” means all information
received from a Borrower or Guarantor or any Subsidiary relating to Borrowers,
Guarantors or any Subsidiary or any of their respective businesses, other than
any such information that is available to Agent, any Lender or the Issuing Bank
on a nonconfidential basis prior to disclosure by such Borrower or Guarantor or
any Subsidiary, provided that, in the case of information received from a
Borrower, Guarantor or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.
          (c) Each of Agent, the Lenders and the Issuing Bank acknowledges that
(i) the Information may include material non-public information concerning a
Borrower or a Subsidiary, as the case may be, (ii) it has developed compliance
procedures regarding the use of material non-public information and (iii) it
will handle such material non-public information in accordance with applicable
laws and regulations, including Federal and state securities laws. The
obligations of Agent, Lenders and Issuing Bank under this Section 13.5 shall
supersede and

140



--------------------------------------------------------------------------------



 



replace the obligations of Agent, Lenders and Issuing Bank under any
confidentiality letter signed prior to the date hereof or any other arrangements
concerning the confidentiality of information provided by any Borrower or
Guarantor to Agent or any Lender.
          (d) Agent, Syndication Agent and Documentation Agent may share with
their respective Affiliates any information relating to the Credit Facility and
Parent and its Subsidiaries. Agent, Syndication Agent and Documentation Agent
may disclose information relating to the Credit Facility to Gold Sheets and
other publications with such information to consist of deal terms and other
information customarily found in such publications. In addition, Agent and
Syndication Agent may otherwise use the corporate names and logos of Borrowers
and Guarantors and such information in “tombstones” or other advertisements,
public statements or other marketing materials, and in connection with obtaining
a published CUSIP from the CUSIP Bureau.
     13.6 Successors. This Agreement, the other Financing Agreements and any
other document referred to herein or therein shall be binding upon and inure to
the benefit of and be enforceable by Agent, Secured Parties, Borrowers,
Guarantors and their respective successors and assigns, except that no Borrower
may assign its rights under this Agreement, the other Financing Agreements and
any other document referred to herein or therein without the prior written
consent of Agent and Lenders. Any such purported assignment without such express
prior written consent shall be void. No Secured Party may assign its rights and
obligations under this Agreement without the prior written consent of Agent,
except as provided in Section 13.7 below. The terms and provisions of this
Agreement and the other Financing Agreements are for the purpose of defining the
relative rights and obligations of Borrowers, Guarantors, Agent and Secured
Parties with respect to the transactions contemplated hereby and there shall be
no third party beneficiaries of any of the terms and provisions of this
Agreement or any of the other Financing Agreements.
     13.7 Assignments; Participations. (a) Each Lender may assign all or, if
less than all, a portion equal to at least $5,000,000 in the aggregate for the
assigning Lender, of such rights and obligations under this Agreement to one or
more Eligible Transferees (but not including for this purpose any assignments in
the form of a participation), each of which assignees shall become a party to
this Agreement as a Lender by execution of an Assignment and Acceptance;
provided, that, (i) such transfer or assignment will not be effective without
the prior written consent of Agent, which consent shall not be unreasonably
withheld, conditioned or delayed, provided, that, the consent of Agent shall not
be required in connection with an assignment to another Lender, to any Affiliate
of a Lender, or to any Approved Fund, (ii) so long as no Event of Default has
occurred and is continuing, such transfer or assignment will not be effective
without the prior written consent of Administrative Borrower, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, that, the
consent of Administrative Borrower shall not be required in connection with an
assignment to another Lender, to any Affiliate of a Lender, or to any Approved
Fund or prior to the completion of the primary syndication as determined by
Agent (upon consultation with Administrative Borrower), (iii) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned, (iv) such transfer or assignment will not be effective until

141



--------------------------------------------------------------------------------



 



recorded by Agent on the Register, and (v) Agent shall have received for its
sole account payment of a processing fee from the assigning Lender or the
assignee in the amount of $3,500.
          (b) Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations (including, without limitation, the
obligation to participate in Letter of Credit Obligations) of a Lender hereunder
and thereunder and the assigning Lender shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement.
          (c) By execution and delivery of an Assignment and Acceptance, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any of the other
Financing Agreements or the execution, legality, enforceability, genuineness,
sufficiency or value of this Agreement or any of the other Financing Agreements
furnished pursuant hereto, (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower, Guarantor or any of their Subsidiaries or the performance or
observance by any Borrower or Guarantor of any of the Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Financing Agreements, (v) such assignee appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Financing Agreements as are delegated to Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Financing Agreements are required to be performed by it as a Lender. Agent
and Lenders may furnish any information concerning any Borrower or Guarantor in
the possession of Agent or any Lender from time to time to assignees and
Participants.
          (d) Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Financing Agreements (including, without limitation, all
or a portion of its Commitments and the Loans owing to it and its participation
in the Letter of Credit Obligations, without the consent of Agent or the other
Lenders); provided, that, (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment hereunder) and the other
Financing Agreements shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and Borrowers, Guarantors, the other Lenders and Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Financing
Agreements, (iii)

142



--------------------------------------------------------------------------------



 



the Participant shall not have any rights under this Agreement or any of the
other Financing Agreements (the Participant’s rights against such Lender in
respect of such participation to be those set forth in the agreement executed by
such Lender in favor of the Participant relating thereto) and all amounts
payable by any Borrower or Guarantor hereunder shall be determined as if such
Lender had not sold such participation, (iv) each Lender shall retain the sole
right to vote, approve or consent, or to not approve or not consent, to or in
connection with any amendment, waiver or other modifications of any of the terms
and provisions hereof or of any of the other Financing Agreements or to
otherwise act or refrain from acting hereunder or thereunder within its
exclusive discretion and without any vote, approval or consent of any
Participant, other than for the forgiveness of principal, interest or fees,
reductions in the interest rate or fees payable with respect to any Loan or
Commitment in which such Participant has an interest, the extension of the
Maturity Date for a Loan or Commitment in which such Participant has an
interest, or any date fixed for any regularly scheduled payment of principal,
interest or fees in such Loan or Commitment, or the release of a Borrower or
Guarantor or all or substantially all of the Collateral and in the case of any
Participant that may be an Affiliate of a Borrower or Guarantor, (A) no such
Participant shall have any of the rights to vote, approve or consent to any
amendment, waiver or modification hereof or of any of the other Financing
Agreements or the right to vote, approve or consent to any vote, approval of
consent or other action or refraining from action of the Lender in whose Loans
and Commitments such Participant has an interest, and (B) such Participant shall
not, and shall not have the right to, attend any meeting (whether conducted by
telephone or in person) with any Borrower or Guarantor, or any bank group
meeting with the Lenders or receive any information from Agent or any Lender in
connection with the Credit Facility.
          (e) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans hereunder to a Federal Reserve Bank or other Federal
banking authority or institution in support of borrowings made by such Lenders
from such Federal Reserve Bank or other such banking authority or institution;
provided, that, no such pledge shall release such Lender from any of its
obligations hereunder or substitute any such pledgee for such Lender as a party
hereto.
          (f) Any Lender that is an Issuing Bank may at any time assign all of
its Commitments pursuant to this Section 13.7. If such Issuing Bank ceases to be
Lender, it may, at its option, resign as Issuing Bank and such Issuing Bank’s
obligations to issue Letters of Credit shall terminate but it shall retain all
of the rights and obligations of Issuing Bank hereunder with respect to Letters
of Credit outstanding as of the effective date of its resignation and all Letter
of Credit Obligations with respect thereto (including the right to require
Lenders to make Revolving Loans or fund risk participations in outstanding
Letter of Credit Obligations), shall continue.
          (g) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to Agent
and Administrative Borrower (an “SPC”) the option to provide all or any part of
any Loan that such Granting Lender would otherwise be obligated to make pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to Agent as are required
hereunder. Each party hereto hereby agrees that (i) neither the grant to any

143



--------------------------------------------------------------------------------



 



SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of any Borrower or
Guarantor under this Agreement or otherwise, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of Administrative Borrower and Agent and with the payment of a
processing fee in the amount of $3,500, assign all or any portion of its right
to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
     13.8 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof (other than
the Fee Letter), whether oral or written. In the event of any inconsistency
between the terms of this Agreement and any schedule or exhibit hereto, the
terms of this Agreement shall govern.
     13.9 USA Patriot Act. Each Lender subject to the USA PATRIOT Act (Title III
of Pub.L. 107-56 (signed into law October 26, 2001) (the “Act”) hereby notifies
Borrowers and Guarantors that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each person or
corporation who opens an account and/or enters into a business relationship with
it, which information includes the name and address of Borrowers and Guarantors
and other information that will allow such Lender to identify such person in
accordance with the Act and any other applicable law. Borrowers and Guarantors
are hereby advised that any Loans or Letters of Credit hereunder are subject to
satisfactory results of such verification.
     13.10 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, Borrowers and Guarantors each
acknowledge and agree, and acknowledge their respective Subsidiaries’
understanding, that: (a) the Credit Facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any of
the other Financing Agreements) are an arm’s-length commercial transaction
between Borrowers and Guarantors and their respective Subsidiaries, on the one
hand, and Agent and Arrangers, on the other hand, and each of Borrowers and
Guarantors is capable of evaluating and understanding

144



--------------------------------------------------------------------------------



 



and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Financing Agreements (including any
amendment, waiver or other modification hereof or thereof); (b) in connection
with the process leading to such transaction, Agent and each Arranger is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any Borrower or Guarantor or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (c) neither Agent nor
either Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Borrower or Guarantors or any of their respective
Affiliates with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any of the other Financing Agreements
(irrespective of whether Agent or either Arranger has advised or is currently
advising any Borrower or Guarantor or any of their respective Affiliates on
other matters) and neither Agent nor either Arranger has any obligation to any
Borrower or Guarantor or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Financing Agreements; (d) Agent and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrowers and Guarantors and their
respective Affiliates, and neither Agent nor either Arranger has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) Agent and the Arrangers have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any of the other Financing Agreements) and each
Borrower and Guarantor has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate. Each Borrower and
Guarantor hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against Agent and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty.
     13.11 Counterpart, Etc. This Agreement or any of the other Financing
Agreements may be executed in any number of counterparts, each of which shall be
an original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile or other electronic method of transmission shall in a timely
manner also deliver an original executed counterpart, but the failure to do so
shall not affect the validity, enforceability or binding effect of such
agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

145



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused
these presents to be duly executed as of the day and year first above written.

                      BORROWERS:    
 
                    BUILDERS FIRSTSOURCE — NORTHEAST GROUP, LLC         BUILDERS
FIRSTSOURCE — DALLAS, LLC         BUILDERS FIRSTSOURCE — FLORIDA, LLC        
BUILDERS FIRSTSOURCE — OHIO VALLEY, LLC         BUILDERS FIRSTSOURCE — ATLANTIC
GROUP, LLC         BUILDERS FIRSTSOURCE — RALEIGH, LLC         BUILDERS
FIRSTSOURCE — SOUTHEAST GROUP, LLC         BUILDERS FIRSTSOURCE — TEXAS GROUP,
L.P.    
 
      By:   Builders FirstSource — Texas GenPar, LLC,    
 
               its General Partner         BUILDERS FIRSTSOURCE — SOUTH TEXAS,
L.P.    
 
      By:   BFS Texas, LLC, its General Partner         BUILDERS   FIRSTSOURCE —
TEXAS INSTALLED SALES, L.P.    
 
      By:   BFS Texas, LLC, its General Partner    

                 
 
  By:   /s/ Charles L. Horn                  
 
      Name:   Charles L. Horn    
 
      Title:   Senior Vice President — Finance    
 
          and Chief Financial Officer    

[SIGNATURES CONTINUED ON NEXT PAGE]
[Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

                  GUARANTORS:     BUILDERS FIRSTSOURCE, INC.     BUILDERS
FIRSTSOURCE HOLDINGS, INC     BUILDERS FIRSTSOURCE FINANCING, INC.     BUILDERS
FIRSTSOURCE — COLORADO GROUP, LLC     BUILDERS FIRSTSOURCE — COLORADO, LLC    
BFS, LLC     BUILDERS FIRSTSOURCE — FLORIDA DESIGN CENTER, LLC     BUILDERS
FIRSTSOURCE — TEXAS GENPAR, LLC     BUILDERS FIRSTSOURCE — MBS, LLC     BFS
TEXAS, LLC     BFS IP, LLC     BUILDERS FIRSTSOURCE — INTELLECTUAL PROPERTY,
L.P.
 
      By:   BFS IP, LLC, its General Partner     CCWP, INC.

                 
 
  By:   /s/ Charles L. Horn                  
 
      Name:   Charles L. Horn    
 
      Title:   Senior Vice President — Finance    
 
          and Chief Financial Officer    

[SIGNATURES CONTINUED ON NEXT PAGE]
[Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]
AGENTS AND LENDERS:
WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent, Issuing Bank and
as a Lender

         
By:
  /s/ Michael Dawes    
 
 
 
   
Title:
  Director    
 
       

[Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



LENDER
UBS LOAN FINANCE LLC

         
By:
  /s/ Richard L. Tavrow    
 
 
 
   
Title:
  Director, Banking Products Services, US    
 
       

           
By:
  /s/ Mary E. Evans    
 
 
 
   
Title:
  Associate Director, Banking Products Services, US    
 
       





--------------------------------------------------------------------------------



 



LENDER
GENERAL ELECTRIC CAPITAL CORPORATION

         
By:
  /s/ Michelle Handy    
 
 
 
   
Title:
  Duly Authorized Signatory    
 
       





--------------------------------------------------------------------------------



 



EXHIBIT A
to
LOAN AND SECURITY AGREEMENT
ASSIGNMENT AND ACCEPTANCE AGREEMENT
     This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of                     , 200 ___ is made between
                                         (the “Assignor”) and
                                         (the “Assignee”).
W I T N E S S E T H:
     WHEREAS, Wachovia Bank, National Association, in its capacity as
administrative agent pursuant to the Loan Agreement (as hereinafter defined)
acting for and on behalf of the administrative financial institutions which are
parties thereto as lenders (in such capacity, “Agent”), and the financial
institutions which are parties to the Loan Agreement as lenders (individually,
each a “Lender” and collectively, “Lenders”) have entered into financing
arrangements pursuant to which Agent and Lenders may make loans and advances and
provide other financial accommodations to Builders FirstSource — Dallas, LLC, a
Delaware limited liability company (“Builders Dallas”), and certain of its
affiliates (together with Builders Dallas, each individually a “Borrower” and
collectively, “Borrowers”) as set forth in the Loan and Security Agreement,
dated                     , 2007, by and among Borrowers, certain of their
affiliates, Agent and Lenders (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”), and the other agreements, documents and instruments referred
to therein or at any time executed and/or delivered in connection therewith or
related thereto (all of the foregoing, together with the Loan Agreement, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”);
     WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the “Committed Loans”) to Borrowers in an aggregate amount not to exceed
$                     (the “Commitment”);
     WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights
and obligations of Assignor under the Loan Agreement in respect of its
Commitment in an amount equal to $                     (the “Assigned Commitment
Amount”) on the terms and subject to the conditions set forth herein and
Assignee wishes to accept assignment of such rights and to assume such
obligations from Assignor on such terms and subject to such conditions;
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
     1. Assignment and Acceptance.

A-1



--------------------------------------------------------------------------------



 



          (a) Subject to the terms and conditions of this Assignment and
Acceptance, Assignor hereby irrevocably sells, transfers and assigns to
Assignee, and Assignee hereby irrevocably purchases, assumes and undertakes from
Assignor, without recourse and without representation or warranty (except as
provided in this Assignment and Acceptance) an interest in (i) the Commitment
and each of the Committed Loans of Assignor and (ii) all related rights,
benefits, obligations, liabilities and indemnities of the Assignor under and in
connection with the Loan Agreement and the other Financing Agreements, so that
after giving effect thereto, the Commitment of Assignee shall be as set forth
below and the Pro Rata Share of Assignee shall be                      (___%)
percent.
          (b) With effect on and after the Effective Date (as defined in
Section 5 hereof), Assignee shall be a party to the Loan Agreement and succeed
to all of the rights and be obligated to perform all of the obligations of a
Lender under the Loan Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Commitment in an
amount equal to the Assigned Commitment Amount. Assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Commitment of Assignor shall, as of the
Effective Date, be reduced by an amount equal to the Assigned Commitment Amount
and Assignor shall relinquish its rights and be released from its obligations
under the Loan Agreement to the extent such obligations have been assumed by
Assignee; provided, that, Assignor shall not relinquish its rights under
Sections 2.2, 6.7, 6.9, 11.5 and 12.5 of the Loan Agreement to the extent such
rights relate to the time prior to the Effective Date.
          (c) After giving effect to the assignment and assumption set forth
herein, on the Effective Date Assignee’s Commitment will be
$                    .
          (d) After giving effect to the assignment and assumption set forth
herein, on the Effective Date Assignor’s Commitment will be
$                     (as such amount may be further reduced by any other
assignments by Assignor on or after the date hereof).
     2. Payments.
          (a) As consideration for the sale, assignment and transfer
contemplated in Section 1 hereof, Assignee shall pay to Assignor on the
Effective Date in immediately available funds an amount equal to
$                    , representing Assignee’s Pro Rata Share of the principal
amount of all Committed Loans.
          (b) Assignee shall pay to Agent the processing fee in the amount
specified in Section 13.7(a) of the Loan Agreement.
     3. Reallocation of Payments. Any interest, fees and other payments accrued
to the Effective Date with respect to the Commitment, Committed Loans and
outstanding Letters of Credit shall be for the account of Assignor. Any
interest, fees and other payments accrued on and after the Effective Date with
respect to the Assigned Commitment Amount shall be for the account of Assignee.
Each of Assignor and Assignee agrees that it will hold in trust for the other
party any interest, fees and other amounts which it may receive to which the
other party is

A-2



--------------------------------------------------------------------------------



 



entitled pursuant to the preceding sentence and pay to the other party any such
amounts which it may receive promptly upon receipt.
     4. Independent Credit Decision. Assignee acknowledges that it has received
a copy of the Loan Agreement and the Schedules and Exhibits thereto, together
with copies of the most recent financial statements of                     and
its Subsidiaries, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Assignment and Acceptance and agrees that it will, independently and
without reliance upon Assignor, Agent or any Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit and legal decisions in taking or not taking action under the Loan
Agreement.
     5. Effective Date; Notices.
          (a) As between Assignor and Assignee, the effective date for this
Assignment and Acceptance shall be                     , 200___ (the “Effective
Date”); provided, that, the following conditions precedent have been satisfied
on or before the Effective Date:
               (i) this Assignment and Acceptance shall be executed and
delivered by Assignor and Assignee;
               (ii) if required, the consent of Agent and Administrative
Borrower as required for an effective assignment of the Assigned Commitment
Amount by Assignor to Assignee shall have been duly obtained and shall be in
full force and effect as of the Effective Date;
               (iii) written notice of such assignment, together with payment
instructions, addresses and related information with respect to Assignee, shall
have been given to Administrative Borrower and Agent;
               (iv) Assignee shall pay to Assignor all amounts due to Assignor
under this Assignment and Acceptance; and
               (v) the processing fee referred to in Section 2(b) hereof shall
have been paid to Agent.
          (b) Promptly following the execution of this Assignment and
Acceptance, Assignor shall deliver to Administrative Borrower and Agent for
acknowledgment by Agent, a Notice of Assignment in the form attached hereto as
Schedule 1.
     6. Agent. [INCLUDE ONLY IF ASSIGNOR IS AN AGENT]
          (a) Assignee hereby appoints and authorizes Assignor in its capacity
as Agent to take such action as agent on its behalf to exercise such powers
under the Loan Agreement as are delegated to Agent by Lenders pursuant to the
terms of the Loan Agreement.
          (b) Assignee shall assume no duties or obligations held by Assignor in
its capacity as Agent under the Loan Agreement.]

A-3



--------------------------------------------------------------------------------



 



     7. Withholding Tax. Assignee (a) represents and warrants to Assignor, Agent
and Borrowers that under applicable law and treaties no tax will be required to
be withheld by Assignee, Agent or Borrowers with respect to any payments to be
made to Assignee hereunder or under any of the Financing Agreements, (b) agrees
to furnish (if it is organized under the laws of any jurisdiction other than the
United States or any State thereof) to Agent and Borrowers prior to the time
that Agent or Borrowers are required to make any payment of principal, interest
or fees hereunder, duplicate executed originals of either U.S. Internal Revenue
Service Form W-8BEN or W-8ECI, as applicable (wherein Assignee claims
entitlement to the benefits of a tax treaty that provides for a complete
exemption from U.S. federal income withholding tax on all payments hereunder)
and agrees to provide new such forms upon the expiration of any previously
delivered form or comparable statements in accordance with applicable U.S. law
and regulations and amendments thereto, duly executed and completed by Assignee,
and (c) agrees to comply with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.
     8. Representations and Warranties.
          (a) Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any security interest, lien, encumbrance or other
adverse claim, (ii) it is duly organized and existing and it has the full power
and authority to take, and has taken, all action necessary to execute and
deliver this Assignment and Acceptance and any other documents required or
permitted to be executed or delivered by it in connection with this Assignment
and Acceptance and to fulfill its obligations hereunder, (iii) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Assignment and Acceptance, and apart from any agreements or undertakings
or filings required by the Loan Agreement, no further action by, or notice to,
or filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.
          (b) Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any of the other Financing
Agreements or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto. Assignor makes no representation or warranty in
connection with, and assumes no responsibility with respect to, the solvency,
financial condition or statements of Borrowers, Guarantors or any of their
respective Affiliates, or the performance or observance by Borrowers, Guarantors
or any other Person, of any of its respective obligations under the Loan
Agreement or any other instrument or document furnished in connection therewith.
          (c) Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and

A-4



--------------------------------------------------------------------------------



 



deliver this Assignment and Acceptance and any other documents required or
permitted to be executed or delivered by it in connection with this Assignment
and Acceptance, and to fulfill its obligations hereunder, (ii) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Assignment and Acceptance, and apart from any agreements or undertakings
or filings required by the Loan Agreement, no further action by, or notice to,
or filing with, any Person is required of it for such execution, delivery or
performance; and (iii) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignee, enforceable against Assignee in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights to general equitable principles.
     9. Further Assurances. Assignor and Assignee each hereby agree to execute
and deliver such other instruments, and take such other action, as either party
may reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrowers or Agent, which may be required in
connection with the assignment and assumption contemplated hereby.
     10. Miscellaneous.
          (a) Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other for further breach thereof.
          (b) All payments made hereunder shall be made without any set-off or
counterclaim.
          (c) Assignor and Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.
          (d) This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
          (e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. Assignor and Assignee each
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in New York County, New York over any suit, action or proceeding
arising out of or relating to this Assignment and Acceptance and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State or Federal court. Each party to this
Assignment and Acceptance hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.

A-5



--------------------------------------------------------------------------------



 



          (f) ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING
AGREEMENTS OR ANY RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, OR STATEMENTS (WHETHER ORAL OR WRITTEN).
     IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.
[ASSIGNOR]
By:
Title:
[ASSIGNEE]
By:
Title:

A-6



--------------------------------------------------------------------------------



 



SCHEDULE 1
NOTICE OF ASSIGNMENT AND ACCEPTANCE
___, 20__
Wachovia Bank, National Association
Heritage Square II, Suite 1050
500l LBJ Freeway
Dallas, Texas 75244
Re: Builders FirstSource, Inc.
Ladies and Gentlemen:
     Wachovia Bank, National Association, in its capacity as administrative
agent pursuant to the Loan Agreement (as hereinafter defined) acting for and on
behalf of the financial institutions which are parties thereto as lenders (in
such capacity, “Agent”), and the financial institutions which are parties to the
Loan Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”) have entered or are about to enter into financing arrangements
pursuant to which Agent and Lenders may make loans and advances and provide
other financial accommodations to Builders FirstSource — Dallas, LLC, a Delaware
limited liability company (“Builders Dallas”), and certain of its affiliates
(together with Builders Dallas, each individually a “Borrower” and collectively,
“Borrowers”) as set forth in the Loan and Security Agreement, dated
                    , 2007, by and among Borrowers, certain of their affiliates,
Agent and Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”). Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.
     1. We hereby give you notice of, and request your consent to, the
assignment by                                                                
(the “Assignor”) to                                                             
    (the “Assignee”) such that after giving effect to the assignment Assignee
shall have an interest equal to ___ (___%) percent of the total Commitments
pursuant to the Assignment and Acceptance Agreement attached hereto (the
“Assignment and Acceptance”). We understand that the Assignor’s Commitment shall
be reduced by $                    , as the same may be further reduced by other
assignments on or after the date hereof.
     2. Assignee agrees that, upon receiving the consent of Agent to such
assignment, Assignee will be bound by the terms of the Loan Agreement as fully
and to the same extent as if the Assignee were the Lender originally holding
such interest under the Loan Agreement.
     3. The following administrative details apply to Assignee:

A-7



--------------------------------------------------------------------------------



 



                  (A) Notice address:    
 
           
 
  Assignee name:        
 
  Address:  
 
   
 
           
 
  Attention:        
 
           
 
  Telephone:        
 
           
 
  Telecopier:        
 
           
 
                (B) Payment instructions:    
 
           
 
  Account No.:        
 
           
 
  At:        
 
           
 
  Reference:        
 
           
 
  Attention:        
 
           

     4. You are entitled to rely upon the representations, warranties and
covenants of each of Assignor and Assignee contained in the Assignment and
Acceptance.
     IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

                  Very truly yours,    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
  Title:  
 
   
 
           
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
           
 
  Title:        
 
           

ACKNOWLEDGED AND ASSIGNMENT
CONSENTED TO:
WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

         
By:
       
Title:
 
 
   
 
       
 
        [BUILDERS FIRSTSOURCE, INC.    
 
       
By:
       
 
       
Title:
       
 
  ]    
 
       

A-8



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
LOAN AND SECURITY AGREEMENT
Form of Borrowing Base Certificate
See attached

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
TO
LOAN AND SECURITY AGREEMENT
Information Certificate
See attached

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
TO
LOAN AND SECURITY AGREEMENT
Form of Compliance Certificate

     
To:
  Wachovia Bank, National Association
 
  Heritage Square II, Suite 1050
 
  500l LBJ Freeway
 
  Dallas, Texas 75244

Ladies and Gentlemen:
     Pursuant to Section 9.6 of the Loan and Security Agreement, dated as of
December ___, 2007 (as amended, supplemented or modified from time to time, the
“Loan Agreement”; capitalized terms used herein without definition shall have
the meanings given to such terms in the Loan Agreement), by and among Wachovia
Bank, National Association, as administrative agent for the lenders party
thereto (in such capacity, “Agent”), the lenders party thereto (“Lenders”),
     Builders FirstSource, Inc. (“Parent”) and certain subsidiaries of Parent,
I, in my capacity as the ___ of Parent (and not in my individual capacity), do
hereby certify to you as follows:
     1. I am the duly elected                      of Parent.
     2. I have reviewed the terms of the Loan Agreement, and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and the financial condition of Borrowers and Guarantors, during the
immediately preceding fiscal month.
     3. The review described in Section 2 above did not disclose the existence
during or at the end of such fiscal month, and I have no knowledge of the
existence and continuance on the date hereof, of any condition or event which
constitutes a Default or an Event of Default, except as set forth on Schedule I
attached hereto. Described on Schedule I attached hereto are the exceptions, if
any, to this Section 3 listing, in detail, the nature of the condition or event,
the period during which it has existed and the action which any Borrower or
Guarantor has taken, is taking, or proposes to take with respect to such
condition or event.
     4. I further certify that, based on the review described in Section 2
above, no Borrower or Guarantor has at any time during or at the end of such
fiscal month, except as specifically described on Schedule II attached hereto or
as permitted by the Loan Agreement, done any of the following:
          (a) Changed its respective legal name other than those previously
described to you and set forth in the Financing Agreements.
          (b) Changed its jurisdiction of incorporation, changed its type of
organization or changed the location of or disposed of any of its properties or
assets (other than pursuant to

D-1



--------------------------------------------------------------------------------



 



the sale of Inventory in the ordinary course of its business or as otherwise
permitted by Section 9.7 of the Loan Agreement), or established any new asset
locations.
          (c) Permitted or suffered to exist any security interest in or liens
on any of its properties, whether real or personal, other than as specifically
permitted in the Financing Agreements.
          (d) Become aware of, obtained knowledge of, or received notification
of, any event of default under any instrument or agreement in respect of
material Indebtedness for money borrowed by any Borrower or Guarantor.
     5. Attached hereto as Schedule III are the calculations used in
determining, as of the end of such fiscal month whether Borrowers and Guarantors
are or would be in compliance with the covenant set forth in Section 9.17 of the
Loan Agreement for such fiscal month, whether or not such compliance is required
under the terms thereof.
     The foregoing certifications are made and delivered this day of
                    , 20_.

                  BUILDERS FIRSTSOURCE, INC.    
 
           
 
  By:        
 
  Title:  
 
   
 
           

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
TO
LOAN AND SECURITY AGREEMENT
Commitments

          Lender   Commitment  
Wachovia Bank, National Association
  $ 140,000,000  
UBS Loan Finance LLC
  $ 140,000,000  
General Electric Capital Corporation
  $ 70,000,000    
Total
  $ 350,000,000  
 
     

E-1



--------------------------------------------------------------------------------



 



SCHEDULE 1.111
TO
LOAN AND SECURITY AGREEMENT
Mortgages
     (a) Senior Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, dated of even date herewith, by the applicable Borrower or
Guarantor in favor of Agent with respect to the Real Property and related assets
of such Person located in Shelby County, Alabama, (b) Senior Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated of
even date herewith, by Builders Florida in favor of Agent with respect to the
Real Property and related assets of such Person located in Duval County,
Florida, (c) Senior Mortgage, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated of even date herewith, by Builders Florida in favor of
Agent with respect to the Real Property and related assets of such Person
located in Orange County, Florida, (d) Senior Deed to Secure Debt, Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated of even date
herewith, by Builders Southeast in favor of Agent with respect to the Real
Property and related assets of such Person located in Troup County, Georgia,
(d) Senior Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, dated of even date herewith, by Builders Atlantic in favor of
Agent with respect to the Real Property and related assets of such Person
located in Frederick County, Maryland, (e) Senior Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated of even date
herewith, by Builders Southeast in favor of Agent with respect to the Real
Property and related assets of such Person located in Randolph County, North
Carolina, (f) Senior Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated of even date herewith, by Builders Southeast
in favor of Agent with respect to the Real Property and related assets of such
Person located in Buncombe County, North Carolina, (g) Senior Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated of
even date herewith, by Builders Southeast in favor of Agent with respect to the
Real Property and related assets of such Person located in Brunswick County,
North Carolina, (h) Senior Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated of even date herewith, by Builders
Southeast in favor of Agent with respect to the Real Property and related assets
of such Person located in New Hanover County, North Carolina, (i) Open-End
Senior Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated of even date herewith, by Builders Ohio in favor of Agent with
respect to the Real Property and related assets of such Person located in Warren
County, Ohio, (j) Senior Open-End Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated of even date herewith, by Builders
Southeast in favor of Agent with respect to the Real Property and related assets
of such Person located in Spartanburg County, South Carolina, (k) Senior Open
End Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated of even date herewith, by Builders Southeast in favor of Agent
with respect to the Real Property and related assets of such Person located in
Florence County, South Carolina, (l) Senior Open End Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated of even date
herewith, by Builders Southeast in favor of Agent with respect to the Real
Property and related assets of such Person located in Beaufort County, South
Carolina, (m) Senior Open End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated of even date herewith, by

E-2



--------------------------------------------------------------------------------



 



Builders Southeast in favor of Agent with respect to the Real Property and
related assets of such Person located in Georgetown County, South Carolina,
(n) Builders Southeast, dated of even date herewith, by Builders Southeast in
favor of Agent with respect to the Real Property and related assets of such
Person located in Jasper County, South Carolina, (o) Senior Open End Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated of
even date herewith, by Builders Southeast in favor of Agent with respect to the
Real Property and related assets of such Person located in Oconee County, South
Carolina, (p) Senior Open End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated of even date herewith, by Builders Southeast
in favor of Agent with respect to the Real Property and related assets of such
Person located in Sumter County, South Carolina, (q) Senior Open End Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated of
even date herewith, by Builders Southeast in favor of Agent with respect to the
Real Property and related assets of such Person located in Greenville County,
South Carolina, (r) Senior Open End Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated of even date herewith, by Builders
Southeast in favor of Agent with respect to the Real Property and related assets
of such Person located in Horry County, South Carolina, (s) Senior Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
dated of even date herewith, by Builders Southeast in favor of Agent with
respect to the Real Property and related assets of such Person located in
Washington County, Tennessee, (t) Senior Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, dated of even date herewith, by
Builders Southeast in favor of Agent with respect to the Real Property and
related assets of such Person located in Washington County, Tennessee, (w)
Senior Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, dated of even date herewith, by Builders Southeast in favor of
Agent with respect to the Real Property and related assets of such Person
located in Sullivan County, Tennessee, (x) Senior Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated of even date
herewith, by Builders Texas Group in favor of Agent with respect to the Real
Property and related assets of such Person located in Denton County, Texas, and
(y) Senior Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, dated of even date herewith, by Builders Southeast in favor of
Agent with respect to the Real Property and related assets of such Person
located in the Independent City of Bristol, Virginia.

E-3